

Exhibit 10.1
CONSENT AND EXCHANGE AGREEMENT (this “Agreement”) dated as of August 24, 2016,
among EP ENERGY LLC, a Delaware limited liability company (the “Borrower”), the
other CREDIT PARTIES party hereto, the LENDERS party hereto, the ADDITIONAL
LENDER party hereto, and CITIBANK, N.A., as administrative agent under the Term
Loan Agreement dated as of April 24, 2012, among the Borrower, the Lenders party
thereto from time to time and the agents, arrangers and bookrunners party
thereto, as in effect on the date hereof (the “Existing Credit Agreement”).
WHEREAS, the Borrower desires to (i) amend and restate the Senior Lien
Intercreditor Agreement (such term and other capitalized terms used in these
recitals and not otherwise defined having the meaning set forth in Section 1
below) as set forth herein and (ii) following the effectiveness of such
amendment and restatement, exchange certain Tranche B-2 Loans and/or Tranche B-3
Loans outstanding on the Effective Date for new term loans of the Borrower to be
governed by the New Priority Lien Credit Agreement (as defined below) and to
prepay certain other Tranche B-2 Loans and/or Tranche B-3 Loans outstanding on
the Effective Date; and
WHEREAS, each Consenting Lender (as defined below) has agreed (i) to amend and
restate the Senior Lien Intercreditor Agreement to reflect the terms set forth
herein, (ii) to direct the Administrative Agent and Collateral Agent to enter
into the Amended and Restated Senior Lien Intercreditor Agreement (as defined
below), (iii) to (x) exchange its Tranche B-2 Loans and/or Tranche B-3 Loans
into an equal principal amount of Priority Loans (as defined below) or (y) have
its Tranche B-2 Loans and/or Tranche B-3 Loans prepaid and to purchase by
assignment from the Additional Lender an equal principal amount of Priority
Loans and (iv) to amend the Existing Credit Agreement as set forth herein;
NOW, THEREFORE, the Credit Parties, the Lenders party hereto, the Additional
Lender and the Administrative Agent hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement. As
used in this Agreement, the following capitalized terms shall have the following
meanings:
“Additional Lender” has the meaning assigned to such term in the New Priority
Lien Credit Agreement.
“Amended and Restated Senior Lien Intercreditor Agreement” means an Amended and
Restated Senior Lien Intercreditor Agreement substantially in the form attached
as Exhibit A hereto.


-1-

--------------------------------------------------------------------------------




“Consent” means the consent of a Lender to the terms of this Agreement,
evidenced by receipt by the Administrative Agent (or its counsel) of either (i)
a counterpart of this Agreement signed on behalf of such Lender or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
Lender has signed a counterpart to this Agreement.
“Consent Deadline” shall mean 5:00 pm New York City time on August 18, 2016.
“Consenting Lender” means any Lender that delivers a Consent to the
Administrative Agent prior to the Consent Deadline.
“Minimum Consenting Lenders” means, at any time, Lenders having outstanding
Loans and unused Commitments that, taken together, represent more than 50% of
the sum of all outstanding Loans and unused Commitments at such time. The Loans
and unused Commitment of any Defaulting Lender shall be disregarded in
determining the Minimum Consenting Lenders at any time.
“New Priority Lien Credit Agreement” means a Term Loan Agreement substantially
in the form of Exhibit B hereto.
“Priority Lender” has the meaning assigned to the term “Lender” in the New
Priority Lien Credit Agreement.
“Priority Loan Documents” has the meaning assigned to the term “Loan Documents”
in the New Priority Lien Credit Agreement.
“Priority Loans” has the meaning assigned to the term “Loans” in the New
Priority Lien Credit Agreement.
SECTION 2.
    Representations and Warranties. Each Credit Party represents and warrants to
the Lenders as of the Effective Date that:
(a)    (i) Each Credit Party has (x) the corporate or other organizational power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement, (y) taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement and (z) duly
executed and delivered this Agreement and (ii) this Agreement constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).
(b)    None of the execution, delivery or performance by any Credit Party of
this Agreement or the compliance with the terms and provisions hereof will (i)
contravene any


-2-

--------------------------------------------------------------------------------




Requirement of Law except to the extent such contravention would not reasonably
be expected to result in a Material Adverse Effect, (ii) result in any breach or
violation of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party or any of the Subsidiaries (other than Liens created under the
Priority Loan Documents and Liens permitted under Section 6.10 of the Existing
Credit Agreement) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Credit Party or any of the Subsidiaries is a party or by which it or any of its
property or assets is bound, except to the extent such breach, default or Lien
that would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect or (iii) violate any provision of the
certificate of incorporation, by-laws or other organizational documents of such
Credit Party or any of its Subsidiaries.
SECTION 3. Amended and Restated Senior Lien Intercreditor Agreement. Subject to
the terms and conditions set forth herein, the Consenting Lenders, which
constitute the Required Lenders under the Existing Credit Agreement, hereby (i)
consent to the amendment and restatement of the Senior Lien Intercreditor
Agreement in the form of the Amended and Restated Senior Lien Intercreditor
Agreement and direct the Administrative Agent and Collateral Agent to enter into
the Amended and Restated Senior Lien Intercreditor Agreement on the Effective
Date and (ii) consent to amend the Existing Credit Agreement to (and the parties
hereto agree that the Existing Credit Agreement shall be amended, as of the
Effective Date, to):
(a)    remove Section 6.03 and Section 6.10 and replace each with “[Reserved].”;
and
(b)    amend the definition of “Loans” by replacing clause (ii) of such
definition with the following: (ii) any other loans made by Lenders to the
Borrower hereunder after the Effective Date, as permitted under this Agreement.
SECTION 4. Exchange or Prepayment of Tranche B-2 Loans and Tranche B-3 Loans.
Effective immediately following the effectiveness of the Amended and Restated
Intercreditor Agreement and the amendments to the Existing Credit Agreement set
forth herein, (i) each Exchanging Consenting Lender (as defined in the New
Priority Lien Credit Agreement) agrees, on the terms and conditions set forth
herein, to have all of its outstanding Tranche B-2 Loans and Tranche B-3 Loans
(the “Exchanged Loans”) exchanged for a like principal amount of Priority Loans,
(ii) each Non-Exchanging Consenting Lender (as defined in the New Priority Lien
Credit Agreement) agrees, on the terms and conditions set forth herein, to have
all of its outstanding Tranche B-2 Loans and Tranche B-3 Loans (the “Prepaid
Loans”) prepaid and to purchase by assignment from the Additional Lender
Priority Loans in a principal amount equal to the principal amount of such
Prepaid Loans and (iii) the Additional Lender agrees to make additional Priority
Loans in a principal amount equal to the principal amount of any Prepaid Loans
on the Effective Date as described in clause (ii) above (the “Additional
Priority Loans”), the proceeds of which will be used by the Borrower to repay in
full such Prepaid Loans. The initial Interest Period with respect to the
Priority Loans shall commence on the Effective Date and end on November 24,
2016.


-3-

--------------------------------------------------------------------------------




SECTION 5. Conditions. Sections 3 and 4 shall become effective on the date (the
“Effective Date”) when each of the following conditions has been satisfied (or
waived by the Minimum Consenting Lenders):
(a)    The Administrative Agent (or its counsel) shall have received (i) from
the Administrative Agent, the Additional Lender and the Borrower either (1) a
counterpart of this Agreement signed on behalf of such party or (2) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) from Lenders
constituting the Minimum Consenting Lenders a Consent.
(b)    The Administrative Agent shall have received, on behalf of itself and the
Priority Lenders, a written opinion of Paul, Weiss, Rifkind, Wharton & Garrison
LLP, as counsel for the Credit Parties (a) dated the Effective Date,
(b) addressed to the Administrative Agent and the Priority Lenders and (c) in
form and substance consistent with prior opinions delivered under the Existing
Credit Agreement. The Borrower hereby instructs its counsel to deliver such
opinion.
(c)    The Administrative Agent shall have received executed copies of (i) the
Subsidiary Guarantee, the Collateral Agreement, the Pledge Agreement and the
Priority Lien Intercreditor Agreement (each such term as defined in the New
Priority Lien Credit Agreement) and (ii) the Amended and Restated Senior Lien
Intercreditor Agreement, in each case executed by the Credit Parties and the
other parties thereto, as applicable.
(d)    The Administrative Agent shall have received all fees payable thereto on
or prior to the Effective Date and, to the extent invoiced, all other amounts
due and payable pursuant to the Loan Documents and the Priority Loan Documents
on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill, Gordon &
Reindel LLP) required to be reimbursed or paid by the Credit Parties hereunder
or under any Loan Document or Priority Loan Document.
(e)    The Administrative Agent shall have received, on behalf of each
Consenting Lender, an amendment fee equal to 3.0% of the aggregate outstanding
principal amount of the Tranche B-2 Loans and Tranche B-3 Loans of each such
Consenting Lender.
(f)    Each Credit Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of this
Agreement.
(g)    The Administrative Agent shall have received a certificate signed by an
Authorized Officer of the Borrower certifying as to the accuracy of the
representations set forth in paragraph (b) of Section 2 hereof.
(h)    The Administrative Agent shall have received (1) a copy of the
certificate or articles of incorporation, certificate of limited partnership or
certificate of formation, including all amendments thereto, of each Credit
Party, in each case, certified as of a recent date by the


-4-

--------------------------------------------------------------------------------




Secretary of State (or other similar official) of the jurisdiction of its
organization, and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Credit Party as of a recent date from such Secretary of State (or other
similar official); (2) a certificate of the Secretary or Assistant Secretary or
similar officer of each Credit Party dated the Effective Date and certifying:
(i) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Credit Party as in effect on the Effective Date and
at all times since a date prior to the date of the resolutions described in
clause (ii) below, (ii) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or managing general partner,
managing member or equivalent) of such Credit Party authorizing the execution,
delivery and performance of this Agreement and the Priority Loan Documents to
which such Person is a party and the transactions contemplated hereby, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Effective Date, (iii) that the certificate or articles
of incorporation, certificate of limited partnership, articles of incorporation
or certificate of formation of such Credit Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (1) above, (iv)
as to the incumbency and specimen signature of each officer executing this
Agreement and any Priority Loan Document or any other document delivered in
connection herewith on behalf of such Credit Party, and (v) as to the absence of
any pending proceeding for the dissolution or liquidation of such Credit Party;
and (3) a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (2) above; provided that the
certificate of the Secretary or Assistant Secretary or similar officer of each
Credit Party may, in lieu of attaching the documents required pursuant clauses
(1) and (2)(i) above, certify that such documents have not been amended,
modified or otherwise changed since May 2, 2013.
(i)    The Administrative Agent shall have received from the Borrower, at or
prior to the time required by Section 2.03 of the New Priority Lien Credit
Agreement, a Notice of Borrowing with respect to the Borrowing of the Additional
Priority Loans.
SECTION 6. Certain Consequences of Effectiveness. On and after the Effective
Date, the rights and obligations of the parties to the Existing Credit Agreement
and each other Loan Document (as defined in the Existing Credit Agreement, the
“Existing Loan Documents”) (for the avoidance of doubt, other than with respect
to the Consenting Lenders) shall continue to be governed by the Existing Credit
Agreement and each Existing Loan Document as amended hereby (and all accrued
interest and fees under the Existing Credit Agreement (other than with respect
to the Exchanged Loans and the Prepaid Loans) shall continue to be payable on
the dates such amounts would be payable pursuant to the Existing Credit
Agreement). The Existing Credit Agreement and the other Existing Loan Documents,
as specifically amended hereby, are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects. Each Credit Party
hereby confirms its respective guarantees, pledges and grants of security
interests, as applicable, under and subject to the terms of each of the Existing
Loan Documents to which it is party, and agrees that, notwithstanding the
effectiveness of Agreement, such guarantees, pledges and grants of security
interests, and the terms of each of the Security Documents to which it is a
party, shall continue to be in full force and effect, including to secure


-5-

--------------------------------------------------------------------------------




the Loan Obligations. On and after the Effective Date, the rights and
obligations of the Consenting Lenders and the other parties to the New Priority
Lien Credit Agreement and each other Loan Document (as defined in the New
Priority Lien Credit Agreement, the “Priority Loan Documents”) shall be governed
by the New Priority Credit Agreement and each Priority Loan Document; provided
that all accrued interest and fees outstanding under the Existing Credit
Agreement on the Effective Date in respect of the Exchanged Loans and the
Prepaid Loans shall be paid by the Borrower in cash on the Effective Date, and
in connection therewith, each Consenting Lender waives any required notice of
prepayment pursuant to Section 2.14 of the Existing Credit Agreement as well as
its right to receive any payments under Section 2.11 of the Existing Credit
Agreement as a result of its Tranche B-2 Loans and Tranche B-3 Loans being
repaid or exchanged on the Effective Date and not on the last day of the
Interest Period applicable thereto. For the avoidance of doubt, on and after the
Effective Date, this Agreement shall for all purposes constitute a Loan
Document.
SECTION 7. Collateral and Administrative Matters. The New Priority Lien Credit
Agreement is hereby designated a “Credit Agreement” under the Existing Credit
Agreement and all obligations of the Credit Parties under the New Priority Lien
Credit Agreement and the Priority Loan Documents (including, without limitation,
the Priority Loans) shall constitute “First-Priority Lien Obligations” under the
Existing Credit Agreement and the Existing Loan Documents. The Administrative
Agent and Collateral Agent are hereby directed by the Consenting Lenders to
enter into such other Loan Documents and Priority Loan Documents and to take
such other actions as the Administrative Agent determines may be necessary or
desirable to give effect to the transactions contemplated hereby. The Consenting
Lenders further consent to the entry by the Administrative Agent and Collateral
Agent into the amendment or reaffirmation of any Loan Document or Priority Loan
Document (including, without limitation, further amendments to the documents
attached hereto), on or following the Effective Date, deemed necessary or
advisable by the Administrative Agent to perfect, or continue the perfection of,
the Liens securing the Loan Obligations and/or the Loan Obligations (as defined
in the New Priority Credit Agreement), or otherwise advisable based on the
advice of counsel (including with respect to rounding, administrative
adjustments and other mechanical changes to reflect the elections of the Lenders
hereunder and the transactions contemplated hereby). For purposes of this
Agreement, references to the Administrative Agent and Collateral Agent shall
mean the administrative agent and collateral agent under each of or both of the
Existing Credit Agreement and the New Priority Lien Credit Agreement, as
applicable.
SECTION 8. Counterparts; Amendments. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Administrative Agent, the Borrower and the Minimum Consenting Lenders. This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.
SECTION 9. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement; provided that the Exchanged
Loans and the


-6-

--------------------------------------------------------------------------------




Prepaid Loans shall cease to be outstanding under the Existing Credit Agreement
and the Exchanged Loans shall become Priority Loans that are outstanding under
the New Priority Lien Credit Agreement. Except as expressly set forth herein,
nothing herein contained shall be construed as a substitution or novation of the
Loans outstanding under the Existing Credit Agreement (other than the Exchanged
Loans and the Prepaid Loans), which shall remain outstanding under the Existing
Credit Agreement, as amended hereby, after the Effective Date.
SECTION 10. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
SECTION 11. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.02 of the Existing Credit Agreement.
SECTION 12. Governing Law; Submission to Jurisdiction; Consent to Service;
Waivers; Waivers of Jury Trial; Conversion of Currencies. SECTIONS 9.11, 9.13
AND 9.17 OF THE EXISTING CREDIT AGREEMENT ARE INCORPORATED HEREIN MUTATIS
MUTANDIS AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.
[signature pages follow]




-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.


EP ENERGY LLC


By:    /s/ Kyle A. McCuen    
     Name: Kyle A. McCuen
     Title: Vice President & Treasurer


EVEREST ACQUISITION FINANCE INC.
EP ENERGY GLOBAL LLC
EP ENERGY MANAGEMENT, L.L.C.
EP ENERGY RESALE COMPANY, L.L.C.
EP ENERGY E&P COMPANY, L.P.

By: /s/ Kyle A. McCuen______________________
Name: Kyle McCuen
Title: Vice President & Treasurer






[Signature Page to Consent and Exchange Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A.,
as Administrative Agent and Collateral Agent
By: /s/ Joseph Roffini            
Name: Joseph Roffini    
Title: Vice President
CITIBANK, N.A.,
as Additional Lender
By: /s/ Joseph Roffini            
Name: Joseph Roffini    
Title: Vice President






[Signature Page to Consent and Exchange Agreement]

--------------------------------------------------------------------------------








 

Consent and Exchange (Cashless Settlement) The undersigned hereby elects to be a
“Exchanging Consenting Lender” and irrevocably and unconditionally consents to
this Agreement and agrees to the conversion of the full principal amount of its
Tranche B-2 Loans and Tranche B-3 Loans into Priority Loans effective as of the
date of the Effective Date.
    
 

Consent and Reallocation. The undersigned hereby elects to be a “Non-Exchanging
Consenting Lender” and irrevocably and unconditionally (a) consents to this
Agreement and the prepayment of the full principal amount of its Tranche B-2
Loans and Tranche B-3 Loans and (b) agrees to purchase by way of assignment from
the Additional Lender in accordance with the terms of the New Priority Lien
Credit Agreement, Priority Loans in a principal amount equal to the principal
amount of its Tranche B-2 Loans and Tranche B-3 Loans prepaid.


[NAME OF LENDER,]
as a Consenting Lender
By:            
    Name:
    Title:
[If a second signature is necessary:
By:            
    Name:
    Title: ]






[Signature Page to Consent and Exchange Agreement]

--------------------------------------------------------------------------------







Exhibit A


    

--------------------------------------------------------------------------------






AMENDED AND RESTATED SENIOR LIEN INTERCREDITOR AGREEMENT
dated as of
August 24, 2016
among
JPMORGAN CHASE BANK, N.A.,
as RBL Facility Agent and Applicable First Lien Agent,
CITIBANK, N.A.,
as Term Facility Agent and
Applicable Second Lien Agent,
CITIBANK, N.A.,
as Priority Lien Term Facility Agent,
EP ENERGY LLC
and
THE SUBSIDIARIES OF EP ENERGY LLC NAMED HEREIN








    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I Definitions
 
2
Section 1.01.
Construction; Certain Defined Terms.
2
ARTICLE II Priorities and Agreements with Respect to Collateral    
17
Section 2.01.
Priority of Claims
17
Section 2.02.
Actions With Respect to Collateral; Prohibition on Contesting Liens
19
Section 2.03.
No Duties of Senior Representatives; Provision of Notice    
21
Section 2.04.
No Interference; Payment Over; Reinstatement
22
Section 2.05.
Automatic Release of Junior Liens
23
Section 2.06.
Certain Agreements With Respect to Bankruptcy or Insolvency Proceedings
24
Section 2.07.
Reinstatement
29
Section 2.08.
Insurance
29
Section 2.09.
Refinancings
29
Section 2.10.
Amendments to Security Documents
30
Section 2.11.
Possessory Collateral Agent as Gratuitous Bailee for Perfection
31
ARTICLE III Existence and Amounts of Liens and Obligations
32
ARTICLE IV Consent of Grantors
33
ARTICLE V Miscellaneous
33
Section 5.01.
Notices
33
Section 5.02.
Waivers; Amendment
34
Section 5.03.
Parties in Interest
34
Section 5.04.
Survival of Agreement
34
Section 5.05.
Counterparts
34
Section 5.06.
Severability
35
Section 5.07.
Governing Law; Jurisdiction; Consent to Service of Process    
35
Section 5.08.
WAIVER OF JURY TRIAL
35
Section 5.09.
Headings
36
Section 5.10.
Conflicts
36
Section 5.11.
Provisions Solely to Define Relative Rights
36
Section 5.12.
Agent Capacities
36
Section 5.13.
Supplements
37
Section 5.14.
Requirements For Consent and Acknowledgment    
37
Section 5.15.
Intercreditor Agreements.
37
Section 5.16.
Other Junior Intercreditor Agreements
38
Section 5.17.
Further Assurances.
38









    
    


-i-

--------------------------------------------------------------------------------





EXHIBITS:


Exhibit A-1
Consent and Acknowledgment (Other First-Lien Priority Secured Obligations)
Exhibit A-2
Consent and Acknowledgment (Other Second-Lien Priority Secured Obligations)





ii

--------------------------------------------------------------------------------


        




This AMENDED AND RESTATED SENIOR LIEN INTERCREDITOR AGREEMENT (this “Agreement”)
is dated as of August 24, 2016, among JPMORGAN CHASE BANK, N.A. (“JPM”), as the
RBL Facility Agent and the Applicable First Lien Agent, CITIBANK N.A. (“Citi’),
as the Term Facility Agent and the Applicable Second Lien Agent, EP Energy LLC
(the “Company”), the Subsidiaries of the Company named herein, Citi, as the
Priority Lien Term Facility Agent, each Other First-Priority Lien Obligations
Agent and each Other Second-Priority Lien Obligations Agent from time to time
party hereto. Capitalized terms used but not defined in the preamble and the
recitals to this Agreement have the meanings set forth in Section 1.01(b) below.
On May 24, 2012, JPM, as the RBL Facility Agent and the Applicable First Lien
Agent, Citi, as the Term Facility Agent, the Senior Secured Notes Collateral
Agent (as defined therein) and the Applicable Second Lien Agent (as defined
therein), the Company, the Subsidiaries of the Company named therein and
Wilmington Trust, National Association, as the Senior Secured Notes Trustee (as
defined therein), entered into that certain Senior Lien Intercreditor Agreement
(the “Existing Senior Lien Intercreditor Agreement”). This Agreement amends and
restates the Existing Senior Lien Intercreditor Agreement.
On the date hereof, the RBL Facility Agent and the Priority Lien Term Facility
Agent are also entering into the Priority Lien Intercreditor Agreement. This
Agreement governs the relationship between the First-Priority Lien Obligations
Secured Parties as a group, on the one hand, and the Second-Priority Lien
Obligations Secured Parties as a group, on the other hand, with respect to the
Common Collateral, while (a) the Pari Passu Second-Priority Intercreditor
Agreement (as defined below) governs the relationship of the Second-Priority
Lien Obligations Secured Parties among themselves with respect to the Term/Notes
Priority Collateral and (b) the Priority Lien Intercreditor Agreement governs
the relationship of the First-Priority Lien Obligations Secured Parties among
themselves with respect to the RBL Priority Collateral. In addition, it is
understood and agreed that not all First-Priority Lien Obligations Secured
Parties or Second-Priority Lien Obligations Secured Parties, as the case may be,
may have security interests in all of the Collateral and nothing in this
Agreement is intended to give rights to any Person in any Collateral in which
such Person (or its Representative or Collateral Agent) does not otherwise have
a security interest.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Applicable First Lien Agent (for itself and on behalf of the
RBL Secured Parties and any Other First-Priority Lien Obligations Secured
Party), the Applicable Second Lien Agent (for itself and on behalf of the Term
Facility Secured Parties and any Other Second-Priority Lien Obligations Secured
Party), the Company and the Subsidiaries of the Company party hereto hereby
agree to amend and restate the Existing Senior Lien Intercreditor Agreement as
follows:






 

--------------------------------------------------------------------------------






ARTICLE I
    
DEFINITIONS

Section 1.01. Construction; Certain Defined Terms.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the Subsidiaries of such Person unless express
reference is made to such Subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.
(b)    As used in this Agreement, the following terms have the meanings
specified below:
“Applicable Agent” means (a) with respect to the Term/Notes Priority Collateral,
the Applicable Second Lien Agent and (b) with respect to the RBL Priority
Collateral, the Applicable First Lien Agent.
“Applicable First Lien Agent” means the RBL Facility Agent until it shall have
notified in writing the Applicable Second Lien Agent, the Term Facility Agent
(if not acting as the Applicable Second Lien Agent), the Priority Lien Term
Facility Agent and any Other Second-Priority Lien Obligations Agent that another
Representative has become the Applicable First Lien Agent for the First-Priority
Lien Obligations Secured Parties, as appointed pursuant to the Priority Lien
Intercreditor Agreement, a Pari Passu First-Priority Intercreditor Agreement or
other First-Priority Lien Obligations Documents.
“Applicable Junior Agent” means (a) with respect to the Term/Notes Priority
Collateral, the Applicable First Lien Agent, and (b) with respect to the RBL
Priority Collateral, the Applicable Second Lien Agent.
“Applicable Possessory Collateral Agent” means (a) with respect to the RBL
Priority Possessory Collateral, the Applicable First Lien Agent, and (b) with
respect to the Term/Notes Priority Possessory Collateral, the Applicable Second
Lien Agent.


2



--------------------------------------------------------------------------------





“Applicable Second Lien Agent” means the Term Facility Agent until it shall have
notified in writing the Applicable First Lien Agent, the RBL Facility Agent (if
not acting as the Applicable First Lien Agent) and any Other First-Priority Lien
Obligations Agent that another Representative has become the Applicable
Authorized Representative (as defined in the Pari Passu Second-Priority
Intercreditor Agreement) for the Second-Priority Lien Obligations Secured
Parties, as appointed pursuant to the Pari Passu Second-Priority Intercreditor
Agreement or other Second-Priority Lien Obligations Documents.
“Bankruptcy Code” means Title 11 of the United States Code.
“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City or Houston, Texas are authorized by
law or other governmental actions to close; provided that when used in
connection with a LIBOR Loan (as defined in the RBL Facility, the Term Facility
and/or the Priority Lien Term Facility), the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in Dollars
in the London interbank Eurodollar market.
“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; (d)
any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person; and (e) any warrants, options or other rights to acquire any of
the foregoing; but excluding from all of the foregoing interests any debt
securities which are convertible into or exchangeable for any of the foregoing
equity interests, whether or not such debt securities include any right of
participation with Capital Stock.
“Citi” has the meaning set forth in the preamble hereto.
“Class” has the meaning set forth in the definition of Senior Secured
Obligations.
“Collateral” means all assets and properties subject to Liens in favor of any
Secured Party created by any of the RBL Facility Security Documents, the Term
Facility Security Documents, each Other First-Priority Lien Obligations Security
Documents or each Other Second-Priority Lien Obligations Security Documents, as
applicable, to secure the RBL Facility Obligations, the Term Facility
Obligations, any Series of Other First-Priority Lien Obligations or any Series
of Other Second-Priority Lien Obligations, as applicable.
“Collateral Agent” means the Term Facility Agent, the RBL Facility Agent, each
Other First-Priority Lien Obligations Agent, each Other Second-Priority Lien
Obligations Agent, or all of the foregoing, as the context may require.
“Common Collateral’ means the portion of the Collateral granted to secure one or
more Series of the First-Priority Lien Obligations and one or more Series of the
Second-Priority Lien Obligations.


3



--------------------------------------------------------------------------------





“Company” has the meaning set forth in the preamble hereto.
“Comparable Junior Obligations Collateral Documents” means, in relation to any
Common Collateral subject to any Lien created under any Senior Secured
Obligations Collateral Document, those Junior Secured Obligations Documents that
create a Lien on the same Common Collateral, granted by the same Grantor.
“Consent and Acknowledgment” means, as applicable, either (a) an instrument in
form and substance substantially similar to Exhibit A-1 hereto, pursuant to
which any Other First-Priority Lien Obligations Secured Party, through its
First-Priority Lien Obligations Representative, acknowledges this Agreement and
consents to be bound by the terms hereof in accordance with Section 5.14 or (b)
an instrument in form and substance substantially similar to Exhibit A-2 hereto,
pursuant to which any Other Second-Priority Lien Obligations Secured Party,
through its Second-Priority Lien Obligations Representative, acknowledges this
Agreement and consents to be bound by the terms hereof in accordance with
Section 5.14, in case of each of clauses (a) and (b), acknowledged and confirmed
by the Applicable First Lien Agent, the Applicable Second Lien Agent and the
Company (on behalf of itself and its Subsidiaries party to this Agreement) for
purposes of this Agreement.
“DIP Financing” has the meaning set forth in Section 2.06(b)(i).
“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash or immediately available funds
(except for contingent indemnities and cost and reimbursement obligations to the
extent no claim has been made) of all such Obligations then outstanding, if any,
and, with respect to letters of credit or letter of credit guaranties
outstanding under the agreements or instruments (the “Relevant Instruments”)
governing such Obligations, delivery of cash collateral or backstop letters of
credit in respect thereof in a manner reasonably satisfactory to the Applicable
Agent and issuing lenders under such Relevant Instruments, in each case after or
concurrently with the termination of all commitments to extend credit
thereunder, and the termination of all commitments of “secured parties” under
the Relevant Instruments; provided that (i) the Discharge of the RBL Facility
Obligations shall not be deemed to have occurred if such payments are made in
connection with the establishment of another RBL Facility, (ii) the Discharge of
the First-Priority Lien Obligations shall not be deemed to have occurred if such
payments are made with the proceeds of other First-Priority Lien Obligations
that constitute an exchange or replacement for or a refinancing of such
First-Priority Lien Obligations and (iii) the Discharge of the Second-Priority
Lien Obligations shall not be deemed to have occurred if such payments are made
with the proceeds of other Second-Priority Lien Obligations that constitute an
exchange or replacement for or a refinancing of such Second-Priority Lien
Obligations. In the event that any Obligations are modified and such Obligations
are paid over time or otherwise modified under Section 1129 of the Bankruptcy
Code pursuant to a confirmed and consummated Plan of Reorganization, such
Obligations shall be deemed to be discharged when the final payment is made, in
cash or immediately available funds or in the form of consideration otherwise
provided for in such Plan of Reorganization, in respect of such Indebtedness and
any obligations pursuant to such


4



--------------------------------------------------------------------------------





new Indebtedness shall have been satisfied. The term “Discharged” shall have a
corresponding meaning.
“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“Event of Default” means an “Event of Default” under and as defined in the
applicable Term Facility Documents, the applicable RBL Facility Documents, any
applicable Other First-Priority Lien Obligations Document and/or any applicable
Other Second-Priority Lien Obligations Document, as the context may require.
“First-Priority Lien Obligations” means (i) the RBL Facility Obligations and
(ii) the Other First-Priority Lien Obligations.
“First-Priority Lien Obligations Documents” means, collectively, the RBL
Facility Documents and the Other First-Priority Lien Obligations Documents.
“First-Priority Lien Obligations Representative” means each of the RBL Facility
Agent and each Other First-Priority Lien Obligations Agent.
“First-Priority Lien Obligations Secured Parties” means, collectively, the RBL
Facility Secured Parties and the Other First-Priority Lien Obligations Secured
Parties.
“Foreign Subsidiary” means each Subsidiary of the Company that is not a Domestic
Subsidiary.
“Grantor” means the Company and each Subsidiary of the Company that shall have
granted any Lien in favor of any Collateral Agent on any of its assets or
properties to secure any of the Obligations.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.


5



--------------------------------------------------------------------------------





“Indebtedness” means and includes all obligations that constitute
“Indebtedness”, “Debt” or other comparable terms as defined in the applicable
RBL Facility Documents, the applicable Term Facility Documents, any relevant
Other First-Priority Lien Obligations Document or any relevant Other
Second-Priority Lien Obligations Document.
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.
“JPM” has the meaning set forth in the preamble hereto.
“Junior Claims” means (a) with respect to the RBL Priority Collateral, the Term
Facility Obligations and each Series of Other Second-Priority Lien Obligations,
in each case, secured by such Collateral, and (b) with respect to the Term/Notes
Priority Collateral, the RBL Facility Obligations and each Series of Other
First-Priority Lien Obligations, in each case, secured by such Collateral.
“Junior Representative” means (a) with respect to the Term/Notes Priority
Collateral, each First-Priority Lien Obligations Representative, and (b) with
respect to the RBL Priority Collateral, each Second-Priority Lien Obligations
Representative.
“Junior Secured Obligations” means (a) with respect to the Term/Notes Priority
Collateral, the RBL Facility Obligations and each Series of Other First-Priority
Lien Obligations, and (b) with respect to the RBL Priority Collateral, the Term
Facility Obligations and each Series of Other Second-Priority Lien Obligations.
“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Common Collateral in respect of which such Obligations constitute Junior
Claims.
“Junior Secured Obligations Documents” means, (a) with respect to the Term/Notes
Priority Collateral, the First-Priority Lien Obligations Documents and, (b) with
respect to the RBL Priority Collateral, the Second-Priority Lien Obligations
Documents.
“Junior Secured Obligations Secured Parties” means (a) with respect to the
Term/Notes Priority Collateral, the RBL Facility Secured Parties and each Other
First-Priority Lien Obligations Secured Parties, and (b) with respect to the RBL
Priority Collateral, the Term Facility Secured Parties and each Other
Second-Priority Lien Obligations Secured Parties.
“Lien” has the meaning set forth in the Term Facility, the Priority Lien Term
Facility and/or the RBL Facility.


6



--------------------------------------------------------------------------------





“Mortgages” means the RBL Mortgages, the Term/Notes Mortgages, any Other
First-Priority Lien Obligations Mortgage and any Other Second-Priority Lien
Obligations Mortgage.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“obligations” means any principal, interest (including interest accruing during
the period of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in any such proceeding),
penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities payable under the documentation governing any
Indebtedness.
“Obligations” means the First-Priority Lien Obligations and the Second-Priority
Lien Obligations.
“Other First-Priority Lien Obligations” means obligations of the Company and the
other Grantors (other than the RBL Facility Obligations) that are equally and
ratably secured with the RBL Facility Obligations (or secured with any other
priority relative to the RBL Facility Obligations as is permitted under the RBL
Facility Documents and effected through intercreditor arrangements with the RBL
Facility Agent or the RBL Facility Secured Parties (which intercreditor
arrangements may include the Senior Lien Intercreditor Agreement)) and are
designated by the Company as “Other First-Priority Lien Obligations” hereunder,
including, without limitation, the Priority Lien Term Facility Obligations;
provided that (other than with respect to the Priority Lien Term Obligations)
the requirements set forth in Section 5.14 shall have been satisfied.
“Other First-Priority Lien Obligations Agent” means, with respect to any Series
of Other First-Priority Lien Obligations or any separate facility within such
Series, the Person elected, designated or appointed as the administrative agent
and/or collateral agent, trustee or similar representative of such Series or
such separate facility within such Series by or on behalf of the holders of such
Series of Other First-Priority Lien Obligations or such separate facility within
such Series, and its respective successors in substantially the same capacity as
may from time to time be appointed, including, without limitation, the Priority
Lien Term Facility Agent in respect of the Priority Lien Term Facility
Obligations.
“Other First-Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (c) instruments or agreements
evidencing any other Indebtedness, in each case to the extent that (i) the
obligations in respect thereof constitute Other First-Priority Lien Obligations
(including, without limitation, the Priority Lien Term Facility Obligations) and
(ii) the Representative with respect thereto has duly executed and delivered the
applicable Consent and Acknowledgment (other than with respect to the Priority
Lien Term Facility Obligations).


7



--------------------------------------------------------------------------------





“Other First-Priority Lien Obligations Documents” means, collectively, the Other
First-Priority Lien Obligations Credit Documents and the Other First-Priority
Lien Obligations Security Documents related thereto.
“Other First-Priority Lien Obligations Mortgages” means all mortgages, trust
deeds, deeds of trust, deeds to secure debt, assignments of leases and rents,
and other security documents relating to any Real Estate Asset in favor of the
applicable First-Priority Lien Obligations Representative for the benefit of the
Other First-Priority Lien Obligations Secured Parties, including, without
limitation, the Priority Lien Term Mortgages.
“Other First-Priority Lien Obligations Secured Parties” means, collectively, the
holders of any Other First-Priority Lien Obligations (including, without
limitation, the Priority Lien Term Facility Obligations) who have directly or
indirectly through their respective Other First-Priority Lien Obligations
Agents, become party to and bound by this Agreement pursuant to (other than in
the case of the Priority Lien Term Facility Agent) a Consent and Acknowledgment
in accordance with the provisions of Section 5.14 hereof.
“Other First-Priority Lien Obligations Security Documents” means, collectively,
the security agreements or any other documents now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any Other First-Priority Lien Obligations, including, without
limitation, the Priority Lien Term Facility Security Documents.
“Other Second-Priority Lien Obligations” means obligations of the Company and
the other Grantors (other than the Term Facility Obligations) that are
designated by the Company as “Other Second-Priority Lien Obligations” hereunder
(including any interest and fees accruing after the commencement of bankruptcy
or insolvency proceedings whether or not allowed in such bankruptcy or
insolvency proceeding); provided that the requirements set forth in Section 5.14
shall have been satisfied.
“Other Second-Priority Lien Obligations Agent” shall mean, with respect to any
Series of Other Second-Priority Lien Obligations or any separate facility within
such Series, the Person elected, designated or appointed as the administrative
agent and/or collateral agent, trustee or similar representative of such Series
or such separate facility within such Series by or on behalf of the holders of
such Series of Other Second-Priority Lien Obligations or such separate facility
within such Series, and its respective successors in substantially the same
capacity as may from time to time be appointed.
“Other Second-Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (c) instruments or agreements
evidencing any other Indebtedness, in each case to the extent that (i) the
obligations in respect thereof constitute Other Second-Priority Lien Obligations


8



--------------------------------------------------------------------------------





and (ii) the Representative with respect thereto has duly executed and delivered
the applicable Consent and Acknowledgment.
“Other Second-Priority Lien Obligations Documents” means, collectively, the
Other Second-Priority Lien Obligations Credit Documents and the Other
Second-Priority Lien Obligations Security Documents related thereto.
“Other Second-Priority Lien Obligations Mortgages” means all mortgages, trust
deeds, deeds of trust, deeds to secure debt, assignments of leases and rents,
and other security documents relating to any Real Estate Asset in favor of the
applicable Second-Priority Lien Obligations Representative for the benefit of
the Other Second-Priority Lien Obligations Secured Parties.
“Other Second-Priority Lien Obligations Secured Parties” means, collectively,
the holders of any Other Second-Priority Lien Obligations who have directly or
indirectly through their respective Other Second-Priority Lien Obligations
Agents, become party to and bound by this Agreement pursuant to a Consent and
Acknowledgment in accordance with the provisions of Section 5.14 hereof.
“Other Second-Priority Lien Obligations Security Documents” means, collectively,
the security agreements or any other documents now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any Other Second-Priority Lien Obligations.
“Pari Passu First-Priority Intercreditor Agreement” means any intercreditor
agreement (other than the Priority Lien Intercreditor Agreement) entered into
among the RBL Facility Agent and other First-Priority Lien Obligations
Representatives to govern the relationship among the First-Priority Lien
Obligations Secured Parties among themselves with respect to the RBL Priority
Collateral and/or any other portion of the Common Collateral, as the case may
be, as amended, supplemented, restated, replaced or otherwise modified from time
to time in accordance with its terms.
“Pari Passu Second-Priority Intercreditor Agreement” means that certain Pari
Passu Intercreditor Agreement dated as of May 24, 2012 by and among the Term
Facility Agent, the Senior Secured Notes Collateral Agent (as defined therein),
the Senior Secured Notes Trustee (as defined therein), any other Second-Priority
Lien Obligations Representative, the Company and the Subsidiaries of the Company
named therein, with respect to the Term/Notes Priority Collateral and/or any
other portion of the Common Collateral, as the case may be, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms or any replacement thereof or any other intercreditor agreement
governing the rights and remedies of the Second-Priority Lien Obligations
Secured Parties amongst themselves, in respect of the Term/Notes Priority
Collateral and/or any other portion of the Common Collateral, as applicable.


9



--------------------------------------------------------------------------------





“Permitted Remedies” means, with respect to any Junior Secured Obligations:
(i) filing a claim or statement of interest with respect to such Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;
(ii) taking any action (not adverse to the Liens securing any Senior Secured
Obligations, the priority status thereof, or the rights of the Applicable Agent
or any of the Senior Secured Obligations Secured Parties to exercise rights,
powers and/or remedies in respect thereof) in order to create, perfect, preserve
or protect (but not enforce) its Lien on any of the Collateral;
(iii) filing any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Junior Secured Obligations Secured Parties, including any claims
secured by the Junior Secured Obligations Collateral, in each case in accordance
with the terms of this Agreement;
(iv) filing any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction);
and
(v) voting on any Plan of Reorganization, filing any proof of claim, making
other filings and making any arguments, obligations, and motions (including in
support of or opposition to, as applicable, the confirmation or approval of any
Plan of Reorganization) that are, in each case, in accordance with the terms of
this Agreement.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.
“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.
“Possessory Collateral” means the Common Collateral in the possession or control
of any Collateral Agent (or its agents or bailees), to the extent that
possession or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction.
“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) thereof.
“Priority Lien Intercreditor Agreement” means that certain Priority Lien
Intercreditor Agreement of even date herewith by and among the RBL Facility
Agent, the Priority Lien Term Facility Agent, the Company and the Subsidiaries
of the Company named therein, with


10



--------------------------------------------------------------------------------





respect to the RBL Priority Collateral and/or any other portion of the Common
Collateral, as the case may be, as amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms or any replacement
thereof governing the rights and remedies of the RBL Facility Secured Parties
and the Priority Lien Term Facility Secured Parties amongst themselves, in
respect of the RBL Priority Collateral and/or any other portion of the Common
Collateral, as applicable.
“Priority Lien Term Collateral Agreement” shall mean the Collateral Agreement
dated as of August 24, 2016 among the Company, each other grantor party thereto
and the Priority Lien Term Facility Agent, as amended, supplemented or modified
from time to time in accordance with its terms.
“Priority Lien Term Facility” means (i) the Term Loan Agreement, dated as of
August 24, 2016, among the Company, each Subsidiary of the Company from time to
time party thereto, the lenders and agents party thereto from time to time and
the Priority Lien Term Facility Agent, as amended, restated, supplemented,
waived, replaced (whether or not upon termination, and whether with the original
lenders or otherwise), restructured, repaid, refunded, refinanced or otherwise
modified from time to time, including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreements or indenture or
indentures or any successor or replacement agreement or agreements or indenture
or indentures or increasing the amount loaned or issued thereunder or altering
the maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Company to not be included in the definition
of “Priority Lien Term Facility”), and (ii) whether or not the credit agreement
referred to in clause (i) remains outstanding, if designated by the Company to
be included in the definition of “Priority Lien Term Facility” and subject to
the satisfaction of the requirements set forth in Section 5.14, one or more (A)
debt facilities or commercial paper facilities, providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“Priority Lien Term Facility Agent” means the administrative agent and
collateral agent for the Priority Lien Term Facility Secured Parties, together
with its successors in substantially the same capacity as may from time to time
be appointed. As of the date hereof, the Priority Lien Term Facility Agent shall
be Citi.
“Priority Lien Term Facility Documents” means the Priority Lien Term Facility,
the Priority Lien Term Facility Security Documents and any other related
documents or instruments executed and delivered pursuant to the Priority Lien
Term Facility or the Priority Lien Term Facility Security Documents evidencing
or governing the obligations thereunder.


11



--------------------------------------------------------------------------------





“Priority Lien Term Facility Obligations” means all “Term Loan Obligations” (as
such term is defined in the Priority Lien Term Collateral Agreement) of the
Company and other obligors outstanding under, and all other obligations in
respect of, the Priority Lien Term Facility or any of the other Priority Lien
Term Facility Documents.
“Priority Lien Term Facility Secured Parties” means, at any time, the Persons
holding any Priority Lien Term Facility Obligations and the successors and
permitted assigns thereof, including the Priority Lien Term Facility Agent and
each other “Secured Party” as defined in any applicable Priority Lien Term
Facility Document.
“Priority Lien Term Mortgages” means all mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents relating to any Real Estate Asset in favor of the Priority Lien Term
Facility Agent for the benefit of the Priority Lien Term Facility Secured
Parties, in each case, executed and recorded pursuant to the applicable Priority
Lien Term Facility Documents.
“Priority Lien Term Security Agreements” means (a) the Priority Lien Term
Collateral Agreement and (b) the Pledge Agreement dated as of August 24, 2016,
among the Company, each other pledgor party thereto and the Priority Lien Term
Facility Agent, as amended, supplemented or modified from time to time in
accordance with its terms.
“Priority Lien Term Security Documents” means the Priority Lien Term Security
Agreements, the Priority Lien Term Mortgages and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any Priority Lien Term Facility
Obligations.
“RBL Facility” means (i) the Credit Agreement dated as of May 24, 2012, among
the Company, EPE Holdings LLC, the lenders and agents party thereto from time to
time and the RBL Facility Agent, as amended, restated, supplemented, waived,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Company to not be included in the definition
of “RBL Facility”), and (ii) whether or not the facility referred to in clause
(i) remains outstanding, if designated by the Company to be included in the
definition of “RBL Facility” and subject to the satisfaction of the requirements
set forth in Section 5.14, one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances) or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, as amended,


12



--------------------------------------------------------------------------------





supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“RBL Facility Agent” means the administrative agent and the collateral agent for
the RBL Facility Secured Parties, together with its successors or co-agents in
substantially the same capacity as may from time to time be appointed. As of the
date hereof, JPM shall be the RBL Facility Agent.
“RBL Facility Documents” means the documentation in respect of the RBL Facility,
the RBL Facility Security Agreements and the other “Credit Documents” or
comparable terms as defined in the RBL Facility.
“RBL Facility Obligations” means all “Obligations” (as such term is defined in
the Credit Agreement referred to in clause (i) of the definition of the RBL
Facility) of the Company and other obligors outstanding under, and all other
obligations in respect of, the RBL Facility or any other RBL Facility Documents.
“RBL Facility Secured Parties” means, at any time, the Persons holding any RBL
Facility Obligations and the successors and permitted assigns thereof, including
the RBL Collateral Agent and each other “Secured Party” as defined in any
applicable RBL Facility Document, including each counterparty to any Hedge
Agreement or any provider of cash management services, the obligations of which
are “Obligations” under the RBL Facility Security Agreements.
“RBL Facility Security Agreements” means (a) the Collateral Agreement dated as
of May 24, 2012, among the Company, EPE Holdings LLC, each other grantor party
thereto and the RBL Facility Agent, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms, (b) the
Pledge Agreement dated as of May 24, 2012, among the Company, each other pledgor
party thereto and the RBL Facility Agent, as amended, supplemented or modified
from time to time in accordance with its terms, and (c) such other security
agreements and pledge agreements entered into from time to time in respect of
any RBL Facility described in clause (ii) of the definition thereof, as amended,
supplemented, restated or other modified from time to time in accordance with
their respective terms.
“RBL Facility Security Documents” means the RBL Facility Security Agreements,
the RBL Mortgages and any other documents now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any RBL Facility Obligations.
“RBL Mortgages” means all “Mortgages” as defined in the RBL Facility.
“RBL Priority Collateral” means all of the assets of each Grantor now owned or
at any time hereafter acquired constituting Common Collateral, other than the
Term/Notes Priority Collateral, to the extent a security interest therein has
been or may hereafter be granted to the RBL Facility Agent under the RBL
Facility Security Documents or any Other First-Priority Obligations Agent under
the Other First-Priority Lien Obligations Security Documents.


13



--------------------------------------------------------------------------------





“RBL Priority Possessory Collateral” means RBL Priority Collateral that is
Possessory Collateral.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property.
“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof). “Refinanced” and “Refinancing” shall have correlative meanings.
“Representative” means (a) in the case of any RBL Facility Obligations, the RBL
Facility Agent, (b) in the case of any Term Facility Obligations, the Term
Facility Agent, (c) in the case of any Series of Other First-Priority Lien
Obligations, each Other First-Priority Lien Obligations Agent of such Series and
(d) in the case of any Series of Other Second-Priority Lien Obligations, each
Other Second-Priority Lien Obligations Agent of such Series.
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
“Second-Priority Lien Obligations” means the Term Facility Obligations and the
Other Second-Priority Lien Obligations.
“Second-Priority Lien Obligations Documents” means the Term Facility Documents
and each Other Second-Priority Lien Obligations Documents.
“Second-Priority Lien Obligations Representative” means, collectively, each of
the Term Facility Agent and each Other Second-Priority Lien Obligations Agent.
“Second-Priority Lien Obligations Secured Parties” means each of the Term
Facility Secured Parties and each Other Second-Priority Lien Obligations Secured
Party.
“Secured Parties” means, collectively, the First-Priority Lien Obligations
Secured Parties and the Second-Priority Lien Obligations Secured Parties.
“Senior Claims” means, (a) with respect to the RBL Priority Collateral, each of
the First-Priority Lien Obligations secured by such Collateral and, (b) with
respect to the Term/Notes Priority Collateral, each of the Second-Priority Lien
Obligations secured by such Collateral.
“Senior Representative” means, (a) with respect to the Term/Notes Priority
Collateral, each Second-Priority Lien Obligations Representative and, (b) with
respect to the RBL Priority Collateral, each First-Priority Lien Obligations
Representative.


14



--------------------------------------------------------------------------------





“Senior Secured Obligations” means, (a) with respect to the Term/Notes Priority
Collateral, the Second-Priority Lien Obligations and, (b) with respect to the
RBL Priority Collateral, the First-Priority Lien Obligations. The First-Priority
Lien Obligations shall, collectively, constitute one “Class” of Senior Secured
Obligations and the Second-Priority Lien Obligations shall, collectively,
constitute a separate “Class” of Senior Secured Obligations.
“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Common Collateral in respect of which such Obligations constitute Senior
Claims.
“Senior Secured Obligations Collateral Documents” means each Senior Secured
Obligations Document pursuant to which a Lien is now or hereafter granted
securing any Senior Secured Obligations or under which rights or remedies with
respect to such Liens are at any time governed.
“Senior Secured Obligations Documents” means, (a) with respect to the Term/Notes
Priority Collateral, the Second-Priority Lien Obligations Documents and, (b)
with respect to the RBL Priority Collateral, the First-Priority Lien Obligations
Documents.
“Senior Secured Obligations Secured Parties” means, (a) with respect to the
Term/Notes Priority Collateral, the Second-Priority Lien Obligations Secured
Parties and, (b) with respect to the RBL Priority Collateral, the First-Priority
Lien Obligations Secured Parties.
“Series” means, as applicable,
(a)    each of the RBL Facility Obligations and each series of Other
First-Priority Lien Obligations, each of which shall constitute a separate
Series of the Class of Senior Secured Obligations constituting First-Priority
Lien Obligations except that, in the event any two or more series of such Other
First-Priority Lien Obligations (i) are secured by identical Collateral held by
a common collateral agent and (ii) the Company designates such other
First-Priority Lien Obligations to constitute a single Series, such series of
Other First-Priority Lien Obligations shall collectively constitute a single
Series. The First-Priority Lien Obligations Secured Parties with respect to each
Series of First-Priority Lien Obligations shall constitute a separate Series of
First-Priority Lien Obligations Secured Parties; and
(b)    each of the Term Facility Obligations and each series of Other
Second-Priority Lien Obligations, each of which shall constitute a separate
Series of the Class of Senior Secured Obligations constituting Second-Priority
Lien Obligations, except that, in the event that any two or more series of such
Other Second-Priority Lien Obligations (i) are secured by identical Collateral
held by a common collateral agent and (ii) the Company designates such Other
Second-Priority Lien Obligations to constitute a single Series, such series of
Other Second-Priority Lien Obligations shall collectively constitute a single
Series. The Second-Priority Lien Obligations Secured Parties with respect to
each Series of Second-Priority Lien Obligations shall constitute a separate
Series of Second-Priority Lien Obligations Secured Parties.


15



--------------------------------------------------------------------------------





“Subsidiary” has the meaning set forth in the Term Facility, the RBL Facility,
each Other First-Priority Lien Obligations Credit Document and/or each Other
Second-Priority Lien Obligations Credit Document.
“Term Facility” means (i) the Term Loan Agreement, dated as of April 24, 2012,
among the Company, each Subsidiary of the Company from time to time party
thereto, the lenders and agents party thereto from time to time and the Term
Facility Agent, as amended, restated, supplemented, waived, replaced (whether or
not upon termination, and whether with the original lenders or otherwise),
restructured, repaid, refunded, refinanced or otherwise modified from time to
time, including any agreement or indenture extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
Indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated by the Company to not be included in the definition of “Term
Facility”), and (ii) whether or not the credit agreement referred to in clause
(i) remains outstanding, if designated by the Company to be included in the
definition of “Term Facility” and subject to the satisfaction of the
requirements set forth in Section 5.14, one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.
“Term Facility Agent” means the administrative agent and collateral agent for
the Term Facility Secured Parties, together with its successors in substantially
the same capacity as may from time to time be appointed. As of the date hereof,
the Term Facility Agent shall be Citi.
“Term Facility Documents” means the Term Facility, the Term Facility Security
Documents and any other related documents or instruments executed and delivered
pursuant to the Term Facility or the Term Facility Security Documents evidencing
or governing the obligations thereunder.
“Term Facility Obligations” means all “Term Loan Obligations” (as such term is
defined in the Term/Notes Collateral Agreement) of the Company and other
obligors outstanding under, and all other obligations in respect of, the Term
Facility or any of the other Term Facility Documents.
“Term Facility Secured Parties” means, at any time, the Persons holding any Term
Facility Obligations and the successors and permitted assigns thereof, including
the Term Facility Agent and each other “Secured Party” as defined in any
applicable Term Facility Document.


16



--------------------------------------------------------------------------------





“Term/Notes Collateral Agreement” shall mean the Collateral Agreement dated as
of May 24, 2012 among the Company, each other grantor party thereto and the Term
Facility Agent, as amended, supplemented or modified from time to time in
accordance with its terms.
“Term/Notes Mortgages” means all mortgages, trust deeds, deeds of trust, deeds
to secure debt, assignments of leases and rents, and other security documents
relating to any Real Estate Asset in favor of the Applicable Second Lien Agent
for the benefit of the Term Facility Secured Parties and any Other
Second-Priority Lien Obligations Secured Parties, in each case, executed and
recorded pursuant to the applicable Second-Priority Lien Obligations Documents.
“Term/Notes Priority Collateral” means all “Pledged Stock” (as such term is
defined in each Pledge Agreement referred to in clause (b) of the definition of
Term/Notes Security Agreements and the RBL Facility Security Agreements or such
comparable term as defined in any relevant Other First-Priority Lien Obligations
Security Documents or Other Second-Priority Lien Obligations Security
Documents), or any assets within the scope of such definitions secured under any
other replacement First-Priority Lien Obligations Document or Second-Priority
Lien Obligation Document, in each case to the extent constituting Common
Collateral.
“Term/Notes Priority Possessory Collateral” shall mean Term/Notes Priority
Collateral that is Possessory Collateral.
“Term/Notes Security Agreements” means (a) the Term/Notes Collateral Agreement
and (b) the Pledge Agreement dated as of May 24, 2012, among the Company, each
other pledgor party thereto and the Term Facility Agent, as amended,
supplemented or modified from time to time in accordance with its terms.
“Term/Notes Security Documents” means the Term/Notes Security Agreements, the
Term/Notes Mortgages and any other documents now existing or entered into after
the date hereof that create Liens on any assets or properties of any Grantor to
secure any Term Facility Obligations.

ARTICLE II
    
PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL

Section 2.01. Priority of Claims. (a) Anything contained herein or in any of the
First-Priority Lien Obligations Documents or the Second-Priority Lien
Obligations Documents to the contrary notwithstanding, if an Event of Default
has occurred and is continuing, and any Collateral Agent is taking action to
enforce rights in respect of any Collateral (whether in an Insolvency or
Liquidation Proceeding or otherwise), or any distribution is made in respect of
any Collateral in any Insolvency or Liquidation Proceeding with respect to any
Grantor, the Proceeds (subject, in the case of any such distribution, to Section
2.06 hereof) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”) shall be applied as follows:
(i)
In the case of the Term/Notes Priority Collateral,





17



--------------------------------------------------------------------------------





FIRST, to the Applicable Second Lien Agent for distribution in accordance with
the Pari Passu Second-Priority Intercreditor Agreement or any other applicable
Second-Priority Lien Obligations Documents until payment in full of all
Second-Priority Lien Obligations, and

SECOND, to the Applicable First Lien Agent for distribution in accordance with
the Priority Lien Intercreditor Agreement or any other applicable First-Priority
Lien Obligations Documents until payment in full of all First-Priority Lien
Obligations.
(ii)
In the case of the RBL Priority Collateral,

FIRST, to the Applicable First Lien Agent for distribution in accordance with
the Priority Lien Intercreditor Agreement or any other applicable First-Priority
Lien Obligations Documents until payment in full of all First-Priority Lien
Obligations, and

SECOND, to the Applicable Second Lien Agent for distribution in accordance with
the Pari Passu Second-Priority Intercreditor Agreement or any other applicable
Second-Priority Lien Obligations Documents until payment in full of all
Second-Priority Lien Obligations.

(b)    It is acknowledged that (i) the aggregate amount of any Senior Secured
Obligations may, subject to the limitations set forth in the applicable RBL
Facility Documents, Term Facility Documents, Other First-Priority Lien
Obligations Documents and Other Second-Priority Lien Obligations Documents, as
applicable, be Refinanced from time to time, all without affecting the
priorities set forth in Section 2.01(a) or the provisions of this Agreement
defining the relative rights of the First-Priority Lien Obligations Secured
Parties vis-a-vis the Second-Priority Lien Obligations Secured Parties, and (ii)
a portion of the Senior Secured Obligations consists or may consist of
Indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed. The priorities provided for herein shall not be altered
or otherwise affected by any Refinancing of either the Junior Secured
Obligations (or any part thereof) or the Senior Secured Obligations (or any part
thereof), by the release of any Collateral or of any guarantees for any Senior
Secured Obligations or any Junior Secured Obligations or by any action that any
Representative or Secured Party may take or fail to take in respect of any
Collateral.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the First-Priority Lien
Obligations granted on the Collateral or of any Liens securing the
Second-Priority Lien Obligations granted on the Collateral and notwithstanding
any provision of the Uniform Commercial Code of any jurisdiction, or any other
applicable law or the Term Facility Documents, the RBL Facility Documents, any
Other First-Priority Lien Obligations Document or any Other Second-Priority Lien
Obligations Document, or


18



--------------------------------------------------------------------------------





any defect or deficiencies in, or failure to perfect, any such Liens or any
other circumstance whatsoever:
(i)
(1) the Liens on the Term/Notes Priority Collateral securing the Second-Priority
Lien Obligations will rank senior to any Liens on the Term/Notes Priority
Collateral securing the First-Priority Lien Obligations, and (2) the Liens on
the RBL Priority Collateral securing the First-Priority Lien Obligations will
rank senior to any Liens on the RBL Priority Collateral securing the
Second-Priority Lien Obligations;

(ii)
the Applicable First Lien Agent and each First-Priority Lien Obligations
Representative, on behalf of themselves and the First-Priority Lien Obligations
Secured Parties, hereby agree that the priority of the Liens securing the
First-Priority Lien Obligations as among the holders of First-Priority Lien
Obligations shall be governed by the Priority Lien Intercreditor Agreement, any
Pari Passu First-Priority Intercreditor Agreement or other First-Priority Lien
Obligations Documents, as applicable; and

(iii)
the Applicable Second Lien Agent and each Second-Priority Lien Obligations
Representative, on behalf of themselves and the Second-Priority Lien Obligations
Secured Parties, hereby agree that the priority of the Liens securing the
Second-Priority Lien Obligations as among the holders of Second-Priority Lien
Obligations shall be governed by the Pari Passu Second Priority Intercreditor
Agreement or other Second-Priority Lien Obligations Documents, as applicable.


Section 2.02. Actions With Respect to Collateral; Prohibition on Contesting
Liens.
(a)    Each of the Applicable First Lien Agent and the Applicable Second Lien
Agent, on behalf of itself, each relevant Representative and the relevant
Secured Parties, acknowledges and agrees that, until the Discharge of all of the
Senior Secured Obligations of a particular Class, (i) only the Applicable Agent
shall act or refrain from acting with respect to the Senior Secured Obligations
Collateral of such Class and then only on the instructions of the applicable
Senior Representative (given in accordance with the Senior Secured Obligations
Documents), (ii) no Collateral Agent shall follow any instructions with respect
to such Senior Secured Obligations Collateral from any Junior Representative,
any of the Junior Secured Obligations Secured Parties or any Applicable Junior
Agent, (iii) none of the Applicable Junior Agent, any Junior Representative or
any Junior Secured Obligations Secured Party shall, nor shall any of them
instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its interest in or realize upon, or take any other
action available to it in respect of, any Senior Secured Obligations Collateral,
whether under any RBL Facility Security Document, any Term Facility Security
Document, any Other First-Priority


19



--------------------------------------------------------------------------------





Lien Obligations Security Documents or any Other Second-Priority Lien
Obligations Security Documents, as applicable, applicable law or otherwise, it
being agreed that (A) only the Applicable Agent, acting in accordance with the
RBL Facility Security Documents or the Other First-Priority Lien Obligations
Security Documents, as applicable, shall be entitled to take any such actions or
exercise any such remedies, or to cause any Collateral Agent to do so and (B)
notwithstanding the foregoing, the Applicable Junior Agent and each Junior
Representative may take Permitted Remedies, and (iv) the Applicable Junior
Agent, on behalf of itself, each Junior Representative and the other Junior
Secured Obligations Secured Parties, hereby waives any right of subrogation it
or any of them may acquire as a result of any payment hereunder until the
Discharge of the Senior Secured Obligations has occurred. The Applicable Agent
and each Senior Representative may deal with the Senior Secured Obligations
Collateral as if they had a senior Lien on such Collateral; provided that, (A)
with respect to the First-Priority Lien Representatives, the provisions of the
Priority Lien Intercreditor Agreement, any Pari Passu First-Priority
Intercreditor Agreement or other First-Priority Lien Obligations Documents shall
also be complied with and (B) with respect to the Second-Priority Lien
Representatives, the provisions of the Pari Passu Second-Priority Intercreditor
Agreement or other Second-Priority Lien Obligations Documents shall also be
complied with. Furthermore, each of the Applicable First Lien Agent and the
Applicable Second Lien Agent, on behalf of itself, each relevant Representative
and the relevant Secured Parties, acknowledges and agrees that no Applicable
Junior Agent, Junior Representative or any other Junior Secured Obligations
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by any Senior Representative or any other Senior Secured
Obligations Secured Party or any other exercise by any Senior Representative or
any other Senior Secured Obligations Secured Party of any rights and remedies
relating to the Senior Secured Obligations Collateral.
(b)    (i) The Applicable Second Lien Agent, each of the Term Facility Agent,
the other Term Facility Secured Parties, the Other Second-Priority Lien
Obligations Agents and the other Other Second-Priority Lien Obligations Secured
Parties each agrees that it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the RBL Facility Secured
Parties and any Other First-Priority Lien Obligations Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement.
(i) The Applicable First Lien Agent, each of the RBL Facility Agent, the other
RBL Facility Secured Parties, the Other First-Priority Lien Obligations Agents
and the other Other First-Priority Lien Obligations Secured Parties each agrees
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Second-Priority Lien Obligations Secured Parties
in all or any part of the Collateral, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Applicable Second Lien Agent, the Term Facility Agent,
any Term Facility Secured Party, the Applicable First Lien Agent, the RBL
Facility Agent, any other RBL Facility Secured Party,


20



--------------------------------------------------------------------------------





any Other First-Priority Lien Obligations Agent, any other Other First-Priority
Lien Obligations Secured Parties, any Other Second-Priority Lien Obligations
Agent or any other Other Second-Priority Lien Obligations Secured Parties to
enforce this Agreement.
(c)    The parties hereto agree to execute, acknowledge and deliver a memorandum
of Intercreditor Agreement, together with such other documents in furtherance
hereof or thereof, in each case, in proper form for recording in connection with
any Mortgages and in form and substance reasonably satisfactory to each of the
Collateral Agents, in those jurisdictions where such recording is
reasonably recommended or requested by local real estate counsel and/or the
title insurance company, or as otherwise deemed reasonably necessary or proper
by the parties hereto.

Section 2.03. No Duties of Senior Representatives; Provision of Notice.
(a)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties acknowledges and agrees that: (i)
none of the Applicable Agent, Senior Representatives or any other Senior Secured
Obligations Secured Party shall have any duties or other obligations to the
Applicable Junior Agent, the Junior Representatives or the Junior Secured
Obligations Secured Parties with respect to any Senior Secured Obligations
Collateral, other than to transfer to the Applicable Junior Agent any Proceeds
of any such Collateral that constitutes Junior Secured Obligations Collateral
remaining in its possession following any sale, transfer or other disposition of
such Collateral (in each case, unless the Junior Secured Obligations have been
Discharged prior to or concurrently with such sale, transfer, disposition,
payment or satisfaction) and the Discharge of the Senior Secured Obligations
secured thereby, or if any Senior Representative shall be in possession of all
or any part of such Collateral after such payment and satisfaction in full and
termination, such Collateral or any part thereof remaining, in each case without
any representation or warranty on the part of such Senior Representative or any
other Senior Secured Obligations Secured Party; (ii) in furtherance of the
foregoing, until the Discharge of the Senior Secured Obligations shall have
occurred, the Applicable Agent shall be entitled, for the benefit of the Senior
Secured Obligations Secured Parties, to sell, transfer or otherwise dispose of
or deal with such Collateral as provided herein and in the applicable Senior
Secured Obligation Documents, without regard to any Junior Claims held by any
Junior Secured Obligations Secured Party or any rights to which the Junior
Secured Obligations Secured Parties would otherwise be entitled as a result of
such Junior Claims; and (iii) without limiting the foregoing, none of the
Applicable Agent, Senior Representatives or any other Senior Secured Obligations
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Senior Secured Obligations Collateral (or any other collateral
securing the Senior Secured Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Collateral (or any other collateral
securing the Senior Secured Obligations), in any manner that would maximize the
return to the Junior Secured Obligations Secured Parties, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Junior Secured
Obligations Secured Parties from such realization, sale, disposition or
liquidation. Each of the Applicable Junior Agent, Junior Representatives and
other Junior Secured Obligations Secured Parties waives any claim it or any
other Junior Secured Obligations Secured Party may now or hereafter have against
the Applicable Agent, any Senior Representative or any other Senior Secured
Obligations Secured Party (or their representatives) arising out of (i) any
actions which the Applicable Agent, such Senior


21



--------------------------------------------------------------------------------





Representative or any such other Senior Secured Obligations Secured Party takes
or omits to take (including actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Senior Secured Obligations from any account debtor, guarantor or
any other party) in accordance with the relevant Senior Secured Obligations
Documents or any other agreement related thereto or to the collection of the
Senior Secured Obligations or the valuation, use, protection or release of any
security for the Senior Secured Obligations, (ii) any election by the Applicable
Agent, any Senior Representative or any other Senior Secured Obligations Secured
Party, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.06, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code by, the
Company or any of its Subsidiaries, as debtor-in-possession.
(b)    The RBL Facility Agent shall, after obtaining actual knowledge that it no
longer qualifies as the Applicable First Lien Agent, notify the Company, the
other First-Priority Lien Obligations Representatives and the Second-Priority
Lien Obligations Representatives of the same.
(c)    The Term Facility Agent shall, after obtaining actual knowledge that it
no longer qualifies as the Applicable Second Lien Agent, notify the Company, the
other Second-Priority Lien Obligations Representatives and the First-Priority
Lien Obligations Representatives of the same.

Section 2.04. No Interference; Payment Over; Reinstatement.
(a) Each of the Applicable Junior Agent, Junior Representatives and other Junior
Secured Obligations Secured Parties agrees that (i) it will not take or cause to
be taken any action, the purpose or effect of which is, or could be, to make any
Junior Claim pari passu with, or to give such Junior Secured Obligations Secured
Party any preference or priority relative to, any Senior Claim with respect to
the Collateral securing the Senior Claims or any part thereof, (ii) it will not
challenge or question in any proceeding the validity or enforceability of any
RBL Facility Security Document, Term Facility Security Document, Other
First-Priority Lien Obligations Security Document or Other Second-Priority Lien
Obligations Security Document or the validity, attachment, perfection or
priority of any Lien under the RBL Facility Security Documents, the Term
Facility Security Documents, Other First-Priority Lien Obligations Security
Documents or Other Second-Priority Lien Obligations Security Documents, or the
validity or enforceability of the priorities, rights or duties established by or
other provisions of this Agreement, (iii) it will not take or cause to be taken
any action the purpose or intent of which is, or could be, to interfere, hinder
or delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Agent, any Senior Representative or any other Senior Secured
Obligations Secured Party, (iv) it shall not have any right to (A) direct the
Applicable Agent, any Senior Representative or any other Senior Secured
Obligations Secured Party to exercise any right, remedy or power with respect to
any Senior Secured Obligations Collateral or (B) consent to the exercise by the
Applicable Agent, any Senior Representative or any


22



--------------------------------------------------------------------------------





other Senior Secured Obligations Secured Party of any right, remedy or power
with respect to any Senior Secured Obligations Collateral, (v) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Agent, any Senior Representative or
any other Senior Secured Obligations Secured Party seeking damages from or other
relief by way of specific performance, instructions or otherwise with respect
to, and none of the Applicable Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party shall be liable for, any action taken
or omitted to be taken by the Applicable Agent, any Collateral Agent, any Senior
Representative or other Senior Secured Obligations Secured Party with respect to
any Senior Secured Obligations Collateral, (vi) it will not seek, and hereby
waives any right, to have any Senior Secured Obligations Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral
and (vii) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Applicable First Lien Agent, the
Applicable Second Lien Agent, the Term Facility Agent, any other Term Facility
Secured Party, the RBL Facility Agent, any other RBL Facility Secured Party, any
Other First-Priority Lien Obligations Agent, any other Other First-Priority Lien
Obligations Secured Parties, any Other Second-Priority Lien Obligations Agent,
or any other Other Second-Priority Lien Obligations Secured Parties to enforce
this Agreement in accordance with its terms.
(b)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties hereby agrees that if it shall obtain
possession of any Senior Secured Obligations Collateral or shall realize any
proceeds or payment in respect of any such Collateral, pursuant to any RBL
Facility Security Document, Term Facility Security Document, Other
First-Priority Lien Obligations Security Document, Other Second-Priority Lien
Obligations Security Document or by the exercise of any rights available to it
or any of them under applicable law or in any Insolvency or Liquidating
Proceeding or through any other exercise of remedies, at any time prior to the
Discharge of the Senior Secured Obligations, then it shall hold such Collateral,
proceeds or payment in trust for the Senior Secured Obligations Secured Parties
and transfer such Collateral, proceeds or payment, as the case may be, to the
Applicable Agent reasonably promptly after obtaining actual knowledge (or notice
from the Applicable Agent) that it is in possession of such Collateral, proceeds
or payment. Each of the Applicable Junior Agent, Junior Representatives and
other Junior Secured Obligations Secured Parties agrees that, if at any time it
receives notice or obtains actual knowledge that all or part of any payment with
respect to any Senior Secured Obligations previously made shall be rescinded for
any reason whatsoever, it shall promptly pay over to the Applicable Agent any
payment received by it and then in its possession or under its control in
respect of any Senior Secured Obligations Collateral and shall promptly turn
over any Senior Secured Obligations Collateral then held by it over to the
Applicable Agent, and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made, until the Discharge of the
Senior Secured Obligations has occurred.

Section 2.05. Automatic Release of Junior Liens.
(a) Each of the Applicable Second Lien Agent, Second-Priority Lien Obligations
Representatives and other Second-Priority Lien Obligations Secured Parties
agrees that in the event


23



--------------------------------------------------------------------------------





of a sale, transfer or other disposition of any RBL Priority Collateral in
connection with the foreclosure upon or other exercise of rights and remedies
with respect to such RBL Priority Collateral that results in the release by the
Applicable First Lien Agent of the Lien held by the Applicable First Lien Agent
on such RBL Priority Collateral (regardless of whether or not an Event of
Default has occurred and is continuing under the Second-Priority Lien
Obligations Documents at the time of such sale, transfer or other disposition),
the Lien held by each Second-Lien Collateral Agent on such RBL Priority
Collateral shall be automatically released; provided that, notwithstanding the
foregoing, all Second-Priority Lien Obligations Secured Parties shall be
entitled to any Proceeds of a sale, transfer or other disposition under this
clause (a) that remain after Discharge of the First-Priority Lien Obligations,
and the Liens on such remaining Proceeds securing the Second-Priority Lien
Obligations shall not be automatically released pursuant to this Section
2.05(a).
(b)    Each of the Applicable First Lien Agent, First-Priority Lien Obligations
Representatives and other First-Priority Lien Obligations Secured Parties agrees
that in the event of a sale, transfer or other disposition of any Term/Notes
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such Term/Notes Priority Collateral that
results in the release by the Applicable Second Lien Agent of the Lien held by
the Applicable Second Lien Agent on such Term/Notes Priority Collateral
(regardless of whether or not an Event of Default has occurred and is continuing
under the First-Priority Lien Obligations Documents at the time of such sale,
transfer or other disposition), the Lien held by the Applicable First Lien Agent
on such Term/Notes Priority Collateral shall be automatically released; provided
that, notwithstanding the foregoing, all holders of the First-Priority Lien
Obligations shall be entitled to any Proceeds of a sale, transfer or other
disposition under this clause (b) that remain after Discharge of the
Second-Priority Lien Obligations, and the Liens on such remaining Proceeds
securing the First-Priority Lien Obligations shall not be automatically released
pursuant to this Section 2.05(b).
(c)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties agrees to execute and deliver (at the
sole cost and expense of the Grantors) all such authorizations and other
instruments as shall reasonably be requested by the Applicable Agent or any
Senior Representative acting on behalf of the relevant Senior Secured
Obligations Secured Parties to evidence and confirm any release of Junior
Collateral provided for in this Section 2.05.

Section 2.06. Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against the Company or any of its Subsidiaries. Without
limiting the generality of the foregoing, the provisions of this Agreement are
intended to be and shall be enforceable as a “subordination agreement” under
Section 510(a) of the Bankruptcy Code.
(b)    If the Company or any of its Subsidiaries shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code:
(i)
if the Applicable First Lien Agent desires to permit the use of cash collateral
or to permit the Company and/or any of its Subsidiaries to obtain



24



--------------------------------------------------------------------------------





financing under Section 363 or Section 364 of the Bankruptcy Code or under any
other similar law (“DIP Financing”) either secured by a Lien on, or constituting
the proceeds of, the RBL Priority Collateral, then the Applicable Second Lien
Agent and the Second-Priority Lien Obligations Secured Parties hereby agree: (A)
not to object to such use of cash collateral or DIP Financing or to request
adequate protection (except as otherwise expressly permitted by the terms of
this Agreement) or any other relief in connection therewith so long as the
Second-Priority Lien Obligations Secured Parties retain the benefit of their
Liens on the RBL Priority Collateral, including Proceeds thereof arising after
the commencement of such Bankruptcy Case (to the extent provided for under
applicable law), with the same priority vis-à-vis the First-Priority Lien
Obligations Secured Parties (other than with respect to any DIP Financing Liens
granted thereto) as existed prior to the commencement of such Bankruptcy Case
and (B) to the extent the Liens on the RBL Priority Collateral securing the
First-Priority Lien Obligations are subordinated or pari passu with such DIP
Financing, to subordinate its Liens on the RBL Priority Collateral to the Liens
granted to the lenders providing such DIP Financing (and all obligations
relating thereto, including any “carve-out” from the RBL Priority Collateral
granting administrative priority status or Lien priority to secure the payment
of fees and expenses of the United States Trustee or professionals retained by
any debtor or creditors’ committee agreed to by the Applicable First Lien Agent
or the First-Priority Lien Obligations Secured Parties) and to any adequate
protection Liens granted to the Applicable First Lien Agent on the same basis as
the Liens on such RBL Priority Collateral securing the First-Priority Lien
Obligations are subordinated to such DIP Financing or to confirm the priorities
with respect to such RBL Priority Collateral as set forth herein, as applicable;
and
(ii)
if the Applicable Second Lien Agent desires to permit the Company and/or any of
its Subsidiaries to obtain any DIP Financing secured by a Lien on Term/Notes
Priority Collateral, then the Applicable First Lien Agent and the First-Priority
Lien Obligations Secured Parties hereby agree: (A) not to object to such DIP
Financing or to request adequate protection (except as otherwise expressly
permitted by the terms of this Agreement) or any other relief in connection
therewith so long as the First-Priority Lien Obligations Secured Parties retain
the benefit of their Liens on the Term/Notes Priority Collateral, including
Proceeds thereof arising after the commencement of such Bankruptcy Case (to the
extent provided for under applicable law), with the same priority vis-à-vis the
Second-Priority Lien Obligations Secured Parties (other than with respect to any
DIP Financing Liens granted thereto) as existed prior to the commencement of
such Bankruptcy Case and (B) to the extent the Liens on Term/Notes Priority
Collateral securing the Second-Priority Lien Obligations are subordinated



25



--------------------------------------------------------------------------------





or pari passu with such DIP Financing, to subordinate its Liens on the
Term/Notes Priority Collateral to the Liens granted to the lenders providing
such DIP Financing (and all obligations relating thereto, including any
“carve-out” from the Term/Notes Priority Collateral granting administrative
priority status or Lien priority to secure the payment of fees and expenses of
the United States Trustee or professionals retained by any debtor or creditors’
committee agreed to by the Applicable Second Lien Agent or the Second-Priority
Lien Obligations Secured Parties) and to any adequate protection Liens granted
to the Applicable Second Lien Agent on the same basis as the Liens on such
Term/Notes Priority Collateral securing the Second-Priority Lien Obligations are
subordinated to such DIP Financing or to confirm the priorities with respect to
such Term/Notes Priority Collateral as set forth herein, as applicable.
(c)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties agrees that it will not object to and
will not otherwise contest: (i) any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement in respect of the Senior
Secured Obligations made by the Applicable Agent, any Senior Representative or
any other Senior Secured Obligations Secured Party; (ii) any lawful exercise by
any holder of Senior Claims of the right to credit bid Senior Claims in any sale
in foreclosure of Collateral that is Senior Secured Obligations Collateral with
respect to such Senior Claims; (iii) any other request for judicial relief made
in any court by the Applicable Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party relating to the lawful enforcement of
any Lien on the Senior Secured Obligations Collateral; or (iv) any sale or other
disposition of any Senior Secured Obligations Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other applicable
provision of the Bankruptcy Code if the Senior Secured Obligations Secured
Parties of any Series or the relevant Senior Representative acting on their
behalf shall have consented to such sale or disposition of such Senior Secured
Obligations Collateral and the applicable order approving such sale or
disposition provides that, to the extent the sale is to be free and clear of
Liens, the Liens securing the Senior Secured Obligations and the Junior Secured
Obligations will attach to the Proceeds of the sale on the same basis of
priority as the Liens securing such Obligations on the assets being sold, in
accordance with this Agreement.
(d)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties agree that it will not seek relief
from the automatic stay or any other stay in any insolvency or liquidation
proceeding with respect to Senior Secured Obligations Collateral without the
prior consent of the Applicable Agent.
(e)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties hereby agrees that it will not object
to and will not otherwise contest (or support any other Person contesting): (i)
any request by the Applicable Agent or any Senior Secured Obligations Secured
Party (or any Senior Representative acting on its behalf) for adequate
protection with respect to the applicable Senior Secured Obligations Collateral
or (ii) any objection by the Applicable Agent or any Senior Secured Obligations
Secured Party (or any Senior


26



--------------------------------------------------------------------------------





Representative acting on its behalf) to any motion, relief, action or proceeding
based on the Applicable Agent or any Senior Secured Obligations Secured Party
(or any Senior Representative acting on its behalf) claiming a lack of adequate
protection with respect to the applicable Senior Secured Obligations Collateral.
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding,
(I)(x) if the Senior Secured Obligations Secured Parties (or any subset thereof)
are granted adequate protection in the form of a Lien on additional or
replacement collateral, then the Applicable Junior Agent may seek or request
adequate protection in the form of a Lien on such additional or replacement
collateral, so long as, with respect to the Senior Secured Obligations
Collateral, such Lien is subordinated to the adequate protection Lien granted to
the holders of the applicable Senior Secured Obligations, on the same basis as
the other Liens securing Junior Secured Obligations on the Senior Secured
Obligations Collateral are subordinated to the Liens on Senior Secured
Obligations Collateral securing the Senior Secured Obligations under this
Agreement and (y) each of the Applicable Junior Agent, Junior Representatives
and Junior Secured Obligations Secured Parties hereby agrees that in the event
the Applicable Junior Agent seeks or requests adequate protection and such
adequate protection is granted in the form of a Lien on additional or
replacement collateral, then the Senior Secured Obligations Secured Parties (or
the Applicable Agent or the relevant Senior Representative(s) acting on their
behalf) shall also be granted a Lien on such additional or replacement
collateral as adequate protection for the Senior Secured Obligations and that
any adequate protection Lien on such additional or replacement collateral that
constitutes Senior Secured Obligations Collateral securing the Junior Secured
Obligations shall be subordinated to the adequate protection Liens on such
collateral granted to the holders of the Senior Secured Obligations and any
other Liens on Senior Secured Obligations Collateral granted to the holders of
Senior Secured Obligations on the same basis as the Liens securing Junior
Secured Obligations are so subordinated to the Liens securing the Senior Secured
Obligations under this Agreement, and (II)(x) if the Senior Secured Obligations
Secured Parties (or any subset thereof) are granted adequate protection in the
form of a superpriority administrative claim, then the Applicable Junior Agent
may seek or request adequate protection in the form of a superpriority
administrative claim, so long as such claim is subordinated to the adequate
protection superpriority claim granted to the holders of the applicable Senior
Secured Obligations on the same basis as the other claims with respect to the
Junior Secured Obligations are subordinated to the claims with respect to the
Senior Secured Obligations under this Agreement and (y) each of the Applicable
Junior Agent, Junior Representatives and Junior Secured Obligations Secured
Parties hereby agrees that in the event the Applicable Junior Agent seeks or
requests adequate protection and such adequate protection is granted in the form
of a superpriority administrative claim, then the Senior Secured Obligations
Secured Parties (or the Applicable Agent or the relevant Senior
Representative(s) acting on their behalf) shall also be granted a superpriority
administrative claim and that any claim granted with respect to the Junior
Secured Obligations shall be subordinated to the superpriority administrative
claim granted with respect to the Senior Secured Obligations as adequate
protection on the same basis as the claims with respect to the Junior Secured
Obligations are so subordinated to the claims with respect to the Senior Secured
Obligations under this Agreement.
(f)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties hereby agrees that (i) it will not
oppose or seek to challenge any claim by the Applicable Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party for
allowance of Senior Secured Obligations consisting of post-petition


27



--------------------------------------------------------------------------------





interest, fees or expenses to the extent of the value of the Applicable Agent’s
Lien on the Senior Secured Obligations Collateral, without regard to the
existence of the Lien of the Junior Secured Obligations Secured Parties on the
Senior Secured Obligations Collateral; and (ii) until the Discharge of Senior
Secured Obligations has occurred, the Applicable Junior Agent, on behalf of
itself, the Junior Representatives and the Junior Secured Obligations Secured
Parties, will not assert or enforce any claim under Section 506(c) of the
Bankruptcy Code senior to or on a parity with the Liens on Senior Secured
Obligations Collateral securing the Senior Secured Obligations for costs or
expenses of preserving or disposing of any Collateral.
(g)    The Applicable Second Lien Agent, on behalf of itself, the Term Facility
Agent, the Term Facility Secured Parties, each Other Second-Priority Lien
Obligations Agent and the Other Second-Priority Lien Obligations Secured Parties
of the applicable Series, and the Applicable First Lien Agent, on behalf of
itself, the RBL Facility Agent, the RBL Facility Secured Parties, each Other
First-Priority Lien Obligations Agent and the Other First-Priority Lien
Obligations Secured Parties of the applicable Series, acknowledges and intends
that: the grants of Liens pursuant to the Second-Priority Lien Obligations
Security Documents, on the one hand, and the First-Priority Lien Obligations
Security Documents, on the other hand, constitute separate and distinct grants
of Liens, and because of, among other things, their differing rights in the
Collateral, the First-Priority Lien Obligations are fundamentally different from
the Second-Priority Lien Obligations and must be separately classified in any
Plan of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First-Priority Lien Obligations Secured Parties and the Second-Priority Lien
Obligations Secured Parties in respect of any Collateral constitute claims in
the same class (rather than separate classes of secured claims), then the
First-Priority Lien Obligations Secured Parties and the Second-Priority Lien
Obligations Secured Parties hereby acknowledge and agree that all distributions
from the Common Collateral shall be made as if there were separate classes of
First-Priority Lien Obligations and Second-Priority Lien Obligations against the
Grantors (with the effect being that, to the extent that the aggregate value of
the RBL Priority Collateral or the Term/Notes Priority Collateral is sufficient
(for this purpose ignoring all claims held by the other Secured Parties for whom
such Collateral is Junior Secured Obligations Collateral), the First-Priority
Lien Obligations Secured Parties or the Second-Priority Lien Obligations Secured
Parties, respectively, shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees or expenses
that are available from the Senior Secured Obligations Collateral for each of
the First-Priority Lien Obligations Secured Parties and the Second-Priority Lien
Obligations Secured Parties (regardless of whether any such claims may or may
not be allowed or allowable in whole or in part as against the Company or any of
the Grantors in the applicable Insolvency or Liquidation Proceeding(s) pursuant
to Section 506(b) of the Bankruptcy Code or otherwise), respectively, before any
distribution is made in respect of the Junior Claims from, or with respect to,
such Collateral, with the holder of such Junior Claims hereby acknowledging and
agreeing to turn over to the respective other Secured Parties amounts otherwise
received or receivable by them from, or with respect to, such Collateral to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing their aggregate recoveries).


28



--------------------------------------------------------------------------------





(h)    If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of First-Priority Lien Obligations and on
account of Second-Priority Lien Obligations, then, to the extent the debt
obligations distributed on account of the First-Priority Lien Obligations and on
account of the Second-Priority Lien Obligations are secured by Liens upon the
Common Collateral, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the debt obligations so distributed, to the Liens securing such
debt obligations and the distribution of proceeds thereof.

Section 2.07. Reinstatement. In the event that any of the Senior Secured
Obligations shall have been paid in full and such payment or any part thereof
shall subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Senior Secured Obligations shall again have been paid in
full in cash.

Section 2.08. Insurance. As between the Applicable First Lien Agent, on the one
hand, and the Applicable Second Lien Agent, the Term Facility Agent and any
Other Second-Priority Lien Obligations Agent, on the other hand, only the
Applicable First Lien Agent will have the right (subject to the rights of the
Grantors under the Term Facility Documents, the RBL Facility Documents, the
Other First-Priority Lien Obligations Documents and the Other Second-Priority
Lien Obligations Documents) to adjust or settle any insurance policy or claim
covering or constituting the RBL Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the RBL Priority Collateral.

Section 2.09. Refinancings. The RBL Facility Obligations, the Term Facility
Obligations, any Series of Other First-Priority Lien Obligations, any Series of
Other Second-Priority Lien Obligations and the agreements or indentures
governing them may be Refinanced, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any RBL Facility Document, any Term Facility
Document, any applicable Other First-Priority Lien Obligations Document or any
applicable Other Second-Priority Lien Obligations Document) of any Term Facility
Secured Party, any RBL Facility Secured Party, any Other First-Priority Lien
Obligations Secured Party or any Other Second-Priority Lien Obligations Secured
Party, all without affecting the priorities provided for herein or the other
provisions hereof; provided, however, that the requirements set forth in Section
5.14 shall have been satisfied. In connection with any Refinancing contemplated
by this Section 2.09, this Agreement may be amended at the request and sole
expense of the Company, and without the consent of any Representative, (a) to
add parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (b) to confirm that such Refinancing Indebtedness in respect of any
First-Priority Lien Obligations shall have the same rights and priorities in
respect of any RBL Priority Collateral vis-à-vis the Second-Priority Lien
Obligations as the Indebtedness being Refinanced and (c) to confirm that such
Refinancing Indebtedness in respect of any Second-Priority Lien Obligations
shall have the same rights and priorities in respect of any Term/Notes Priority
Collateral vis-à-vis the First-


29



--------------------------------------------------------------------------------





Priority Lien Obligations as the Indebtedness being Refinanced, all on the terms
provided for herein immediately prior to such Refinancing.

Section 2.10. Amendments to Security Documents.
(a)    Each of the Applicable Junior Agent and Junior Representatives agrees
that each applicable Junior Secured Obligations Document executed as of the date
hereof shall include the following language (or language to similar effect
approved by the relevant Applicable Agent):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to [applicable Junior Representative] for the benefit of the
[applicable Junior Secured Obligations Secured Parties] pursuant to this
Agreement and (ii) the exercise of any right or remedy by [applicable Junior
Representative] hereunder or the application of proceeds (including insurance
proceeds and condemnation proceeds) of any Common Collateral, are subject to the
provisions of the Amended and Restated Senior Lien Intercreditor Agreement dated
as of August 24, 2016 (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Senior Lien Intercreditor Agreement”), among
Citibank, N.A., as Term Facility Agent and Applicable Second Lien Agent,
JPMorgan Chase Bank, N.A., as RBL Facility Agent and Applicable First Lien
Agent, Citibank, N.A., as Priority Lien Term Facility Agent, EP Energy LLC and
the Subsidiaries of EP Energy LLC party thereto. In the event of any conflict
between the terms of the Senior Lien Intercreditor Agreement and the terms of
this Agreement, the terms of the Senior Lien Intercreditor Agreement shall
govern.”
(b)    In the event that any Applicable Agent, any Senior Representative or any
Senior Secured Obligations Secured Party enters into any amendment, waiver or
consent in respect of or replaces any Senior Secured Obligations Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Secured
Obligations Collateral Document or changing in any manner the rights of such
Applicable Agent, the applicable Senior Representative or the applicable Senior
Secured Obligations Secured Parties, the Company or any other Grantor thereunder
(including the release of any Liens on any Senior Secured Obligations
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Comparable Junior Obligations Collateral
Document without the consent of the Applicable Junior Agent, any Junior
Representative or any Junior Secured Obligations Secured Party and without any
action by any of the Applicable Junior Agent, Junior Representative or Junior
Secured Obligations Secured Party; provided, that such amendment, waiver or
consent does not materially adversely affect the rights of the Applicable Junior
Agent, any Junior Representative or any Junior Secured Obligations Secured Party
in the Senior Secured Obligations Collateral and not in the Senior Secured
Obligations Secured Parties that have a security interest in the affected
Collateral in a like or similar manner (without regard to


30



--------------------------------------------------------------------------------





the fact that the Liens of such Senior Secured Obligations Collateral Document
are senior to the Liens of the Comparable Junior Obligations Collateral
Document). The relevant Applicable Agent shall give written notice of such
amendment, waiver or consent to the Applicable Junior Agent (which shall forward
such notice upon receipt to each relevant Junior Representative); provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Junior
Obligations Collateral Document as set forth in this Section 2.10(b).

Section 2.11. Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a)  Each of the Applicable First Lien Agent and the Applicable Second Lien
Agent, on behalf of itself and the relevant Secured Parties, hereby agrees that:
%4. each Possessory Collateral Agent shall hold the Possessory Collateral that
is in its possession or control (or in the possession or control of its agents
or bailees) as gratuitous bailee for the benefit of each Secured Party and any
assignee solely for the purpose of perfecting the security interest granted in
such Possessory Collateral pursuant to the Term Facility Security Documents, the
RBL Facility Security Documents, the Other First-Priority Lien Obligations
Security Documents or the Other Second-Priority Lien Obligations Security
Documents, subject to the terms and conditions of this Section 2.11; %4. to the
extent any Possessory Collateral is possessed by or is under the control of a
Collateral Agent (either directly or through its agents or bailees) other than
the Applicable Possessory Collateral Agent, such Collateral Agent shall deliver
such Possessory Collateral to (or shall cause such Possessory Collateral to be
delivered to) the Applicable Possessory Collateral Agent and shall take all
actions reasonably requested in writing by the Applicable Possessory Collateral
Agent to cause the Applicable Possessory Collateral Agent to have possession or
control of same; and %4. pending such delivery to the Applicable Possessory
Collateral Agent, each other Collateral Agent shall hold any Possessory
Collateral as gratuitous bailee for the benefit of each other Secured Party and
any assignee, solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable RBL Facility
Security Documents, Term Facility Security Documents, Other First-Priority Lien
Obligations Security Documents or Other Second-Priority Lien Obligations
Security Documents, in each case, subject to the terms and conditions of this
Section 2.11.
(b)    The duties or responsibilities of the Possessory Collateral Agent and
each other Collateral Agent under this Section 2.11 shall be limited solely to
holding the Possessory Collateral as gratuitous bailee for the benefit of each
Secured Party for purposes of perfecting the security interest held by the
Secured Parties therein.
(c)    Each of the Applicable Second Lien Agent and Second-Priority Lien
Obligations Representatives hereby agrees that, upon the Discharge of all
Second-Priority Lien Obligations, it shall deliver to the Applicable First Lien
Agent, to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the Applicable First Lien Agent to obtain
control of such Possessory Collateral) or as a court of competent jurisdiction
may otherwise direct. The Company shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify the
Possessory Collateral Agent for loss or damage suffered by the Possessory
Collateral


31



--------------------------------------------------------------------------------





Agent as a result of such transfer except for loss or damage suffered by the
Possessory Collateral Agent as a result of its own willful misconduct, gross
negligence or bad faith. None of the Term Facility Agent or any Other
Second-Priority Lien Obligations Agent shall be obligated to follow instructions
from the Applicable First Lien Agent in contravention of this Agreement.
(d)    Each of the Applicable First Lien Agent and First-Priority Lien
Obligations Representatives hereby agrees that, upon the Discharge of all
First-Priority Lien Obligations, it shall deliver to the Applicable Second Lien
Agent, to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the Applicable Second Lien Agent to obtain
control of such Possessory Collateral) or as a court of competent jurisdiction
may otherwise direct. The Company shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify the
Possessory Collateral Agent for loss or damage suffered by the Possessory
Collateral Agent as a result of such transfer except for loss or damage suffered
by the Possessory Collateral Agent as a result of its own willful misconduct,
gross negligence or bad faith. Neither the RBL Facility Agent nor any Other
First-Priority Lien Obligations Agent shall be obligated to follow instructions
from the Applicable Second Lien Agent in contravention of this Agreement.

ARTICLE III
    
EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS


Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to any such Lien, it may
request that such information be furnished to it in writing by the other
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Representative shall
fail or refuse reasonably promptly to provide the requested information, the
requesting Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Company. Each Representative may
rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to the Company or any of its Subsidiaries, any Secured
Party or any other Person as a result of such determination.


32



--------------------------------------------------------------------------------






ARTICLE IV
    
CONSENT OF GRANTORS


Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Term Facility Security Documents, the RBL Facility
Security Documents, the Other First-Priority Lien Obligations Security Documents
and the Other Second-Priority Lien Obligations Security Documents will in no way
be diminished or otherwise affected by such provisions or arrangements (except
as expressly provided herein or therein).

ARTICLE V
    
MISCELLANEOUS

Section 5.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by facsimile, or sent to the e-mail
address of the applicable recipient specified below (or the email address of a
representative of the applicable recipient designated by such recipient from
time to time to the parties hereto), as follows:
(a)    if to the Applicable Second Lien Agent as of the date hereof or the Term
Facility Agent, to it at Citibank, N.A., Global Loans, Ops 111, 1615 Brett Road,
New Castle, DE 19720, Attn: Dan Boselli (Facsimile No. (212) 994-0961, Email:
Daniel.john.boselli@citi.com);
(b)    if to the Applicable First Lien Agent as of the date hereof, the RBL
Facility Agent, to it at JPMorgan Chase Bank, N.A., 712 Main Street, Floor 85,
Houston, TX, 77002, Attn: Jo Linda Papadakis (Telephone No. (713) 216-7743,
Facsimile No. (713) 216-7770, Email: jo.l.papadakis@jpmorgan.com);
(c)    if to the Priority Lien Term Facility Agent as of the date hereof, to it
at Citibank, N.A., Global Loans, Ops 111, 1615 Brett Road, New Castle, DE 19720,
Attn: Dan Boselli (Facsimile No. (212) 994-0961, Email:
Daniel.john.boselli@citi.com);
(d)    if to the Company, to it at EP Energy LLC, 1001 Louisiana Street,
Houston, TX 77002, Attn: Dane Whitehead and Marguerite Woung-Chapman (Facsimile
No. (713) 420-6603); and
(e)    if to any other Grantor, to it in care of the Company as provided in
clause (d) above.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (and for
this purpose a notice to the Company shall be deemed to be a notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on


33



--------------------------------------------------------------------------------





the date of receipt (if a Business Day) and on the next Business Day thereafter
(in all other cases) if delivered by hand or overnight courier service or sent
by facsimile or e-mail or on the date that is five (5) Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 5.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 5.01.

Section 5.02. Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by clause (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.
(b)    Subject to the last sentence of Section 2.10(b) and Section 5.14 hereof,
neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Applicable First Lien Agent (as directed by the
Representative of each Series of the First-Priority Lien Obligations (with the
consent of the relevant First-Priority Lien Obligations Secured Parties of such
Series to the extent required by, and in accordance with, the terms of the
applicable First-Priority Lien Obligations Documents)), the Applicable Second
Lien Agent (as directed by the Representative of each Series of Second-Priority
Lien Obligations (with the consent of the relevant Second-Priority Lien
Obligations Secured Parties of such Series to the extent required by, and in
accordance with, the terms of the applicable Second-Priority Lien Obligations
Documents)) and, to the extent such amendment, waiver or modification adversely
affects its rights and obligations, the Company.

Section 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other RBL Facility Secured Parties, the other Term
Facility Secured Parties, the Other First-Priority Lien Obligations Secured
Parties and the Other Second-Priority Lien Obligations Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

Section 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by electronic or facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.


34



--------------------------------------------------------------------------------






Section 5.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 5.07. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement in the courts of any jurisdiction.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in clause
(b) of this Section 5.07. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 5.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES


35



--------------------------------------------------------------------------------





HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 5.09. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 5.10. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the Term Facility
Documents, the RBL Facility Documents, any Other First-Priority Lien Obligations
Documents and/or any Other Second-Priority Lien Obligations Documents, the
provisions of this Agreement shall control.

Section 5.11. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Priority Lien Obligations Secured Parties and the
Second-Priority Lien Obligations Secured Parties in relation to one another.
None of the Company, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.05,
2.06, 2.10, 2.11 and Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Term Facility, the RBL Facility, any Other
First-Priority Lien Obligations Credit Documents or any Other Second-Priority
Lien Obligations Credit Documents), and none of the Company, or any other
Grantor may rely on the terms hereof (other than Sections 2.05, 2.06, 2.10, 2.11
and Article V). Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms. Notwithstanding anything to the contrary
herein or in any RBL Facility Document, any Term Facility Document, any Other
First-Priority Lien Obligations Document or any Other Second-Priority Lien
Obligations Document, the Grantors shall not be required to act or refrain from
acting (a) pursuant to this Agreement, any Term Facility Document or any Other
Second-Priority Lien Obligations Document, as the case may be, with respect to
any RBL Priority Collateral in any manner that would cause a default under any
RBL Facility Document or any Other First-Priority Lien Obligations Document, or
(b) pursuant to this Agreement, any RBL Facility Document or any Other
First-Priority Lien Obligations Document, as the case may be, with respect to
any Term/Notes Priority Collateral in any manner that would cause a default
under any Term Facility Document or any other Other Second-Priority Lien
Obligations Document.

Section 5.12. Agent Capacities. Except as expressly set forth herein, none of
the Term Facility Agent, the RBL Facility Agent, the Other First-Priority Lien
Obligations Agents or the Other Second-Priority Lien Obligations Agents shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the Term
Facility Documents, the RBL Facility Documents, the applicable Other
First-Priority Lien Obligations Documents or the applicable Other
Second-Priority Lien Obligations Documents, as the case may be. It is understood
and agreed that (i) JPM is entering into this Agreement in its capacity as
administrative agent under the RBL Facility, and the provisions of Section 12 of
the Credit Agreement referred to in clause (i) of the definition of the RBL
Facility applicable to JPM as administrative agent and collateral agent
thereunder shall also apply to JPM as the RBL Agent


36



--------------------------------------------------------------------------------





hereunder and (ii) Citi is entering into this Agreement in its capacity as (x)
administrative agent and collateral agent under the Term Loan Agreement referred
to in clause (i) of the definition of Term Facility and collateral agent under
the Term Facility Security Documents and (y) administrative agent and collateral
agent under the Term Loan Agreement referred to in clause (i) of the definition
of Priority Lien Term Facility and collateral agent under the Priority Lien Term
Facility Security Documents, and the provisions of Article IV of the Pari Passu
Second-Priority Intercreditor Agreement applicable to the collateral agent
thereunder shall also apply to Citi as Term Facility Agent hereunder.

Section 5.13. Supplements. Upon the execution by any Subsidiary of the Company
of a supplement hereto in form and substance satisfactory to the Applicable
First Lien Agent and the Applicable Second Lien Agent, such Subsidiary shall be
a party to this Agreement and shall be bound by the provisions hereof to the
same extent as the Company and each Grantor are so bound.

Section 5.14. Requirements For Consent and Acknowledgment. The Company may
designate hereunder additional obligations as RBL Facility Obligations, Term
Facility Obligations, Priority Term Facility Obligations, Other First-Priority
Lien Obligations, Other Second-Priority Lien Obligations or as a Refinancing of
the Senior Secured Obligations or Second-Priority Lien Obligations of any Series
if the incurrence of such obligations is permitted under each of the
First-Priority Lien Obligations Documents, the Second-Priority Lien Obligations
Documents and this Agreement. If so permitted, the Company shall (i) notify the
Applicable Agent in writing of such designation (and the Applicable Agent shall
forward such notice to each Representative then existing) and (ii) cause any
applicable agent in connection with such designation or Refinancing to execute
and deliver to each Representative then existing, a Consent and Acknowledgment
substantially in the form of Exhibit A-1 or Exhibit A-2, as applicable, hereto.
In connection with any Other First-Priority Lien Obligations or Other
Second-Priority Lien Obligations contemplated by this Section 5.14, this
Agreement may be amended at the request and sole expense of the Company, by the
Applicable First Lien Agent and the Applicable Second Lien Agent (without the
consent of any Secured Party hereunder) (a) to add parties (or any authorized
agent or trustee therefor) providing any such obligations, (b) to confirm that
the holders of such Other First-Priority Lien Obligations shall have the same
rights and priorities with respect to the Collateral vis-a-vis the holders of
the Second-Priority Lien Obligations as the other First-Priority Obligations and
(c) to confirm that such Other Second-Priority Lien Obligations shall have the
same rights and priorities with respect to the Collateral vis-a-vis the holders
of the First-Priority Lien Obligations as the other Second-Priority Obligations.

Section 5.15. Intercreditor Agreements.
Notwithstanding anything to the contrary contained in this Agreement, each party
hereto agrees that the First-Priority Lien Obligations Secured Parties (as among
themselves) and the Second-Priority Lien Obligations Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the Applicable First Lien Agent or the Applicable Second Lien
Agent, respectively, governing the rights, benefits and privileges as among the
First-Priority Lien Obligations Secured Parties or the Second-Priority Lien
Obligations Secured


37



--------------------------------------------------------------------------------





Parties, as the case may be, in respect of the Common Collateral, this
Agreement, the RBL Facility Security Documents, any Other First-Priority Lien
Obligations Security Documents, the Term Facility Security Documents or any
Other Second-Priority Lien Obligations Security Documents, as the case may be,
including as to the application of Proceeds of the Common Collateral, the
priority in respect of the Common Collateral, voting rights, control of the
Common Collateral and waivers with respect to the Common Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement, any First-Priority Lien Obligations Documents or any
Second-Priority Lien Obligations Documents, as the case may be. In any event, if
a respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement, any First-Priority Lien
Obligations Document or any Second-Priority Lien Obligations Document, and the
provisions of this Agreement and the First-Priority Lien Obligations Documents
and Second-Priority Lien Obligations Documents shall remain in full force and
effect in accordance with the terms hereof and thereof (as such provisions may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, including to give effect to any such intercreditor
agreement (or similar arrangement)).

Section 5.16. Other Junior Intercreditor Agreements. In addition, in the event
that the Company or any Subsidiary incurs any obligations secured by a lien on
any Collateral that is junior to any Series of First-Priority Lien Obligations
(and not designated hereunder as Second-Priority Lien Obligations) or junior to
the Second-Priority Lien Obligations, then the Applicable First Lien Agent
and/or the Applicable Second Lien Agent may enter into an intercreditor
agreement with the agent or trustee for the lenders with respect to such secured
obligations to reflect the relative lien priorities of such parties with respect
to the Collateral and governing the relative rights, benefits and privileges as
among such parties in respect of the Collateral, including as to application of
Proceeds of the Collateral, priority in respect of Common Collateral, voting
rights, control of the Collateral and waivers with respect to the Collateral, in
each case so long as such secured obligations are permitted under, and the terms
of such intercreditor agreement do not violate or conflict with, the provisions
of this Agreement or any of the First-Priority Lien Obligations Documents or the
Second-Priority Lien Obligations Documents, as the case may be. If any such
intercreditor agreement (or similar arrangement) is entered into, the provisions
thereof shall not be (or be construed to be) an amendment, modification or other
change to this Agreement, any First-Priority Lien Obligations Documents or any
Second-Priority Lien Obligations Documents, and the provisions of this
Agreement, the First-Priority Lien Obligations Documents and the Second-Priority
Lien Obligations Documents shall remain in full force and effect in accordance
with the terms hereof and thereof (as such provisions may be amended, modified
or otherwise supplemented from time to time in accordance with the respective
terms thereof, including to give effect to any intercreditor agreement (or
similar arrangement)).

Section 5.17. Further Assurances.
Each of the Applicable First Lien Agent, on behalf of itself and each applicable
First-Priority Lien Obligations Secured Party, and the Applicable Second Lien
Agent, on behalf of itself, each Second-Priority Lien Obligations Representative
and each other Second-Priority Lien Obligations Secured Party, agrees that it
and each of them shall take such further action and shall


38



--------------------------------------------------------------------------------





execute and deliver to the other Applicable Agent and the Secured Parties of the
other Class such additional documents and instruments (in recordable form, if
requested) as such Applicable Agent or such Secured Parties may reasonably
request to effectuate the terms of, and the Lien priorities contemplated by,
this Agreement.
[Signature Pages Follow.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


JPMORGAN CHASE BANK, N.A., as RBL Agent and Applicable First Lien Agent




By:_______________________________________
Name:
Title:


CITIBANK, N.A., as Term Facility Agent and Applicable Second Lien Agent




By:_______________________________________
Name:
Title:


CITIBANK, N.A., as Priority Lien Term Facility Agent




By:_______________________________________
Name:
Title:






39



--------------------------------------------------------------------------------





EP ENERGY LLC


By:    _______________________________________
     Name: Kyle A. McCuen
     Title: Vice President & Treasurer


EVEREST ACQUISITION FINANCE INC.
EP ENERGY GLOBAL LLC
EP ENERGY MANAGEMENT, L.L.C.
EP ENERGY RESALE COMPANY, L.L.C.
EP ENERGY E&P COMPANY, L.P.

By:
_____________________________________
Name: Kyle A. McCuen
Title: Vice President & Treasurer








--------------------------------------------------------------------------------


        


EXHIBIT A-1


CONSENT AND ACKNOWLEDGMENT1 
(Other First-Priority Lien Obligations)
This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [ ], as an Other First-Priority Lien Obligations Agent (the “New
Agent”), and acknowledged by [JPMORGAN CHASE BANK, N.A.], as the Applicable
First Lien Agent, [CITIBANK, N.A.], as the Applicable Second Lien Agent, and EP
Energy LLC (on behalf of itself and certain of its Subsidiaries).
This Consent is with respect to that certain Amended and Restated Senior Lien
Intercreditor Agreement, dated as of August 24, 2016 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above. Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.
Reference is made to [describe new indebtedness] with respect to which [new
agents] (the “New Agent”) is acting as [trustee/collateral agent/authorized
representative].
The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other First-Priority Lien Obligations Agent as if it were an
Other First-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
First-Priority Lien Obligations Agent solely for the Secured Parties under [ ].
This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.
[Signature Page Follows.]














 

1 To be updated in the event of a Refinancing debt or other debt provided for in
Section 5.14.






 

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[NEW AGENT]
By:_______________
Title:
Name:




Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:
[ ], as Applicable First Lien Agent
By:_____________________________
Title:
Name:
 



[ ], as Applicable Second Lien Agent
By:_____________________________
Title:
Name:


EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement
By:_____________________________
Title:
Name:






 

--------------------------------------------------------------------------------


        


EXHIBIT A-2


CONSENT AND ACKNOWLEDGMENT2 
(Other Second-Priority Lien Obligations)
This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [ ], as an Other Second-Priority Lien Obligations Agent (the “New
Agent”), and acknowledged by [JPMORGAN CHASE BANK, N.A.], as the Applicable
First Lien Agent, [CITIBANK, N.A.], as the Applicable Second Lien Agent, and EP
Energy LLC (on behalf of itself and certain of its Subsidiaries).
This Consent is with respect to that certain Amended and Restated Senior Lien
Intercreditor Agreement, dated as of August 24, 2016 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above. Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.
Reference is made to [describe new indebtedness] with respect to which [new
agents] (the “New Agent”) is acting as [trustee/collateral agent/authorized
representative].
The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other Second-Priority Lien Obligations Agent as if it were an
Other Second-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
Second-Priority Lien Obligations Agent solely for the Secured Parties under [ ].
This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.
[Signature Page Follows.]














 

2 To be updated in the event of a Refinancing debt or other debt provided for in
Section 5.14.







--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[NEW AGENT]
By:_______________
Title:
Name:




Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:
[ ], as Applicable Second Lien Agent
By:_____________________________
Title:
Name:
 



[ ], as Applicable First Lien Agent
By:_____________________________
Title:
Name:


EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement
By:_____________________________
Title:
Name:











--------------------------------------------------------------------------------







Exhibit B





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



$582,432,855.21
TERM LOAN AGREEMENT
Dated as of August 24, 2016,
Among
EP ENERGY LLC,
as Borrower,
THE LENDERS PARTY HERETO
and
CITIBANK, N.A.,
as Administrative Agent and Collateral Agent,
_________________
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC
GOLDMAN SACHS LENDING PARTNERS LLC
JP MORGAN CHASE BANK, N.A.,
as Co-Lead Arrangers
_________________
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC
GOLDMAN SACHS LENDING PARTNERS LLC
JP MORGAN CHASE BANK, N.A.,
as Joint Bookrunning Managers
_________________



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I Definitions
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
60
ARTICLE II The Credits
60
SECTION 2.01.
Commitments
60
SECTION 2.02.
[Reserved]
61
SECTION 2.03.
Notice of Borrowing
61
SECTION 2.04.
Disbursement of Funds
61
SECTION 2.05.
Repayment of Loans; Evidence of Debt
62
      SECTION 2.06.    
Change of Control; Asset Sale
63
SECTION 2.07.
[Reserved]
67
SECTION 2.08.
Interest
67
SECTION 2.09.
Interest Periods
68
SECTION 2.10.
Increased Costs, Illegality, etc.
68
SECTION 2.11.
Compensation
70
SECTION 2.12.
Change of Lending Office
71
SECTION 2.13.
Notice of Certain Costs
71
SECTION 2.14.
Voluntary Prepayments
71
SECTION 2.15.
Fees
74
SECTION 2.16.
Method and Place of Payment
74
SECTION 2.17.
Net Payments
75
SECTION 2.18.
Limit on Rate of Interest
79
SECTION 2.19.
Pro Rata Sharing
79
SECTION 2.20.
Voluntary Reduction of Commitments
80
SECTION 2.21.
Adjustments; Set-off
80
SECTION 2.22.
Interest Elections
81
SECTION 2.23.
Incremental Commitments
82
SECTION 2.24.
Extension Offers
84
SECTION 2.25.
Defaulting Lenders
85
ARTICLE III Representations and Warranties
86
SECTION 3.01.
Corporate Status
86
SECTION 3.02.
Corporate Power and Authority; Enforceability; Security Interests
86
SECTION 3.03.
No Violation
87
SECTION 3.04.
Litigation
87
SECTION 3.05.
Margin Regulations
87
SECTION 3.06.
Governmental Approvals
87
SECTION 3.07.
Investment Company Act
87
SECTION 3.08.
True and Complete Disclosure
88
SECTION 3.09.
Financial Condition; Financial Statements
88
SECTION 3.10.
Tax Matters
88
SECTION 3.11.
Compliance with ERISA
88



-i-

--------------------------------------------------------------------------------





SECTION 3.12.    
Subsidiaries
89
SECTION 3.13.
Intellectual Property
89
SECTION 3.14.
Environmental Laws
90
SECTION 3.15.
Properties
90
SECTION 3.16.
Solvency
91
SECTION 3.17.
No Material Adverse Effect
91
SECTION 3.18.
Patriot Act; OFAC; FCPA
91
SECTION 3.19.
Hedging
92
SECTION 3.20.    
EEA Financial Institutions
92
ARTICLE IV [Reserved]
92
ARTICLE V Successor Company
92
SECTION 5.01.
When Borrower May Merge or Transfer Assets
92
SECTION 5.02.    
When Subsidiary Guarantors May Merge or Transfer Assets
94
ARTICLE VI Covenants
95
SECTION 6.01.
[Reserved]
95
SECTION 6.02.
Reports and Other Information
95
SECTION 6.03.
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock
97
SECTION 6.04.
Limitation on Restricted Payments
104
SECTION 6.05.    
Dividend and Other Payment Restrictions Affecting Subsidiaries
112
SECTION 6.06.    
Asset Sales
115
SECTION 6.07.
Transactions with Affiliates
116
SECTION 6.08.
Compliance Certificate
119
SECTION 6.09.
Future Guarantors
119
SECTION 6.10.
Liens
119
SECTION 6.11.
Covenant Suspension Event
121
SECTION 6.12.
Existence; Business and Properties
122
SECTION 6.13.    
Maintenance of Insurance
122
SECTION 6.14.
Payment of Taxes, etc.
123
SECTION 6.15.    
Compliance with Laws
123
SECTION 6.16.
After-Acquired Property
124
SECTION 6.17.
Further Instruments and Acts
124
ARTICLE VII Events of Default
124
SECTION 7.01.
Events of Default
125
SECTION 7.02.
Acceleration
127
SECTION 7.03.
Other Remedies
128
SECTION 7.04.
Waiver of Past Defaults
128
SECTION 7.05.
Control by Majority
128
SECTION 7.06.
Limitation on Suits
128
ARTICLE VIII The Agents
129
SECTION 8.01.
Appointment
129
SECTION 8.02.
Delegation of Duties
129



ii

--------------------------------------------------------------------------------





SECTION 8.03.    
Exculpatory Provisions
130
SECTION 8.04.
Reliance by Agents
130
SECTION 8.05.
Notice of Default
131
SECTION 8.06.
Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders
131
SECTION 8.07.
Indemnification
132
SECTION 8.08.
Agents in Their Individual Capacity
133
SECTION 8.09.
Successor Agents
133
SECTION 8.10.
Payments Set Aside
134
SECTION 8.11.
Administrative Agent May File Proofs of Claim
134
SECTION 8.12.
Collateral Matters
135
SECTION 8.13.
Intercreditor Agreements and Collateral Matters
135
SECTION 8.14.
Withholding Tax
136
ARTICLE IX Miscellaneous
136
SECTION 9.01.
Amendments and Waivers
136
SECTION 9.02.
Notices
139
SECTION 9.03.
No Waiver; Cumulative Remedies
140
SECTION 9.04.
Survival of Representations and Warranties
140
SECTION 9.05.
Payment of Expenses; Indemnification
140
SECTION 9.06.
Successors and Assigns; Participations and Assignments
142
SECTION 9.07.
Replacements of Lenders Under Certain Circumstances
147
SECTION 9.08.
Counterparts
148
SECTION 9.09.    
Severability
148
SECTION 9.10.
GOVERNING LAW
148
SECTION 9.11.
Submission to Jurisdiction; Consent to Service; Waivers
148
SECTION 9.12.
Acknowledgments
149
SECTION 9.13.
WAIVERS OF JURY TRIAL
150
SECTION 9.14.
Confidentiality
150
SECTION 9.15.
No Advisory or Fiduciary Responsibility
150
SECTION 9.16.
USA PATRIOT Act
151
SECTION 9.17.
Conversion of Currencies
151
SECTION 9.18.
Platform; Borrower Materials
152
SECTION 9.19.
Release of Liens
152
SECTION 9.20.
Release of Subsidiary Guarantee
154
SECTION 9.21.
Acknowledgment and Consent to Bail-In of EEA Financial Intuitions
155







    


iii

--------------------------------------------------------------------------------






Exhibits and Schedules
Exhibit A
Form of Assignment and Acceptance

Exhibit B
Form of Note

Exhibit C
[Reserved]

Exhibit D
[Reserved]

Exhibit E
Form of Interest Period Election Request

Exhibit F-1 – F-4
Form of Non-Bank Tax Certificate

Exhibit G
Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit H
Form of Notice of Borrowing

Exhibit I
Form of Annual Compliance Certificate

Exhibit J
Form of Collateral Agreement

Exhibit K
Form of Pledge Agreement

Exhibit L
Form of Senior Lien Intercreditor Agreement

Exhibit M
[Reserved]

Exhibit N
Form of Priority Lien Intercreditor Agreement



Schedule 3.01
Jurisdictions of Formation; Good Standing
Schedule 3.19
Commodity Hedging Agreements





-iv-

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT (this “Agreement”), dated as of August 24, 2016, among EP
ENERGY LLC, a Delaware limited liability company (together with its successors,
the “Borrower”), the LENDERS (as hereinafter defined) from time to time party
hereto and CITIBANK, N.A., as administrative agent and collateral agent for the
Lenders.
WHEREAS, the Borrower is party to that certain Term Loan Agreement, dated as of
April 24, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Existing Term Loan Agreement”), among the Borrower, the
lenders party thereto (the “Existing Term Loan Agreement Lenders”) and Citibank,
N.A., as administrative agent (the “Existing Term Loan Administrative Agent”)
and collateral agent (the “Existing Term Loan Collateral Agent”).
WHEREAS, pursuant to that certain Consent and Exchange Agreement (the “Consent
and Exchange Agreement”), dated as of the Effective Date, among the Borrower,
the Existing Term Loan Administrative Agent and the Consenting Lenders, each
Consenting Lender has agreed to exchange its Tranche B-2 Loans and Tranche B-3
Loans, in each case, outstanding under (and as defined in) the Existing Term
Loan Agreement on the Effective Date (immediately after giving effect to the
Effective Date) for a like principal amount of Loans hereunder.
NOW, THEREFORE, the Loans shall have the terms and conditions set forth herein.
Accordingly, the parties hereto agree as follows:





--------------------------------------------------------------------------------






ARTICLE I

Definitions

SECTION 1.01.
    Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:
“10-K” has the meaning set forth in Section 3.19.
“ABR” means, for any day, a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest of
(a) the rate of interest per annum determined by Citibank, N.A. as its prime
rate in effect at its principal office in New York, New York, and notified to
the Borrower, (b) ½ of 1% per annum above the Federal Funds Rate and (c) 1% per
annum above the one-month Adjusted LIBOR.
“ABR Borrowing” means a Borrowing comprised of ABR Loans.
“ABR Loan” means a Loan bearing interest at a rate equal to the ABR plus the
Applicable Margin.
“Acceptance Date” has the meaning set forth in Section 2.14(e)(2).
“Acceptable Discount” has the meaning set forth in Section 2.14(e)(3).
“Acquired Indebtedness” means, with respect to any specified Person:
(1)    Indebtedness of any other Person existing at the time such other Person
is merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
Acquired Indebtedness will be deemed to have been Incurred, with respect to
clause (1) of the preceding sentence, on the date such Person becomes a
Restricted Subsidiary and, with respect to clause (2) of the preceding sentence,
on the date of consummation of such acquisition of such assets.
“Acquisition” has the meaning given to such term in the Existing Term Loan
Agreement.
“Acquisition Date” has the meaning given to such term in the Existing Term Loan
Agreement.
“Acquisition Documents” has the meaning given to such term in the Existing Term
Loan Agreement.


1

--------------------------------------------------------------------------------





“Acquisition Transactions” has the meaning given to the term “Transactions” in
the Existing Term Loan Agreement.
“Additional Assets” means:
(1)    any properties or assets used or useful in the Oil and Gas Business;
(2)    capital expenditures by the Borrower or a Restricted Subsidiary in the
Oil and Gas Business;
(3)    the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Borrower or another
Restricted Subsidiary; or
(4)    Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;
provided, however, that, in the case of clauses (3) and (4), such Restricted
Subsidiary is primarily engaged in the Oil and Gas Business.
“Additional Commitment” means, with respect to the Additional Lender, its
commitment to make a Loan on the Effective Date in an amount equal to
$21,679,886.34.
“Additional Lender” means the Person identified as such on the signature page to
the Consent and Exchange Agreement.
“Additional Refinancing Amount” means, in connection with the Incurrence of any
Refinancing Indebtedness, the aggregate principal amount of additional
Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay premiums
(including tender premiums), expenses, defeasance costs and fees in respect
thereof.
“Adjusted Consolidated Net Tangible Assets” means (without duplication), as of
the date of determination, the remainder of:
(a)    the sum of:
(i)    estimated discounted future net revenues from proved oil and gas reserves
of the Borrower and its Restricted Subsidiaries calculated in accordance with
SEC guidelines before any provincial, territorial, state, federal or foreign
income taxes, as estimated by the Borrower in a reserve report prepared as of
the end of the Borrower’s most recently completed fiscal year for which audited
financial statements are available, as increased by, as of the date of
determination, the estimated discounted future net revenues from (A) estimated
proved oil and gas reserves acquired since such year end, which reserves were
not reflected in such year-end reserve report, and (B) estimated oil and gas
reserves attributable to upward revisions of estimates of proved oil and gas
reserves (including the impact to discounted future net revenues related to
development costs previously estimated in the last year end reserve report, but
only to the extent such costs were actually incurred since the date of the last
year end reserve report) since such


2

--------------------------------------------------------------------------------





year-end due to exploration, development, exploitation or other activities,
increased by the accretion of discount from the date of the last year end
reserve report to the date of determination and decreased by, as of the date of
determination, the estimated discounted future net revenues from (C) estimated
proved oil and gas reserves included in the last year end reserve report that
shall have been produced or disposed of since such year end, and (D) estimated
oil and gas reserves included therein that are subsequently removed from the
proved oil and gas reserves of the Borrower and its Restricted Subsidiaries as
so calculated due to downward revisions of estimates of proved oil and gas
reserves since such year-end due to changes in geological conditions or other
factors which would, in accordance with standard industry practice, cause such
revisions, provided, that (x) in the case of such year-end reserve report and
any adjustments since such year-end pursuant to clauses (A), (B) and (D), the
estimated discounted future net revenues from proved oil and gas reserves shall
be determined in their entirety using oil, gas and other hydrocarbon prices and
costs that are either (1) calculated in accordance with SEC guidelines and, with
respect to such adjustments under clauses (A), (B) or (D), calculated with such
prices and costs as if the end of the most recent fiscal quarter preceding the
date of determination for which such information is available to the Borrower
were year-end or (2) if the Borrower so elects at any time, calculated in
accordance with the foregoing clause (1), except that when pricing of future net
revenues of proved oil and gas reserves under SEC guidelines is not based on a
contract price and is instead based upon benchmark, market or posted pricing,
the pricing for each month of estimated future production from such proved oil
and gas reserves not subject to contract pricing shall be based upon NYMEX (or
successor) published forward prices for the most comparable hydrocarbon
commodity applicable to such production month (adjusted for energy content,
quality and basis differentials, with such basis differentials determined as
provided in the definition of “Borrowing Base” and giving application to the
last sentence of such definition hereto), as such forward prices are published
as of the year end date of such reserve report or, with respect to post-year-end
adjustments under clauses (A), (B) or (D), the last day of the most recent
fiscal quarter preceding the date of determination, (y) the pricing of estimated
proved reserves that have been produced or disposed since year end as set forth
in clause (D) shall be based upon the applicable pricing elected for the prior
year end reserve report as provided in clause (x), and (z) in each case as
estimated by the Borrower’s petroleum engineers or any independent petroleum
engineers engaged by the Borrower for that purpose;
(ii)    the capitalized costs that are attributable to Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries to which no proved oil and gas
reserves are attributable, based on the Borrower’s books and records as of a
date no earlier than the date of the Borrower’s latest annual or quarterly
consolidated financial statements;
(iii)    the Net Working Capital on a date no earlier than the date of the
Borrower’s latest annual or quarterly consolidated financial statements;
(iv)    assets related to commodity risk management activities less liabilities
related to commodity risk management activities, in each case to the extent that
such assets and liabilities arise in the ordinary course of the Oil and Gas
Business, provided that such net value shall not be less than zero; and


3

--------------------------------------------------------------------------------





(v)    the greater of (A) the net book value of other tangible assets
(including, without limitation, investments in unconsolidated Restricted
Subsidiaries and mineral rights held under lease or other contractual
arrangement) of the Borrower and its Restricted Subsidiaries, as of a date no
earlier than the date of the Borrower’s latest annual or quarterly consolidated
financial statements, and (B) the Fair Market Value, as estimated by the
Borrower, of other tangible assets (including, without limitation, investments
in unconsolidated Restricted Subsidiaries and mineral rights held under lease or
other contractual arrangement) of the Borrower and its Restricted Subsidiaries,
as of a date no earlier than the date of the Borrower’s latest audited
consolidated financial statements (it being understood that the Borrower shall
not be required to obtain any appraisal of any assets); minus
(b)    the sum of:
(i)    any amount included in clauses (a)(i) through (a)(v) above that is
attributable to minority interests;
(ii)    any net gas balancing liabilities of the Borrower and its Restricted
Subsidiaries reflected in the Borrower’s latest audited consolidated financial
statements;
(iii)    to the extent included in clause (a)(i) above, the estimated discounted
future net revenues, calculated in accordance with SEC guidelines (utilizing the
prices and costs as provided in clause (a)(i)), attributable to reserves which
are required to be delivered to third parties to fully satisfy the obligations
of the Borrower and its Restricted Subsidiaries with respect to Volumetric
Production Payments (determined, if applicable, using the schedules specified
with respect thereto); and
(iv)    to the extent included in clause (a)(i) above, the estimated discounted
future net revenues, calculated in accordance with SEC guidelines (utilizing
prices and costs as provided in clause (a)(i)), attributable to reserves subject
to Dollar-Denominated Production Payments which, based on the estimates of
production and price assumptions included in determining the estimated
discounted future net revenues specified in clause (a)(i) above, would be
necessary to fully satisfy the payment obligations of the Borrower and its
Restricted Subsidiaries with respect to Dollar-Denominated Production Payments
(determined, if applicable, using the schedules specified with respect thereto).
If the Borrower changes its method of accounting from the full cost method of
accounting to the successful efforts or a similar method, “Adjusted Consolidated
Net Tangible Assets” will continue to be calculated as if the Borrower were
still using the full cost method of accounting.
“Adjusted LIBOR” means, with respect to any Interest Period, an interest rate
per annum equal to the product of (a) the LIBOR in effect for such Interest
Period and (b) Statutory Reserves.
“Administrative Agent” means Citibank, N.A., as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, or any successor
administrative agent appointed in accordance with the provisions of
Section 8.09.


4

--------------------------------------------------------------------------------





“Administrative Questionnaire” has the meaning set forth in
Section 9.06(b)(ii)(D).
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Affiliate Transaction” has the meaning set forth in Section 6.07(a).
“Affiliated Institutional Lender” means any investment fund managed or advised
by Affiliates of a Sponsor that is a bona fide debt fund and that extends credit
or buys loans in the ordinary course of business.
“Affiliated Lender” means a Lender that is a Sponsor or any Affiliate thereof
(other than the Borrower, any Subsidiary of the Borrower or any Affiliated
Institutional Lender).
“Agents” means the Administrative Agent and the Collateral Agent.
“Agreement” has the meaning set forth in the preamble hereto, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
“Agreement Currency” has the meaning set forth in Section 9.17(b).
“Applicable Creditor” has the meaning set forth in Section 9.17(b).
“Applicable Discount” has the meaning set forth in Section 2.14(e)(3).
“Applicable Margin” means 8.75% in the case of a LIBOR Loan (or 7.75% in the
case of an ABR Loan).
“Approved Fund” has the meaning set forth in Section 9.06(b).
“Asset Sale” means:
(1)    the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of Production Payments and Reserve Sales and Sale/Leaseback
Transactions) (other than an operating lease entered into in the ordinary course
of the Oil and Gas Business) outside the ordinary course of business of the
Borrower or any Restricted Subsidiary (each referred to in this definition as a
“disposition”); or


5

--------------------------------------------------------------------------------





(2)    the issuance or sale of Equity Interests (other than directors’
qualifying shares and shares issued to foreign nationals or other third parties
to the extent required by applicable law) of any Restricted Subsidiary (other
than to the Borrower or another Restricted Subsidiary) (whether in a single
transaction or a series of related transactions),
in each case other than:
(a)    a disposition of Cash Equivalents or Investment Grade Securities or
obsolete, damaged or worn out property or equipment in the ordinary course of
business;
(b)    the disposition of all or substantially all of the assets of the Borrower
in a manner permitted pursuant to Section 5.01 or any disposition that
constitutes a Change of Control;
(c)    any Restricted Payment or Permitted Investment that is permitted to be
made, and is made, under Section 6.04;
(d)    any disposition of assets of the Borrower or any Restricted Subsidiary or
issuance or sale of Equity Interests of the Borrower or any Restricted
Subsidiary, which assets or Equity Interests so disposed or issued have an
aggregate Fair Market Value (as determined in good faith by the Borrower) of
less than $50.0 million;
(e)    any disposition of property or assets, or the issuance of securities, by
a Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to a Restricted Subsidiary;
(f)    any exchange of assets (including a combination of assets and Cash
Equivalents) for assets related to a Similar Business of comparable or greater
market value or usefulness to the business of the Borrower and the Restricted
Subsidiaries as a whole, as determined in good faith by the Borrower;
(g)    foreclosure or any similar action with respect to any property or other
asset of the Borrower or any of the Restricted Subsidiaries;
(h)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(i)    the lease, assignment or sublease of, or any transfer related to a
“reverse build to suit” or similar transaction in respect of, any real or
personal property in the ordinary course of business;
(j)    any sale of inventory or other assets in the ordinary course of business;
(k)    any grant in the ordinary course of business of any license of patents,
trademarks, know-how or any other intellectual property;


6

--------------------------------------------------------------------------------





(l)    in the ordinary course of business, any swap of assets, or lease,
assignment or sublease of any real or personal property, in exchange for
services (including in connection with any outsourcing arrangements) of
comparable or greater value or usefulness to the business of the Borrower and
the Restricted Subsidiaries as a whole, as determined in good faith by the
Borrower;
(m)    a transfer of accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” (or a fractional
undivided interest therein) by a Receivables Subsidiary in a Qualified
Receivables Financing;
(n)    any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary after the Original Effective Date,
including any Sale/Leaseback Transaction or asset securitization permitted by
this Agreement;
(o)    dispositions in connection with Permitted Liens;
(p)    any disposition of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than the Borrower or
a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;
(q)    the sale of any property in a Sale/Leaseback Transaction within twelve
months of the acquisition of such property;
(r)    dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(s)    any surrender, expiration or waiver of contract rights or oil and gas
leases or the settlement, release, recovery on or surrender of contract, tort or
other claims of any kind;
(t)    a disposition of Hydrocarbons or mineral products inventory in the
ordinary course of business;
(u)    any Production Payments and Reserve Sales; provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists and other providers of technical services to the
Borrower or a Restricted Subsidiary, shall have been created, incurred, issued,
assumed or guaranteed in connection with the financing of, and within 60 days
after the acquisition of, the property that is subject thereto;


7

--------------------------------------------------------------------------------





(v)    the abandonment, farm-out pursuant to a Farm-Out Agreement, lease or
sublease of developed or underdeveloped Oil and Gas Properties owned or held by
the Borrower or any Restricted Subsidiary in the ordinary course of business or
which are usual and customary in the Oil and Gas Business generally or in the
geographic region in which such activities occur; and
(w)    a disposition (whether or not in the ordinary course of business) of any
Oil and Gas Property or interest therein to which no proved reserves are
attributable at the time of such disposition.
“Asset Sale Offer” has the meaning set forth in Section 2.06(b)(ii).
“Asset Sale Offer Payment Date” has the meaning set forth in Section 2.06(b).
“Assignee” has the meaning set forth in Section 9.06(b).
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent (if required by
Section 9.06, substantially in the form of Exhibit A or such other form as shall
be approved by the Administrative Agent).
“Authorized Officer” means as to any Person, the Chairman of the Board, the
President, the Chief Executive Officer, the Chief Financial Officer, the Chief
Operating Officer, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer, the Assistant or Vice Treasurer, the Vice
President-Finance, the General Counsel, the Secretary, the Assistant Secretary
and any manager, managing member or general partner, in each case, of such
Person, and any other senior officer designated as such in writing to the
Administrative Agent by such Person. Any document delivered hereunder that is
signed by an Authorized Officer shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of the Borrower or any other Credit Party and
such Authorized Officer shall be conclusively presumed to have acted on behalf
of such Person.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Indebtedness” means any and all amounts payable under or in respect of
(a) the Credit Agreement and the other Credit Agreement Documents, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time


8

--------------------------------------------------------------------------------





to time (including after termination of the Credit Agreement), including any
agreement or indenture extending the maturity thereof, refinancing, replacing or
otherwise restructuring all or any portion of the Indebtedness under such
agreement or agreements or indenture or indentures or any successor or
replacement agreement or agreements or indenture or indentures or increasing the
amount loaned or issued thereunder or altering the maturity thereof, including
principal, premium (if any), interest (including interest accruing on or after
the filing of any petition in bankruptcy or for reorganization relating to the
Borrower whether or not a claim for post-filing interest is allowed in such
proceedings), fees, charges, expenses, reimbursement obligations, guarantees and
all other amounts payable thereunder or in respect thereof and (b) whether or
not the Indebtedness referred to in clause (a) remains outstanding, if
designated by the Borrower to be included in this definition, one or more
(A) debt facilities or commercial paper facilities, providing for revolving
credit loans, term loans, reserve-based loans, receivables financing (including
through the sale of receivables to lenders or to special purpose entities formed
to borrow from lenders against such receivables) or letters of credit, (B) debt
securities, indentures or other forms of debt financing (including convertible
or exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“Bankruptcy Law” has the meaning set forth in Section 7.01.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means as to any Person, the board of directors or managers,
as applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof. In the case of the Borrower, the Board of
Directors of the Borrower shall be deemed to include the Board of Directors of
the Borrower or any direct or indirect parent of the Borrower, as appropriate.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrower Materials” has the meaning set forth in Section 9.18.
“Borrowing” means a group of Loans of a single Type and made on a single date
and, in the case of LIBOR Loans, as to which a single Interest Period is in
effect.
“Borrowing Base” means, at any date of determination, an amount equal to the
amount of (a) 65% of the net present value discounted at 9% of proved developed
producing (PDP) reserves, plus (b) 35% of the net present value discounted at 9%
of proved developed non-producing (PDNP) reserves, plus (c) 25% of the net
present value discounted at 9% of proven undeveloped (PUD) reserves, plus or
minus (d) 65% of the net present value discounted at 9% of the future receipts
expected to be paid to or by the Borrower and its Restricted Subsidiaries under
commodity hedging agreements (other than basis differential commodity hedging
agreements),


9

--------------------------------------------------------------------------------





netted against the price described below, plus or minus (e) 65% of the net
present value discounted at 9% of the future receipts expected to be paid to or
by the Borrower and its Restricted Subsidiaries under basis differential
commodity hedging agreements, in each case for the Borrower and its Restricted
Subsidiaries, and (i) for purposes of clauses (a) through (d) above, as
estimated by the Borrower in a reserve report prepared by the Borrower’s
petroleum engineers applying the relevant NYMEX (or successor) published forward
prices for the most comparable hydrocarbon commodity adjusted for relevant
energy content, quality and basis differentials (before any state or federal or
other income tax) and (ii) for purposes of clauses (d) and (e) above, as
estimated by the Borrower applying, if available, the relevant NYMEX (or
successor) published forward basis differential or, if such NYMEX (or successor)
forward basis differential is unavailable, in good faith based on historical
basis differential (before any state or federal or other income tax). For any
months beyond the term included in published NYMEX (or successor) forward
pricing, the price used will be equal to the last published contract escalated
at 1.50% per annum.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with any Loan (other
than an ABR Loan), the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market.
“Calculation Date” has the meaning set forth in the definition of “Fixed Charge
Coverage Ratio.”
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock or shares;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that any obligations of the Borrower or its Restricted Subsidiaries, or
of a special purpose or other entity not consolidated with the Borrower and its
Restricted Subsidiaries, either existing on the Effective Date or created prior
to any recharacterization described below (or any refinancings thereof) (i) that
were not included on


10

--------------------------------------------------------------------------------





the consolidated balance sheet of the Borrower as capital lease obligations and
(ii) that are subsequently recharacterized as capital lease obligations or, in
the case of such a special purpose or other entity becoming consolidated with
the Borrower and its Restricted Subsidiaries, due to a change in accounting
treatment or otherwise, shall for all purposes not be treated as Capitalized
Lease Obligations or Indebtedness.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of such Person and such
Restricted Subsidiaries.
“Cash Equivalents” means:
(1)    U.S. dollars, pounds sterling, euros, the national currency of any member
state in the European Union or such local currencies held by an entity from time
to time in the ordinary course of business;
(2)    securities issued or directly and fully guaranteed or insured by the U.S.
government or any country that is a member of the European Union or any agency
or instrumentality thereof in each case maturing not more than two years from
the date of acquisition;
(3)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250.0 million and whose long-term debt is rated “A” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);
(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;
(5)    commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(6)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;


11

--------------------------------------------------------------------------------





(7)    Indebtedness issued by Persons (other than the Sponsors or any of their
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s (or reasonably equivalent ratings of another internationally recognized
ratings agency) in each case with maturities not exceeding two years from the
date of acquisition; and
(8)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (1) through (7) above.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Law” means (a) the adoption of any law, treaty, order, policy, rule
or regulation after the Effective Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Effective Date or (c) compliance
by any Lender with any guideline, request, directive or order enacted or
promulgated after the Effective Date by any central bank or other governmental
or quasigovernmental authority (whether or not having the force of law);
provided that notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority)
and all guidelines, requests, directives, orders, rules and regulations adopted,
enacted or promulgated in connection therewith shall be deemed to have gone into
effect after the Effective Date regardless of the date adopted, enacted or
promulgated and shall be included as a Change in Law only to the extent a Lender
is imposing applicable increased costs or costs in connection with capital
adequacy requirements similar to those described in clauses (a)(ii) and (c) of
Section 2.10 generally on other borrowers of loans under United States credit
facilities.
“Change of Control” means the occurrence of either of the following:
(1)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all the assets of the Borrower and its Subsidiaries,
taken as a whole, to a Person other than any of the Permitted Holders; or
(2)    the Borrower becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any of the Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, consolidation,
amalgamation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision), of more than 50% of the total voting power of the Voting Stock of
the Borrower.
“Change of Control Offer” has the meaning set forth in Section 2.06(a)(iii).


12

--------------------------------------------------------------------------------





“Change of Control Offer Payment Date” has the meaning set forth in
Section 2.06(a).
“Class” when used in reference to (a) any Loan, refers to whether such Loan is a
Loan outstanding on the Effective Date pursuant to Section 2.01(a) or a Loan or
Loans of another class established pursuant to Section 2.23 or 2.24, (b) any
Commitment, refers to whether such Commitment is an Effective Date Commitment or
a commitment of another class established pursuant to Section 2.23 or 2.24 and
(c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Lead Arrangers” means Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Goldman Sachs Lending Partners LLC and JPMorgan Chase
Bank, N.A.
“Collateral” means all property subject or purported to be subject, from time to
time, to a Lien under any Security Documents.
“Collateral Agent” means Citibank, N.A., as collateral agent for the benefit of
the Secured Parties (and, as applicable, the holders of Other Priority-Lien
Obligations), or any successor collateral agent appointed in accordance with the
provisions of Section 8.09.
“Collateral Agreement” means the Collateral Agreement, dated as of the Effective
Date, among the Borrower, the Subsidiary Guarantors and the Collateral Agent,
substantially in the form attached hereto as Exhibit J, with such changes as the
Administrative Agent shall reasonably agree, as may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms and in accordance with this Agreement.
“Commitment” means, with respect to any Lender, such Lender’s Effective Date
Commitment, Incremental Commitment or a commitment of any other class
established pursuant to Section 2.24.
“Confidential Information” has the meaning set forth in Section 9.14.
“Consent and Exchange Agreement” has the meaning set forth in the recitals to
this Agreement.
“Consenting Lender” has the meaning given to such term in the Consent and
Exchange Agreement.
“Consolidated Depreciation, Depletion and Amortization Expense” means, with
respect to any Person for any period, the total amount of depreciation,
depletion and amortization expense, including the amortization of intangible
assets, deferred financing fees and Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.


13

--------------------------------------------------------------------------------





“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:
(1)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of Capitalized Lease Obligations, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
excluding additional interest in respect of the Senior Notes, amortization of
deferred financing fees, any interest attributable to Dollar-Denominated
Production Payments, debt issuance costs, commissions, fees and expenses,
expensing of any bridge, commitment or other financing fees and non-cash
interest expense attributable to movement in mark to market valuation of Hedging
Obligations or other derivatives (in each case permitted hereunder) under GAAP);
plus
(2)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus
(3)    commissions, discounts, yield and other fees and charges Incurred in
connection with any Receivables Financing which are payable to Persons other
than the Borrower and the Restricted Subsidiaries; minus
(4)    interest income for such period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:
(1)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses or charges, any
severance expenses, relocation expenses, curtailments or modifications to
pension and post- retirement employee benefit plans, any expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternate uses and fees, expenses or charges relating to facilities
closing costs, acquisition integration costs, facilities opening costs, project
start-up costs, business optimization costs, signing, retention or completion
bonuses, expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), and any fees, expenses, charges or change in control payments
related to the Acquisition Transactions, in each case, shall be excluded;
(2)    effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Subsidiaries) in amounts
required or


14

--------------------------------------------------------------------------------





permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;
(3)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(4)    any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations or fixed assets and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations or fixed assets shall be excluded;
(5)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
management of the Borrower) shall be excluded;
(6)    any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Obligations or other derivative instruments shall be excluded;
(7)    the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;
(8)    solely for the purpose of determining the amount available for Restricted
Payments under clause (i) of the definition of “Cumulative Credit” contained in
Section 6.04, the Net Income for such period of any Restricted Subsidiary (other
than any Subsidiary Guarantor) shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that the Consolidated Net
Income of such Person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such Person, to the extent not already
included therein;
(9)    an amount equal to the amount of Tax Distributions actually made to any
parent or equity holder of such Person in respect of such period in accordance
with clause (xii) of Section 6.04(b) shall be included as though such amounts
had been paid as income taxes directly by such Person for such period;


15

--------------------------------------------------------------------------------





(10)    any impairment charges or asset write-offs, in each case pursuant to
GAAP, the amortization of intangibles arising pursuant to GAAP, and any
impairment charges, asset write-offs or write-down, including ceiling test
write-downs, on Oil and Gas Properties under GAAP or SEC guidelines shall be
excluded;
(11)    any non-cash expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, or grants or sales of
stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded;
(12)    any (a) non-cash compensation charges, (b) costs and expenses after the
Effective Date related to employment of terminated employees, or (c) costs or
expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options or other rights existing on the Effective Date of
officers, directors and employees, in each case of such Person or any Restricted
Subsidiary, shall be excluded;
(13)    accruals and reserves that are established or adjusted within 12 months
after the Effective Date and that are so required to be established or adjusted
in accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded;
(14)    (a) the Net Income of any Person and its Restricted Subsidiaries shall
be calculated without deducting the income attributable to, or adding the losses
attributable to, the minority equity interests of third parties in any
non-Wholly Owned Restricted Subsidiary except to the extent of dividends
declared or paid in respect of such period or any prior period on the shares of
Capital Stock of such Restricted Subsidiary held by such third parties and
(b) any ordinary course dividend, distribution or other payment paid in cash and
received from any Person in excess of amounts included in clause (7) above shall
be included;
(15)     (a)(i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and
(b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;
(16)    any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from hedging
transactions for currency exchange risk, shall be excluded;
(17)    (a) to the extent covered by insurance and actually reimbursed, or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with


16

--------------------------------------------------------------------------------





respect to liability or casualty events or business interruption shall be
excluded and (b) amounts estimated in good faith to be received from insurance
in respect of lost revenues or earnings in respect of liability or casualty
events or business interruption shall be included (with a deduction for amounts
actually received up to such estimated amount to the extent included in Net
Income in a future period);
(18)    Capitalized Software Expenditures shall be excluded; and
(19)    Non-cash charges for deferred tax asset valuation allowances shall be
excluded (except to the extent reversing a previously recognized increase to net
income).
Notwithstanding the foregoing, for the purpose of Section 6.04 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries or
Restricted Subsidiaries to the extent such dividends, repayments or transfers
increase the amount of Restricted Payments permitted under Section 6.04 pursuant
to clauses (iv) and (v) of the definition of “Cumulative Credit” contained
therein.
“Consolidated Non-Cash Charges” means, with respect to any Person for any
period, the non-cash expenses (other than Consolidated Depreciation, Depletion
and Amortization Expense) of such Person and its Restricted Subsidiaries
reducing Consolidated Net Income of such Person for such period on a
consolidated basis and otherwise determined in accordance with GAAP, provided
that if any such non-cash expenses represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA in such future period to the
extent paid, but excluding from this proviso, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period.
“Consolidated Taxes” means, with respect to any Person for any period, the
provision for taxes based on income, profits or capital, including, without
limitation, state, franchise, property and similar taxes, foreign withholding
taxes (including penalties and interest related to such taxes or arising from
tax examinations) and any Tax Distributions taken into account in calculating
Consolidated Net Income.
“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum (without duplication) of (1) the aggregate principal
amount of all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries (excluding any undrawn letters of credit) consisting of Capitalized
Lease Obligations, bankers’ acceptances and Indebtedness for borrowed money,
plus (2) the aggregate amount of all outstanding Disqualified Stock of the
Borrower and the Restricted Subsidiaries and all Preferred Stock of Restricted
Subsidiaries, with the amount of such Disqualified Stock and Preferred Stock
equal to the greater of their respective voluntary or involuntary liquidation
preferences, in each case determined on a consolidated basis in accordance with
GAAP.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute


17

--------------------------------------------------------------------------------





Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent:
(1)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor,
(2)    to advance or supply funds:
(a)    for the purchase or payment of any such primary obligation; or
(b)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(3)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
“Contractual Requirement” has the meaning set forth in Section 3.03.
“Covenant Suspension Event” has the meaning set forth in Section 6.11(a).
“Credit Agreement” means (i) the Credit Agreement, dated as of May 24, 2012,
among the Borrower, the guarantors named therein, the financial institutions
named therein, and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or indenture or indentures or any successor
or replacement agreement or agreements or indenture or indentures or increasing
the amount loaned or issued thereunder or altering the maturity thereof and
(ii) whether or not the credit agreement referred to in clause (i) remains
outstanding, if designated by the Borrower to be included in the definition of
“Credit Agreement,” one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, reserve-based
loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.
“Credit Agreement Documents” means the collective reference to any Credit
Agreement, any notes issued pursuant thereto and the guarantees thereof, and the
collateral documents relating thereto, as amended, supplemented, restated,
renewed, refunded, replaced, restructured, repaid, refinanced or otherwise
modified, in whole or in part, from time to time.


18

--------------------------------------------------------------------------------





“Credit Party” means each of the Borrower and the Subsidiary Guarantors.
“Cumulative Credit” has the meaning set forth in Section 6.04(a).
“Custodian” has the meaning set forth in Section 7.01.
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
“Defaulting Lender” means any Lender whose acts or failures to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”
“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with an Asset Sale that is so
designated as Designated Non-cash Consideration pursuant to an Officers’
Certificate, setting forth the basis of such valuation, less the amount of Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-cash Consideration.
“Designated Preferred Stock” means Preferred Stock of the Borrower or any direct
or indirect parent of the Borrower (other than Disqualified Stock), that is
issued for cash (other than to the Borrower or any of its Subsidiaries or an
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an
Officers’ Certificate, on the issuance date thereof.
“Discharge of First-Priority Lien Obligations” means, except to the extent
otherwise provided in the Priority Lien Intercreditor Agreement with respect to
the reinstatement or continuation of any First-Priority Lien Obligation under
certain circumstances, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of all First-Priority Lien Obligations and, with respect to any
letters of credit or letter of credit guaranties outstanding under a document
evidencing a First-Priority Lien Obligation, delivery of cash collateral or
backstop letters of credit in respect thereof in a manner consistent with such
document, in each case after or concurrently with the termination of all
commitments to extend credit thereunder, and the termination of all commitments
of the holders of First-Priority Lien Obligations under such document evidencing
such obligation; provided that the Discharge of First-Priority Lien Obligations
shall not be deemed to have occurred if such payments are made with the proceeds
of other First-Priority Lien Obligations that constitute an exchange or
replacement for or a refinancing of any First-Priority Lien Obligations. In the
event the First-Priority Lien Obligations are modified and the First-Priority
Lien Obligations are paid over time or otherwise modified pursuant to Section
1129 of Title 11 of the United States Code under a confirmed and consummated
plan, the First-Priority Lien Obligations shall be deemed to be discharged when
the final payment is made under such plan in respect of such indebtedness and
any obligations pursuant to such modified indebtedness shall have been
satisfied.
“Discount Range” has the meaning set forth in Section 2.14(e)(2).


19

--------------------------------------------------------------------------------





“Discounted Prepayment Option Notice” has the meaning set forth in
Section 2.14(e)(2).
“Discounted Voluntary Prepayment” has the meaning set forth in
Section 2.14(e)(1).
“Discounted Voluntary Prepayment Notice” has the meaning set forth in
Section 2.14(e)(5).
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:
(1)    matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale),
(2)    is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or
(3)    is redeemable at the option of the holder thereof, in whole or in part
(other than solely as a result of a change of control or asset sale),
in each case prior to 91 days after the earlier of the Maturity Date or the date
the Loans are no longer outstanding; provided, however, that only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, however,
that if such Capital Stock is issued to any employee or to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by such Person in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock.
“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”
“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.
“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.


20

--------------------------------------------------------------------------------





“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period plus,
without duplication, to the extent the same was deducted in calculating
Consolidated Net Income:
(1)    Consolidated Taxes; plus
(2)    Fixed Charges; plus
(3)    Consolidated Depreciation, Depletion and Amortization Expense; plus
(4)    Consolidated Non-Cash Charges; plus
(5)    any expenses or charges (other than Consolidated Depreciation, Depletion
and Amortization Expense) related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful), including (i) such fees,
expenses or charges related to the Transactions, the Loans or any Bank
Indebtedness, (ii) any amendment or other modification of the Loans or other
Indebtedness, (iii) any additional interest in respect of the Senior Notes and
(iv) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Receivables Financing; plus
(6)    business optimization expenses and other restructuring charges, reserves
or expenses (which, for the avoidance of doubt, shall include, without
limitation, the effect of inventory optimization programs, facility closures,
facility consolidations, retention, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges); plus
(7)    the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables Financing;
plus
(8)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Subsidiary Guarantor or net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Disqualified Stock) solely to the extent
that such net cash proceeds are excluded from the calculation of the Cumulative
Credit; plus
(9)    the amount of any management, monitoring, consulting, transaction and
advisory fees and related expenses paid to the Sponsors (or any accruals
relating to such fees and related expenses) during such period to the extent
otherwise permitted by Section 6.07; plus
(10)    all adjustments of the nature used in connection with the calculation of
“Adjusted EBITDA” as set forth in footnote (4) to the “Summary Historical and
Pro


21

--------------------------------------------------------------------------------





Forma Consolidated Financial and Other Operating Data” under “Summary” in the
Offering Memorandum to the extent such adjustments, without duplication,
continue to be applicable to such period; plus
(11)    the amount of any loss attributable to a new plant or facility until the
date that is 12 months after completing construction of or acquiring such plant
or facility, as the case may be; provided that (A) such losses are reasonably
identifiable and factually supportable and certified by a responsible officer of
the Borrower and (B) losses attributable to such plant or facility after 12
months from the date of completing construction of or acquisition of such plant
or facility, as the case may be, shall not be included in this clause (11); plus
(12)    exploration expenses or costs (to the extent the Borrower adopts the
“successful efforts” method); and
less, without duplication, to the extent the same increased Consolidated Net
Income,
(1)    the sum of (x) the amount of deferred revenues that are amortized during
such period and are attributable to reserves that are subject to Volumetric
Production Payments and (y) amounts recorded in accordance with GAAP as
repayments of principal and interest pursuant to Dollar-Denominated Production
Payments;
(2)    non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced EBITDA in any prior period and any items for which cash was received in
a prior period).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning set forth in the Consent and Exchange
Agreement.
“Effective Date Commitment” means, (i) with respect to each Exchanging
Consenting Lender, the commitment of such Lender to exchange its Tranche B-2
Loans and


22

--------------------------------------------------------------------------------





Tranche B-3 Loans (each as defined in the Consent and Exchange Agreement) for an
equal aggregate principal amount of Loans on the Effective Date pursuant to the
Consent and Exchange Agreement and Section 2.01(a) and (ii) with respect to the
Additional Lender, its Additional Commitment. The aggregate principal amount of
the Effective Date Commitments on the Effective Date is $582,432,855.21.
“Engineer” has the meaning set forth in Section 3.19.
“Environmental Claims” means any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by or on behalf of the Borrower or any of the Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings arising under or based upon any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.
“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Equity Offering” means any public or private sale after the Effective Date of
common Capital Stock or Preferred Stock of the Borrower or any direct or
indirect parent of the Borrower, as applicable (other than Disqualified Stock),
other than:
(1)    public offerings with respect to the Borrower’s or such direct or
indirect parent’s common stock registered on Form S-4 or Form S-8;
(2)    issuances to any Subsidiary of the Borrower; and


23

--------------------------------------------------------------------------------





(3)    any such public or private sale that constitutes an Excluded
Contribution.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA as in effect on the
Effective Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with the Borrower would be deemed to be a “single employer” within the
meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or nay successor person), as in effect
from time to time.
“Event of Default” has the meaning set forth in Section 7.01.
“Excess Proceeds” has the meaning set forth in Section 2.06(b)(ii).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Exchanging Consenting Lender” means a Lender that has elected to be an
“Exchanging Consenting Lender” on its signature page to the Consent and Exchange
Agreement.
“Excluded Assets” means the property and other assets of the Borrower and the
Subsidiary Guarantors that is excluded from the grant of security interest in
favor of the Collateral Agent, on behalf of the Secured Parties, pursuant to the
terms of this Agreement and the Security Documents.
“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower after the Original
Effective Date from:
(1)    contributions to its common equity capital, and
(2)    the sale (other than to a Subsidiary of the Borrower or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Stock and
Designated Preferred Stock) of the Borrower,
in each case designated as Excluded Contributions pursuant to an Officers’
Certificate on or promptly after the date such capital contributions are made or
the date such Capital Stock is sold, as the case may be; provided that
$3,200,000,000 of Cash Equivalents received by the Borrower from the Equity
Investors on or prior to the Acquisition Date to fund the Acquisition shall not
be permitted to be designated an Excluded Contribution.


24

--------------------------------------------------------------------------------





“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any Subsidiary
that is not a Wholly Owned Subsidiary, (c) any Foreign Subsidiary, (d) any
Domestic Subsidiary (i) that owns no material assets (directly or through its
Subsidiaries) other than equity interests of one or more Foreign Subsidiaries
that are CFCs or (ii) that is a direct or indirect Subsidiary of a Foreign
Subsidiary, (e) any Receivables Subsidiary and (f) any Subsidiary (other than a
Significant Subsidiary) that (i) did not, as of the last day of the fiscal
quarter of the Borrower most recently ended, have assets with a value in excess
of 5.0% of the Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Restricted Subsidiaries on a consolidated basis
as of such date and (ii) taken together with all other such Subsidiaries as of
the last day of the fiscal quarter of the Borrower most recently ended, did not
have assets with a value in excess of 10.0% of the Total Assets or revenues
representing in excess of 10.0% of total revenues of the Borrower and the
Restricted Subsidiaries on a consolidated basis as of such date.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder or under any other Loan Document, (i) Taxes
imposed on or measured by its overall net income or branch profits (however
denominated, and including (for the avoidance of doubt) any backup withholding
in respect thereof under Section 3406 of the Code or any similar provision of
state, local or foreign law), and franchise (and similar) Taxes imposed on it
(in lieu of net income Taxes), in each case by a jurisdiction (including any
political subdivision thereof) as a result of such recipient being organized in,
having its principal office in, or in the case of any Lender, having its
applicable lending office in, such jurisdiction, or as a result of any other
present or former connection with such jurisdiction (other than any such
connection arising solely from this Agreement or any other Loan Documents or any
transactions contemplated thereunder), (ii) U.S. federal withholding Tax imposed
on any payment by or on account of any obligation of any Credit Party hereunder
or under any other Loan Document that is required to be imposed on amounts
payable to a Lender (other than to the extent such Lender is an assignee
pursuant to a request by the Borrower under Section 9.07) pursuant to laws in
force at the time such Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts or indemnification payments from any
Credit Party with respect to such withholding Tax pursuant to Section 2.17,
(iii) any withholding Tax imposed on any payment by or on account of any
obligation of any Credit Party hereunder or under any other Loan Document
that is attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.17(d) or (e) or (iv) any Tax
imposed under FATCA.
“Existing Term Loan Agreement” has the meaning set forth in the recitals to this
Agreement.
“Existing Term Loan Administrative Agent” has the meaning set forth in the
recitals to this Agreement.


25

--------------------------------------------------------------------------------





“Existing Term Loan Collateral Agent” has the meaning set forth in the recitals
to this Agreement.
“Existing Term Loan Agreement Lenders” has the meaning set forth in the recitals
to this Agreement.
“Existing Term Loans” has the meaning given to the term “Loans” in the Existing
Term Loan Agreement.
“Extended Loans” has the meaning set forth in Section 2.24(a).
“Extending Lender” has the meaning set forth in Section 2.24(a).
“Extension” has the meaning set forth in Section 2.24(a).
“Extension Amendment Agreement” means an Extension Amendment Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Extending Lenders, effecting
one or more Extensions and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.
“Extension Offer Class” has the meaning set forth in Section 2.24(a).
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.
“Farm-In Agreement” means an agreement whereby a Person agrees to pay all or a
share of the drilling, completion or other expenses of one or more exploratory
or development wells (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interests therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well or
wells as all or a part of the consideration provided in exchange for an
ownership interest in an Oil and Gas Property.
“Farm-Out Agreement” means a Farm-In Agreement, viewed from the standpoint of
the party that transfers an ownership interest to another.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), or any Treasury regulations
promulgated thereunder or official administrative interpretations thereof.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such


26

--------------------------------------------------------------------------------





day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day.
“First-Priority After-Acquired Property” means any property of the Borrower or
any Subsidiary Guarantor that secures any Secured Bank Indebtedness that is not
already subject to the Lien under the Security Documents, other than any
Excluded Assets.
“First-Priority Lien Obligations” means (i) all Secured Bank Indebtedness and
(ii) all other obligations of the Borrower or any of its Restricted Subsidiaries
in respect of Hedging Obligations or obligations in respect of cash management
services in each case owing to a Person that is a holder of Secured Bank
Indebtedness or an Affiliate of such holder at the time of entry into such
Hedging Obligations or obligations in respect of cash management services.
“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Borrower or any of its Restricted
Subsidiaries Incurs, repays, repurchases or redeems any Indebtedness (other than
in the case of any Qualified Receivables Financing, in which case interest
expense shall be computed based upon the average daily balance of such
Indebtedness during the applicable period) or issues, repurchases or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to the event for which the calculation of the Fixed Charge Coverage Ratio is
made (the “Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such Incurrence, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period; provided that the Borrower may
elect pursuant to an Officers’ Certificate delivered to the Administrative Agent
to treat all or any portion of the commitment under any Indebtedness as being
Incurred at such time, in which case any subsequent Incurrence of Indebtedness
under such commitment shall not be deemed, for purposes of this calculation, to
be an Incurrence at such subsequent time.
For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, and any operational changes
that the Borrower or any Restricted Subsidiary has determined to make and/or
made during the four-quarter reference period or subsequent to such reference
period and on or prior to or simultaneously with the Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations, discontinued
operations and other operational changes (and the change of any associated fixed
charge obligations and the change in EBITDA resulting therefrom) had occurred on
the first day of the four-quarter reference period. If since the beginning of
such period any Person that subsequently became a Restricted Subsidiary or was


27

--------------------------------------------------------------------------------





merged with or into the Borrower or any Restricted Subsidiary since the
beginning of such period shall have made any Investment, acquisition,
disposition, merger, consolidation, amalgamation, discontinued operation or
operational change, in each case with respect to an operating unit of a
business, that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition,
discontinued operation, merger, amalgamation, consolidation or operational
change had occurred at the beginning of the applicable four-quarter period. If
since the beginning of such period any Restricted Subsidiary is designated an
Unrestricted Subsidiary or any Unrestricted Subsidiary is designated a
Restricted Subsidiary, then the Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect thereto for such period as if such designation had
occurred at the beginning of the applicable four-quarter period.
For purposes of this definition, whenever pro forma effect is to be given to any
event, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower. Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officers’ Certificate, to reflect
(1) operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event, and (2) all adjustments
of the nature used in connection with the calculation of “Adjusted EBITDA” as
set forth in footnote (4) to the “Summary Historical and Pro Forma Consolidated
Financial and Other Operating Data” under “Summary” in the Offering Memorandum
to the extent such adjustments, without duplication, continue to be applicable
to such four-quarter period.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness if such Hedging Obligation has a remaining term in excess of 12
months). Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a Eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars based on the average exchange rate for
such currency for the most recent twelve month period immediately prior to the
date of determination in a manner consistent with that used in calculating
EBITDA for the applicable period.


28

--------------------------------------------------------------------------------





“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of: (1) Consolidated Interest Expense (excluding
amortization or write-off of deferred financing costs) of such Person for such
period, and (2) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Stock of such
Person and its Restricted Subsidiaries.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, as now or hereafter in effect or any successor statute thereto, (ii)
the Flood Disaster Protection Act of 1973, as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of
1994, as now or hereafter in effect or any successor statute thereto and (iv)
the Flood Insurance Reform Act of 2004, as now or hereafter in effect or any
successor statute thereto.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the Borrower or any of its
Subsidiaries with respect to employees employed outside the United States.
“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Effective Date. For the
purposes of this Agreement, the term “consolidated” with respect to any Person
means such Person consolidated with its Restricted Subsidiaries, and shall not
include any Unrestricted Subsidiary, but the interest of such Person in an
Unrestricted Subsidiary will be accounted for as an Investment.
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality, regulator or regulatory,
administrative or legislative body.
“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.
“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas, (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law and (c) any


29

--------------------------------------------------------------------------------





other chemical, material or substance, which is prohibited, limited or regulated
by any Environmental Law.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:
(1)    currency exchange, interest rate or commodity swap agreements (including
commodity swaps, commodity options, forward commodity contracts, basis
differential swaps, spot contracts, fixed-price physical delivery contracts or
other similar agreements or arrangements in respect of Hydrocarbons), currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and
(2)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.
Notwithstanding the foregoing, agreements or obligations to physically sell any
commodity at any index-based price shall not be considered Hedging Obligations.
“Historical Financial Statements” means the (i) audited consolidated balance
sheets of EP Energy LLC and its consolidated Subsidiaries as of December 31,
2015, 2014 and 2013, and the related audited statements of income, statements of
changes in equity and statements of cash flows for each of the fiscal years in
the three-year period ended December 31, 2015, (ii) unaudited consolidated
balance sheets of EP Energy LLC and its consolidated Subsidiaries as of June 30,
2016, and the related unaudited statements of income for the three and six
months ended June 30, 2016 and 2015, statements of changes in equity for the six
months ended June 30, 2016 and statements of cash flows for the six months ended
June 30, 2016 and 2015 and (iii) unaudited consolidated balance sheets of EP
Energy LLC and its consolidated Subsidiaries as of March 31, 2016, and the
related unaudited statements of income for the three months ended March 31, 2016
and 2015, statements of changes in equity for the three months ended March 31,
2016 and statements of cash flows for the three months ended March 31, 2016 and
2015.
“Holdings” means EPE Acquisition, LLC, a Delaware limited liability company
(together with its successors).
“Hydrocarbons” means oil, natural gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.
“Increased Amount” has the meaning set forth in Section 6.10(d).
“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.23, to make Loans of any Class hereunder, expressed as an amount
representing the maximum principal amount of the Loans of such Class to be made
by such Lender. The initial


30

--------------------------------------------------------------------------------





amount of each Lender’s Incremental Commitment of any Class, if any, is set
forth in the Incremental Facility Agreement pursuant to which such Lender shall
have established its Incremental Commitment of such Class.
“Incremental Effective Date” has the meaning set forth in Section 2.23(a).
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments of any Class and effecting such other
amendments hereto and the other Loan Documents as are contemplated by
Section 2.23.
“Incremental Lender” means a Lender with an Incremental Commitment or a Loan of
any Class established under an Incremental Commitment.
“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.
“Indebtedness” means, with respect to any Person:
(1)    the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property (except any such balance that constitutes (i) a trade payable or
similar obligation to a trade creditor Incurred in the ordinary course of
business, (ii) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and
(iii) liabilities accrued in the ordinary course of business), which purchase
price is due more than six months after the date of placing the property in
service or taking delivery and title thereto, (d) in respect of Capitalized
Lease Obligations, or (e) representing any Hedging Obligations, if and to the
extent that any of the foregoing indebtedness would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;
(2)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and
(3)    to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (a) the Fair Market Value (as
determined in good faith by the


31

--------------------------------------------------------------------------------





Borrower) of such asset at such date of determination, and (b) the amount of
such Indebtedness of such other Person;
provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) Obligations under or in respect of Qualified Receivables
Financing; (5) obligations under the Acquisition Documents; (6) Production
Payments and Reserve Sales; (7) any obligation of a Person in respect of a
Farm-In Agreement or similar arrangement whereby such Person agrees to pay all
or a share of the drilling, completion or other expenses of an exploratory or
development well (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interest therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well in
exchange for an ownership interest in an oil or gas property; (8) any
obligations under Hedging Obligations; provided that such agreements are entered
into for bona fide hedging purposes of the Borrower or its Restricted
Subsidiaries (as determined in good faith by the board of directors or senior
management of the Borrower, whether or not accounted for as a hedge in
accordance with GAAP) and, in the case of any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement, such agreements are related to business transactions of the Borrower
or its Restricted Subsidiaries entered into in the ordinary course of business
and, in the case of any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate hedge
agreement or other similar agreement or arrangement, such agreements
substantially correspond in terms of notional amount, duration and interest
rates, as applicable, to Indebtedness of the Borrower or its Restricted
Subsidiaries Incurred without violation of this Agreement; and (9) in-kind
obligations relating to net oil, natural gas liquids or natural gas balancing
positions arising in the ordinary course of business.
Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Agreement as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under this Agreement but for
the application of this sentence shall not be deemed an Incurrence of
Indebtedness under this Agreement.
“Indemnified Liabilities” has the meaning set forth in Section 9.05(d).
“Indemnified Taxes” means all Taxes imposed on or with respect to or measured by
any payment by or on account of any obligation of any Credit Party hereunder or
under any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.


32

--------------------------------------------------------------------------------





“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.
“Ineligible Institution” means the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Effective Date, and as
may be identified in writing to the Administrative Agent by the Borrower from
time to time thereafter, with the written consent of the Administrative Agent,
by delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to Agent that
are to be no longer considered “Ineligible Institutions”).
“Information” has the meaning set forth in Section 3.08(a).
“Intercreditor Agreements” means the Senior Lien Intercreditor Agreement and the
Priority Lien Intercreditor Agreement.
“Interest Payment Date” means, (a) with respect to any ABR Loan, the last
Business Day of each calendar quarter (being the last day of March, June,
September and December of each year), and (b) otherwise, the last day of the
Interest Period applicable to the Loan and, in the case of a Loan with an
Interest Period of more than three months’ duration each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Loan and, in addition, the date of any
conversion of such Loan to an ABR Loan.
“Interest Period” means as to any Loan (other than an ABR Loan), the period
commencing on the date of such borrowing or on the last day of the immediately
preceding Interest Period applicable to such Loan, as applicable, and ending on
the numerically corresponding day (or, if there is no numerically corresponding
day, on the last day) in the calendar month that is 1, 2, 3 or 6 (or, if agreed
to by all relevant Lenders, 12 or, if agreed to by the Administrative Agent, a
shorter period) months thereafter, as the Borrower may elect, or the date any
Loan (other than an ABR Loan) is effectively converted to an ABR Loan in
accordance with Section 2.10 or repaid or prepaid in accordance with
Section 2.06 or Section 2.14 or on the Maturity Date; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. For purposes hereof, the date of
a borrowing of a Loan initially shall be the date on which such borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such borrowing.
“Interest Period Election Request” means a request by the Borrower to elect an
Interest Period in accordance with Section 2.22.
“Interpolated Rate” means, in relation to any LIBOR Borrowing, the rate which
results from interpolating on a linear basis between: (a) the rate appearing on
Reuters Screen


33

--------------------------------------------------------------------------------





LIBOR01 Page (or otherwise on the Reuters screen) for the longest period (for
which that rate is available) which is less than the Interest Period and (b) the
rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters
screen) for the shortest period (for which that rate is available) which exceeds
the Interest Period, each as of approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
“Investment Grade Securities” means:
(1)    securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),
(2)    securities that have a rating equal to or higher than Baa3 (or
equivalent) by Moody’s and BBB- (or equivalent) by S&P, but excluding any debt
securities or loans or advances between and among the Borrower and its
Subsidiaries,
(3)    investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment and/or distribution, and
(4)    corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of such Person
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.04:
(1)    “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value (as determined in
good faith by the Borrower) of the net assets of a Subsidiary of the Borrower at
the time that such Subsidiary is designated an Unrestricted Subsidiary;
provided, however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, the Borrower shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary equal to an amount (if positive)
equal to:


34

--------------------------------------------------------------------------------





(a)    the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less
(b)    the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value (as determined in good faith by the
Borrower) of the net assets of such Subsidiary at the time of such
redesignation; and
(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value (as determined in good faith by the Borrower) at
the time of such transfer, in each case as determined in good faith by the Board
of Directors of the Borrower.
“Judgment Currency” has the meaning set forth in Section 9.17(b).
“Junior Lien Obligations” means the Obligations with respect to other
Indebtedness permitted to be incurred under this Agreement, which is by its
terms intended to be secured by the RBL Priority Collateral on a basis junior to
the Loans; provided such Lien is permitted to be incurred under this Agreement.
For the avoidance of doubt, the Existing Term Loans constitute Junior Lien
Obligations hereunder.
“Lender” means each Consenting Lender, and any Person that becomes a “Lender”
hereunder pursuant to Section 2.23 or 9.06, other than any such Person that has
ceased to be a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 9.06.
“Lender Default” means (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans, which refusal or failure is
not cured within one Business Day after the date of such refusal or failure;
(ii) the failure of any Lender to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute;
(iii) a Lender has notified the Borrower or the Administrative Agent that it
does not intend or expect to comply with any of its funding obligations or has
made a public statement to that effect with respect to its funding obligations
under this Agreement, (iv) the failure by a Lender to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
obligations under this Agreement, (v) a Distressed Person has admitted in
writing that it is insolvent or such Distressed Person becomes subject to a
Lender-Related Distress Event or (vi) a Lender has become the subject of a
Bail-In Action.
“Lender Participation Notice” has the meaning set forth in Section 2.14(e)(3).
“Lender-Related Distress Event” means, with respect to any Lender, that such
Lender or any Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), as the case may be, is or becomes subject to a voluntary
or involuntary case with respect to such Distressed Person under any debt relief
law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any Person that directly or indirectly
controls such Distressed Person is subject to a forced liquidation, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or


35

--------------------------------------------------------------------------------





determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of (i) the ownership or acquisition of any equity interests in any Lender
or any Person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (ii) an undisclosed administration pursuant to the laws of the
Netherlands.
“Lending Office” means, as to any Lender, the applicable branch, office,
Affiliate or account (if appropriate) of such Lender designated by such Lender
to make Loans to the Borrower.
“LIBOR” means for any Interest Period, the higher of (a) the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the commencement of such Interest
Period by reference to the ICE Benchmark Administration Interest Settlement
Rates (or the successor thereto if the ICE Benchmark Administration is no longer
making such rates available) for Dollar deposits (as set forth by any service
selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration (or its successor) as an authorized information vendor
for the purpose of displaying such rates) for a period equal to such Interest
Period; provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “LIBOR” shall be
the Interpolated Rate and (b) 1.00% per annum.
“LIBOR Borrowing” means a Borrowing comprised of LIBOR Loans.
“LIBOR Loan” means a Loan bearing interest at a rate equal to the Adjusted LIBOR
plus the Applicable Margin.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction);
provided that in no event shall an operating lease be deemed to constitute a
Lien.
“Loan Documents” means this Agreement, the Subsidiary Guarantee, the Security
Documents, any promissory note issued by the Borrower under this Agreement, any
Extension Amendment Agreement, any Incremental Facility Agreement and any
intercreditor agreement with respect to this Agreement and the Loans to which
the Administrative Agent or Collateral Agent is a party on behalf of the Lenders
(including the Senior Lien Intercreditor Agreement and the Priority Lien
Intercreditor Agreement).


36

--------------------------------------------------------------------------------





“Loan Obligations” means Obligations in respect of the Loans, this Agreement and
the Security Documents, including, for the avoidance of doubt, the Subsidiary
Guarantees.
“Loans” means (i) the loans outstanding on and after giving effect to the
Effective Date, as set forth in more detail pursuant to Section 2.01 and (ii)
any other loans made by Lenders to the Borrower hereunder after the Effective
Date incurred pursuant to Section 6.03(b)(ii)(3).
“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrower or any direct or
indirect parent of the Borrower, as the case may be, on the Effective Date
together with (1) any new directors whose election by such boards of directors
or whose nomination for election by the shareholders of the Borrower or any
direct or indirect parent of the Borrower, as applicable, was approved by a vote
of a majority of the directors of the Borrower or any direct or indirect parent
of the Borrower, as applicable, then still in office who were either directors
on the Effective Date or whose election or nomination was previously so approved
and (2) executive officers and other management personnel of the Borrower or any
direct or indirect parent of the Borrower, as applicable, hired at a time when
the directors on the Effective Date together with the directors so approved
constituted a majority of the directors of the Borrower or any direct or
indirect parent of the Borrower, as applicable.
“Material Adverse Effect” a circumstance or condition affecting the business,
assets, operations, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole, that would, individually or in the aggregate,
materially adversely affect (a) the ability of the Borrower and the other Credit
Parties, taken as a whole, to perform their payment obligations under this
Agreement or any of the other Loan Documents or (b) the rights and remedies of
the Agents and the Lenders under this Agreement or under any of the other Loan
Documents.
“Material Information” means the occurrence of any material effect, or any event
or condition that, individually or in the aggregate, has had or would reasonably
be expected to have a material effect (in each case whether positive or
negative), on (a) the business, property, operations or condition of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any of its Subsidiaries to perform its obligations under any Loan Document or
(c) the rights or remedies available to any Lender under any Loan Document.
“Maturity Date” means June 30, 2021; provided that (a) if the aggregate
principal amount of the Senior Notes outstanding 91 days prior to the maturity
date of the Senior Notes exceeds $325,000,000, “Maturity Date” with respect to
the Loans outstanding on the Effective Date shall be such date that is 91 days
prior to the maturity date of the Senior Notes and (b) with respect to any Class
of Loans established pursuant to Section 2.23 or 2.24, “Maturity Date” means the
final maturity date specified therefor in the Incremental Facility Agreement or
Extension Amendment Agreement with respect thereto, as applicable.
“MNPI” means any Material Information that is Non-Public Information.


37

--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
“Mortgaged Properties” means the owned real property of the Borrower or any
Subsidiary Guarantor encumbered by a Mortgage to secure the First-Priority Lien
Obligations.
“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust and
other security documents delivered with respect to Mortgaged Properties, as
amended, supplemented, or otherwise modified from time to time.
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Restricted Subsidiaries, determined in accordance with GAAP and
before any reduction in respect of Preferred Stock dividends.
“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
Restricted Subsidiary in respect of any Asset Sale (including, without
limitation, any cash received in respect of or upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset Sale
and any cash payments received by way of deferred payment of principal pursuant
to a note or installment receivable or otherwise, but only as and when received,
but excluding the assumption by the acquiring person of Indebtedness relating to
the disposed assets or other consideration received in any other non-cash form),
net of the direct costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses Incurred as a result thereof, taxes paid or payable
as a result thereof (including Tax Distributions and after taking into account
any available tax credits or deductions and any tax sharing arrangements related
solely to such disposition), amounts required to be applied to the repayment of
principal, premium (if any) and interest on Indebtedness required (other than
pursuant to Section 2.06(b)) to be paid as a result of such transaction, amounts
paid in connection with the termination of Hedging Obligations related to
Indebtedness repaid with such proceeds or hedging oil, natural gas and natural
gas liquid production in notional volumes corresponding to the Oil and Gas
Properties subject to such Asset Sale, and any deduction of appropriate amounts
to be provided by the Borrower as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Borrower after such sale or other disposition thereof,
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.
“Net Working Capital” means (a) all current assets of the Borrower and its
Restricted Subsidiaries, except current assets from commodity price risk
management activities arising in the ordinary course of the Oil and Gas Business
less (b) all current liabilities of the Borrower and its Restricted
Subsidiaries, except current liabilities (i) associated with asset retirement
obligations relating to Oil and Gas Properties, (ii) included in Indebtedness
and


38

--------------------------------------------------------------------------------





(iii) any current liabilities from commodity price risk management activities
arising in the ordinary course of the Oil and Gas Business, in each case as set
forth in the consolidated financial statements of the Borrower prepared in
accordance with GAAP.
“Non-Bank Tax Certificate” has the meaning set forth in Section 2.17(e).
“Non-Consenting Lender” has the meaning set forth in Section 9.07(c).
“Non-Exchanging Consenting Lender” means a Lender that has elected to be a
“Non-Exchanging Consenting Lender” on its signature page to the Consent and
Exchange Agreement.
“Non-Public Information” means information concerning the Borrower, any Parent
Entity or any subsidiary or other Affiliate of any of the foregoing, or any
security of any of the foregoing, that is not Public Information.
“Non-U.S. Lender” means any Lender (a) that is not disregarded as separate from
its owner for U.S. federal income tax purposes and that is not a “United States
person” as defined by Section 7701(a)(30) of the Code or (b) that is disregarded
as separate from its owner for U.S. federal income tax purposes and whose
regarded owner is not a “United States person” as defined in Section 7701(a)(30)
of the Code.
“Note” means any promissory note issued to a Lender that evidences the Loans
extended by such Lender to the Borrower.
“Notice of Borrowing” has the meaning set forth in Section 2.03(a).
“NYMEX” means the New York Mercantile Exchange.
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any Indebtedness;
provided, however, that Obligations with respect to the Loans shall not include
fees or indemnifications in favor of third parties other than the Lenders.
“OFAC” has the meaning set forth in Section 3.18(b).
“Offered Loans” has the meaning set forth in Section 2.14(e)(3).
“Offering Memorandum” means the offering memorandum, dated April 10, 2012, in
respect of the Senior Notes and the Senior Secured Notes (as defined in the
Existing Term Loan Agreement).
“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Authorized Officers of the Borrower, one of whom must be the principal
executive officer,


39

--------------------------------------------------------------------------------





the principal financial officer, the treasurer or the principal accounting
officer of the Borrower, which meets the requirements set forth in this
Agreement.
“Oil and Gas Business” means:
(1)    the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, natural gas liquids,
liquefied natural gas and other Hydrocarbons and mineral properties or products
produced in association with any of the foregoing;
(2)    the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons;
(3)    any other related energy business, including power generation and
electrical transmission business, directly or indirectly, from oil, natural gas
and other Hydrocarbons and minerals produced substantially from properties in
which the Borrower or its Restricted Subsidiaries, directly or indirectly,
participate;
(4)    any business relating to oil field sales and service; and
(5)    any business or activity relating to, arising from, or necessary,
appropriate, incidental or ancillary to the activities described in the
foregoing clauses (1) through (4) of this definition.
“Oil and Gas Properties” means all properties, including equity or other
ownership interests therein, owned by a Person which contain or are believed to
contain oil and gas reserves or other reserves of Hydrocarbons.
“Original Effective Date” means April 24, 2012.
“Other Priority-Lien Obligations” means other Indebtedness of the Borrower and
its Restricted Subsidiaries that is equally and ratably secured with the Loans
as permitted by this Agreement and is designated by the Borrower as an Other
Priority-Lien Obligation in accordance with the Security Documents.
“Other Taxes” means any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar Taxes (including related reasonable out-of-pocket expenses with regard
thereto) arising from any payment made hereunder or made under any other Loan
Document or from the execution or delivery of, registration or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Loan Document; provided that such term shall not include any of the
foregoing Taxes (i) that result from an assignment, grant of a participation
pursuant to Section 9.06(c) or transfer or assignment to or designation of a new
lending office or other office for receiving payments under any Loan Document
(“Assignment Taxes”) to the


40

--------------------------------------------------------------------------------





extent such Assignment Taxes are imposed as a result of a connection between the
assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Loan Documents or
any transactions contemplated thereunder), except to the extent that any such
action described in this proviso is requested or required by the Borrower, or
(ii) Excluded Taxes.
“Overnight Rate” means, for any day, with respect to any amount denominated in
U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
“Parent Entity” means any Person of which the Borrower is a Wholly Owned
Subsidiary.
“Pari Passu Indebtedness” means (a) with respect to the Borrower, the Loans and
any Indebtedness which ranks pari passu in right of payment to the Loans, and
(b) with respect to any Subsidiary Guarantor, its Subsidiary Guarantee and any
Indebtedness which ranks pari passu in right of payment to such Subsidiary
Guarantor’s Subsidiary Guarantee.
“Participant” shall have the meaning set forth in Section 9.06(c)(i).
“Permitted Business Investment” means any Investment and/or expenditure made in
the ordinary course of business or which are of a nature that is or shall have
become customary in the Oil and Gas Business generally or in the geographic
region in which such activities occur, including investments or expenditures for
actively exploiting, exploring for, acquiring, developing, producing,
processing, gathering, marketing, distributing, storing, or transporting oil,
natural gas or other Hydrocarbons and minerals (including with respect to
plugging and abandonment) through agreements, transactions, interests or
arrangements which permit one to share risks or costs, comply with regulatory
requirements regarding local ownership or satisfy other objectives customarily
achieved through the conduct of the Oil and Gas Business jointly with third
parties (provided that such Investments and/or expenditures shall not include
Volumetric Production Payments), including:
(1)    Investments in ownership interests (including equity or other ownership
interests) in oil, natural gas, other Hydrocarbons and minerals properties,
liquefied natural gas facilities, processing facilities, gathering systems,
pipelines, storage facilities or related systems or ancillary real property
interests;
(2)    Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, Farm-In
Agreements, Farm-Out Agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other Hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements (including for
limited liability companies) with third parties; and


41

--------------------------------------------------------------------------------





(3)    Investments in direct or indirect ownership interests in drilling rigs
and related equipment, including, without limitation, transportation equipment.
“Permitted Holders” means, at any time, each of (i) the Sponsors, (ii) the
Management Group, (iii) any Person that has no material assets other than the
Capital Stock of the Borrower and, directly or indirectly, holds or acquires
100% of the total voting power of the Voting Stock of the Borrower, and of which
no other Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than
any of the other Permitted Holders specified in clauses (i) and (ii) above,
holds more than 50% of the total voting power of the Voting Stock thereof and
(iv) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision) the members of which include any
of the Permitted Holders specified in clauses (i) and (ii) above and that,
directly or indirectly, hold or acquire beneficial ownership of the Voting Stock
of the Borrower (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no Person or other
“group” (other than Permitted Holders specified in clauses (i) and (ii) above)
beneficially owns more than 50% on a fully diluted basis of the Voting Stock
held by the Permitted Holder Group. Any Person or group whose acquisition of
beneficial ownership constitutes a Change of Control in respect of which a
Change of Control Offer is made in accordance with the requirements of this
Agreement will thereafter, together with its Affiliates, constitute an
additional Permitted Holder.
“Permitted Investments” means:
(1)    any Investment in the Borrower or any Restricted Subsidiary;
(2)    any Investment in Cash Equivalents or Investment Grade Securities;
(3)    any Investment by the Borrower or any Restricted Subsidiary in a Person
if as a result of such Investment (a) such Person becomes a Restricted
Subsidiary, or (b) such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys all or substantially all of its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary;
(4)    any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 6.06 or any other disposition of assets not constituting an Asset Sale;
(5)    any Investment existing on, or made pursuant to binding commitments
existing on, the Effective Date or an Investment consisting of any extension,
modification or renewal of any Investment existing on the Effective Date;
provided that the amount of any such Investment may be increased (x) as required
by the terms of such Investment as in existence on the Effective Date or (y) as
otherwise permitted under this Agreement;
(6)    advances to employees, taken together with all other advances made
pursuant to this clause (6), not to exceed $25.0 million at any one time
outstanding;


42

--------------------------------------------------------------------------------





(7)    any Investment acquired by the Borrower or any Restricted Subsidiary
(a) in exchange for any other Investment or accounts receivable held by the
Borrower or such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, or (b) as a result of a foreclosure by
the Borrower or any Restricted Subsidiary with respect to any secured Investment
or other transfer of title with respect to any secured Investment in default;
(8)    Hedging Obligations permitted under clause (x) of Section 6.03(b);
(9)    any Investment by the Borrower or any Restricted Subsidiary in a Similar
Business having an aggregate Fair Market Value (as determined in good faith by
the Borrower), taken together with all other Investments made pursuant to this
clause (9) that are at that time outstanding, not to exceed the greater of
(x) $350.0 million and (y) 5% of Adjusted Consolidated Net Tangible Assets at
the time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided, however, that if any Investment pursuant to this clause (9) is
made in any Person that is not the Borrower or a Restricted Subsidiary at the
date of the making of such Investment and such Person becomes the Borrower or a
Restricted Subsidiary after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been made pursuant to this clause (9) for so long as such Person continues to be
the Borrower or a Restricted Subsidiary;
(10)    additional Investments by the Borrower or any Restricted Subsidiary
having an aggregate Fair Market Value (as determined in good faith by the
Borrower), taken together with all other Investments made pursuant to this
clause (10) that are at that time outstanding, not to exceed the greater of
(x) $350.0 million and (y) 5% of Adjusted Consolidated Net Tangible Assets at
the time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided, however, that if any Investment pursuant to this clause (10)
is made in any Person that is not the Borrower or a Restricted Subsidiary at the
date of the making of such Investment and such Person becomes the Borrower or a
Restricted Subsidiary after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been made pursuant to this clause (10) for so long as such Person continues to
be the Borrower or a Restricted Subsidiary;
(11)    loans and advances to officers, directors or employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case Incurred in the ordinary course of business or consistent with past
practice or to fund such person’s purchase of Equity Interests of the Borrower
or any direct or indirect parent of the Borrower;
(12)    Investments the payment for which consists of Equity Interests of the
Borrower (other than Disqualified Stock) or any direct or indirect parent of the
Borrower,


43

--------------------------------------------------------------------------------





as applicable; provided, however, that such Equity Interests will not increase
the amount available for Restricted Payments under clause (iii) of the
definition of “Cumulative Credit” contained in Section 6.04;
(13)    any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with Section 6.07(b) (except transactions
described in clauses (ii), (iv), (vi), (ix)(B) and (xvi) of such Section);
(14)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(15)     (x) guarantees issued in accordance with Sections 6.03 and 6.09,
including, without limitation, any guarantee or other obligation issued or
incurred under the Credit Agreement in connection with any letter of credit
issued for the account of the Borrower or any of its Subsidiaries (including
with respect to the issuance of, or payments in respect of drawings under, such
letters of credit) and (y) guarantees of performance or other obligations (other
than Indebtedness) arising in the ordinary course in the Oil and Gas Business,
including obligations under Hydrocarbon exploration, development, joint
operating and related agreements and licenses, concessions or operating leases
related to the Oil and Gas Business;
(16)    Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property;
(17)    any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness;
(18)    any Investment in an entity which is not a Restricted Subsidiary to
which a Restricted Subsidiary sells accounts receivable pursuant to a
Receivables Financing;
(19)    additional Investments in joint ventures not to exceed, at any one time
in the aggregate outstanding under this clause (19), $100.0 million (with the
Fair Market Value of each Investment being measured at the time such Investment
is made and without giving effect to subsequent changes in value); provided,
however, that if any Investment pursuant to this clause (19) is made in any
Person that is not the Borrower or a Restricted Subsidiary at the date of the
making of such Investment and such Person becomes the Borrower or a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) above and shall cease to have been made
pursuant to this clause (19) for so long as such Person continues to be the
Borrower or a Restricted Subsidiary;


44

--------------------------------------------------------------------------------





(20)    Investments of a Restricted Subsidiary acquired after the Effective Date
or of an entity merged into, amalgamated with, or consolidated with the Borrower
or a Restricted Subsidiary in a transaction that is not prohibited by Article V
after the Effective Date to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
(21)    any Investment in any Subsidiary of the Borrower or any joint venture in
connection with intercompany cash management arrangements or related activities
arising in the ordinary course of business; and
(22)    Permitted Business Investments.
“Permitted Liens” means, with respect to any Person:
(1)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
plugging and abandonment obligations or public or statutory obligations of such
Person or deposits of cash or U.S. government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case Incurred in the
ordinary course of business;
(2)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review;
(3)    Liens for taxes, assessments or other governmental charges not yet due or
payable or that are being contested in good faith by appropriate proceedings;
(4)    Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;
(5)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of- way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;


45

--------------------------------------------------------------------------------





(6)    (A)    Liens on assets of a Restricted Subsidiary that is not a
Subsidiary Guarantor securing Indebtedness of such Restricted Subsidiary
permitted to be Incurred pursuant to Section 6.03;
(B)    Liens securing Indebtedness incurred under the Credit Agreement,
including any letter of credit facility relating thereto, that was permitted to
be incurred pursuant to clause (i) of Section 6.03(b);
(C)    [reserved];
(D)    Liens securing Indebtedness permitted to be Incurred pursuant to clause
(iv), (xii), (xvi) or (xx) of Section 6.03(b) (provided that in the case of
clause (xx), such Lien does not extend to the property or assets of any
Subsidiary of the Borrower other than a Restricted Subsidiary that is not a
Subsidiary Guarantor); and
(E)    Liens securing the Loan Obligations;
(7)    Liens existing on the Effective Date (other than Liens in favor of the
lenders under the Credit Agreement);
(8)    Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary;
(9)    Liens on assets or property at the time the Borrower or a Restricted
Subsidiary acquired the assets or property, including any acquisition by means
of a merger, amalgamation or consolidation with or into the Borrower or any
Restricted Subsidiary; provided, however, that such Liens (other than Liens to
secure Indebtedness Incurred pursuant to clause (xvi) of Section 6.03(b)) are
not created or Incurred in connection with, or in contemplation of, such
acquisition; provided, further, however, that the Liens (other than Liens to
secure Indebtedness Incurred pursuant to clause (xvi) of Section 6.03(b)) may
not extend to any other property owned by the Borrower or any Restricted
Subsidiary (other than pursuant to after-acquired property clauses in effect
with respect to such Lien at the time of acquisition on property of the type
that would have been subject to such Lien notwithstanding the occurrence of such
acquisition);
(10)    Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary
permitted to be Incurred in accordance with Section 6.03;
(11)    Liens securing Hedging Obligations not incurred in violation of this
Agreement; provided that with respect to Hedging Obligations relating to
Indebtedness, such Lien extends only to the property securing such Indebtedness;


46

--------------------------------------------------------------------------------





(12)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(13)    leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower or any of the
Restricted Subsidiaries;
(14)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and the Restricted
Subsidiaries in the ordinary course of business;
(15)    Liens in favor of the Borrower or any Subsidiary Guarantor;
(16)    Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” Incurred in connection with a
Qualified Receivables Financing;
(17)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(18)    Liens on the Equity Interests of Unrestricted Subsidiaries;
(19)    grants of software and other technology licenses in the ordinary course
of business;
(20)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), (9), (10), (11) and (15);
provided, however, that (x) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), (9), (10), (11) and (15) at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement; provided further, however, that in
the case of any Liens to secure any refinancing, refunding, extension or renewal
of Indebtedness secured by a Lien referred to in clause (6)(B), the principal
amount of any Indebtedness Incurred for such refinancing, refunding, extension
or renewal shall be deemed secured by a Lien under clause (6)(B) and not this
clause (20) for purposes of determining the principal amount of Indebtedness
outstanding under clause (6)(B);


47

--------------------------------------------------------------------------------





(21)    Liens on equipment of the Borrower or any Restricted Subsidiary granted
in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;
(22)    judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
(23)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(24)    Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;
(25)    other Liens securing obligations the outstanding principal amount of
which does not, taken together with the principal amount of all other
obligations secured by Liens incurred under this clause (25) that are at that
time outstanding, exceed the greater of $350.0 million and 5% of Adjusted
Consolidated Net Tangible Assets at the time of Incurrence;
(26)    any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;
(27)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrower or
any Restricted Subsidiary, under any indenture or other debt agreement issued in
escrow pursuant to customary escrow arrangements pending the release thereof, or
under any indenture or other debt agreement pursuant to customary discharge,
redemption or defeasance provisions;
(28)    Liens arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution;
(29)    Liens arising out of judgments or awards against such Person with
respect to which such Person shall then be proceeding with any appeal or other
proceedings for review;
(30)    Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers;
(31)    Liens in respect of Production Payments and Reserve Sales;
(32)    Liens arising under Farm-Out Agreements, Farm-In Agreements, division
orders, contracts for the sale, purchase, exchange, transportation, gathering or
processing of Hydrocarbons, unitizations and pooling designations, declarations,
orders and


48

--------------------------------------------------------------------------------





agreements, development agreements, joint venture agreements, partnership
agreements, operating agreements, royalties, royalty trusts, master limited
partnerships, working interests, net profits interests, joint interest billing
arrangements, participation agreements, production sales contracts, area of
mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
which are customary in the Oil and Gas Business; provided, however, in all
instances that such Liens are limited to the assets that are the subject of the
relevant agreement, program, order, trust, partnership or contract;
(33)    Liens on pipelines or pipeline facilities that arise by operation of
law;
(34)    any (a) interest or title of a lessor or sublessor under any lease,
liens reserved in oil, gas or other Hydrocarbons, minerals, leases for bonus,
royalty or rental payments and for compliance with the terms of such leases;
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens and easements); or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b); and
(35)    Liens securing Junior Lien Obligations, provided that the Loan
Obligations are secured on a senior priority basis to the obligations so secured
until such time as such obligations are no longer secured by a Lien.
“Permitted Loan Purchase Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender as an assignor and the Borrower as an
assignee, and accepted by the Administrative Agent, substantially in the form of
Exhibit G or such other form as shall be approved by the Administrative Agent
and the Borrower (such approval not to be unreasonably withheld or delayed).
“Permitted Loan Purchases” has the meaning set forth in Section 9.06(f)(1).
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
“Plan” means any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.
“Platform” has the meaning set forth in Section 9.18.
“Pledge Agreement” means the Pledge Agreement, dated as of the Effective Date,
among the Borrower, the Subsidiary Guarantors and the Collateral Agent,
substantially in the


49

--------------------------------------------------------------------------------





form attached hereto as Exhibit K, with such changes as the Administrative Agent
shall reasonably agree.
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Priority Lien Intercreditor Agreement” means (i) the intercreditor agreement
among the RBL Agent, the Collateral Agent, and the other parties from time to
time party thereto, dated as of the Effective Date, substantially in the form
attached hereto as Exhibit N, with such changes as the Administrative Agent
shall reasonably agree, as it may be amended, restated, supplemented or
otherwise modified from time to time in accordance with this Agreement or
(ii) any replacement thereof that contains terms not materially less favorable
to Lenders than the intercreditor agreement referred to in clause (i).
“Pro Rata Extension Offers” has the meaning set forth in Section 2.24(a).
“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or
dollar-denominated), partnership or other interest in Oil and Gas Properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production attributable to such properties where the
holder of such interest has recourse solely to such production or proceeds of
production, subject to the obligation of the grantor or transferor to operate
and maintain, or cause the subject interests to be operated and maintained, in a
reasonably prudent manner or other customary standard or subject to the
obligation of the grantor or transferor to indemnify for environmental, title or
other matters customary in the Oil and Gas Business, including any such grants
or transfers.
“Proposed Discounted Prepayment Amount” has the meaning set forth in
Section 2.14(e)(2).
“Public Information” means any information that (a) has been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act and, where
applicable, any comparable doctrines under state and foreign securities laws,
(b) does not constitute material non-public information concerning the Borrower,
any Parent Entity or any Subsidiary or other Affiliate of any of the foregoing,
or any security of any of the foregoing, for purposes of the United States
federal and state securities laws and, where applicable, foreign securities laws
or (c) solely in the case of information concerning the Borrower, any Parent
Entity or any Subsidiary of the foregoing (but only if such information does not
constitute material non-public information for the foregoing purposes of any
other Affiliate thereof), so long as none of the Borrower, any Parent Entity or
any Subsidiary of any of the foregoing shall have any securities registered
under the Exchange Act or issued pursuant to Rule 144A under the Securities Act,
or shall otherwise be subject to the reporting obligations under the Exchange
Act, is information of the type that would be publicly disclosed in connection
with an issuance of securities by the Borrower, such Parent Entity or


50

--------------------------------------------------------------------------------





such Subsidiary pursuant to an offering of securities registered under the
Securities Act or made in reliance on Rule 144A under the Securities Act.
“Public Lender” has the meaning set forth in Section 9.18.
“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:
(1)    the Board of Directors of the Borrower shall have determined in good
faith that such Qualified Receivables Financing (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the Receivables Subsidiary;
(2)    all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Borrower); and
(3)    the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.
The grant of a security interest in any accounts receivable of the Borrower or
any Restricted Subsidiary (other than a Receivables Subsidiary) to secure Bank
Indebtedness, Indebtedness in respect of the Loans or any Refinancing
Indebtedness with respect to the Loans shall not be deemed a Qualified
Receivables Financing.
“Qualifying Lenders” has the meaning set forth in Section 2.14(e)(4).
“Qualifying Loans” has the meaning set forth in Section 2.14(e)(4).
“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Loans for reasons outside of the Borrower’s control, a
“nationally recognized statistical rating organization” within the meaning of
Rule 15cs-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower or any
direct or indirect parent of the Borrower as a replacement agency for Moody’s or
S&P, as the case may be.
“RBL Agent” means the agent for secured parties holding First-Priority Lien
Obligations, as appointed pursuant to the Priority Lien Intercreditor Agreement.
The RBL Agent is initially the administrative agent under the Credit Agreement.
“RBL Facility” means the credit agreement, dated as of May 24, 2012, among the
Borrower, the guarantors named therein, the financial institutions named
therein, and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or other lenders), restructured, repaid,
refunded, refinanced or otherwise modified from time to time pursuant to any
amendment thereto or pursuant to a new loan agreement with other lenders,
governed by a borrowing base set by the lenders, extending the maturity thereof,
refinancing,


51

--------------------------------------------------------------------------------





replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or under any successor or replacement agreement or
increasing the amount loaned thereunder or altering the maturity thereof.
“RBL Priority Collateral” has the meaning set forth in the Senior Lien
Intercreditor Agreement.
“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interests issued or sold in
connection with, and all other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.
“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries); and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by the Borrower or any such Subsidiary
in connection with such accounts receivable.
“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary (or another
Person formed for the purposes of engaging in Qualified Receivables Financing
with the Borrower in which the Borrower or any Subsidiary of the Borrower makes
an Investment and to which the Borrower or any such Subsidiary transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable of the Borrower and
its Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower (as provided below) as a Receivables Subsidiary and:
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of
and interest


52

--------------------------------------------------------------------------------





on, Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Borrower or any other Subsidiary in any way other
than pursuant to Standard Securitization Undertakings, or (iii) subjects any
property or asset of the Borrower or any other Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings;
(b)    with which neither the Borrower nor any Subsidiary has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower; and
(c)    to which neither the Borrower nor any Subsidiary has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.
Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of the resolution of the Board of Directors of the Borrower
giving effect to such designation and an Officers’ Certificate certifying that
such designation complied with the foregoing conditions.
“Refinancing Indebtedness” has the meaning set forth in Section 6.03(b)(xv).
“Refunding Capital Stock” has the meaning set forth in Section 6.04(b)(ii)(A).
“Register” has the meaning set forth in Section 9.06(b)(iv).
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or any portion thereof establishing margin
requirements.
“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or any portion thereof establishing margin
requirements.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents and members of such
Person or such Person’s Affiliates and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Reportable Event” means an event described in Section 4043 of ERISA and the
regulations thereunder, other than any event as to which the 30-day notice
period has been waived.
“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments that, taken together, represent more than 50% of the sum of
all outstanding Loans and unused Commitments at such time. The Loans and unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.


53

--------------------------------------------------------------------------------





“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Payments” has the meaning set forth in Section 6.04(a).
“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Agreement, all references to Restricted Subsidiaries
means Restricted Subsidiaries of the Borrower.
“Retired Capital Stock” has the meaning set forth in Section 6.04(b)(ii)(A).
“Reversion Date” has the meaning set forth in Section 6.11(b).
“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or such Restricted Subsidiary transfers such property to a Person and
the Borrower or such Restricted Subsidiary leases it from such Person, other
than leases between the Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries.
“SEC” means the Securities and Exchange Commission.
“Second Commitment” has the meaning set forth in Section 2.06(b).
“Secured Bank Indebtedness” means any Bank Indebtedness that is secured by a
Permitted Lien incurred or deemed incurred pursuant to clause (6)(B) or clause
(6)(C) of the definition of “Permitted Liens.”
“Secured Indebtedness” means any Consolidated Total Indebtedness secured by a
Lien.
“Secured Parties” means, collectively, the Agents and the Lenders.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Security Documents” means the security agreements, pledge agreements,
collateral assignments, mortgages and related agreements, as amended,
supplemented, restated, renewed, refunded, replaced, restructured, repaid,
refinanced or otherwise modified from time to


54

--------------------------------------------------------------------------------





time, creating the security interests in the Collateral for the benefit of the
Collateral Agent and the Lenders as contemplated by this Agreement.
“Senior Lien Intercreditor Agreement” means (i) the amended and restated
intercreditor agreement among the RBL Agent, the Collateral Agent, the Existing
Term Loan Collateral Agent, and the other parties from time to time party
thereto, dated as of the Effective Date, substantially in the form attached
hereto as Exhibit L, with such changes as the Administrative Agent shall
reasonably agree, as it may be amended, restated, supplemented or otherwise
modified from time to time in accordance with this Agreement or (ii) any
replacement thereof that contains terms not materially less favorable to Lenders
than the intercreditor agreement referred to in clause (i).
“Senior Notes” means the Borrower’s 9.375% Senior Notes due 2020 issued on April
24, 2012 and including any exchange notes issued in exchange therefor.
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC (or any successor provision).
“Similar Business” means a business, the majority of whose revenues are derived
from the activities of the Borrower and its Subsidiaries as of the Effective
Date or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto.
“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Sponsors, EP Energy Holding Company
and EPE Acquisition, LLC.
“Sponsors” means (i) affiliates of each of Apollo Global Management, LLC, Access
Industries, Inc. and Riverstone Holdings, L.P. and other investors party to that
certain Interim Investors Agreement dated as of February 24, 2012 (the “Interim
Investors Agreement”) and any other investors that may become party to the
Interim Investors Agreement prior to or upon the consummation of the Acquisition
and any of their respective Affiliates other than any portfolio companies
(collectively, the “Equity Investor”) and (ii) any Person that forms a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision) with the Equity Investor; provided that the Equity
Investor (x) owns a majority of the voting power and (y) controls a majority of
the Board of Directors of the Borrower.
“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary thereof which the Borrower has determined in good
faith to be customary in a Receivables Financing including, without limitation,
those relating to the servicing of the assets of a Receivables Subsidiary, it
being understood that any Receivables Repurchase Obligation shall be deemed to
be a Standard Securitization Undertaking.


55

--------------------------------------------------------------------------------





“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate, or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Such reserve percentages
shall include those imposed pursuant to such Regulation D. A Loan that is not an
ABR Loan shall be deemed to constitute Eurocurrency Liabilities and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.
“Subagent” has the meaning set forth in Section 8.02.
“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the Loans, and (b) with respect to any Subsidiary Guarantor, any
Indebtedness of such Subsidiary Guarantor which is by its terms subordinated in
right of payment to its Subsidiary Guarantee.
“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (2) any partnership, joint venture or limited liability company of which
(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
“Subsidiary Guarantee” means any guarantee of the obligations of the Borrower
under this Agreement and the Loans by any Subsidiary Guarantor in accordance
with the provisions of this Agreement.


56

--------------------------------------------------------------------------------





“Subsidiary Guarantor” means any Subsidiary that Incurs a Subsidiary Guarantee;
provided that upon the release or discharge of such Person from its Subsidiary
Guarantee in accordance with this Agreement, such Subsidiary shall cease to be a
Subsidiary Guarantor.
“Successor Company” has the meaning set forth in Section 5.01(i).
“Successor Subsidiary Guarantor” has the meaning set forth in Section 5.02(i).
“Suspended Covenants” has the meaning set forth in Section 6.11(a).
“Suspension Period” has the meaning set forth in Section 6.11(b).
“Tax Distributions” means any distributions described in Section 6.04(b)(xii).
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Total Assets” means the total consolidated assets of the Borrower and the
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Borrower, without giving effect to any amortization of the amount of intangible
assets since December 31, 2011, calculated on a pro forma basis after giving
effect to any subsequent acquisition or disposition of a Person or business.
“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates (including the
Sponsors) in connection with the Transactions, this Agreement and the other Loan
Documents, the Consent and Exchange Agreement and the transactions contemplated
hereby and thereby.
“Transactions” means, collectively, the consummation of the transactions
contemplated by the Consent and Exchange Agreement or related thereto, this
Agreement, the payment of Transaction Expenses and the other transactions
contemplated by this Agreement and the Loan Documents.
“Type” means, when used in respect of any Loan, the Rate by reference to which
interest on such Loan is determined. For purposes hereof, “Rate” shall include
the LIBOR and the ABR.
“U.S. Dollars” or “$” means lawful money of the United States of America.
“U.S. Government Obligations” means securities that are:
(1)    direct obligations of the United States of America for the timely payment
of which its full faith and credit is pledged, or


57

--------------------------------------------------------------------------------





(2)    obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America, the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,
which, in each case, are not callable or redeemable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act) as custodian with respect to
any such U.S. Government Obligations or a specific payment of principal of or
interest on any such U.S. Government Obligations held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the U.S. Government Obligations or the specific
payment of principal of or interest on the U.S. Government Obligations evidenced
by such depository receipt.
“U.S. Lender” means any Lender other than a Non-U.S. Lender.
“Unfunded Current Liability” of any Plan means the amount, if any, by which the
Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
Effective Date, exceeds the Fair Market Value of the assets allocable thereto.
“Unrestricted Subsidiary” means:
(1)    any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
in the manner provided below; and
(2)    any Subsidiary of an Unrestricted Subsidiary.
The Borrower may designate any Subsidiary of the Borrower (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on any property of, the Borrower or
any other Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated; provided, however, that the Subsidiary to be so designated
and its Subsidiaries do not at the time of designation have and do not
thereafter Incur any Indebtedness pursuant to which the lender has recourse to
any of the assets of the Borrower or any of the Restricted Subsidiaries (other
than pursuant to customary Liens on related arrangements under any oil and gas
royalty trust or master limited partnership); provided, further, however, that
either:
(a)    the Subsidiary to be so designated has total consolidated assets of
$1,000 or less; or


58

--------------------------------------------------------------------------------





(b)    if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 6.04.
The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that immediately after giving effect to such
designation:
(x)     (1) the Borrower could Incur $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Ratio test under Section 6.03(a), or (2) the Fixed
Charge Coverage Ratio of the Borrower and its Restricted Subsidiaries would be
greater than such ratio immediately prior to such designation, in each case on a
pro forma basis taking into account such designation, and
(y)    no Event of Default shall have occurred and be continuing.
Any such designation by the Borrower shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolution
of the Board of Directors or any committee thereof of the Borrower giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.
“USA Patriot Act” means the U.S.A. Patriot Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001).
“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertaking and
obligations in connection therewith.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.
“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required pursuant to applicable law)
shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority


59

--------------------------------------------------------------------------------





from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document means such document as amended, restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP.

ARTICLE II

The Credits

SECTION 2.01. Commitments.
(a)    Subject to and upon the terms and conditions set forth in the Consent and
Exchange Agreement, (i) each Exchanging Consenting Lender shall be deemed to
have a Loan or Loans outstanding on the Effective Date in U.S. Dollars in an
aggregate principal amount equal to the principal amount of such Lender’s
Tranche B-2 Loans and Tranche B-3 Loans outstanding under (and as defined in)
the Existing Term Loan Agreement as of (and immediately prior to giving effect
to) the Effective Date, (ii) each Non-Exchanging Consenting Lender agrees to
have all of its Tranche B-2 Loans and Tranche B-3 Loans outstanding under (and
as defined in) the Existing Term Loan Agreement as of (and immediately prior to
giving effect to) the Effective Date prepaid and to purchase by assignment from
the Additional Lender Loans in a principal amount equal to the principal amount
of such Tranche B-2 Loans and Tranche B-3 Loans and (iii) the Additional Lender
agrees to make Loans to the Borrower on the Effective Date in U.S. Dollars in a
principal amount not to exceed its Additional Commitment on the Effective Date.
The initial aggregate principal amount of the Loans outstanding on the Effective
Date is $582,432,855.21.
(b)    Loans (i) shall be deemed made on the Effective Date and (ii) may be
repaid or prepaid in accordance with the provisions hereof, but once repaid or
prepaid, may not be reborrowed.
(c)    Incremental Commitments may be established as set forth in Section 2.23.
Each Incremental Lender agrees, subject to the terms and conditions set forth in
the applicable Incremental Facility Agreement, to make Loans under its
Incremental Commitment of any Class in an aggregate principal amount not to
exceed such Incremental Commitment.


60

--------------------------------------------------------------------------------





(d)    Each Lender may at its option make any Loan (other than Loans deemed made
on the Effective Date) by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that (i) any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan and (ii) in
exercising such option, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.10 shall apply).
(e)    Unless previously terminated, (i) the Additional Commitment on the
Effective Date shall automatically terminate upon the making of Loans by the
Additional Lender on the Effective Date and (ii) the Commitments of any Class
shall automatically terminate upon the making of the Loans of such Class and, if
any such Commitment is not drawn on the date that such Commitment is required to
be drawn, the undrawn amount thereof shall automatically terminate.

SECTION 2.02. [Reserved].

SECTION 2.03. Notice of Borrowing.
(a)    Except with respect to Loans deemed made on the Effective Date, the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Lending Office written notice (or telephonic notice promptly confirmed in
writing) prior to (a) in the case of a LIBOR Loan, 11:00 a.m. (New York City
time) at least three Business Days prior to the date of the proposed borrowing,
and (b) in the case of an ABR Loan, 12:00 Noon (New York City time) at least one
Business Day prior to the date of the proposed borrowing. Such notice (a “Notice
of Borrowing”) shall be revocable to the extent provided in Section 2.14(b).
Such Notice of Borrowing shall specify (i) the aggregate principal amount of the
Loans to be made, (ii) the proposed date of the Loans (which shall be a Business
Day), (iii) whether such Loans are to be ABR Loans or LIBOR Loans and, if LIBOR
Loans, the initial Interest Period applicable thereto, (iv) the Class of such
Loans and (v) remittance instructions for disbursement of the proceeds of the
Loans. Each Notice of Borrowing shall be in substantially the form of Exhibit H.
The Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of the proposed borrowing of
Loans, of such Lender’s proportionate share thereof and of the other matters
covered by the related Notice of Borrowing.
(b)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

SECTION 2.04. Disbursement of Funds.
(a)    [Reserved].


61

--------------------------------------------------------------------------------





(b)    Each Lender shall make available all amounts it is to fund to the
Borrower in immediately available funds to the Administrative Agent at the
Administrative Agent’s Lending Office, and the Administrative Agent will make
available to the Borrower on the applicable date of the Loans, by depositing to
the account specified by the Borrower in the applicable Notice of Borrowing, the
aggregate amounts so made available in U.S. Dollars. Unless the Administrative
Agent shall have been notified by any Lender prior to such date that such Lender
does not intend to make available to the Administrative Agent its portion of the
Loans to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date,
and the Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available same to the Borrower, then the applicable Lender and the Borrower
severally agree to pay immediately to the Administrative Agent forthwith on
demand (without duplication) such corresponding amount. The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the greater of (A) the Federal Funds Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) if paid by the Borrower, the then-applicable rate of
interest, calculated in accordance with Section 2.08, for the respective Loans.
(c)    Nothing in this Section 2.04 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

SECTION 2.05. Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender to the Borrower on the Maturity Date applicable thereto, in
U.S. Dollars.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate Lending Office of such Lender resulting from the Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
(c)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain the Register pursuant to
Section 9.06(b)(iv), and a subaccount for each Lender, in which the Register and
subaccounts (taken together) shall be recorded (i) the amount of the Loans made
hereunder and the Interest Period(s) applicable thereto, (ii) the amount of any
principal or interest or Commitment Fee due and payable or to become due and


62

--------------------------------------------------------------------------------





payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.05 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loan made to the Borrower by such Lender in accordance
with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in the form attached hereto as Exhibit B.

SECTION 2.06. Change of Control; Asset Sale.
(a)    Change of Control.
(i)    Upon the occurrence of a Change of Control, each Lender will have the
right to require the Borrower to repay all or any part of such Lender’s Loan in
an amount equal to 101% of the principal amount thereof, plus accrued and unpaid
interest (if any) to the repayment date, except to the extent the Borrower has
previously or concurrently elected to prepay the Loans in accordance with
Section 2.14.
(ii)    In the event that at the time of such Change of Control, the terms of
the Bank Indebtedness restrict or prohibit the repayment of Loans pursuant to
this Section 2.06(a), then prior to the mailing of the notice to the Lenders
provided for in Section 2.06(a)(iii) but in any event within 30 days following
any Change of Control, the Borrower shall:
(1)
    repay in full all Bank Indebtedness or, if doing so will allow the repayment
of Loans, offer to repay in full all Bank Indebtedness and repay the Bank
Indebtedness of each lender and/or noteholder who has accepted such offer; or
(2)
    obtain the requisite consent under the agreements governing the Bank
Indebtedness to permit the repayment of the Loans as provided for in
Section 2.06(a)(iii).
(iii)    Within 30 days following any Change of Control, except to the extent
that the Borrower has exercised its right to prepay the Loans in accordance with
Section 2.14, the Borrower shall notify the Administrative Agent in writing, and
the Administrative Agent shall promptly deliver notice to each Lender to the
address of such Lender appearing in the Register or otherwise in accordance with
Section 9.02 of the following (such notification, a “Change of Control Offer”):


63

--------------------------------------------------------------------------------





(1)    that a Change of Control has occurred and that such Lender has the right
to require the Borrower to repay such Lender’s Loans in an amount equal to 101%
of the principal amount thereof, plus accrued and unpaid interest to the
repayment date;
(2)    the circumstances and relevant facts and financial information regarding
such Change of Control;
(3)    the repayment date (which shall be no earlier than 30 days nor later than
60 days from the date on which the Administrative Agent is notified) (the
“Change of Control Offer Payment Date”);
(4)    that unless the Borrower defaults in making the payment, all Loans
accepted for payment pursuant to the Change of Control Offer will cease to
accrue interest on the Change of Control Offer Payment Date;
(5)    that Lenders electing to have any Loans repaid pursuant to a Change of
Control Offer will be required to notify the Administrative Agent prior to the
close of business on the third Business Day preceding the Change of Control
Offer Payment Date;
(6)    that Lenders will be entitled to withdraw their election to require the
Borrower to repay such Loans; provided that the Administrative Agent receives,
not later than the close of business on the expiration date of the Change of
Control Offer, a facsimile transmission, electronic mail or letter setting forth
the name of such Lender, the principal amount of Loans to be repaid, and a
statement that such Lender is withdrawing its election to have such Loans
repaid; and
(9)
    the other instructions determined by the Borrower or as reasonably requested
by the Administrative Agent, consistent with this Section 2.06, that a Lender
must follow in order to have its Loans repaid.
The notice, if delivered in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Lender receives such notice. If
(x) the notice is delivered in a manner herein provided and (y) any Lender fails
to receive such notice or a Lender receives such notice but it is defective,
such Lender’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the repayment of the Loans as to all other
Lenders that properly received such notice without defect.
(iv)    On the repayment date, the Borrower shall repay the Loans in an amount
equal to 101% of the principal amount thereof, plus accrued and unpaid interest
(if any) to the repayment date to the Lenders electing such repayment.
(v)    A Change of Control Offer may be made in advance of a Change of Control,
and conditioned upon such Change of Control, if a definitive agreement is in
place for the Change of Control at the time of making of the Change of Control
Offer.


64

--------------------------------------------------------------------------------





(vi)    The Borrower will not be required to make a Change of Control Offer upon
a Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Agreement and repays all Loans properly elected to be repaid under such
Change of Control Offer and the Borrower shall instruct the Administrative Agent
to accept repayments made by such third parties.
(b)    Asset Sale.
(i)    Within 365 days after the Borrower’s or any Restricted Subsidiary’s
receipt of the Net Proceeds of any Asset Sale, the Borrower or such Restricted
Subsidiary may apply the Net Proceeds from such Asset Sale, at its option:
(1)    to repay (w) Indebtedness constituting First-Priority Lien Obligations
and other Pari Passu Indebtedness that is secured by a Lien permitted under this
Agreement (and, if the Indebtedness repaid is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto), (x) Indebtedness of a
Restricted Subsidiary that is not a Subsidiary Guarantor, (y) Obligations under
the Loans or (z) other Pari Passu Indebtedness (provided that if the Borrower or
any Subsidiary Guarantor shall so reduce Obligations under Pari Passu
Indebtedness that does not constitute First-Priority Lien Obligations, the
Borrower will repay the Loans pursuant to Section 2.14 or reduce Loans pursuant
to Section 9.06(f) (provided that such repayments are at or above 100% of the
principal amount thereof or, in the event that the Loans were issued with
significant original issue discount, 100% of the accreted value thereof) or by
making an offer (in accordance with the procedures set forth below for an Asset
Sale Offer) to all Lenders to repay Loans at par or, in the event that the Loans
were issued with significant original issue discount, 100% of the accreted value
thereof), plus accrued and unpaid interest on the pro rata principal amount of
Loans), in each case other than Indebtedness owed to the Borrower or an
Affiliate of the Borrower);
(2)    to make an Investment in any one or more businesses (provided that if
such Investment is in the form of the acquisition of Capital Stock of a Person,
such acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), assets, or property or capital expenditures, in each case (x) used or
useful in a Similar Business or (y) that replaces the properties and assets that
are the subject of such Asset Sale; or
(3)    to invest in Additional Assets.
In the case of clause (2) above, a binding commitment shall be treated as a
permitted application of the Net Proceeds from the date of such commitment until
the 18-month anniversary of the date of the receipt of such Net Proceeds;
provided that in the event such binding commitment is later canceled or
terminated for any reason before such Net Proceeds are so applied, then such Net
Proceeds shall constitute Excess Proceeds unless the Borrower or such Restricted
Subsidiary of the Borrower enters into another binding commitment (a “Second
Commitment”) within 180 days of such cancellation or termination of the prior
binding commitment; provided, further, that the Borrower or such Restricted
Subsidiary of the Borrower


65

--------------------------------------------------------------------------------





may only enter into a Second Commitment under the foregoing provision one time
with respect to each Asset Sale and to the extent such Second Commitment is
later cancelled or terminated for any reason before such Net Proceeds are
applied or are not applied within 180 days of such Second Commitment, then such
Net Proceeds shall constitute Excess Proceeds.
(ii)    Any Net Proceeds from any Asset Sale that are not applied as provided
and within the time period set forth in clause (i) of this Section 2.06(b) (it
being understood that any portion of such Net Proceeds used to make an offer to
repay Loans, as described in clause (i)(1) of Section 2.06(b), shall be deemed
to have been invested whether or not such offer is accepted) will be deemed to
constitute “Excess Proceeds.” When the aggregate amount of Excess Proceeds
exceeds $50,000,000, the Borrower shall make an offer to all Lenders (and, at
the option of the Borrower, to holders of any Pari Passu Indebtedness) (an
“Asset Sale Offer”) to repay the maximum principal amount of Loans (and such
Pari Passu Indebtedness), that may be repaid out of the Excess Proceeds at an
offer price in cash in an amount equal to 100% of the principal amount thereof
(or, in the event the Loans or such Pari Passu Indebtedness was issued with
significant original issue discount, 100% of the accreted value thereof), plus
accrued and unpaid interest (or, in respect of such Pari Passu Indebtedness,
such lesser price, if any, as may be provided for by the terms of such Pari
Passu Indebtedness), to the date fixed for the closing of such offer.
To the extent that the aggregate amount of Loans (and such Pari Passu
Indebtedness) accepted for repayment or tendered pursuant to an Asset Sale Offer
is less than the Excess Proceeds, the Borrower may use any remaining Excess
Proceeds for any purpose that is not prohibited by this Agreement. If the
aggregate principal amount of Loans (and such Pari Passu Indebtedness) accepted
for repayment or surrendered by holders thereof exceeds the amount of Excess
Proceeds, the Administrative Agent shall apply the Excess Proceeds ratably to
the repayment of the Loans and any other tendered Pari Passu Indebtedness based
on the accreted value or principal amount of the Loans or such Pari Passu
Indebtedness accepted for repayment or tendered. Upon completion of any such
Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.
(iii)    Pending the final application of any such Net Proceeds pursuant to this
Section 2.06(b), the Borrower or such Restricted Subsidiary of the Borrower may
temporarily reduce Indebtedness under a revolving credit facility, if any, or
otherwise invest such Net Proceeds in any manner not prohibited by this
Agreement.
(iv)    Within ten Business Days of any date on which the aggregate amount of
Excess Proceeds exceeds $50,000,000, the Borrower shall deliver written notice
of such occurrence to the Administrative Agent, and the Administrative Agent
shall promptly deliver notice to each Lender to the address of such Lender
appearing in the Register or otherwise in accordance with Section 9.02 with the
following information:
(1)    that the Borrower is making an Asset Sale Offer pursuant to this
Section 2.06(b) and that all Loans and Pari Passu Indebtedness property accepted
for repayment or tendered and not withdrawn pursuant to such Asset Sale Offer
will be repaid by the Borrower;


66

--------------------------------------------------------------------------------





(2)    the repayment date, which will be no earlier than thirty days nor later
than sixty days from the date on which such notice is delivered (the “Asset Sale
Offer Payment Date”);
(3)    that any Loan not properly accepted for repayment will remain outstanding
and continue to accrue interest;
(4)    that unless the Borrower defaults in making the payment, all Loans
accepted for payment pursuant to the Asset Sale Offer will cease to accrue
interest on the Asset Sale Offer Payment Date;
(5)    that Lenders electing to have any Loans repaid pursuant to an Asset Sale
Offer will be required to notify the Administrative Agent prior to the close of
business on the third Business Day preceding the Asset Sale Offer Payment Date;
(6)    that Lenders will be entitled to withdraw their election to require the
Borrower to repay such Loans; provided that the Administrative Agent receives,
not later than the close of business on the expiration date of the Asset Sale
Offer, a facsimile transmission, electronic mail or letter setting forth the
name of such Lender, the principal amount of Loans to be repaid, and a statement
that such Lender is withdrawing its election to have such Loans repaid;
(7)    that, to the extent that the aggregate principal amount of Loans or the
Pari Passu Indebtedness accepted for repayment or surrendered by holders thereof
exceeds the amount of Excess Proceeds, the Administrative Agent will apply the
Excess Proceeds as set forth under the last sentence of Section 2.06(b)(ii); and
(8)    the other instructions, as determined by the Borrower or as reasonably
requested by the Administrative Agent, consistent with this Section 2.06(b),
that a Lender must follow in order to have its Loans repaid.
The notice, if delivered in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Lender receives such notice. If
(x) the notice is delivered in a manner herein provided and (y) any Lender fails
to receive such notice or a Lender receives such notice but it is defective,
such Lender’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the repayment of the Loans as to all other
Lenders that properly received such notice without defect.

SECTION 2.07. [Reserved].

SECTION 2.08. Interest.
(a)    (i) Interest on each Loan that is a LIBOR Loan will accrue and be payable
at a rate per annum equal to the Adjusted LIBOR plus the Applicable Margin and
shall be payable in cash, and (ii) interest on each Loan that is an ABR Loan
will accrue and be payable at a rate per annum equal to the ABR plus the
Applicable Margin and shall be payable in cash, each


67

--------------------------------------------------------------------------------





rate as determined by the Administrative Agent. Each determination shall, absent
clearly demonstrable error, be final and conclusive and binding on all parties
hereto.
(b)    If all or a portion of (i) the principal amount of any Loan or (ii) any
interest (or premium, if any) payable thereon shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus
2.00% or (y) in the case of any overdue interest (and premium, if any), to the
extent permitted by applicable law, the then-effective rate plus 2.00% from and
including the date of such non-payment to but excluding the date on which such
amount is paid in full (after as well as before judgment).
(c)    Interest on each Loan shall accrue from and including the date on which
such Loan is made to but excluding the date of any repayment thereof and shall
be payable (i) on each Interest Payment Date, and (ii) on any prepayment (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.
(d)    All computations of interest hereunder shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that interest computed by
reference to the ABR at times when the ABR is based on the prime rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(e)    The Administrative Agent, upon determining the Adjusted LIBOR or ABR for
any Interest Period, shall promptly notify the Borrower and the relevant Lenders
thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto. The Administrative Agent
shall, upon the request of any Lender, provide the interest rate then in effect
with respect to the applicable Loans.

SECTION 2.09. Interest Periods. Notwithstanding anything to the contrary
contained above, if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period would otherwise expire (i) on
a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such Interest Period shall expire on
the next preceding Business Day and (ii) on a day that is after the Maturity
Date, such Interest Period shall expire on the Maturity Date.

SECTION 2.10. Increased Costs, Illegality, etc.
(a)    In the event that (x) in the case of clause (i) below, the Required
Lenders or (y) in the case of clauses (ii) and (iii) below, any Lender, shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):
(i)    on any date for determining the LIBOR for any Interest Period that
(A) deposits in the principal amounts of the Loans comprising such LIBOR Loan
are not


68

--------------------------------------------------------------------------------





generally available in the relevant market or (B) by reason of any changes
arising on or after the Effective Date affecting the interbank LIBOR market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of “LIBOR”; or
(ii)    that, due to a Change in Law occurring at any time after the Effective
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Loan Document or any LIBOR Loan made by it (other than (i) Taxes indemnifiable
under Section 2.17, or (ii) Excluded Taxes), or (C) impose on any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender, which results in the cost to such
Lender of making, converting into, continuing or maintaining LIBOR Loans
increasing by an amount or the amounts received or receivable by such Lender
hereunder with respect to the foregoing shall be reduced; or
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);
then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing given by
the Borrower with respect to LIBOR Loans that have not yet been incurred shall
be deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, promptly (but no later than ten days) after
receipt of written demand therefor such additional amounts as shall be required
to compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender submitted to the Borrower by such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by applicable Requirements of
Law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (1) if the
affected LIBOR Loan is then being made pursuant to a borrowing, cancel such
borrowing by giving the Administrative Agent


69

--------------------------------------------------------------------------------





telephonic notice (confirmed promptly in writing) thereof on the same date that
the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
(iii) or (2) if the affected LIBOR Loan is then outstanding, upon at least three
Business Days’ notice to the Administrative Agent, require the affected Lender
to convert each such LIBOR Loan into an ABR Loan; provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b).
(c)    If, after the Effective Date, any Change in Law relating to capital
adequacy of any Lender or compliance by any Lender or its parent with any Change
in Law relating to capital adequacy occurring after the Effective Date, has or
would have the effect of reducing the rate of return on such Lender’s or its
parent’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
could have achieved but for such Change in Law (taking into consideration such
Lender’s or its parent’s policies with respect to capital adequacy), then from
time to time, promptly (but in any event no later than ten days) after written
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or its parent for such reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any applicable Requirement of Law as in effect on the Effective Date. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 2.10(c) upon receipt of such notice.

SECTION 2.11. Compensation. If (a) any payment of principal of any Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such Loan as a result of a payment pursuant to
Section 2.14, as a result of acceleration of the maturity of the Loans pursuant
to Article VII or for any other reason, (b) there occurs any failure to borrow,
convert, continue or prepay any LIBOR Loan on the date specified in any notice
delivered pursuant hereto or (c) there occurs any assignment of any LIBOR Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 9.07, the Borrower shall, after
receipt of a written request by such Lender, pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that such Lender may reasonably incur
as a result of such payment, or failure to prepay, including any loss, cost or
expense (excluding loss of anticipated profits) actually incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Loan. A certificate of any Lender setting forth
any amount that such Lender is entitled to receive pursuant to this Section 2.11
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on such
certificate within ten days after receipt thereof.


70

--------------------------------------------------------------------------------






SECTION 2.12.    Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(c) or 2.17 with respect to such Lender, it will, if requested
by the Borrower use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event; provided that such designation does not cause such Lender or its
lending office to suffer any economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10 or 2.17.

SECTION 2.13.    Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11 or 2.17 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11 or 2.17, as the case may be, for any such
amounts incurred or accruing prior to the 181st day prior to the giving of such
notice to the Borrower; provided that if a Change in Law that gives rise to such
additional amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.14.    Voluntary Prepayments.
(a)    Subject to Section 2.14(c), the Borrower shall have the right at any time
and from time to time to prepay any Loan in whole or in part, without premium or
penalty, in an aggregate principal amount that is an integral multiple of
$500,000 and not less than $1,000,000 or, if less, the amount outstanding, upon
prior notice to the Administrative Agent by telephone (confirmed by telecopy),
not less than three Business Days prior to the date of prepayment, which notice
shall be irrevocable except to the extent conditioned on a refinancing of all or
any portion of the Loans or another transaction. Each such notice shall be
signed by an Authorized Officer of the Borrower and shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBOR
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s pro rata share of such
prepayment.
(b)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.14(a) by notice to
the Administrative Agent a reasonable time prior to the specified effective time
of such prepayment if such prepayment would have resulted from a refinancing of
all or any portion of the Loans or other transaction, which refinancing or other
transaction shall not be consummated or shall otherwise be delayed.
(c)    With respect to the Loans made on the Effective Date, in the event of any
optional prepayment of such Loans made pursuant to this Section 2.14, (i) prior
to the date that is one year after the Effective Date, the Borrower shall pay a
prepayment premium equal to 3.00% of the principal amount of the Loans so
prepaid and (ii) on or after the date that is one year after


71

--------------------------------------------------------------------------------





the Effective Date and prior to the date that is two years after the Effective
Date, the Borrower shall pay a prepayment premium equal to 1.00% of the
principal amount of the Loans so prepaid.
(d)    All prepayments under this Section 2.14 shall be accompanied by all
accrued interest thereon, together with, in the case of any such prepayment of a
LIBOR Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such LIBOR Loan pursuant to Section 2.11.
(e)    Notwithstanding anything to the contrary contained herein, including this
Section 2.14 and Section 2.21 (which provisions shall not be applicable to this
Section 2.14(e)):
(1)    The Borrower shall have the right at any time and from time to time to
prepay Loans from Lenders electing to participate in such prepayments at a
discount to the par value of such Loans and on a non-pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.14(e); provided that (A) no Discounted Voluntary Prepayment shall be
made unless immediately after giving effect to such Discounted Voluntary
Prepayment, no Default or Event of Default has occurred and is continuing,
(B) any Discounted Voluntary Prepayment shall be offered to all Lenders with
Loans on a pro rata basis and (C) the Borrower on the date such Discounted
Voluntary Prepayment is made shall deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower stating (1) that no Default
or Event of Default has occurred and is continuing or would result from the
Discounted Voluntary Prepayment and (2) except as previously disclosed to the
Administrative Agent and the Lenders, the Borrower does not have any MNPI with
respect to any Credit Party that has not been disclosed to the Lenders (other
than Lenders who do not wish to receive Non-Public Information).
(2)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
(each, a “Discounted Prepayment Option Notice”) that the Borrower desires to
prepay Loans in an aggregate principal amount specified therein by the Borrower
(each, a “Proposed Discounted Prepayment Amount”), in each case at a discount to
the par value of such Loans as specified below. The Proposed Discounted
Prepayment Amount of Loans shall not be less than $1,000,000. The Discounted
Prepayment Option Notice shall further specify with respect to the proposed
Discounted Voluntary Prepayment: (A) the Proposed Discounted Prepayment Amount
for Loans and the Class of Loans to which such offer relates, (B) a discount
range (which may be a single percentage) selected by the Borrower with respect
to such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of such Loans (the “Discount Range”) and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment which shall be at least five Business
Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
(3)    Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.14(e)(2), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each Lender with
Loans may specify


72

--------------------------------------------------------------------------------





(each, a “Lender Participation Notice”) to the Administrative Agent (A) a
maximum discount to par (the “Acceptable Discount”) within the Discount Range
(for example, a Lender specifying a discount to par of 20% would accept a
prepayment price of 80% of the par value of the Loans to be prepaid) and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of Loans of each Class held by such Lender with respect to
which such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (“Offered Loans”). Based on the Acceptable Discounts and
principal amounts of Loans specified by the Lenders in Lender Participation
Notices, the Administrative Agent, in consultation with the Borrower, shall
calculate the applicable discount for Term Loans (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by the Borrower
if the Borrower has selected a single percentage pursuant to Section 2.14(e)(2)
for the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Loans under the
applicable Class whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Loans at any discount to
their par value within the Applicable Discount.
(4)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
(5)    Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Date, without premium or penalty (and without any amounts
due under Section 2.11), upon irrevocable notice substantially (each, a


73

--------------------------------------------------------------------------------





“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 12:00 Noon (New York City time), two Business Days prior to the
date of such Discounted Voluntary Prepayment, which notice shall specify the
date and amount of the Discounted Voluntary Prepayment and the Applicable
Discount determined by the Administrative Agent. Upon receipt of any Discounted
Voluntary Prepayment Notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to, but not including, such date on the amount prepaid.
(6)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.14(e)(3)
above) reasonably established by the Administrative Agent and the Borrower.
(7)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A)
upon written notice to the Administrative Agent, the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

SECTION 2.15.    Fees. The Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.16.    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto not later than 12:00 Noon (New York City time) on
the date when due and shall be made in immediately available funds at the
Administrative Agent’s Lending Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower,
it being understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds attributed to the Borrower
in an account of the Administrative Agent shall constitute the making of such
payment to the extent of such funds held in such account. All payments under
each Loan Document (whether of principal, interest or otherwise) shall be made
in U.S. Dollars. The Administrative Agent will thereafter cause to be promptly
distributed like funds relating to the payment of principal or interest or fees
ratably to the Lenders entitled thereto.
(b)    Any payments under this Agreement that are made later than 2:00 p.m.
(New York City time) shall be deemed to have been made on the next succeeding
Business Day.


74

--------------------------------------------------------------------------------





Except as otherwise provided herein, whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

SECTION 2.17.    Net Payments.
(a)    Any and all payments made by or on behalf of the Borrower or any
Subsidiary Guarantor under this Agreement or any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes; provided that if the Borrower, any Subsidiary Guarantor, the
Administrative Agent or any other applicable withholding agent shall be required
by applicable Requirements of Law to deduct or withhold any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions
or withholdings as are reasonably determined by the applicable withholding agent
to be required by any applicable Requirement of Law, (ii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority within the time allowed and in accordance with
applicable Requirements of Law, and (iii) to the extent withholding or deduction
is required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or such Subsidiary Guarantor shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent, the Collateral Agent or the
applicable Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made. Whenever
any Indemnified Taxes or Other Taxes are payable by the Borrower or such
Subsidiary Guarantor, as promptly as possible thereafter, the Borrower or
Subsidiary Guarantor shall send to the Administrative Agent for its own account
or for the account of such Lender, as the case may be, a certified copy of an
official receipt (or other evidence acceptable to such Lender, acting
reasonably) received by the Borrower or such Subsidiary Guarantor showing
payment thereof. Without duplication, after any payment of Taxes by any Credit
Party or the Administrative Agent to a Governmental Authority as provided in
this Section 2.17, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by laws to report such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.
(b)    The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority).
(c)    The Borrower shall indemnify and hold harmless the Administrative Agent,
the Collateral Agent and each Lender within 15 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
imposed on the


75

--------------------------------------------------------------------------------





Administrative Agent, the Collateral Agent or such Lender, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender, the Administrative Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.
(d)    Each Lender shall deliver to the Borrower and the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made to such
Lender by any Credit Party pursuant to any Loan Document or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
(e)    Without limiting the generality of Section 2.17(d), each Non-U.S. Lender
with respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:
(1)    deliver to the Borrower and the Administrative Agent, prior to the date
on which the first payment to the Non-U.S. Lender is due hereunder, two copies
of (A) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
substantially in the form of Exhibit F-1, Exhibit F-2, Exhibit F-3 or Exhibit
F-4 hereto, as applicable (a “Non-Bank Tax Certificate”), representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c) of the Code, is not
a “10 percent shareholder” (within the meaning of Section 871(h)(3)(B) of the
Code) of the Borrower, is not a CFC related to the Borrower (within the meaning
of Section 864(d)(4) of the Code) and the interest payments in question are not
effectively connected with the conduct by such Lender of a trade or business
within the United States), (B) Internal Revenue Service Form W-8BEN or Form
W-8ECI (or any applicable successor form), in each case properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding tax on payments by the Borrower under
this Agreement, (C) Internal Revenue Service Form W-8IMY (or any applicable
successor form) and all necessary attachments (including the forms described in
clauses (A) and (B) above; provided that if


76

--------------------------------------------------------------------------------





the Non-U.S. Lender is a partnership and not a participating Lender, and one or
more of the partners is claiming portfolio interest treatment, the Non-Bank Tax
Certificate may be provided by such Non-U.S. Lender on behalf of such partners)
or (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made; and
(2)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
or invalid, after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and from time to time thereafter if reasonably requested by the Borrower
or the Administrative Agent.
Any Non-U.S. Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Non-U.S. Lender’s inability to do so.
Each Person that shall become a Participant pursuant to Section 9.06 or a Lender
pursuant to Section 9.06 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Person from which
the related participation shall have been purchased.
In addition, to the extent it is legally eligible to do so, each Agent shall
deliver to the Borrower (x)(I) prior to the date on which the first payment by
the Borrower is due hereunder or (II) prior to the first date on or after the
date on which such Agent becomes a successor Agent pursuant to Section 8.09 on
which payment by the Borrower is due hereunder, as applicable, two copies of a
properly completed and executed IRS Form W-9 certifying its exemption from U.S.
Federal backup withholding or a properly completed and executed applicable IRS
Form W-8 certifying its non-U.S. status and its entitlement to any applicable
treaty benefits, and (y) on or before the date on which any such previously
delivered documentation expires or becomes obsolete or invalid, after the
occurrence of any event requiring a change in the most recent documentation
previously delivered by it to the Borrower, and from time to time if reasonably
requested by the Borrower, two further copies of such documentation.
(f)    If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion, that it had received a refund of
an Indemnified Tax or Other Tax for which a payment has been made by the
Borrower or any Subsidiary Guarantor pursuant to this Agreement or any other
Loan Document, which refund in the good faith judgment of such Lender, the
Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower or any Subsidiary Guarantor,
then the Lender, the Administrative Agent or the Collateral Agent, as the case
may be, shall reimburse the Borrower or such Subsidiary Guarantor for such
amount (net of all reasonable out-of-pocket expenses of such Lender, the
Administrative Agent or the Collateral Agent, as the case may be,


77

--------------------------------------------------------------------------------





and without interest other than any interest received thereon from the relevant
Governmental Authority with respect to such refund) as the Lender,
Administrative Agent or the Collateral Agent, as the case may be, determines in
its sole discretion to be the proportion of the refund as will leave it, after
such reimbursement, in no better or worse position (taking into account expenses
or any taxes imposed on the refund) than it would have been in if the payment
had not been required; provided that the Borrower or such Subsidiary Guarantor,
upon the request of the Lender, the Administrative Agent or the Collateral
Agent, agrees to repay the amount paid over to the Borrower or such Subsidiary
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender, the Administrative Agent or the
Collateral Agent in the event the Lender, the Administrative Agent or the
Collateral Agent is required to repay such refund to such Governmental
Authority. In such event, such Lender, the Administrative Agent or the
Collateral Agent, as the case may be, shall, at the Borrower’s request, provide
the Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender, the Administrative Agent or the Collateral
Agent may delete any information therein that it deems confidential). A Lender,
the Administrative Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim. No Lender nor the
Administrative Agent nor the Collateral Agent shall be obliged to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party in connection with this clause (f) or any
other provision of this Section 2.17.
(g)    If the Borrower determines that a reasonable basis exists for contesting
an Indemnified Tax or Other Tax for which a Credit Party has paid additional
amounts as indemnification payments, each affected Lender or Agent, as the case
may be, shall use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request in challenging such Tax. The Borrower shall
indemnify and hold each Lender and Agent harmless against any out-of-pocket
expenses incurred by such Person in connection with any request made by the
Borrower pursuant to this Section 2.17(g). Nothing in this Section 2.17(g) shall
obligate any Lender or Agent to take any action that such Person, in its sole
judgment, determines may result in a material detriment to such Person.
(h)    Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) on or prior to the Effective
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or invalid,
(iii) after the occurrence of a change in the U.S. Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent, and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.
(i)    If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of


78

--------------------------------------------------------------------------------





FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or such Agent shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(j)    The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 2.18.    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 2.18(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Loan Documents would obligate the Borrower to make
any payment of interest or other amount payable to any Lender in an amount or
calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.08.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

SECTION 2.19.    Pro Rata Sharing. Except as set forth in Section 2.06(b)(i),
whenever any payment received by the Administrative Agent under this Agreement
is insufficient to pay in full all amounts then due and payable to the
Administrative Agent and the Lenders under this


79

--------------------------------------------------------------------------------





Agreement, such payment shall be distributed by the Administrative Agent and
applied by the Administrative Agent and the Lenders in the following order:
first, to the payment of fees and expenses due and payable to the Administrative
Agent and the Collateral Agent and its Affiliates under and in connection with
this Agreement, except any amounts payable to any such Person in its role as
Lender, as provided in clause “second” of this Section 2.19; second, to the
payment of all expenses due and payable under Section 9.05, ratably among the
Lenders in accordance with the aggregate amount of such payments owed to each
Lender; third, to the payment of interest and amounts under Sections 2.10 and
2.17, if any, then due and payable on the Loans ratably among the Lenders in
accordance with the aggregate amount of interest owed to each Lender; and
fourth, to the payment of the principal amount of the Loans that is then due and
payable, ratably among the Lenders in accordance with the aggregate principal
amount owed to each such Lender.

SECTION 2.20.    Voluntary Reduction of Commitments.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each such reduction shall be in an amount that is not
less than $1,000,000 (or, if less, the remaining amount of the Commitments).
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.20(a) at least two Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrowers pursuant to this
Section 2.20(b) shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions, in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent a reasonable time prior to the
specified effective time) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the applicable Lenders in accordance
with their respective Commitments.

SECTION 2.21.    Adjustments; Set-off.
(a)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender entitled to such payment, then the
Lender receiving such greater proportion shall purchase for cash at face value
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders entitled thereto
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (a) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the terms of


80

--------------------------------------------------------------------------------





this Agreement, or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower or any Subsidiary. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

SECTION 2.22.    Interest Elections. The Loans will have an initial Interest
Period as set forth in Section 4 of the Consent and Exchange Agreement.
Thereafter, the Borrower may elect Interest Periods with respect to the Loans as
provided in this Section 2.22. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
(a)    To make an election pursuant to this Section 2.22, the Borrower shall
notify the Administrative Agent of such election (as provided in Section 9.02)
by telephone not later than 11:00 a.m., New York City time, three Business Days
prior to the end of the then applicable Interest Period. Each such telephonic
Interest Period Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Period Election Request in the form set forth in Exhibit E and signed
by the Borrower.
(b)    Each telephonic and written Interest Period Election Request shall
specify the following information:
(i)    the Borrowing to which such Interest Period Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


81

--------------------------------------------------------------------------------





(ii)    the effective date of the election made pursuant to such Interest Period
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and
(iv)    if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”
If any such Interest Period Election Request requests a LIBOR Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Period Election Request, the
Administrative Agent shall advise each Lender to which such Interest Period
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Loan.
(d)    If the Borrower fails to deliver a timely Interest Period Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other and all continuations of Loans as the same type, there shall
be not more than fifteen Interest Periods in effect with respect to the Loans.

SECTION 2.23.    Incremental Commitments.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time after the Effective Date, request Incremental Commitments in respect of
one or more Classes of term loans in an aggregate amount at any time that would
not otherwise violate clause (c) of this Section at such time. The Incremental
Commitments will be provided by Incremental Lenders (which may include any
existing Lender) willing to provide such Incremental Commitments in their own
discretion. Any such notice shall set forth (i) the amount of the Incremental
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $20,000,000 or, in each case, such lesser amount as
permitted by the Administrative Agent, or equal to the maximum amount that can
be incurred subject to clause (c) of this Section at such time), (ii) the date
on which such Incremental Commitments are requested to become effective (any
such date, an “Incremental Effective


82

--------------------------------------------------------------------------------





Date”) and (iii) the interest rate, amortization, maturity and other terms being
requested with respect thereto (which shall comply with clause (b) below).
(b)    The terms and conditions of any Incremental Commitments and Loans to be
made thereunder shall be determined by the applicable Incremental Lenders and
the Borrower and shall be as set forth in the applicable Incremental Facility
Agreement; provided that (i) the Weighted Average Life to Maturity of such Loans
shall be no shorter than, and the Maturity Date applicable to such Loans shall
be no earlier than, the latest Maturity Date in effect at the time of incurrence
of such Loans, (ii) except as to interest rates, fees, other pricing terms,
amortization, final maturity date and participation in prepayments, all
representations and warranties, affirmative or negative covenants or events of
default applicable for the benefit of Incremental Lenders having or holding such
Incremental Commitments or Loans shall also be applicable for the benefit of all
the Lenders and (iii) such Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder.
(c)    The Incremental Commitments of any Class shall be effected pursuant to an
Incremental Facility Agreement executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that (i) the principal amount of Indebtedness that may be
Incurred under an Incremental Commitment on any date shall not exceed the
maximum principal amount of Secured Indebtedness that may be Incurred and
secured by the Liens securing such Indebtedness, as of the date such
Indebtedness is Incurred, after giving pro forma effect to the Incurrence of
such Secured Indebtedness and the application of proceeds therefrom on such
date, without causing a Default or Event of Default hereunder as a result of the
Incurrence of such Secured Indebtedness on such date, (ii) the Class of Loans to
be made under such Incremental Commitments shall be made thereunder on the
effective date of the applicable Incremental Facility Agreement and (iii) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
customary documents as shall reasonably be requested by the Administrative Agent
in connection therewith. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Facility Agreement. Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.23.
(d)    All Incremental Commitments and all obligations in respect thereof shall
be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations under
this Agreement and the other Loan Documents.
(e)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, such Incremental Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and


83

--------------------------------------------------------------------------------





Loans of the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents.

SECTION 2.24.    Extension Offers.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers made from time to time by the Borrower to all Lenders of any
Class of Loans (each such Class, the “Extension Offer Class”), on a pro rata
basis (based, in the case of an offer to the Lenders under any Class of Loans,
on the aggregate outstanding Loans of such Class) (“Pro Rata Extension Offers”),
the Borrower is hereby permitted, subject to the terms of this Section, to
consummate transactions with individual Lenders from time to time to extend the
maturity date of such Lender’s Loans of the applicable Extension Offer Class
and, in connection therewith, to otherwise modify the terms of such Lender’s
Loans of the applicable Extension Offer Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or modifying
the amortization schedule in respect of such Lender’s Loans of the applicable
Extension Offer Class). Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extending Lender”) shall become effective
only with respect to such Lender’s Loans of the applicable Extension Offer Class
as to which such Lender’s acceptance has been made (such extended Loans, the
“Extended Loans”).
(b)    Each Extension shall be effected pursuant to an Extension Amendment
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that (i) no Extension shall become
effective unless no Default or Event of Default shall have occurred and be
continuing on the applicable effective date therefor and (ii) the Borrower shall
have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
customary documents as shall reasonably be requested by the Administrative Agent
in connection therewith. Each Pro Rata Extension Offer and the applicable
Extension Amendment Agreement shall specify the terms of the applicable Extended
Loans; provided that (i) except as to interest rates, fees, other pricing terms,
amortization, final maturity date and participation in prepayments (which shall,
subject to clauses (ii) through (iv) of this proviso, be determined by the
Borrower and set forth in the Pro Rata Extension Offer), the Extended Loans
shall have the same terms as the Class of Loans to which the applicable Pro Rata
Extension Offer relates, (ii) the final maturity date of any Extended Loans
shall be no earlier than the final maturity date applicable to the Class of
Loans to which the applicable Pro Rata Extension Offer relates, (iii) the
Weighted Average Life to Maturity of any Extended Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of the Class of Loans to which
the applicable Pro Rata Extension Offer relates, and (iv) any Extended Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder. Each Extension Amendment Agreement may, without the consent of any
Lender other than the applicable Extending Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.24.


84

--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, (i) no Extended Loan is required to be in any minimum
amount or any minimum increment, (ii) any Extending Lender may extend all or any
portion of its Loans pursuant to one or more Pro Rata Extension Offers (subject
to applicable proration in the case of over participation) (including the
extension of any Extended Loan), and (iii) all Extended Loans and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other Obligations under this Agreement and the other Loan Documents.
(d)    Each Extension shall be consummated pursuant to procedures reasonably
acceptable to the Administrative Agent and the Borrower and set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent in connection with making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.

SECTION 2.25.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    [reserved];
(b)    The Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Lenders or any other group of
Lenders required to take any action under the Loan Documents have taken or may
take any action (including any consent to any amendment or waiver pursuant to
Section 9.01); provided that any waiver, amendment or modification requiring the
consent of each affected Lender pursuant to Section 9.01 (other than
Section 9.01(b)(ii), (iii), (iv) and (v)) shall require the consent of such
Defaulting Lender if such defaulting Lender is an affected Lender (which for the
avoidance of doubt would include any change to the Stated Maturity of the Loans
applicable to such Defaulting Lender, decreasing or forgiving any principal or
interest due to such Defaulting Lender and any decrease of any interest rate
applicable to Loans made by such Defaulting Lender (other than the waiving of
post-default interest rates));
(c)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 2.21), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent or the Collateral Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s


85

--------------------------------------------------------------------------------





breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans, such
payment shall be applied solely to pay the relevant Loans of the relevant
non-Defaulting Lenders on a pro rata basis prior to being applied in the manner
set forth in this Section 2.25(c).
(d)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with the applicable percentages of their Commitments, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties
In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Borrower makes, on the Effective Date, the following representations
and warranties to the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans. All references in this
Article III to the Borrower, its Subsidiaries and the Subsidiary Guarantors give
effect to the consummation of the Acquisition as if the Acquisition occurred on
the Original Effective Date.

SECTION 3.01.    Corporate Status. Each of the Borrower and each Subsidiary of
the Borrower (a) is a duly organized and validly existing corporation or other
entity in good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of such jurisdiction of organization outside
the United States) under the laws of the jurisdiction of its organization and
has the corporate or other organizational power and authority to own its
property and assets and to transact its business as now conducted and (b) has
duly qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and all such jurisdictions are set forth on Schedule 3.01.

SECTION 3.02.    Corporate Power and Authority; Enforceability; Security
Interests. Each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the Loan
Documents to which it is a party and


86

--------------------------------------------------------------------------------





has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party. Each Credit Party has duly executed and delivered each Loan Document to
which it is a party and each such Loan Document constitutes the legal, valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

SECTION 3.03.    No Violation. None of the execution, delivery or performance by
any Credit Party of the Loan Documents to which it is a party or the compliance
with the terms and provisions thereof will (a) contravene any Requirement of Law
except to the extent such contravention would not reasonably be expected to
result in a Material Adverse Effect, (b) result in any breach or violation of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of such Credit
Party or any of the Subsidiaries (other than Liens created under the Loan
Documents and Liens permitted hereunder) pursuant to the terms of any indenture,
loan agreement, lease agreement, mortgage, deed of trust, agreement or other
instrument to which such Credit Party or any of the Subsidiaries is a party or
by which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”), except to the extent such
breach, default or Lien that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect or (c) violate any
provision of the certificate of incorporation, by-laws or other organizational
documents of such Credit Party or any of the Subsidiaries.

SECTION 3.04.    Litigation. Except as set forth on Schedule 3.04 to the
Existing Term Loan Agreement, there are no actions, suits or proceedings
(including Environmental Claims) pending or, to the best knowledge of the
Borrower, threatened against or affecting the Borrower, any of its Subsidiaries
or any of their respective properties that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.05.    Margin Regulations. Neither the making of any Loan hereunder
nor the use of the proceeds thereof will violate the provisions of Regulation T,
Regulation U or Regulation X of the Board.

SECTION 3.06.    Governmental Approvals. The execution, delivery and performance
of each Loan Document and the consummation of the other Transactions do not
require any consent or approval of, registration or filing with, or other action
by, any Governmental Authority, except for (a) such as have been or will be
prior to the Effective Date obtained or made and are or will be prior to the
Effective Date in full force and effect, (b) filings and recordings in respect
of the Liens created pursuant to the Security Documents and (c) such consents,
approvals, registrations, filings or actions the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.07.    Investment Company Act. No Credit Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


87

--------------------------------------------------------------------------------






SECTION 3.08.    True and Complete Disclosure.
(a)    All written information (other than estimates and information of a
general economic nature or general industry nature) (x) concerning the Borrower,
the Subsidiaries, the Transactions and any other transactions contemplated
hereby or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
and (y) contained in the Historical Financial Statements and all other public
filings by the Borrower since August 4, 2016 through the Effective Date (clauses
(x) and (y), the “Information”), when taken as a whole, was true and correct in
all material respects as of the date the Information was furnished to the
Lenders or publicly filed, as applicable, and as of the Effective Date and did
not, taken as a whole, contain any untrue statement of a material fact as of any
such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.
(b)    The estimates and information of a general economic nature or general
industry nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof, as
of the date such estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Borrower.

SECTION 3.09.    Financial Condition; Financial Statements. The Historical
Financial Statements present fairly in all material respects the consolidated
financial position of the entities to which they relate at the dates of such
information and for the periods covered thereby and have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes thereto, if any.

SECTION 3.10.    Tax Matters. Except where the failure of which would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (a) each of the Borrower and the Subsidiaries has filed all
federal income Tax returns and all other Tax returns, domestic and foreign,
required to be filed by it (including in its capacity as a withholding agent)
and has paid all Taxes payable by it that have become due, other than those
(i) not yet delinquent or (ii) being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided to the extent
required by and in accordance with GAAP and (b)  the Borrower and each of the
Subsidiaries have provided adequate reserves in accordance with GAAP for all
Taxes of the Borrower and the Subsidiaries not yet due and payable.

SECTION 3.11.    Compliance with ERISA.
(a)    Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), or is in
“endangered” or “critical” status (within the meaning of


88

--------------------------------------------------------------------------------





Section 432 of the Code or Section 305 of ERISA) and no written notice of any
such insolvency or reorganization or endangered or critical status has been
given to the Borrower or, to the best knowledge of the Borrower, any ERISA
Affiliate; each Plan that is subject to Title IV of ERISA has satisfied the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, and there has been no
determination that any such Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 303(i)(4) of ERISA); none of the Borrower or any
ERISA Affiliate has incurred (or is reasonably likely to incur) any liability to
or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code nor
has the Borrower or, to the best knowledge of the Borrower, any ERISA Affiliate
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan or to appoint a trustee to administer any Plan, and no written notice of
any such proceedings has been given to the Borrower or, to the best knowledge of
the Borrower, any ERISA Affiliate; and no lien imposed under the Code or ERISA
on the assets of the Borrower or any ERISA Affiliate exists (or is reasonably
likely to exist) nor has the Borrower or, to the best knowledge of the Borrower,
any ERISA Affiliate been notified in writing that such a lien will be imposed on
the assets of the Borrower or any ERISA Affiliate on account of any Plan, except
to the extent that a breach of any of the representations, warranties or
agreement in this Section 3.11(a) would not result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect. No Plan (other than a Multiemployer Plan) has an
Unfunded Current Liability that would, individually or when taken together with
any other liabilities referenced in this Section 3.11(a), be reasonably likely
to have a Material Adverse Effect. With respect to Plans that are Multiemployer
Plans, the representations and warranties in this Section 3.11(a), other than
any made with respect to (i) liability under Section 4201 or 4204 of ERISA or
(ii) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.
(b)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 3.12.    Subsidiaries. Schedule 3.12 to the Existing Term Loan Agreement
lists each Subsidiary of the Borrower (and the direct and indirect ownership
interest of the Borrower therein) on the Original Effective Date and (b)
immediately following the Acquisition. Each Guarantor and Unrestricted
Subsidiary as of the Acquisition Date (as defined in the Existing Term Loan
Agreement) has been so designated on Schedule 3.12 to the Existing Term Loan
Agreement.

SECTION 3.13.    Intellectual Property. The Borrower and its Subsidiaries own,
possess or can acquire on reasonable terms adequate trademarks, trade names and
other rights to


89

--------------------------------------------------------------------------------





inventions, know-how, patents, copyrights, confidential information and other
intellectual property that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Borrower or any of its Subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.

SECTION 3.14.    Environmental Laws. Except for any matters that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (i) the Borrower and each of the Subsidiaries and all Oil and Gas
Properties are in compliance with all Environmental Laws; (ii) neither the
Borrower nor any Subsidiary has received written notice of any Environmental
Claim or any other liability under any Environmental Law; (iii) neither the
Borrower nor any Subsidiary has any actual knowledge of any facts or conditions
that would form the basis of any Environmental Claim; (iv) neither the Borrower
nor any Subsidiary is conducting any investigation, removal, remedial or other
corrective action pursuant to any Environmental Law at any location; (v) no
underground storage tank or related piping, or any impoundment or disposal area
containing Hazardous Materials has been used by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, is located at, on or under
any Oil and Gas Properties currently owned or leased by the Borrower or any of
its Subsidiaries; and (vi) neither the Borrower nor any of the Subsidiaries has
treated, stored, transported, released or disposed or arranged for disposal or
transport for disposal of Hazardous Materials at, on, under or from any
currently or formerly owned or leased Oil and Gas Properties or facility in a
manner that would reasonably be expected to give rise to liability of the
Borrower or any Subsidiary under Environmental Law.

SECTION 3.15.    Properties.
(a)    Each of the Borrower and its Subsidiaries has valid fee simple title to,
or valid leasehold interests in, or easements or other limited property
interests in, all its real properties and has good and defensible title to its
personal property and assets, in each case, except for Liens permitted hereunder
and except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title, interests or easements would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Liens permitted
hereunder.
(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, except to the extent that any such failure
to be valid or subsisting would not reasonably be expected to have a Material
Adverse Effect.
(c)    The rights and properties presently owned, leased or licensed by the
Credit Parties including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to


90

--------------------------------------------------------------------------------





the extent any failure to have any such rights or properties would not
reasonably be expected to have a Material Adverse Effect.
(d)    All of the properties of the Borrower and the Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 3.16.    Solvency.
(a)    On the Original Effective Date, immediately after giving effect to the
Acquisition Transactions that occur on the Original Effective Date, (i) the fair
value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Original Effective
Date.
(b)    On the Original Effective Date, the Borrower does not intend to, and the
Borrower does not believe that it or any of its Subsidiaries will, incur debts
beyond their ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by them or any such subsidiary and the
timing and amounts of cash to be payable on or in respect of their Indebtedness
or the Indebtedness of any such Subsidiary.

SECTION 3.17.    No Material Adverse Effect. As of the Effective Date, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect since December 31, 2015.

SECTION 3.18.    Patriot Act; OFAC; FCPA.
(a)    Each Credit Party is in compliance in all material respects with the
material provisions of the USA Patriot Act, and the Borrower has provided to the
Administrative Agent all information related to the Credit Parties (including
but not limited to names, addresses and tax identification numbers (if
applicable)) reasonably requested in writing by the Administrative Agent that is
required by the USA Patriot Act to be obtained by the Administrative Agent or
any Lender.


91

--------------------------------------------------------------------------------





(b)    None of the Borrower or any of its Subsidiaries nor, to the knowledge of
Borrower, any of their directors, officers, agents or employees is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”) or equivalent European
Union measure; and the Borrower will not directly or indirectly use the proceeds
of the Loans or lend, contribute or otherwise make available such proceeds to
any person, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC or equivalent European Union
measure.
(c)    None of the Borrower or any of its Subsidiaries nor, to the knowledge of
the Borrower, any of their directors, officers, agents or employees has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any government official or employee from corporate
funds, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977 or the Bribery Act 2010 of the United Kingdom or
similar law of the European Union or any European Union Member State or similar
law of a jurisdiction in which the Borrower or any of its Subsidiaries conduct
their business and to which they are lawfully subject or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.

SECTION 3.19.    Hedging. Schedule 3.19 sets forth, as of the Effective Date, a
true and complete list of all material commodity hedging agreements of each
Credit Party, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof (as of the last Business Day of the most recent fiscal quarter
preceding the Effective Date and for which a mark to market value is reasonably
available), all credit support agreements relating thereto (including any margin
required or supplied) and the counterparty to each such agreement.

SECTION 3.20.    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE IV

[Reserved]

ARTICLE V

Successor Company

SECTION 5.01.    When Borrower May Merge or Transfer Assets.
The Borrower shall not, directly or indirectly, consolidate, amalgamate or merge
with or into or wind up or convert into (whether or not the Borrower is the
surviving Person), or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets in one or more related
transactions, to any Person unless:


92

--------------------------------------------------------------------------------





(i)    the Borrower is the surviving person or the Person formed by or surviving
any such consolidation, amalgamation, merger, winding up or conversion (if other
than the Borrower) or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made is a corporation,
partnership or limited liability company organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof (the Borrower or such Person, as the case may be, being herein called
the “Successor Company”);
(ii)    the Successor Company (if other than the Borrower) expressly assumes all
the obligations of the Borrower under this Agreement pursuant to documents or
instruments in form reasonably satisfactory to the Administrative Agent;
(iii)    immediately after giving pro forma effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Company
or any Restricted Subsidiary as a result of such transaction as having been
Incurred by the Successor Company or such Restricted Subsidiary at the time of
such transaction), no Default shall have occurred and be continuing;
(iv)    immediately after giving pro forma effect to such transaction, as if
such transaction had occurred at the beginning of the applicable four-quarter
period (and treating any Indebtedness which becomes an obligation of the
Successor Company or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Successor Company or such Restricted Subsidiary
at the time of such transaction), either
(A)    the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 6.03(a); or
(B)    the Fixed Charge Coverage Ratio for the Successor Company and its
Restricted Subsidiaries would be greater than the Fixed Charge Coverage Ratio
for the Borrower and its Restricted Subsidiaries immediately prior to such
transaction;
(v)    if the Borrower is not the Successor Company, each Subsidiary Guarantor,
unless it is the other party to the transactions described above, shall have by
amendment confirmed that its Subsidiary Guarantee shall apply to such Person’s
obligations under this Agreement and the Loans; and
(vi)    the Successor Company shall have delivered to the Administrative Agent
an Officers’ Certificate and an opinion of counsel, each stating that such
consolidation, merger, amalgamation or transfer and such amendments (if any)
comply with this Agreement.
The Successor Company (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and the Loans, and in such
event the Borrower shall be automatically released and discharged from its
obligations under this Agreement and the Loans.


93

--------------------------------------------------------------------------------





Notwithstanding the foregoing clauses (iii) and (iv) of this Section 5.01, (a)
the Borrower or any Restricted Subsidiary may merge, consolidate or amalgamate
with or transfer all or part of its properties and assets to the Borrower or to
a Restricted Subsidiary, and (b) the Borrower may merge, consolidate or
amalgamate with an Affiliate incorporated solely for the purpose of
reincorporating the Borrower in another state of the United States, the District
of Columbia or any territory of the United States or may convert into a
corporation, partnership or limited liability company organized under the laws
of any state of the United States, the District of Columbia or any territory of
the United States, so long as the amount of Indebtedness of the Borrower and its
Restricted Subsidiaries is not increased thereby. This Section 5.01 shall not
apply to a sale, assignment, transfer, conveyance or other disposition of assets
between or among the Borrower and the Restricted Subsidiaries.

SECTION 5.02.    When Subsidiary Guarantors May Merge or Transfer Assets.
Subject to the provisions of Section 9.20 relating to the sale or disposition of
a Restricted Subsidiary of the Borrower that is a Subsidiary Guarantor, no
Subsidiary Guarantor will, and the Borrower will not permit any Subsidiary
Guarantor to, consolidate, amalgamate or merge with or into or wind up into
(whether or not such Subsidiary Guarantor is the surviving Person), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets in one or more related transactions to, any Person
unless:
(i)    either (a) such Subsidiary Guarantor is the surviving Person or the
Person formed by or surviving any such consolidation, amalgamation or merger (if
other than such Subsidiary Guarantor) or to which such sale, assignment,
transfer, lease, conveyance or other disposition will have been made is a
company, corporation, partnership or limited liability company (in the case of
such Subsidiary Guarantor) or similar entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Subsidiary Guarantor or such Person, as the case may be,
being herein called the “Successor Subsidiary Guarantor”) and the Successor
Subsidiary Guarantor (if other than such Subsidiary Guarantor) expressly assumes
all the obligations of such Subsidiary Guarantor under this Agreement and the
Loans or the Subsidiary Guarantee, as applicable, pursuant to a joinder
agreement in form reasonably satisfactory to the Administrative Agent, or
(b) such sale or disposition or consolidation, amalgamation or merger is not in
violation of Section 6.06; and
(ii)    the Successor Subsidiary Guarantor (if other than such Subsidiary
Guarantor) shall have delivered or caused to be delivered to the Administrative
Agent an Officers’ Certificate and an opinion of counsel, each stating that such
consolidation, amalgamation, merger or transfer and such supplemental indenture
(if any) comply with this Agreement.
Subject to Section 9.20, the Successor Subsidiary Guarantor (if other than such
Subsidiary Guarantor) will succeed to, and be substituted for, such Subsidiary
Guarantor under this Agreement and the Loans or the Subsidiary Guarantee, as
applicable, and such Subsidiary Guarantor will automatically be released and
discharged from its obligations under this Agreement and its Subsidiary
Guarantee. Notwithstanding the foregoing, (1) a Subsidiary


94

--------------------------------------------------------------------------------





Guarantor may merge, amalgamate or consolidate with an Affiliate incorporated
solely for the purpose of reincorporating such Subsidiary Guarantor in another
state of the United States, the District of Columbia or any territory of the
United States or may convert into a limited liability company, corporation,
partnership or similar entity organized or existing under the laws of any state
of the United States, the District of Columbia or any territory of the United
States so long as the amount of Indebtedness of such Subsidiary Guarantor is not
increased thereby and (2) a Subsidiary Guarantor may merge, amalgamate or
consolidate with the Borrower or another Subsidiary Guarantor.
In addition, notwithstanding the foregoing, a Subsidiary Guarantor may
consolidate, amalgamate or merge with or into or wind up into, liquidate,
dissolve, or sell, assign, transfer, lease, convey or otherwise dispose of all
or substantially all of its properties or assets to the Borrower or any
Subsidiary Guarantor.

ARTICLE VI

Covenants

SECTION 6.01.    [Reserved].

SECTION 6.02.    Reports and Other Information.
(a)    The Borrower shall file with the SEC (and provide the Administrative
Agent with copies thereof, without cost to the Administrative Agent, within 15
days after it files them with the SEC),
(i)    within the time period specified in the SEC’s rules and regulations for
non-accelerated filers, annual reports on Form 10-K (or any successor or
comparable form) containing the information required to be contained therein (or
required in such successor or comparable form), except to the extent permitted
to be excluded by the SEC,
(ii)    within the time period specified in the SEC’s rules and regulations for
non-accelerated filers, reports on Form 10-Q (or any successor or comparable
form) containing the information required to be contained therein (or required
in such successor or comparable form), except to the extent permitted to be
excluded by the SEC,
(iii)    promptly from time to time after the occurrence of an event required to
be therein reported (and in any event within the time period specified in the
SEC’s rules and regulations), such other reports on Form 8-K (or any successor
or comparable form), and
(iv)    subject to the foregoing, any other information, documents and other
reports which the Borrower would be required to file with the SEC if it were
subject to Section 13 or 15(d) of the Exchange Act;
provided, however, that the Borrower shall not be so obligated to file such
reports with the SEC if the SEC does not permit such filing, in which event the
Borrower will make available such information to prospective assignees of the
Loans in addition to providing such information to


95

--------------------------------------------------------------------------------





the Administrative Agent, in each case within 15 days after the time the
Borrower would be required to file such information with the SEC if it were
subject to Section 13 or 15(d) of the Exchange Act, subject, in the case of any
such information, certificates or reports provided prior to the effectiveness of
the exchange offer registration statement or shelf registration statement with
respect to the Senior Notes, to exceptions and exclusions consistent with the
presentation of financial and other information in the Offering Memorandum
(including with respect to any periodic reports provided prior to effectiveness
of the exchange offer registration statement or shelf registration statement
with respect to the Senior Notes, the omission of financial information required
by Rule 3-10 under Regulation S-X promulgated by the SEC (or any successor
provision)).
If the Borrower has designated any of its Subsidiaries as an Unrestricted
Subsidiary and if any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, would constitute a
Significant Subsidiary of the Borrower, then the annual and quarterly
information required pursuant to clauses (a)(i) and (a)(ii) above shall include
a reasonably detailed presentation, either on the face of the financial
statements or in the footnotes thereto, of the financial condition and results
of operations of the Borrower and its Restricted Subsidiaries separate from the
financial condition and results of operations of such Unrestricted Subsidiaries.
Notwithstanding the foregoing, the Borrower shall not be required to furnish any
information, certificates or reports required by Items 307 or 308 of Regulation
S-K prior to the effectiveness of the exchange offer registration statement or
shelf registration statement with respect to the Senior Notes.
(b)    In the event that:
(i)    the rules and regulations of the SEC permit the Borrower and any direct
or indirect parent of the Borrower to report at such parent entity’s level on a
consolidated basis and such parent entity of the Borrower is not engaged in any
business in any material respect other than incidental to its ownership,
directly or indirectly, of the capital stock of the Borrower, or
(ii)    any direct or indirect parent of the Borrower is or becomes a guarantor
of the Loans,
consolidated reporting at such parent entity’s level in a manner consistent with
that described in this Section 6.02 for the Borrower shall satisfy this
Section 6.02 and the Borrower is permitted to satisfy its obligations in this
Section 6.02 with respect to financial information relating to the Borrower by
furnishing financial information relating to such direct or indirect parent;
provided that such financial information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to such direct or indirect parent and any of its
Subsidiaries other than the Borrower and its Subsidiaries, on the one hand, and
the information relating to the Borrower and the Subsidiaries of the Borrower on
a standalone basis, on the other hand.


96

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Borrower will be deemed to have furnished
such reports referred to in this Section 6.02 to the Administrative Agent if the
Borrower has (i) filed such reports with the SEC via the EDGAR filing system and
such reports are publicly available or (ii) posted such report on the Borrower’s
website (or that of any of its parent companies); provided that the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents.

SECTION 6.03.    Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.
(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and the
Borrower shall not permit any of its Restricted Subsidiaries (other than a
Subsidiary Guarantor) to issue any shares of Preferred Stock; provided, however,
that the Borrower and any Subsidiary Guarantor may Incur Indebtedness (including
Acquired Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary of the Borrower that is not a Subsidiary Guarantor may Incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock or issue shares of Preferred Stock, in each case if the Fixed Charge
Coverage Ratio of the Borrower for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00 determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been Incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided, further, that any Restricted Subsidiary that is
not a Subsidiary Guarantor may not Incur Indebtedness or issue shares of
Disqualified Stock or Preferred Stock in excess of an amount, together with any
Refinancing Indebtedness thereof pursuant to clause (b)(xv) below, equal to,
after giving pro forma effect to such incurrence or issuance (including pro
forma effect to the application of the net proceeds therefrom), the greater of
$150.0 million and 2% of Adjusted Consolidated Net Tangible Assets of the
Borrower and the Restricted Subsidiaries at the time of Incurrence (plus, in the
case of any Refinancing Indebtedness, the Additional Refinancing Amount).
(b)    The limitations set forth in Section 6.03(a) shall not apply to:
(i)    the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness under the Credit Agreement and the issuance and creation of letters
of credit and bankers’ acceptances thereunder up to an aggregate principal
amount outstanding at any time that does not exceed $2,000,000,000 (plus, in the
case of any Refinancing Indebtedness, the Additional Refinancing Amount);
(ii)    the Incurrence by the Borrower and the Subsidiary Guarantors of
Indebtedness represented by (1) Indebtedness, including in respect of the
Existing Term Loans (including any guarantees thereof), in an aggregate
principal amount for this clause (ii)(1) outstanding at any time that, together
with any Refinancing Indebtedness in respect


97

--------------------------------------------------------------------------------





thereof Incurred pursuant to clause (xv) below, does not exceed the amount of
the Existing Term Loans incurred on the Original Effective Date (including any
guarantee thereof), (2) Indebtedness, including in respect of the Senior Notes
(including any guarantees thereof), in an aggregate principal amount for this
clause (ii)(2) outstanding at any time that, together with any Refinancing
Indebtedness in respect thereof Incurred pursuant to clause (xv) below, does not
exceed $2,750,000,000 (plus, in the case of any Refinancing Indebtedness, the
Additional Refinancing Amount) and (3) Indebtedness, including in respect of the
Loans (and any guarantees thereof, including the Subsidiary Guarantees) in an
aggregate principal amount for this clause (ii)(3) outstanding at any time that,
together with any Refinancing Indebtedness in respect thereof Incurred pursuant
to clause (xv) below, does not exceed $612,000,000 (plus, in the case of any
Refinancing Indebtedness, the Additional Refinancing Amount);
(iii)    Indebtedness existing on the Effective Date (other than Indebtedness
described in clauses (i) and (ii) of this Section 6.03(b));
(iv)    Indebtedness (including Capitalized Lease Obligations) Incurred by the
Borrower or any of its Restricted Subsidiaries, Disqualified Stock issued by the
Borrower or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiary to finance (whether prior to or within 270 days after) the
acquisition, lease, construction, repair, replacement or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets) in an aggregate principal
amount that, when aggregated with the principal amount or liquidation preference
of all other Indebtedness, Disqualified Stock or Preferred Stock then
outstanding and Incurred pursuant to this clause (iv), together with any
Refinancing Indebtedness in respect thereof Incurred pursuant to clause
(xv) below, does not exceed the greater of $350.0 million and 5% of Adjusted
Consolidated Net Tangible Assets at the time of Incurrence (plus, in the case of
any Refinancing Indebtedness, the Additional Refinancing Amount);
(v)    Indebtedness Incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit and bank guarantees issued in the ordinary course of business, including
letters of credit in respect of workers’ compensation claims, health, disability
or other benefits to employees or former employees or their families or
property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, environmental or other permits or licenses from governmental authorities, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;
(vi)    Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price or similar obligations, in each case, Incurred in connection with the
Transactions, any acquisition or disposition of any business, assets or a
Subsidiary in accordance with the terms of this Agreement, other than guarantees
of Indebtedness Incurred by any Person


98

--------------------------------------------------------------------------------





acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;
(vii)    Indebtedness of the Borrower to a Restricted Subsidiary; provided that
(except in respect of intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management, tax and accounting
operations of the Borrower and its Subsidiaries) any such Indebtedness owed to a
Restricted Subsidiary that is not a Subsidiary Guarantor is subordinated in
right of payment to the obligations of the Borrower under the Loans; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien but not the transfer thereof upon
foreclosure) shall be deemed, in each case, to be an Incurrence of such
Indebtedness not permitted by this clause (vii);
(viii)    shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (viii);
(ix)    Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that if a Subsidiary Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not the Borrower or a Subsidiary
Guarantor (except in respect of intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management, tax and
accounting operations of the Borrower and its Subsidiaries), such Indebtedness
is subordinated in right of payment to the Subsidiary Guarantee of such
Subsidiary Guarantor; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to the Borrower
or another Restricted Subsidiary or any pledge of such Indebtedness constituting
a Permitted Lien but not the transfer thereof upon foreclosure) shall be deemed,
in each case, to be an Incurrence of such Indebtedness not permitted by this
clause (ix);
(x)    Hedging Obligations that are not incurred for speculative purposes but
(1) for the purpose of fixing or hedging interest rate risk with respect to any
Indebtedness that is permitted by the terms of this Agreement to be outstanding;
(2) for the purpose of fixing or hedging currency exchange rate risk with
respect to any currency exchanges; or (3) for the purpose of fixing or hedging
commodity price risk with respect to any


99

--------------------------------------------------------------------------------





commodity purchases or sales (including, without limitation, any commodity
Hedging Obligation that is intended in good faith, at inception of execution, to
hedge or manage any of the risks related to existing and/or forecasted
Hydrocarbon production (whether or not contracted)) and, in each case,
extensions or replacements thereof;
(xi)    obligations (including reimbursement obligations with respect to letters
of credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by the Borrower or any Restricted
Subsidiary in the ordinary course of business or consistent with past practice
or industry practice;
(xii)    Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference,
which when aggregated with the principal amount or liquidation preference of all
other Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (xii), together with any Refinancing
Indebtedness in respect thereof incurred pursuant to clause (xv) below, does not
exceed the greater of $500.0 million and 7% of Adjusted Consolidated Net
Tangible Assets at the time of Incurrence (plus, in the case of any Refinancing
Indebtedness, the Additional Refinancing Amount) (it being understood that any
Indebtedness Incurred pursuant to this clause (xii) shall cease to be deemed
Incurred or outstanding for purposes of this clause (xii) but shall be deemed
Incurred for purposes of Section 6.03(a) from and after the first date on which
the Borrower, or the Restricted Subsidiary, as the case may be, could have
Incurred such Indebtedness under Section 6.03(a) without reliance upon this
clause (xii));
(xiii)
    Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary and Preferred Stock of any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference
at any time outstanding not greater than 100.0% of (I) the amount of net cash
proceeds received by the Borrower and its Restricted Subsidiaries since
immediately after the Acquisition Date plus (II) the amount of net cash proceeds
received by the Borrower in excess of $3,200,000,000 prior to or on the
Acquisition Date, in each case, from the issue or sale of Equity Interests of
the Borrower or any direct or indirect parent entity of the Borrower (which
proceeds are contributed to the Borrower or its Restricted Subsidiary) or cash
contributed to the capital of the Borrower (in each case other than proceeds of
Disqualified Stock or sales of Equity Interests to, or contributions received
from, the Borrower or any of its Subsidiaries) to the extent such net cash
proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make other Investments, payments or exchanges pursuant
to clause (b) of Section 6.04 or to make Permitted Investments (other than
Permitted Investments specified in clauses (1) and (3) of the definition
thereof);
(xiv)    any guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any Restricted Subsidiary
so long as


100

--------------------------------------------------------------------------------





the Incurrence of such Indebtedness Incurred by the Borrower or such Restricted
Subsidiary is permitted under the terms of this Agreement; provided that (i) if
such Indebtedness is by its express terms subordinated in right of payment to
the Loans or the Subsidiary Guarantee of such Restricted Subsidiary, as
applicable, any such guarantee with respect to such Indebtedness shall be
subordinated in right of payment to the Loans or such Subsidiary Guarantee, as
applicable, substantially to the same extent as such Indebtedness is
subordinated to the Loans or the Subsidiary Guarantee, as applicable and (ii) if
such guarantee is of Indebtedness of the Borrower, such guarantee is Incurred in
accordance with, or not in contravention of, Section 6.09 solely to the extent
such covenant is applicable;
(xv)    the Incurrence by the Borrower or any of the Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that serves to refund, refinance or defease any Indebtedness Incurred or
Disqualified Stock or Preferred Stock issued as permitted under Section 6.03(a)
or clauses (ii), (iii), (iv), (xii), (xiii), (xv) and (xvi) of Section 6.03(b)
up to the outstanding principal amount (or, if applicable, the liquidation
preference face amount, or the like) or, if greater, committed amount (only to
the extent the committed amount could have been Incurred on the date of initial
Incurrence) of such Indebtedness or Disqualified Stock or Preferred Stock, in
each case at the time such Indebtedness was Incurred or Disqualified Stock or
Preferred Stock was issued pursuant to Section 6.03(a) or clauses (ii), (iii),
(iv), (xii), (xiii), (xv) and (xvi) of Section 6.03(b), or any Indebtedness,
Disqualified Stock or Preferred Stock Incurred to so refund or refinance such
Indebtedness, Disqualified Stock or Preferred Stock, including any additional
Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay premiums
(including tender premiums), expenses, defeasance costs and fees in connection
therewith (subject to the following proviso, “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness:
(1)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded, refinanced or defeased and (y) the Weighted
Average Life to Maturity that would result if all payments of principal on the
Indebtedness, Disqualified Stock and Preferred Stock being refunded or
refinanced that were due on or after the date that is one year following the
last maturity date of any Loans then outstanding were instead due on such date
(provided that this clause (1) will not apply to any refunding or refinancing of
any Secured Indebtedness constituting First-Priority Lien Obligations);
(2)    to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior to the Loans or a Subsidiary Guarantee, as applicable, such Refinancing
Indebtedness is junior to the Loans or the Subsidiary Guarantee, as applicable,
or (b) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness is
Disqualified Stock or Preferred Stock; and
(3)    shall not include (X) Indebtedness of a Restricted Subsidiary that is not
a Subsidiary Guarantor that refinances Indebtedness of the Borrower or a
Subsidiary


101

--------------------------------------------------------------------------------





Guarantor, or (Y) Indebtedness of the Borrower or a Restricted Subsidiary that
refinances Indebtedness of an Unrestricted Subsidiary;
(xvi)    Indebtedness, Disqualified Stock or Preferred Stock of (x) the Borrower
or any Restricted Subsidiary incurred to finance an acquisition or (y) Persons
that are acquired by the Borrower or any Restricted Subsidiary or merged,
consolidated or amalgamated with or into the Borrower or any Restricted
Subsidiary in accordance with the terms of this Agreement; provided that after
giving effect to such acquisition or merger, consolidation or amalgamation,
either:
(1)    the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 6.03(a); or
(2)    the Fixed Charge Coverage Ratio of the Borrower would be greater than
immediately prior to such acquisition or merger, consolidation or amalgamation;
(xvii)    Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Borrower or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);
(xviii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its Incurrence;
(xix)    Indebtedness of the Borrower or any Restricted Subsidiary supported by
a letter of credit or bank guarantee issued pursuant to Bank Indebtedness, in a
principal amount not in excess of the stated amount of such letter of credit;
(xx)    Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors and Indebtedness Incurred on behalf of, or representing guarantees of
Indebtedness of, joint ventures of the Borrower and any Restricted Subsidiary;
provided, however, that the aggregate principal amount of Indebtedness Incurred
under this clause (xx), when aggregated with the principal amount of all other
Indebtedness then outstanding and Incurred pursuant to this clause (xx), does
not exceed the greater of $150.0 million and 2% of Adjusted Consolidated Net
Tangible Assets at the time of Incurrence (it being understood that any
Indebtedness incurred pursuant to this clause (xx) shall cease to be deemed
incurred or outstanding for purposes of this clause (xx) but shall be deemed
incurred for the purposes of Section 6.03(a) from and after the first date on
which such Restricted Subsidiary could have incurred such Indebtedness under
Section 6.03(a) without reliance upon this clause (xx));
(xxi)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(1) the financing of insurance premiums or (2) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business; and


102

--------------------------------------------------------------------------------





(xxii)    Indebtedness consisting of Indebtedness issued by the Borrower or a
Restricted Subsidiary to current or former officers, directors and employees
thereof or any direct or indirect parent thereof, their respective estates,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower to the extent described in clause (iv) of Section 6.04(b).
For purposes of determining compliance with this Section 6.03:
(1)    in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness described in clauses (i) through
(xxii) of Section 6.03(b) or is entitled to be Incurred pursuant to
Section 6.03(a), then the Borrower shall, in its sole discretion, classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) in any manner
that complies with Section 6.03; provided that (i) only Indebtedness outstanding
under the Credit Agreement in excess of $2,000,000,000 may be classified or
reclassified as not incurred under clause (b)(i) of this Section 6.03 and (ii)
the Senior Notes (including any guarantees thereof) outstanding on the
Acquisition Date shall at all times be treated as incurred pursuant to clause
(b)(ii)(2) of this Section 6.03;
(2)    at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Sections 6.03(a) and (b) without giving pro forma effect to the
Indebtedness Incurred pursuant to Section 6.03(b) when calculating the amount of
Indebtedness that may be Incurred pursuant to Section 6.03(a);
(3)    if any Indebtedness denominated in U.S. dollars is exchanged, converted
or refinanced into Indebtedness denominated in a foreign currency, then (in
connection with such exchange, conversion or refinancing, and thereafter), the
U.S. dollar amount limitations set forth in any of clauses (i) through (xxii) of
Section 6.03(b) with respect to such exchange, conversion or refinancing shall
be deemed to be the amount of such foreign currency, as applicable, into which
such Indebtedness has been exchanged, converted or refinanced at the time of
such exchange, conversion or refinancing; and
(4)    if any Indebtedness denominated in a foreign currency is exchanged,
converted or refinanced into Indebtedness denominated in U.S. dollars, then (in
connection with such exchange, conversion or refinancing, and thereafter), the
U.S. dollar amount limitations set forth in any of clauses (i) through (xxii) of
Section 6.03(b) with respect to such exchange, conversion or refinancing shall
be deemed to be the amount of U.S. dollars into which such Indebtedness has been
exchanged, converted or refinanced at the time of such exchange, conversion or
refinancing.
Accrual of interest, the accretion of accreted value, the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, amortization of original issue discount, the
accretion of liquidation preference and


103

--------------------------------------------------------------------------------





increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
Incurrence of Indebtedness, Disqualified Stock or Preferred Stock for purposes
of Section 6.03. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness; provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with Section 6.03.
For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness other than as provided in clauses
(3) and (4) above, the U.S. dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was Incurred, in
the case of term debt, or first committed or first Incurred (whichever yields
the lower U.S. dollar equivalent), in the case of revolving credit debt.
Notwithstanding any other provision of this Section 6.03, the maximum amount of
Indebtedness that the Borrower and its Restricted Subsidiaries may Incur
pursuant to Section 6.03 shall not be deemed to be exceeded, with respect to any
outstanding Indebtedness, solely as a result of fluctuations in the exchange
rate of currencies.

SECTION 6.04.    Limitation on Restricted Payments.
(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(i)    declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger, amalgamation or consolidation
involving the Borrower (other than (A) dividends or distributions payable solely
in Equity Interests (other than Disqualified Stock) of the Borrower; or
(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary that is not a Wholly
Owned Restricted Subsidiary, the Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);
(ii)    purchase or otherwise acquire or retire for value any Equity Interests
of the Borrower or any direct or indirect parent of the Borrower;
(iii)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, any Subordinated Indebtedness of the Borrower
or any Subsidiary Guarantor (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Indebtedness in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the


104

--------------------------------------------------------------------------------





date of such payment, redemption, repurchase, defeasance, acquisition or
retirement and (B) Indebtedness permitted under clauses (vii) and (ix) of
Section 6.03(b)); or
(iv)    make any Restricted Investment
(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:
(1)    no Default shall have occurred and be continuing or would occur as a
consequence thereof;
(2)    immediately after giving effect to such transaction on a pro forma basis,
the Borrower could Incur $1.00 of additional Indebtedness under Section 6.03(a);
and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Original Effective Date (including Restricted Payments permitted by clauses
(i), (ii) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (c) thereof), (vi)(c), (viii) and (xiii)(b) of
Section 6.04(b), but excluding all other Restricted Payments permitted by
Section 6.04(b)), is less than the amount equal to the Cumulative Credit.
“Cumulative Credit” means the sum of (without duplication):
(i)    50% of the Consolidated Net Income of the Borrower for the period from
July 1, 2012 to the end of the Borrower’s most recently ended fiscal quarter for
which internal financial statements are available at the time of such Restricted
Payment (taken as one accounting period, the “reference period”) (or, in case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit), plus
(ii)    100% of (i) the aggregate net proceeds, including cash and the Fair
Market Value (as determined in good faith by the Borrower) of property other
than cash, received by the Borrower after the Acquisition Date plus (ii) the
aggregate net proceeds, including cash and the Fair Market Value (as determined
in good faith by the Borrower) of property other than cash, received by the
Borrower in excess of $3,200,000,000 prior to or on the Acquisition Date (in
each case, other than net proceeds to the extent such net proceeds have been
used to incur Indebtedness, Disqualified Stock or Preferred Stock pursuant to
Section 6.03(b)(xiii)) from the issue or sale of Equity Interests of the
Borrower or any direct or indirect parent entity of the Borrower (excluding
Refunding Capital Stock, Designated Preferred Stock, Excluded Contributions and
Disqualified Stock), including Equity Interests issued upon exercise of warrants
or options (other than an issuance or sale to the Borrower or a Restricted
Subsidiary), plus
(iii)    100% of (i) the aggregate amount of contributions to the capital of the
Borrower received in cash and the Fair Market Value (as determined in good faith
by the Borrower) of property other than cash after the Acquisition Date plus
(ii) the aggregate


105

--------------------------------------------------------------------------------





amount of contributions to the capital of the Borrower received in cash and the
Fair Market Value (as determined in good faith by the Borrower) of property
other than cash, in excess of $3,200,000,000 prior to or on the Acquisition Date
(in each case, other than Excluded Contributions, Refunding Capital Stock,
Designated Preferred Stock and Disqualified Stock and other than contributions
to the extent such contributions have been used to incur Indebtedness,
Disqualified Stock or Preferred Stock pursuant to Section 6.03(b)(xiii)), plus
(iv)    100% of the principal amount of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock of the Borrower or any Restricted Subsidiary issued after the
Acquisition Date (other than Indebtedness or Disqualified Stock issued to a
Restricted Subsidiary) which has been converted into or exchanged for Equity
Interests in the Borrower (other than Disqualified Stock) or any direct or
indirect parent of the Borrower (provided in the case of any such parent, such
Indebtedness or Disqualified Stock is retired or extinguished), plus
(v)    100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value (as determined in good faith by the
Borrower) of property other than cash received by the Borrower or any Restricted
Subsidiary after the Original Effective Date from:
(A)    the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower and its Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from the Borrower and its Restricted Subsidiaries by any Person (other than the
Borrower or any of its Restricted Subsidiaries) and from repayments of loans or
advances, and releases of guarantees, which constituted Restricted Investments
(other than in each case to the extent that the Restricted Investment was made
pursuant to clause (vii) of Section 6.04(b)),
(B)    the sale (other than to the Borrower or a Restricted Subsidiary) of the
Capital Stock of an Unrestricted Subsidiary or
(C)    a distribution or dividend from an Unrestricted Subsidiary, plus
(vi)    in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary after the Original Effective Date, the Fair Market
Value (as determined in good faith by the Borrower) of the Investment of the
Borrower or its Restricted Subsidiaries in such Unrestricted Subsidiary (which,
if the Fair Market Value of such investment shall exceed $25.0 million, shall be
determined by the Board of Directors of the Borrower) at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) (other than in each case to the extent that the


106

--------------------------------------------------------------------------------





designation of such Subsidiary as an Unrestricted Subsidiary was made pursuant
to clause (vii) of Section 6.04(b) or constituted a Permitted Investment).
(b)
    The provisions of Section 6.04(a) shall not prohibit:
(i)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof, if
at the date of declaration or the giving notice of such irrevocable redemption,
as applicable, such payment would have complied with the provisions of this
Agreement;
(ii)    (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of the
Borrower, any direct or indirect parent of the Borrower or any Subsidiary
Guarantor in exchange for, or out of the proceeds of, the substantially
concurrent sale of, Equity Interests of the Borrower or any direct or indirect
parent of the Borrower or contributions to the equity capital of the Borrower
(other than Disqualified Stock or any Equity Interests sold to a Subsidiary of
the Borrower) (collectively, including any such contributions, “Refunding
Capital Stock”);
(B)    the declaration and payment of dividends on the Retired Capital Stock out
of the proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Borrower) of Refunding Capital Stock, and
(C)    if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this Section 6.04(b) and not made pursuant to clause (ii)(B), the declaration
and payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent of the
Borrower) in an aggregate amount per year no greater than the aggregate amount
of dividends per annum that were declarable and payable on such Retired Capital
Stock immediately prior to such retirement;
(iii)    the redemption, repurchase, defeasance or other acquisition or
retirement of Subordinated Indebtedness of the Borrower or any Subsidiary
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Borrower or a Subsidiary Guarantor
which is Incurred in accordance with Section 6.03 so long as
(A)    the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable), plus any accrued and unpaid interest, of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired for
value (plus the amount of any premium required to be paid under the terms of the
instrument governing the Subordinated Indebtedness being so redeemed,


107

--------------------------------------------------------------------------------





repurchased, acquired or retired, any tender premiums, plus any defeasance
costs, fees and expenses incurred in connection therewith),
(B)    such Indebtedness is subordinated to the Loans or the related Subsidiary
Guarantee, as the case may be, at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, defeased, acquired
or retired for value,
(C)    such Indebtedness has a final scheduled maturity date which is no earlier
than the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired and (y) 91 days
following the last maturity date of any Loans then outstanding, and
(D)    such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness being redeemed,
repurchased, defeased, acquired or retired and (y) the Weighted Average Life to
Maturity that would result if all payments of principal on the Subordinated
Indebtedness being redeemed, repurchased, defeased, acquired or retired that
were due on or after the date that is one year following the maturity date of
any Loans then outstanding were instead due on such date;
(iv)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition for value of Equity Interests of the Borrower or any direct or
indirect parent of the Borrower held by any future, present or former employee,
director or consultant of the Borrower or any direct or indirect parent of the
Borrower or any Subsidiary of the Borrower pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
other agreement or arrangement; provided, however, that the aggregate Restricted
Payments made under this clause (iv) do not exceed $50.0 million in any calendar
year (which shall increase to $100.0 million subsequent to the consummation of
an underwritten public Equity Offering of common stock), with unused amounts in
any calendar year being permitted to be carried over to succeeding calendar
years subject to a maximum of $75.0 million in any calendar year (which shall
increase to $150.0 million subsequent to the consummation of an underwritten
public Equity Offering of common stock); provided, further, however, that such
amount in any calendar year may be increased by an amount not to exceed:
(A)    the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Borrower or any direct or indirect parent of the Borrower (to the extent
contributed to the Borrower) to members of management, directors or consultants
of the Borrower and its Restricted Subsidiaries or any direct or indirect parent
of the Borrower that occurs after the Acquisition Date (provided that the amount
of such cash proceeds utilized for any such repurchase, retirement, other
acquisition or dividend will not increase the amount available for Restricted
Payments under Section 6.04(a)(3)); plus


108

--------------------------------------------------------------------------------





(B)    the cash proceeds of key man life insurance policies received by the
Borrower or any direct or indirect parent of the Borrower (to the extent
contributed to the Borrower) or the Restricted Subsidiaries after the
Acquisition Date;
provided, that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year and provided, further, that cancellation of Indebtedness owing to the
Borrower or any of its Restricted Subsidiaries from any present or former
employees, directors, officers or consultants of Borrower, any Restricted
Subsidiary or the direct or indirect parents of the Borrower in connection with
a repurchase of Equity Interests of the Borrower or any of its direct or
indirect parents will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.04 or any other provision of this Agreement;
(v)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of the Borrower or any of its
Restricted Subsidiaries issued or incurred in accordance with Section 6.03;
(vi)    (A) the declaration and payment of dividends or distributions to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued after the Effective Date;
(B)    a Restricted Payment to any direct or indirect parent of the Borrower,
the proceeds of which will be used to fund the payment of dividends to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) of any direct or indirect parent of the Borrower issued after the
Effective Date; provided that the aggregate amount of dividends declared and
paid pursuant to this clause (B) does not exceed the net cash proceeds actually
received by the Borrower from any such sale of Designated Preferred Stock (other
than Disqualified Stock) issued after the Effective Date; and
(C)    the declaration and payment of dividends on Refunding Capital Stock that
is Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.04(b);
provided, however, in the case of each of clauses (A) and (C) above of this
clause (vi), that for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of issuance of such Designated Preferred Stock, after giving effect to such
issuance (and the payment of dividends or distributions) on a pro forma basis
(including a pro forma application of the net proceeds therefrom), the Borrower
would have had a Fixed Charge Coverage Ratio of at least 2.00 to 1.00;
(vii)    Investments in Unrestricted Subsidiaries having an aggregate Fair
Market Value (as determined in good faith by the Borrower), taken together with
all other Investments made pursuant to this clause (vii) that are at that time
outstanding, not to


109

--------------------------------------------------------------------------------





exceed the greater of $175.0 million and 2.5% of Adjusted Consolidated Net
Tangible Assets at the time of such Investment (with the Fair Market Value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value);
(viii)    the payment of dividends after a public offering of Capital Stock of
the Borrower or any direct or indirect parent of the Borrower on the Borrower’s
Capital Stock (or a Restricted Payment to any such direct or indirect parent of
the Borrower to fund the payment by such direct or indirect parent of the
Borrower of dividends on such entity’s Capital Stock) of up to 6.0% per annum of
the total market capitalization of the Borrower or any such direct or indirect
parent of the Borrower as of the date of such public offering, other than public
offerings with respect to the Borrower’s (or such direct or indirect parent’s)
Capital Stock registered on Form S-4 or Form S-8 and other than any public sale
constituting an Excluded Contribution;
(ix)    Restricted Payments that are made with Excluded Contributions;
(x)    other Restricted Payments in an aggregate amount, when taken together
with all other Restricted Payments made pursuant to this clause (x) that are at
that time outstanding, not to exceed the greater of $225.0 million and 3% of
Adjusted Consolidated Net Tangible Assets at the time made;
(xi)    the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary by,
Unrestricted Subsidiaries;
(xii)    (A) with respect to any taxable period for which the Borrower and/or
any of its Subsidiaries are members of a consolidated, combined, affiliated,
unitary or similar income tax group for U.S. federal and/or applicable state or
local income tax purposes of which a direct or indirect parent of the Borrower
is the common parent, or for which the Borrower is a partnership or disregarded
entity for U.S. federal income tax purposes that is wholly-owned (directly or
indirectly) by a C corporation for U.S. federal and/or applicable state or local
income tax purposes, distributions to any direct or indirect parent of the
Borrower in an amount not to exceed the amount of any U.S. federal, state and/or
local income taxes that the Borrower and/or its Subsidiaries, as applicable,
would have paid for such taxable period had the Borrower and/or its
Subsidiaries, as applicable, been a stand-alone corporate taxpayer or a
stand-alone corporate group; and
(B)    with respect to any taxable period ending after the Effective Date for
which the Borrower is a partnership or disregarded entity for U.S. federal
income tax purposes (other than a partnership or disregarded entity described in
clause (A)), distributions to any direct or indirect parent of the Borrower in
an amount necessary to permit such direct or indirect parent of the Borrower to
make a pro rata distribution to its owners such that each direct or indirect
owner of the Borrower receives an amount from such pro rata distribution
sufficient to enable such owner to pay its U.S. federal, state and/or local
income taxes (as applicable) attributable to its direct or indirect ownership of


110

--------------------------------------------------------------------------------





the Borrower and its Subsidiaries with respect to such taxable period (assuming
that each owner is subject to tax at the highest combined marginal federal,
state, and/or local income tax rate applicable to any owner for such taxable
period and taking into account the deductibility of state and local income taxes
for U.S. federal income tax purposes (and any limitations thereon), the
alternative minimum tax, any cumulative net taxable loss of the Borrower for
prior taxable periods ending after the Effective Date to the extent such loss is
of a character that would allow such loss to be available to reduce taxes in the
current taxable period (taking into account any limitations on the utilization
of such loss to reduce such taxes and assuming such loss had not already been
utilized) and the character (e.g., long-term or short-term capital gain or
ordinary or exempt) of the applicable income);
(xiii)    any Restricted Payment, if applicable:
(A)    in amounts required for any direct or indirect parent of the Borrower to
pay fees and expenses (including franchise or similar taxes) required to
maintain its corporate existence, customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of any
direct or indirect parent of the Borrower and general corporate operating and
overhead expenses of any direct or indirect parent of the Borrower in each case
to the extent such fees and expenses are attributable to the ownership or
operation of the Borrower, if applicable, and its Subsidiaries;
(B)    in amounts required for any direct or indirect parent of the Borrower, if
applicable, to pay interest and/or principal on Indebtedness the proceeds of
which have been contributed to the Borrower or any Restricted Subsidiary and
that has been guaranteed by, or is otherwise considered Indebtedness of, the
Borrower Incurred in accordance with Section 6.03; and
(C)    in amounts required for any direct or indirect parent of the Borrower to
pay fees and expenses related to any unsuccessful equity or debt offering of
such parent;
(xiv)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
(xv)    purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Financing and the payment or
distribution of Receivables Fees;
(xvi)    Restricted Payments by the Borrower or any Restricted Subsidiary of the
Borrower to allow the payment of cash in lieu of the issuance of fractional
shares upon the exercise of options or warrants or upon the conversion or
exchange of Capital Stock of any such Person;


111

--------------------------------------------------------------------------------





(xvii)    the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness pursuant to provisions similar to those
set forth in Section 2.06(a) and (b); provided that all Loans tendered in
connection with a Change of Control or Asset Sale Offer, as applicable, have
been repurchased, repaid or acquired for value;
(xviii)    payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of the Borrower and
its Restricted Subsidiaries, taken as a whole, that complies with Article V;
provided that as a result of such consolidation, amalgamation, merger or
transfer of assets, the Borrower shall have made a Change of Control Offer (if
required by this Agreement) and that all Loans tendered by Lenders in connection
with such Change of Control Offer have been repurchased, repaid or acquired for
value; and
(xix)    any Restricted Payment used to fund the Acquisition Transactions and
the payment of fees and expenses Incurred in connection with the Acquisition
Transactions or owed by the Borrower or any direct or indirect parent of the
Borrower or Restricted Subsidiaries of the Borrower to Affiliates, and any other
payments made, including any such payments made to any direct or indirect parent
of the Borrower to enable it to make payments in connection with the
consummation of the Acquisition Transactions, whether payable on the Original
Effective Date or thereafter, in each case to the extent permitted by
Section 6.07;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (vi)(B), (vii), (x), (xi) and
(xiii)(B) of this Section 6.04(b), no Default shall have occurred and be
continuing or would occur as a consequence thereof; provided, further, that any
Restricted Payments made with property other than cash shall be calculated using
the Fair Market Value (as determined in good faith by the Borrower) of such
property.
(c)    As of the Effective Date, all of the Borrower’s Subsidiaries shall be
Restricted Subsidiaries. The Borrower shall not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated shall be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of “Investments.”
Such designation shall only be permitted if a Restricted Payment or Permitted
Investment in such amount would be permitted at such time and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

SECTION 6.05.    Dividend and Other Payment Restrictions Affecting Subsidiaries.
The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary to:


112

--------------------------------------------------------------------------------





(a)    (i) pay dividends or make any other distributions to the Borrower or any
of its Restricted Subsidiaries (1) on its Capital Stock; or (2) with respect to
any other interest or participation in, or measured by, its profits; or (ii) pay
any Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;
(b)    make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or
(c)    sell, lease or transfer any of its properties or assets to the Borrower
or any of its Restricted Subsidiaries;
except in each case for such encumbrances or restrictions existing under or by
reason of:
(i)    (x) contractual encumbrances or restrictions in effect on the Effective
Date, including pursuant to the Senior Notes (including any guarantee thereof)
and the Existing Term Loan Agreement and (y) contractual encumbrances or
restrictions pursuant to the Credit Agreement and the other Credit Agreement
Documents and, in each case, any similar contractual encumbrances effected by
any amendments, modifications, restatements, renewals, supplements, refundings,
replacements or refinancings of such agreements or instruments;
(ii)    this Agreement or the Subsidiary Guarantees;
(iii)    applicable law or any applicable rule, regulation or order;
(iv)    any agreement or other instrument of a Person acquired by the Borrower
or any Restricted Subsidiary which was in existence at the time of such
acquisition (but not created in contemplation thereof or to provide all or any
portion of the funds or credit support utilized to consummate such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;
(v)    contracts or agreements for the sale of assets, including any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Capital Stock or assets of such
Restricted Subsidiary;
(vi)    Secured Indebtedness otherwise permitted to be Incurred pursuant to
Sections 6.03 and 6.10 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;
(vii)    restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(viii)    customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;


113

--------------------------------------------------------------------------------





(ix)    purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature discussed in clause (c) above on the property so acquired;
(x)    customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business;
(xi)    in the case of clause (c) above, any encumbrance or restriction that
restricts in a customary manner the subletting, assignment or transfer of any
property or asset that is subject to a lease (including leases governing
leasehold interests or Farm-In Agreements or Farm-Out Agreements relating to
leasehold interests in Oil and Gas Properties), license or similar contract, or
the assignment or transfer of any such lease (including leases governing
leasehold interests or Farm-In Agreements or Farm-Out Agreements relating to
leasehold interests in Oil and Gas Properties), license (including without
limitations, licenses of intellectual property) or other contracts;
(xii)    any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary;
(xiii)    other Indebtedness, Disqualified Stock or Preferred Stock (a) of the
Borrower or any Restricted Subsidiary that is a Subsidiary Guarantor or a
Foreign Subsidiary or (b) of any Restricted Subsidiary that is not a Subsidiary
Guarantor or a Foreign Subsidiary so long as such encumbrances and restrictions
contained in any agreement or instrument will not materially affect the
Borrower’s ability to make anticipated principal or interest payments on the
Loans (as determined in good faith by the Borrower), provided that in the case
of each of clauses (a) and (b), such Indebtedness, Disqualified Stock or
Preferred Stock is permitted to be Incurred subsequent to the Effective Date not
in violation of Section 6.03;
(xiv)    any Restricted Investment not prohibited by Section 6.04 and any
Permitted Investment;
(xv)    any customary encumbrances or restrictions imposed pursuant to any
agreement of the type described in the definition of “Permitted Business
Investment”; or
(xvi)    any encumbrances or restrictions of the type referred to in clauses
(a), (b) or (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xv) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.


114

--------------------------------------------------------------------------------





For purposes of determining compliance with this Section 6.05, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary to other Indebtedness Incurred by the Borrower or any such
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances.

SECTION 6.06.    Asset Sales. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, cause or make an Asset Sale, unless (x) the Borrower
or any of its Restricted Subsidiaries, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of, and (y) at least 75% of the consideration therefor
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of Cash Equivalents or Additional Assets; provided that the amount
of:
(i)    any liabilities (as shown on the Borrower’s or a Restricted Subsidiary’s
most recent balance sheet or in the notes thereto) of the Borrower or any
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Loans or any Subsidiary Guarantee) that are assumed by the
transferee of any such assets or that are otherwise cancelled or terminated in
connection with the transaction with such transferee,
(ii)    any notes or other obligations or other securities or assets received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash within 180
days of the receipt thereof (to the extent of the cash received),
(iii)    with respect to any Asset Sale of Oil and Gas Properties by the
Borrower or any Restricted Subsidiary, the costs and expenses related to the
exploration, development, completion or production of such Oil and Gas
Properties and activities related thereto agreed to be assumed by the transferee
(or an Affiliate thereof), and
(iv)    any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value (as determined in good faith by the Borrower), taken together with all
other Designated Non-cash Consideration received pursuant to this clause
(iv) that is at that time outstanding, not to exceed the greater of 4% of
Adjusted Consolidated Net Tangible Assets and $300.0 million at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value),
shall be deemed to be Cash Equivalents for the purposes of this Section 6.06.


115

--------------------------------------------------------------------------------






SECTION 6.07.    Transactions with Affiliates.
(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $20.0 million, unless:
(i)    such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person; and
(ii)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $40.0 million, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower, approving such
Affiliate Transaction and set forth in an Officers’ Certificate certifying that
such Affiliate Transaction complies with clause (i) above.
(b)    The provisions of Section 6.07(a) shall not apply to the following:
(i)    transactions between or among the Borrower and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and any merger, consolidation or amalgamation of the Borrower
and any direct parent of the Borrower; provided that such parent shall have no
material liabilities and no material assets other than cash, Cash Equivalents
and the Capital Stock of the Borrower and such merger, consolidation or
amalgamation is otherwise in compliance with the terms of this Agreement and
effected for a bona fide business purpose;
(ii)    Restricted Payments permitted by Section 6.04 and Permitted Investments;
(iii)    the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Borrower, any Restricted Subsidiary, or any
direct or indirect parent of the Borrower;
(iv)    transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (i) of Section 6.07(a);


116

--------------------------------------------------------------------------------





(v)    payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of the Borrower in good faith;
(vi)    any agreement as in effect as of the Effective Date or any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Effective Date) or any
transaction contemplated thereby as determined in good faith by the Borrower;
(vii)    the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of any stockholders
or limited liability company agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Effective Date, and any transaction, agreement or arrangement described in
the Offering Memorandum and, in each case, any amendment thereto or similar
transactions, agreements or arrangements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of its obligations under, any future
amendment to any such existing transaction, agreement or arrangement or under
any similar transaction, agreement or arrangement entered into after the
Effective Date shall only be permitted by this clause (vii) to the extent that
the terms of any such existing transaction, agreement or arrangement together
with all amendments thereto, taken as a whole, or new transaction, agreement or
arrangement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, agreement or arrangement as in
effect on the Effective Date;
(viii)    the execution of the Acquisition, and the payment of all fees and
expenses related to the Acquisition Transactions, including fees to the
Sponsors;
(ix)    (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Borrower and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or the senior management of the Borrower, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party or (B) transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business and consistent with
past practice or industry norm;
(x)    any transaction effected as part of a Qualified Receivables Financing;
(xi)    the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Person;
(xii)    the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock


117

--------------------------------------------------------------------------------





option and stock ownership plans or similar employee benefit plans approved by
the Board of Directors of the Borrower or any direct or indirect parent of the
Borrower or of a Restricted Subsidiary, as appropriate, in good faith;
(xiii)    the entering into of any tax sharing agreement or arrangement that
complies with clause (xii) of Section 6.04(b);
(xiv)    any contribution to the capital of the Borrower;
(xv)    transactions permitted by, and complying with, the provisions of
Article V;
(xvi)    transactions between the Borrower or any of its Restricted Subsidiaries
and any Person, a director of which is also a director of the Borrower or any
direct or indirect parent of the Borrower; provided, however, that such director
abstains from voting as a director of the Borrower or such direct or indirect
parent, as the case may be, on any matter involving such other Person;
(xvii)    pledges of Equity Interests of Unrestricted Subsidiaries;
(xviii)    the formation and maintenance of any consolidated group or subgroup
for tax, accounting or cash pooling or management purposes in the ordinary
course of business;
(xix)    any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;
(xx)    the payment of management, consulting, monitoring and advisory fees and
related expenses (including indemnification and other similar amounts) to the
Sponsors pursuant to the Sponsor Management Agreement (plus any unpaid
management, consulting, monitoring, advisory and other fees and related expenses
(including indemnification and other similar amounts) accrued in any prior year)
and the termination fees pursuant to the Sponsor Management Agreement, in each
case as in effect on the Effective Date or any amendment or modification thereto
(so long as, in the good faith judgment of the Board of Directors of the
Borrower, any such amendment or modification is not more disadvantageous, taken
as a whole, to Lenders in any material respect as compared to the Sponsor
Management Agreement in effect on the Effective Date);
(xxi)    payments by the Borrower or any of its Restricted Subsidiaries to any
of the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by a majority of the Board of Directors of the Borrower in good faith;
(xxii)    transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Borrower in an Officers’ Certificate) for
the purpose


118

--------------------------------------------------------------------------------





of improving the consolidated tax efficiency of the Borrower and its
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement;
(xxiii)    investments by the Sponsors in securities of the Borrower or any of
its Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by the Sponsors in connection therewith) so long as (i) the investment
is being generally offered to other investors on the same or more favorable
terms and (ii) the investment constitutes less than 5% of the proposed or
outstanding issue amount of such class of securities; and
(xxiv)    customary agreements and arrangements with oil and gas royalty trusts
and master limited partnership agreements that comply with the affiliate
transaction provisions of such royalty trust or master limited partnership
agreement.

SECTION 6.08.    Compliance Certificate. The Borrower shall deliver to the
Administrative Agent within 120 days after the end of each fiscal year of the
Borrower, beginning with the fiscal year end on December 31, 2016, an Officers’
Certificate, in substantially the form of Exhibit I, stating that in the course
of the performance by the signers of their duties as Authorized Officers of the
Borrower they would normally have knowledge of any Default and whether or not
the signers know of any Default that occurred during such period. If they do,
the certificate shall describe the Default, its status and what action the
Borrower is taking or proposes to take with respect thereto. In addition, the
Borrower shall deliver to the Administrative Agent, within 30 days after the
occurrence thereof, written notice of any Default or Event of Default, their
status and what action the Borrower is taking or proposes to take in respect
thereof.

SECTION 6.09.    Future Guarantors. After the Effective Date, the Borrower shall
cause each Wholly Owned Restricted Subsidiary (other than any Excluded
Subsidiary) that guarantees any Indebtedness (other than Junior Lien
Obligations) of the Borrower or any of the Subsidiary Guarantors that is secured
by the Collateral (other than Excluded Assets) to execute and deliver to the
Administrative Agent a joinder agreement to the Subsidiary Guarantee pursuant to
which such Wholly Owned Restricted Subsidiary will guarantee payment of the
Loans on the terms and conditions set forth in this Agreement, and, to the
extent required pursuant to Section 6.16, a joinder agreement to each applicable
Security Document, and, if required by the applicable Intercreditor Agreement, a
joinder to such Intercreditor Agreement. Each Subsidiary Guarantee shall be
released in accordance with Section 9.20.

SECTION 6.10.    Liens.
(a)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, directly or indirectly, create, Incur or suffer to exist (i) any Lien
(except Permitted Liens) on any asset or property of the Borrower or such
Restricted Subsidiary securing Indebtedness of the Borrower or any of its
Restricted Subsidiaries unless the Loans are equally and ratably secured with
(or on a senior basis to, in the case of obligations subordinated in right of
payment to the Loans) the obligations so secured until such time as such
obligations are no longer secured by a Lien; provided that the aggregate
outstanding principal amount of Indebtedness equally and


119

--------------------------------------------------------------------------------





ratably secured with the Loans (including the Loans) shall not exceed
$612,000,000; or (ii) any Lien securing any First-Priority Lien Obligation of
the Borrower or any Subsidiary Guarantor without effectively providing that the
Loans or the applicable Subsidiary Guarantee, as the case may be, shall be
granted a junior-priority security interest (subject to Permitted Liens) upon
the RBL Priority Collateral constituting the collateral for such First-Priority
Lien Obligations, except in respect of Excluded Assets and as provided in the
Security Documents; provided, however, that if granting such security interests
requires the consent of a third party, the Borrower will use commercially
reasonable efforts to obtain such consent with respect to the security interests
for the benefit of the Collateral Agent on behalf of the Lenders; provided
further, however, that if such third party does not consent to the granting of
such security interests after the use of commercially reasonable efforts, the
Borrower will not be required to provide such security interests.
(b)    Clause (i) of Section 6.10(a) shall not require the Borrower or any
Restricted Subsidiary of the Borrower to secure the Loans if the Lien consists
of a Permitted Lien. Any Lien that is granted to secure the Loans or any
Subsidiary Guarantee under clause (i) of Section 6.10(a) (unless also granted
pursuant to clause (ii) of Section 6.10(a)) shall be automatically released and
discharged at the same time as the release of the Lien that gave rise to the
obligation to secure the Loans or such Subsidiary Guarantee under such clause
(i).
(c)    For purposes of determining compliance with this Section 6.10, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in the definition of “Permitted Liens”
or pursuant to Section 6.10(a) but may be permitted in part under any
combination thereof and (B) in the event that a Lien securing an item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof)
meets the criteria of one or more of the categories of permitted Liens described
in the definition of “Permitted Liens” or pursuant to Section 6.10(a), the
Borrower shall, in its sole discretion, classify or reclassify, or later divide,
classify or reclassify, such Lien securing such item of Indebtedness (or any
portion thereof) in any manner that complies with this Section 6.10 and will
only be required to include the amount and type of such Lien or such item of
Indebtedness secured by such Lien in one of the clauses of the definition of
“Permitted Liens” and such Lien securing such item of Indebtedness will be
treated as being Incurred or existing pursuant to only one of such clauses or
pursuant to Section 6.10(a).
(d)    With respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the Incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness. The “Increased Amount” of any Indebtedness means any increase in
the amount of such Indebtedness in connection with any accrual of interest, the
accretion of accreted value, the amortization of original issue discount, the
payment of interest in the form of additional Indebtedness with the same terms
or in the form of common stock of the Borrower, the payment of dividends on
Preferred Stock in the form of additional shares of Preferred Stock of the same
class, accretion of original issue discount or liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies or increases in the value of
property securing Indebtedness described in clause (3) of the definition of
“Indebtedness.”


120

--------------------------------------------------------------------------------






SECTION 6.11.    Covenant Suspension Event.
(a)    If on any date following the Effective Date, (i) the Loans have
Investment Grade Ratings from both Rating Agencies, and (ii) no Default has
occurred and is continuing then, beginning on that day (the occurrence of the
events described in the foregoing clauses (i) and (ii) being referred to as a
“Covenant Suspension Event”), the following provisions of this Agreement will no
longer be applicable (collectively, the “Suspended Covenants”):
(1)    Section 6.03 (Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock);
(2)    Section 6.04 (Limitation on Restricted Payments);
(3)    Section 6.05 (Dividend and Other Payment Restrictions Affecting
Subsidiaries);
(4)    Section 6.06 (Asset Sales);
(5)    Section 6.07 (Transactions with Affiliates);
(6)    clause (iv) of the first paragraph of Section 5.01 (Merger, Amalgamation,
Consolidation or Sale of All or Substantially All Assets); and
(7)    Section 6.09 (Future Guarantors).
(b)    In the event that the Borrower and its Restricted Subsidiaries are not
subject to the Suspended Covenants under this Agreement for any period of time
as a result of the foregoing, and on any subsequent date (the “Reversion Date”)
one or both of the Rating Agencies withdraw their Investment Grade Rating or
downgrade the rating assigned to the Loans below an Investment Grade Rating,
then the Borrower and its Restricted Subsidiaries will thereafter again be
subject to the Suspended Covenants under this Agreement with respect to future
events. The period of time between the Covenant Suspension Event and the
Reversion Date is referred to as the “Suspension Period.”
(c)    On each Reversion Date, all Indebtedness Incurred, or Disqualified Stock
or Preferred Stock issued, during the Suspension Period will be classified as
having been Incurred or issued pursuant to Section 6.03(a) or one of the
clauses set forth in Section 6.03(b) (to the extent such Indebtedness or
Disqualified Stock or Preferred Stock would be permitted to be Incurred or
issued thereunder as of the Reversion Date and after giving effect to
Indebtedness Incurred or issued prior to the Suspension Period and outstanding
on the Reversion Date). To the extent such Indebtedness or Disqualified Stock or
Preferred Stock would not be so permitted to be Incurred or issued pursuant to
Section 6.03(a) or (b), such Indebtedness or Disqualified Stock or Preferred
Stock will be deemed to have been outstanding on the Effective Date, so that it
is classified as permitted under clause (iii) of Section 6.03(b). Calculations
made after the Reversion Date of the amount available to be made as Restricted
Payments under Section 6.04


121

--------------------------------------------------------------------------------





will be made as though Section 6.04 had been in effect since the Effective Date
and prior to, but not during, the Suspension Period. Accordingly, Restricted
Payments made during the Suspension Period will not reduce the amount available
to be made as Restricted Payments under Section 6.04(a). No Default or Event of
Default will be deemed to have occurred on the Reversion Date as a result of any
actions taken by the Borrower or its Restricted Subsidiaries during the
Suspension Period. Within 30 days of such Reversion Date, the Borrower must
comply with the terms of Section 6.09.
(d)    For purposes of Section 6.06 on the Reversion Date, the unutilized Excess
Proceeds amount will be reset to zero.

SECTION 6.12.    Existence; Business and Properties. The Borrower shall, and
shall cause each Restricted Subsidiary to:
(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence except (i) in the case of the
Borrower, as otherwise permitted by Article V, and (ii) in the case of any
Restricted Subsidiary, except as otherwise permitted by Article V or Article VI.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the permits, franchises,
authorizations, Intellectual Property, licenses and rights with respect thereto
necessary to the normal conduct of its business and (ii) at all times maintain
and preserve all material property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as permitted by this Agreement).

SECTION 6.13.    Maintenance of Insurance.
(a)    The Borrower shall, and shall cause its Restricted Subsidiaries to,
maintain, with financially sound and reputable insurance companies, insurance
(subject to customary deductibles and retentions) in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar businesses operating in the same or similar locations and
cause the Borrower and the Subsidiary Guarantors to be listed as insured and the
Collateral Agent to be listed as co-loss payee on property and property casualty
policies and as an additional insured on liability policies. Notwithstanding the
foregoing, the Borrower and its Restricted Subsidiaries may self-insure with
respect to such risks with respect to which companies of established reputation
in the same general line of business in the same general area usually
self-insure.
(b)    If any improvements located on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause the applicable Credit Party to (i)


122

--------------------------------------------------------------------------------





maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.
(c)    In connection with the covenants set forth in this Section 6.13, it is
understood and agreed that:
(i)    none of the Administrative Agent, the Lenders and their respective agents
or employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.13, it being understood
that (A) the Credit Parties shall look solely to their insurance companies or
any other parties other than the aforesaid parties for the recovery of such loss
or damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then the Borrower, on behalf of itself and on behalf of each of
its Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of its Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Lenders and their agents
and employees; and
(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 6.13 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Restricted Subsidiaries or the protection of their properties.

SECTION 6.14.    Payment of Taxes, etc. The Borrower shall, and shall cause each
Restricted Subsidiary to, pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrower or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 6.15.    Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and
judgments, writs, injunctions, decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, applicable to it or its property
(including without limitation the USA Patriot Act), except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 6.15 shall not apply to laws related to Taxes, which
are the subject of Section 6.14.


123

--------------------------------------------------------------------------------






SECTION 6.16.    After-Acquired Property.
(a)    Upon the acquisition by the Borrower or any Subsidiary Guarantor of any
First-Priority After-Acquired Property, or upon any additional Restricted
Subsidiary becoming a Subsidiary Guarantor that has First-Priority
After-Acquired Property, the Borrower or such Subsidiary Guarantor shall execute
and deliver such mortgages, deeds of trust, security instruments, financing
statements and other Security Documents as shall be reasonably necessary to vest
in the Collateral Agent a perfected junior-priority security interest, subject
only to Permitted Liens and Liens permitted under Section 6.10, in such
First-Priority After-Acquired Property and to have such First-Priority
After-Acquired Property (but subject to the limitations described in Article IX,
the Security Documents, the Intercreditor Agreements and limitations under
applicable local law) added to the Collateral, and thereupon all provisions of
this Agreement relating to the Collateral shall be deemed to relate to such
First-Priority After-Acquired Property to the same extent and with the same
force and effect.
(b)    [Reserved]
Notwithstanding the foregoing, if granting a security interest in any property
pursuant to the foregoing clause (a) or (b) requires the consent of a third
party, the Borrower will use commercially reasonable efforts to obtain such
consent with respect to such security interest for the benefit of the Collateral
Agent on behalf of the Secured Parties. If such third party does not consent to
the granting of such security interest after the use of such commercially
reasonable efforts, the applicable entity will not be required to provide such
security interest.
Notwithstanding the foregoing, in the event Mortgages in respect of owned real
properties to be mortgaged as security for the Loans are not in place on or
prior to the Effective Date or, with respect to any other Collateral in respect
of the Loans, security interests have not been granted on or prior to the
Effective Date, the Borrower will use commercially reasonable efforts to cause
junior-priority mortgages to be recorded with respect to the Mortgaged
Properties and, where applicable, to obtain title insurance policies insuring
the junior-priority Mortgages on the properties, in each case, subject to local
law limitation in granting of security to more than one secured party, and to
cause the taking of additional actions required to perfect the security interest
in the other Collateral required to be pledged under this Agreement and the
Security Documents, in each case within 90 days following the Effective Date, or
such later date as may be agreed by the Collateral Agent.

SECTION 6.17.    Further Instruments and Acts. Upon request of the
Administrative Agent, the Borrower shall execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purpose of this Agreement.

ARTICLE VII
    

Events of Default


124

--------------------------------------------------------------------------------






SECTION 7.01.
    Events of Default.
An “Event of Default” with respect to the Loans occurs if:
(a)    the Borrower defaults in any payment of interest on the Loans when due
and payable and such default continues for a period of 30 days,
(b)    the Borrower defaults in the payment of principal or premium, if any, of
the Loans when due at their Stated Maturity, upon optional prepayment, upon
required prepayment, upon declaration or otherwise,
(c)    the Borrower fails to comply for 120 days after receipt of written notice
given by the Administrative Agent or Lenders holding at least 30% in principal
amount of the outstanding Loans or Commitments (with a copy to the
Administrative Agent) with any of its obligations, covenants or agreements under
Section 6.02,
(d)    the Borrower or any of the Restricted Subsidiaries fails to comply for 60
days after receipt of written notice given by the Administrative Agent or
Lenders holding at least 30% in principal amount of the outstanding Loans or
Commitments (with a copy to the Administrative Agent) with its other
obligations, covenants or agreements contained in this Agreement (other than
those referred to in (a), (b) or (c) above),
(e)    the Borrower or any Significant Subsidiary (or any group of Subsidiaries
that together would constitute a Significant Subsidiary) fails to pay any
Indebtedness (other than Indebtedness owing to the Borrower or a Restricted
Subsidiary) within any applicable grace period after final maturity or the
acceleration of any such Indebtedness by the holders thereof because of a
default, in each case, if the total amount of such Indebtedness unpaid or
accelerated exceeds $125.0 million or its foreign currency equivalent,
(f)    the Borrower or any Significant Subsidiary (or any group of Subsidiaries
that together would constitute a Significant Subsidiary) pursuant to or within
the meaning of any Bankruptcy Law:
(i)    commences a voluntary case;
(ii)    consents to the entry of an order for relief against it in an
involuntary case;
(iii)    consents to the appointment of a Custodian of it or for any substantial
part of its property; or
(iv)    makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency,


125

--------------------------------------------------------------------------------





(g)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(i)    is for relief against the Borrower or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
in an involuntary case;
(ii)    appoints a Custodian of the Borrower or any Significant Subsidiary (or
any group of Subsidiaries that together would constitute a Significant
Subsidiary) or for any substantial part of its property;
(iii)    orders the winding up or liquidation of the Borrower or any Significant
Subsidiary (or any group of Subsidiaries that together would constitute a
Significant Subsidiary); or
(iv)    any similar relief is granted under any foreign laws and the order or
decree remains unstayed and in effect for 60 days,
(h)    the Borrower or any Significant Subsidiary (or any group of Subsidiaries
that together would constitute a Significant Subsidiary) fails to pay final
judgments aggregating in excess of $125.0 million or its foreign currency
equivalent (net of any amounts which are covered by enforceable insurance
policies issued by solvent carriers), which judgments are not discharged, waived
or stayed for a period of 60 days following the entry thereof,
(i)    the Subsidiary Guarantee of a Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) with
respect to the Loans ceases to be in full force and effect (except as
contemplated by the terms thereof) or the Borrower or any Subsidiary Guarantor
that qualifies as a Significant Subsidiary (or any group of Subsidiaries that
together would constitute a Significant Subsidiary) denies or disaffirms its
obligations under this Agreement or any Subsidiary Guarantee with respect to the
Loans and such Default continues for 10 days,
(j)    unless such Liens have been released in accordance with the provisions of
Section 9.19, the Security Documents or the Intercreditor Agreements, the Liens
in favor of the Lenders with respect to all or substantially all of the
Collateral cease to be valid or enforceable and such Default continues for 30
days, or the Borrower or any Subsidiary Guarantor shall assert, in any pleading
in any court of competent jurisdiction, that any such security interest is
invalid or unenforceable and, in the case of any Subsidiary Guarantor, the
Borrower fails to cause such Subsidiary Guarantor to rescind such assertions
within 30 days after the Borrower has actual knowledge of such assertions; or
(k)    the failure by the Borrower or any Subsidiary Guarantor to comply for 60
days after notice with its other agreements contained in the Security Documents
except for a failure that would not be material to the Lenders and would not
materially affect the value of the Collateral taken as a whole.
The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or


126

--------------------------------------------------------------------------------





pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body.
The term “Bankruptcy Law” means Title 11, United States Code, or any similar
Federal or state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, custodian or similar official under any
Bankruptcy Law.
A Default under clause (c), (d) or (k) of this Section 7.01 shall not constitute
an Event of Default until the Administrative Agent or Lenders holding at least
30% in principal amount of the outstanding Loans or Commitments have notified
the Borrower of the Default and the Borrower does not cure such Default within
the time specified in clause (c), (d) or (k), as applicable, after receipt of
such notice. Such notice must specify the Default, demand that it be remedied
and state that such notice is a “Notice of Default.”

SECTION 7.02.    Acceleration.
(a)    If an Event of Default (other than an Event of Default specified in
Section 7.01(f) or (g) with respect to the Borrower) occurs and is continuing,
the Administrative Agent or Lenders holding at least 30% in principal amount of
the outstanding Loans or Commitments, by notice to the Borrower, may declare the
principal of, premium, if any, and accrued but unpaid interest on all the Loans
to be due and payable. Upon the Administrative Agent’s notification to the
Borrower of such a declaration, such principal and interest shall be due and
payable immediately. If an Event of Default specified in Section 7.01(f) or (g)
with respect to the Borrower occurs, the principal of, premium, if any, and
interest on the entire principal amount of the outstanding Loans shall ipso
facto become and be immediately due and payable without any declaration or other
act on the part of the Administrative Agent or any Lender. The Lenders of a
majority in principal amount of the Loans outstanding by notice to the
Administrative Agent may rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default have been cured or waived except nonpayment of principal or
interest that has become due solely because of acceleration. No such rescission
shall affect any subsequent Default or impair any right consequent thereto.
(b)    In the event of any Event of Default specified in Section 7.01(e), such
Event of Default and all consequences thereof (excluding, however, any resulting
payment default) shall be annulled, waived and rescinded, automatically and
without any action by the Administrative Agent or the Lenders, if within 20 days
after such Event of Default arose the Borrower delivers an Officers’ Certificate
to the Administrative Agent stating that (x) the Indebtedness or guarantee that
is the basis for such Event of Default has been discharged, (y) the holders
thereof have rescinded or waived the acceleration, notice or action (as the case
may be) giving rise to such Event of Default or (z) the default that is the
basis for such Event of Default has been cured, it being understood that in no
event shall an acceleration of the principal amount of the Loans as described
above be annulled, waived or rescinded upon the happening of any such events.


127

--------------------------------------------------------------------------------






SECTION 7.03.    Other Remedies. If an Event of Default occurs and is
continuing, the Administrative Agent may pursue any available remedy at law or
in equity to collect the payment of principal of or interest on the Loans or to
enforce the performance of any provision of this Agreement or the other Loan
Documents.
The Administrative Agent may maintain a proceeding even if it does not possess
any notes evidencing the Loans or does not produce any of them in the
proceeding. A delay or omission by the Administrative Agent or any Lender in
exercising any right or remedy accruing upon an Event of Default shall not
impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default. No remedy is exclusive of any other remedy. To the extent
required by law, all available remedies are cumulative.

SECTION 7.04.    Waiver of Past Defaults. Provided the Loans are not then due
and payable by reason of a declaration of acceleration, the Required Lenders by
written notice to the Administrative Agent may waive an existing Default and its
consequences except (a) a Default in the payment of the principal of or interest
on any Loan, (b) a Default arising from the failure to prepay any Loan when
required pursuant to the terms of this Agreement or (c) a Default in respect of
a provision that under Section 9.01 cannot be amended without the consent of
each Lender affected. When a Default is waived, it is deemed cured and the
Borrower, the Administrative Agent and the Lenders will be restored to their
former positions and rights under this Agreement, but no such waiver shall
extend to any subsequent or other Default or impair any consequent right.

SECTION 7.05.    Control by Majority. The Required Lenders may direct the time,
method and place of conducting any proceeding for any remedy available to the
Administrative Agent or of exercising any trust or power conferred on the
Administrative Agent. However, the Administrative Agent may refuse to follow any
direction that conflicts with law or this Agreement or, subject to Article VIII,
that the Administrative Agent determines is unduly prejudicial to the rights of
any other Lender or that would involve the Administrative Agent in personal
liability or expenses for which it is not adequately indemnified; provided,
however, that the Administrative Agent may take any other action deemed proper
by the Administrative Agent that is not inconsistent with such direction.

SECTION 7.06.    Limitation on Suits. Except to enforce the right to receive
payment of principal, premium (if any) or interest when due, no Lender may
pursue any remedy with respect to this Agreement, the other Loan Documents or
the Loans unless:
(a)    such Lender has previously given the Administrative Agent notice that an
Event of Default is continuing;
(b)    Lenders holding at least 30% in principal amount of the Loans outstanding
have requested the Administrative Agent to pursue the remedy;
(c)    such Lender has offered the Administrative Agent security or indemnity
satisfactory to it against any loss, liability or expense;


128

--------------------------------------------------------------------------------





(d)    the Administrative Agent has not complied with such request within 60
days after the receipt of the request and the offer of security or indemnity;
and
(e)    the Required Lenders have not given the Administrative Agent a direction
inconsistent with such request within such 60-day period.

ARTICLE VIII
    

The Agents

SECTION 8.01.    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and in the other Loan
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.
(b)    The Administrative Agent and each Lender hereby irrevocably designate and
appoint the Collateral Agent as the agent with respect to the Collateral, and
each of the Administrative Agent and each Lender irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein and in the other Loan Documents, or any fiduciary relationship with any
of the Administrative Agent or the Lenders, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Collateral
Agent.

SECTION 8.02.    Delegation of Duties. The Administrative Agent and the
Collateral Agent may each execute any of its duties under this Agreement and the
other Loan Documents by or through agents, sub-agents, employees or
attorneys-in-fact (each, a “Subagent”) and shall be entitled to advice of
counsel concerning all matters pertaining to such duties; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent. If any Subagent, or successor thereto, shall die,
become incapable of acting, resign or be


129

--------------------------------------------------------------------------------





removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent until the appointment of a new Subagent. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any Subagents selected by it with reasonable care.

SECTION 8.03.    Exculpatory Provisions. No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of the Borrower, any other Credit
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by such Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other Credit Party to
perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof. The Collateral Agent shall
not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Credit Party.

SECTION 8.04.    Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent and the Collateral Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall


130

--------------------------------------------------------------------------------





be binding upon all the Lenders and all future holders of the Loans; provided
that the Administrative Agent and Collateral Agent shall not be required to take
any action that, in its opinion or in the opinion of its counsel, may expose it
to liability or that is contrary to any Loan Document or applicable Requirements
of Law.

SECTION 8.05.    Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each individual Lender, as applicable.

SECTION 8.06.    Non-Reliance on Administrative Agent, Collateral Agent and
Other Lenders. Each Lender expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or Collateral Agent hereafter taken, including any review of the affairs
of the Borrower or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or Collateral Agent to
any Lender. Each Lender represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into, the business, operations, property, financial and
other condition and creditworthiness of the Borrower and each other Credit Party
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Credit Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower or any other Credit Party that may come into the possession of the
Administrative Agent or Collateral Agent or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.


131

--------------------------------------------------------------------------------






SECTION 8.07.    Indemnification. The Lenders agree to indemnify the
Administrative Agent and the Collateral Agent, each in its capacity as such (to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective portions of the Commitments or Loans, as applicable, outstanding in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Loans in effect immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) occur, be imposed on, incurred by or asserted against the
Administrative Agent or the Collateral Agent in any way relating to or arising
out of the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable to the Administrative
Agent or the Collateral Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s, as applicable,
gross negligence, bad faith or willful misconduct as determined by a final
judgment of a court of competent jurisdiction; provided, further, that no action
taken in accordance with the directions of the Required Lenders (or such other
number or percentage of the Lenders as shall be required by the Loan Documents)
shall be deemed to constitute gross negligence, bad faith or willful misconduct
for purposes of this Section 8.07. In the case of any investigation, litigation
or proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans), this Section 8.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and the Collateral Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower; provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence, bad faith or willful
misconduct, as determined in the final judgment of a court of competent


132

--------------------------------------------------------------------------------





jurisdiction. The agreements in this Section 8.07 shall survive the payment of
the Loans and all other amounts payable hereunder.

SECTION 8.08.    Agents in Their Individual Capacity. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and any other Credit Party as though such
Agent were not an Agent hereunder and under the other Loan Documents. With
respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

SECTION 8.09.    Successor Agents. Each of the Administrative Agent and
Collateral Agent may at any time give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed) so long as no Default under Section 7.01(a),
(b), (f) or (g) is continuing, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If, in the case of a resignation of a retiring
Agent, no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above;
provided that if the retiring Agent shall notify the Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except in the case of the Collateral Agent
holding collateral security on behalf of any Secured Parties, the retiring
Collateral Agent shall continue to hold such collateral security as nominee
until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through such Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section 8.09. Upon the acceptance of a successor’s appointment as
the Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower (following
the effectiveness of such appointment) to such Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article VIII (including Section 8.07) and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its Subagents and their respective Related Parties in


133

--------------------------------------------------------------------------------





respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

SECTION 8.10.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the Collateral Agent
or any Lender, or the Administrative Agent, the Collateral Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Collateral Agent or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Bankruptcy Law or otherwise, then (a)
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred and (b)
each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent, as applicable, upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent or the Collateral Agent, as applicable, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Loan Obligations and the termination of this Agreement.

SECTION 8.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Bankruptcy Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, (i) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Loan Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Section 9.05) allowed in such judicial proceeding and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 9.05. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Loan
Obligations or the rights of any


134

--------------------------------------------------------------------------------





Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or in any such proceeding.

SECTION 8.12.    Collateral Matters. The Lenders irrevocably authorize the
Collateral Agent, at its option and in its discretion, to release any Lien on
any property granted to or held by the Collateral Agent under any Loan Document
(i) upon payment in full of all Loan Obligations (other than contingent
indemnification obligations and expense reimbursement claims to the extent no
claim therefor has been made), (ii) if approved, authorized or ratified in
writing in accordance with Section 9.01, (iii) pursuant to the Intercreditor
Agreements or the Security Documents or (iv) pursuant to Section 9.19. Upon
request by the Collateral Agent at any time, the Required Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property in accordance with this Section.

SECTION 8.13.    Intercreditor Agreements and Collateral Matters. The Lenders
hereby agree to the terms of the Senior Lien Intercreditor Agreement and
acknowledge that Citibank, N.A. (and any successor Collateral Agent under the
Security Documents and the Senior Lien Intercreditor Agreement) will be serving
as Collateral Agent for both the Secured Parties, the holders of Other
Priority-Lien Obligations and the holders of Junior Lien Obligations under the
Security Documents and the Senior Lien Intercreditor Agreement. Each Lender
hereby consents to Citibank, N.A. and any successor serving in such capacity and
agrees not to assert any claim (including as a result of any conflict of
interest) against Citibank, N.A., or any such successor, arising from the role
of the Collateral Agent under the Security Documents or the Senior Lien
Intercreditor Agreement so long as the Collateral Agent is either acting in
accordance with the express terms of such documents or otherwise has not engaged
in gross negligence or willful misconduct. The Lenders hereby agree to the terms
of the Priority Lien Intercreditor Agreement and acknowledge that Citibank, N.A.
(and any successor Collateral Agent under the Security Documents and the
Priority Lien Intercreditor Agreement) will be serving as Collateral Agent for
both the Secured Parties and the holders of Other Priority-Lien Obligations
under the Security Documents and the Priority Lien Intercreditor Agreement. Each
Lender hereby consents to Citibank, N.A. and any successor serving in such
capacity and agrees not to assert any claim (including as a result of any
conflict of interest) against Citibank, N.A., or any such successor, arising
from the role of the Collateral Agent under the Security Documents or the
Priority Lien Intercreditor Agreement so long as the Collateral Agent is either
acting in accordance with the express terms of such documents or otherwise has
not engaged in gross negligence or willful misconduct. In addition, the
Administrative Agent and the Collateral Agent shall be authorized, without the
consent of any Lender, to enter into or execute the Security Documents, the
Priority Lien Intercreditor Agreement and the Senior Lien Intercreditor
Agreement on or prior to the Effective Date, and, from time to time, to execute
or to enter into amendments of, and amendments and restatements of, the Security
Documents, the Senior Lien Intercreditor Agreement and the Priority Lien
Intercreditor Agreement and any additional and replacement intercreditor
agreements, in each case in order to effect the subordination of and to provide
for certain additional rights, obligations and limitations in respect of, any
Liens required or permitted by the terms of this Agreement to be Liens junior
to, pari passu with or senior to the Loan Obligations, that are, in each case,
incurred in accordance with Article VI of this Agreement, and to establish
certain relative rights and priorities as between the holders of the


135

--------------------------------------------------------------------------------





Loan Obligations and the holders of the Indebtedness secured by such Liens
junior to, pari passu with or senior to the Loan Obligations. Notwithstanding
the foregoing, the parties acknowledge and agree that, for so long as the Loans
outstanding on the Effective Date remain outstanding, no Indebtedness shall be
designated as or otherwise constitute “First-Priority Lien Obligations” under
(and as defined in) the Priority Lien Intercreditor Agreement unless such
Indebtedness constitutes First-Priority Lien Obligations hereunder.

SECTION 8.14.    Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Credit Party and without limiting the
obligation of any applicable Credit Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to Tax and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this Section 8.14.

ARTICLE IX
    

Miscellaneous

SECTION 9.01.    Amendments and Waivers.
(a)    Without Consent of the Lenders. The Borrower and the Administrative Agent
may amend this Agreement and the other Loan Documents, including the
Intercreditor Agreements, without notice to or consent of any Lender:
(i)    to cure any ambiguity, omission, mistake, defect or inconsistency;
(ii)    to provide for the assumption by a successor corporation, partnership or
limited liability company of the obligations of the Borrower or any Subsidiary
Guarantor under this Agreement or any other Loan Document (in each case so long
as such successor corporation, partnership or limited liability company is
designated in accordance with Article V);
(iii)    to comply with Article V;


136

--------------------------------------------------------------------------------





(iv)    to add a Subsidiary Guarantor with respect to the Loans or Collateral to
secure the Loans;
(v)    to release Collateral or a Subsidiary Guarantee as permitted by this
Agreement, the Security Documents or the Intercreditor Agreements;
(vi)    to add additional secured creditors holding Other Priority-Lien
Obligations, First-Priority Lien Obligations or other Junior Lien Obligations so
long as such obligations are not prohibited by this Agreement or the Security
Documents;
(vii)    to add to the covenants of the Borrower or any Subsidiaries for the
benefit of the Lenders or to surrender any right or power herein conferred upon
the Borrower or any Subsidiary;
(viii)    to the extent necessary to integrate any Incremental Commitment or
Extended Loans as contemplated pursuant to Section 2.23 and 2.24; and
(ix)    to make any change that does not adversely affect the rights of any
Lender.
The Intercreditor Agreements may be amended without the consent of any Lender or
Agent in connection with the permitted entry into the Intercreditor Agreements
of any class of additional secured creditors holding Other Priority-Lien
Obligations, First-Priority Lien Obligations or Junior Lien Obligations to
effectuate such entry into the Intercreditor Agreements and to make the lien of
such class equal and ratable with, pari passu with or junior to, as applicable,
the lien of the First-Priority Lien Obligations, the Loans, the Other
Priority-Lien Obligations or the Junior Lien Obligations, as applicable.
Each Lender hereunder (x) consents to the amendment of any Loan Document,
including the Intercreditor Agreements, in the manner and for the purposes set
forth in this Section 9.01(a), (y) agrees that it will be bound by and will take
no actions contrary to the provisions of any amendment to any Loan Document,
including the Intercreditor Agreements, pursuant to Section 9.01(a) and
(z) authorizes and instructs the Administrative Agent and/or the Collateral
Agent to enter into any amendment to any Loan Document, including any
Intercreditor Agreement, pursuant to this Section 9.01(a) on behalf of such
Lender. After an amendment under this Section 9.01(a) becomes effective, the
Borrower shall mail to the Administrative Agent, who shall promptly notify the
Lenders, a notice briefly describing such amendment. The failure to give such
notice to the Administrative Agent, or any defect therein, shall not impair or
affect the validity of an amendment under this Section 9.01(a).
(b)    With Consent of the Lenders. The Borrower and the Administrative Agent
may amend this Agreement and the other Loan Documents with the written consent
of the Required Lenders, and any past default or noncompliance with any
provisions may be waived with the consent of the Required Lenders.
Notwithstanding the foregoing, without the consent of each Lender of an affected
Loan, no amendment may:


137

--------------------------------------------------------------------------------





(i)    reduce the principal amount of such Loans whose Lenders must consent to
an amendment,
(ii)    reduce the rate of or extend the time for payment of interest on any
Loan,
(iii)    reduce the principal of or change the Stated Maturity of any Loan,
(iv)    reduce the premium payable (if any) upon prepayment of any Loan or
change the time at which any such premium must be paid,
(v)    make any Loan payable in money other than that stated in this Agreement,
(vi)    expressly subordinate the Loans or any related Subsidiary Guarantee to
any other Indebtedness of the Borrower or any Subsidiary Guarantor,
(vii)    impair the right of any Lender to receive payment of principal of or
premium, if any, and interest on such Lender’s Loans on or after the due dates
therefor or to institute suit for the enforcement of any payment on or with
respect to such Lender’s Loans,
(viii)    make any change in Section 7.04 or the second sentence of this Section
9.01(b) or the definition of the term “Required Lenders,” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or under any other Loan Document,
without the prior written consent of each Lender adversely affected thereby, or
(ix)    make any change in the provisions dealing with the application of
proceeds of Collateral in the Intercreditor Agreements or this Agreement that
would adversely affect the Lenders.
Except as expressly provided by this Agreement or the Security Documents,
without the consent of Lenders holding at least 66.67% of the sum of all
outstanding Loans and unused Commitments, no amendment may modify or release the
Subsidiary Guarantee of any Significant Subsidiary in any manner adverse to the
Lenders. Without the consent of Lenders holding at least 66.67% of the sum of
all outstanding Loans and unused Commitments, no amendment or waiver may release
all or substantially all of the Collateral from the Lien of the Security
Documents with respect to the Loans.
It shall not be necessary for the consent of the Lenders under this
Section 9.01(b) to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof. After an
amendment under this Section 9.01(b) becomes effective, the Borrower shall
notify the Administrative Agent of such amendment. The failure to give such
notice to the Administrative Agent, or any defect therein, shall not impair or
affect the validity of an amendment under this Section 9.01(b).


138

--------------------------------------------------------------------------------






SECTION 9.02.    Notices. Except as otherwise set forth herein, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by facsimile or electronic mail), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy or electronic mail notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth on Schedule 2.01 in the case of the other parties hereto, or to
such other address as may be hereafter notified by the respective parties
hereto:
The Borrower:
EP Energy LLC
1001 Louisiana Street
Houston, TX 77002
Attention: Dane Whitehead and Marguerite Woung-Chapman
Fax: (713) 420-6603


 
with copies to:
 
c/o Apollo Management, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention: Rakesh Wilson and John Suydam
Fax: (646) 417-6651


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Gregory Ezring, Esq.
Fax: (212) 492-0458


The Administrative Agent:
Citibank, N.A.
Global Loans
Ops 111
1615 Brett Road
New Castle, DE 19720
Attention: Dan Boselli
Fax: (212) 994-0961
email: Daniel.john.boselli@citi.com


Any other Lender:
At the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.03 shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved in writing by the Administrative
Agent; provided that the


139

--------------------------------------------------------------------------------





foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent in writing that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by them, provided that approval
of such procedures may be limited to particular notices or communications.
Documents required to be delivered pursuant to Section 6.02 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically (including as set forth in Section 9.18) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet, or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender, and (B) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

SECTION 9.03.    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

SECTION 9.04.    Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

SECTION 9.05.    Payment of Expenses; Indemnification. The Borrower agrees (a) 
to pay or reimburse the Agents for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation and
execution and delivery of, and any amendment, waiver, supplement or modification
to, this Agreement and the other Loan Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, in their
capacity as counsel to the Agents, and one counsel in each appropriate local
jurisdiction (excluding any allocated costs of in-house counsel), (b) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the


140

--------------------------------------------------------------------------------





enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Collateral Agent (unless there is an actual or perceived conflict of
interest in which case each such Person may, with the Borrower’s consent (not to
be unreasonably withheld or delayed), retain its own counsel), (c) to pay,
indemnify, and hold harmless each Agent from, any and all recording and filing
fees and (d) to pay, indemnify, and hold harmless each Lender and Agent and
their respective Related Parties from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
whether or not such proceedings are brought by the Borrower, any of its Related
Parties or any other third Person, including reasonable and documented fees,
disbursements and other charges of one primary counsel for all such Persons,
taken as a whole, and, if necessary, by a single firm of local counsel in each
appropriate jurisdiction for all such Persons, taken as a whole (unless there is
an actual or perceived conflict of interest in which case each such Person may,
with the consent of the Borrower (not to be unreasonably withheld or delayed),
retain its own counsel), with respect to (i) the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents or (ii) any Environmental Claims
involving or attributable to the actions, omissions or current or former
operations or properties of the Borrower, any of its Subsidiaries or any of the
Oil and Gas Properties (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that the Borrower shall have no obligation
hereunder to any Agent or any Lender or any of their respective Related Parties
with respect to Indemnified Liabilities to the extent (1) found by a court of
competent jurisdiction in a final non-appealable judgment to have resulted from
(i) the gross negligence, bad faith or willful misconduct of the party to be
indemnified or (ii) any material breach of any Loan Document by the party to be
indemnified or (2) arising from disputes, claims, demands, actions, judgments or
suits not arising from any act or omission by the Borrower or its Affiliates,
brought by an indemnified Person against any other indemnified Person (other
than disputes, claims, demands, actions, judgments or suits involving claims
against any Agent in its capacity as such). No Person entitled to
indemnification under clause (d) of this Section 9.05 shall be liable for any
damages arising from the use by others of any information or other materials
obtained through internet, electronic, telecommunications or other information
transmission systems (including IntraLinks or SyndTrak Online) in connection
with this Agreement or any other Loan Document, except to the extent that such
damages have resulted from the gross negligence, bad faith or willful misconduct
of the party to be indemnified or any of its Related Parties (as determined by a
court of competent jurisdiction in a final and non-appealable decision), nor
shall any such Person have any liability for any special, punitive, indirect or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Effective Date). The agreements in this
Section 9.05 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 9.05 shall not apply with respect to any Taxes other
than Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever resulting from a non-Tax claim, which shall be
governed exclusively by Section 2.17 and, to the extent set forth therein,
Section 2.10.


141

--------------------------------------------------------------------------------






SECTION 9.06.    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender other than pursuant to Section 5.01 (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.06. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.06), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) by:
(A)    providing written notice to the Borrower; and
(B)    obtaining the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed); provided that no consent of the
Administrative Agent shall be required for an assignment of any Loan to a
Lender, an Affiliate of a Lender or an Approved Fund (as defined below).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million (and shall be in an amount of an integral multiple thereof),
unless the Administrative Agent otherwise consents (which consent shall not be
unreasonably withheld or delayed); provided that contemporaneous assignments to
a single assignee made by Affiliates of Lenders and related Approved Funds shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and


142

--------------------------------------------------------------------------------





(D)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (including those described in Sections 2.17(d), (e), (h) and (i), as
applicable).
For the purposes of this Section 9.06(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.
On the first Business Day of each month, the Administrative Agent shall deliver
to the Borrower a list of each assignment made during the immediately preceding
month, which list shall include the applicable assignor, Assignee, the interest
assigned and the date of each assignment. The delivery of such list shall
satisfy the requirement set forth in Section 9.06(b)(i)(A).
(ii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section 9.06, from and after the effective date specified in each
Assignment and Acceptance, the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.06 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.06.
(iii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Lending
Office a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
at any reasonable time and from time to time upon reasonable prior notice.
(iv)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b) of this Section 9.06 and any written consent to such assignment
required by paragraph (b) of this Section 9.06, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or


143

--------------------------------------------------------------------------------





not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)    (i)    Any Lender may, without the consent of, or notice to, the
Administrative Agent or the Borrower, sell participations to one or more banks
or other entities (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents, provided that (x) such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (ii) or (iii) of the
second sentence of Section 9.01(b) that directly affects such Participant and
(y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section 9.06, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.10, 2.11 and 2.17 (subject to the limitations and
requirements of those Sections and Sections 2.12 and 9.07) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.06.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and each party hereto shall treat each person
whose name is recorded in the Participant Register as the owner of the
participation in question for all purposes of this Agreement and the other Loan
Documents, notwithstanding notice to the contrary. Without limitation of the
requirements of Section 9.06(g), no Lender shall have any obligation to disclose
all or any portion of a Participant Register to any Person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Obligations under any Loan Document)
except to the extent that such disclosure is necessary in connection with a Tax
audit or other Tax proceeding to establish that such Commitment, Loan or other
Obligation is in registered form for U.S. Federal income tax purposes.
(iii)    A Participant shall not be entitled to receive any greater payment
under Section 2.10 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld or
delayed).
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.06 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or


144

--------------------------------------------------------------------------------





assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto. In order to facilitate such pledge or assignment, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a Note, substantially in the form of Exhibit B.
(e)    Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Loans to an Affiliated Lender; provided that:
(1)    no Affiliated Lender shall have any right to (A) attend (including by
telephone) any meeting or discussion (or portion thereof) among the
Administrative Agent, the Collateral Agent or any Lender at which
representatives of the Borrower are not then present, (B) receive any
information or material prepared by the Administrative Agent, the Collateral
Agent or any Lender or any communication by or among the Administrative Agent,
the Collateral Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives (other than the right in any case to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article II), or (C) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
such other Lender under the Loan Documents;
(2)    except with respect to any amendment, modification, waiver, consent or
other action described in clause (ii), (iii), (iv) or (v) of Section 9.01(b) or
that releases all or substantially all of the value of the Subsidiary Guarantees
or the Collateral or that alters an Affiliated Lender’s pro rata share of any
payments given to all Lenders, the Loans held by an Affiliated Lender shall be
disregarded in both the numerator and denominator in the calculation of any
Lender vote (and shall be deemed to have been voted in the same percentage as
all other Lenders that are not Affiliated Lenders voted if necessary to give
legal effect to this paragraph) under any Loan Document;
(3)    the aggregate principal amount of Loans held at any one time by
Affiliated Lenders may not exceed 30% of the aggregate principal amount of all
Loans outstanding at such time under any facility under this Agreement; and
(4)    an Affiliated Lender shall represent and warrant to the assigning Lender
as of the date of any assignment to such Affiliated Lender pursuant to this
Section 9.06(e), that such Affiliated Lender does not have any MNPI with respect
to the Borrower or its Subsidiaries or their securities that has not been
disclosed to the assigning Lender (other than because such assigning Lender does
not wish to receive MNPI with respect to the Borrower or its Subsidiaries or
securities) on or prior to such date; and


145

--------------------------------------------------------------------------------





(5)    any such Loans acquired by an Affiliated Lender may, with the consent of
the Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time (and such
contribution and/or exchange shall be permitted hereunder notwithstanding the
non-pro rata reduction and repayment of such Lender’s Loans and Commitments
hereunder as a result thereof).
For the avoidance of doubt, assignments to Affiliated Institutional Lenders will
be permitted hereunder and the foregoing limitations in this clause (e) shall
not be applicable to Affiliated Institutional Lenders.
(f)    (1)    Notwithstanding anything to the contrary in this Agreement, the
Borrower may purchase by way of assignment from any Lender and become an
assignee with respect to, and each Lender shall have the right to assign and
transfer to the Borrower, at any time and from time to time, all or a portion of
such Lender’s Loans (“Permitted Loan Purchases”); provided that (A) at the time
of the effectiveness thereof, no Default or Event of Default has occurred and is
continuing or would result from such Permitted Loan Purchase and (B) the
Borrower and such assignor Lender shall execute and deliver to the
Administrative Agent a Permitted Loan Purchase Assignment and Acceptance (and,
for the avoidance of doubt, shall not be required to execute and deliver an
Assignment and Acceptance pursuant to Section 9.06(b)(ii)(C)).
(2)    With respect to each Permitted Loan Purchase, the Borrower shall
represent and warrant to the assigning Lender that, as of the date of
effectiveness of each such Permitted Loan Purchase that the Borrower does not
have any MNPI that has not been disclosed to such Lender (other than because
such assigning Lender does not wish to receive Non-Public Information) on or
prior to such date.
(3)    Upon the effectiveness of any Permitted Loan Purchase, the Loans subject
thereto shall, without further action by any Person, be deemed cancelled and no
longer outstanding for all purposes of this Agreement and the other Loan
Documents, including with respect to (1) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Loan Document,
(2) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Loan Document or (3) the
determination of Required Lenders, or for any similar or related purpose, under
this Agreement or any other Loan Document. The Administrative Agent is
authorized to make appropriate entries in the Register to reflect any
cancellation of the Loans. Permitted Loan Purchases pursuant to this
Section 9.06(f) shall not constitute voluntary prepayments for purposes of
Section 2.14. In connection with any Permitted Loan Purchase, the assignor
Lender shall, to the extent that its Loans shall have been repurchased and
assigned to the Borrower pursuant to such Permitted Loan Purchase, be released
from its obligations under this Agreement (and, in the case of a Permitted Loan
Purchase covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.05 (subject to the limitations and
requirements of such Section)), but the Borrower shall not obtain any of the
rights or obligations of a Lender under this Agreement and the provisions set
forth in Section 9.06(b)(ii) shall not apply thereto.


146

--------------------------------------------------------------------------------





(g)    Notwithstanding anything to the contrary herein, no assignment may be
made or, to the extent the list of Ineligible Institutions has been provided to
all Lenders, participation sold to an Ineligible Institution.

SECTION 9.07.    Replacements of Lenders Under Certain Circumstances.
(a)    If any Lender is a Defaulting Lender, then the Borrower shall, upon five
(5) days’ notice to the Administrative Agent and the relevant Lender, have the
right to replace such Lender by deeming such Lender to have assigned its
applicable Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent; provided that (1) such replacement does not
conflict with any Requirement of Law, (2) all Loan Obligations of the Borrower
owing to such Defaulting Lender being replaced shall be paid in full to such
Defaulting Lender concurrently with such assignment and the Borrower shall pay
any premium that would have been due if the Loans were prepaid, and (3) the
replacement Lender shall purchase the foregoing by paying to such Defaulting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. No action by or consent of the Defaulting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment, the Borrower, the Administrative Agent, such Defaulting
Lender and the replacement Lender shall otherwise comply with Section 9.06
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein). Nothing in this Section 9.07(a) shall be
deemed to prejudice any rights that the Borrower may have against any Lender
that is a Defaulting Lender.
(b)    If any Lender (i) requests reimbursement for amounts owing pursuant to
Section 2.10, 2.11 or 2.17 (other than Section 2.17(b)) or (ii) is affected in
the manner described in Section 2.10(a)(iii) and as a result thereof of the
action described in Section 2.10(b) is required to be taken, then provided no
Event of Default then exists, the Borrower shall, upon five (5) days’ notice to
the Administrative Agent and the relevant Lender, have the right to replace such
Lender by deeming such Lender to have assigned its Loans and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent; provided that (1) such replacement does not conflict with any Requirement
of Law, (2) all Loan Obligations (other than any disputed amounts pursuant to
Section 2.10, 2.11, 2.13 or 2.17, as the case may be) owing to such Lender being
replaced shall be paid in full to such Lender concurrently with such assignment
and the Borrower shall pay any premium that would have been due if the Loans
were prepaid, and (3) the replacement Lender shall purchase the foregoing by
paying to such Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. No action by or consent of the replaced Lender
shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment, the Borrower, the Administrative Agent,
such replaced Lender and the replacement Lender shall otherwise comply with
Section 9.06 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein). Any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.


147

--------------------------------------------------------------------------------





(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.01(b) requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default (other than an Event of Default
relating to the proposed amendment, waiver, discharge or termination) then
exists, the Borrower shall, upon five (5) days’ notice to the Administrative
Agent and the relevant Lender, have the right (unless such Non-Consenting Lender
grants such consent) to replace such Non-Consenting Lender by deeming such
Non-Consenting Lender to have assigned its Loans and its Commitments hereunder
to one or more assignees, reasonably acceptable to the Administrative Agent;
provided that: (1) such replacement does not conflict with any Requirement of
Law, (2) all Loan Obligations of the Borrower owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment and the Borrower shall pay any premium that
would have been due if the Loans were prepaid, and (3) the replacement Lender
shall purchase the foregoing by paying to such Non-Consenting Lender a price
equal to the principal amount thereof plus accrued and unpaid interest thereon.
No action by or consent of the Non-Consenting Lender shall be necessary in
connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment, the Borrower, the Administrative Agent, such Non-Consenting Lender
and the replacement Lender shall otherwise comply with Section 9.06 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein).

SECTION 9.08.    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

SECTION 9.09.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 9.10.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 9.11.    Submission to Jurisdiction; Consent to Service; Waivers.
(a)    The Borrower hereby irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction


148

--------------------------------------------------------------------------------





of the courts of the County and State of New York, the courts of the United
States of America for the Southern District of New York and appellate courts
from any thereof;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
respective address set forth in Section 9.02 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;
(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 9.11 any special, exemplary, punitive or consequential damages.
(b)    The Borrower, to the extent that it has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from setoff or any legal process (whether
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property or assets, hereby waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and the other Loan
Documents (it being understood that the waivers contained in this paragraph
(c) shall have the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976, as amended, and are intended to be irrevocable and not
subject to withdrawal for the purposes of such Act).

SECTION 9.12.    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Administrative Agent, the Collateral Agent nor any Lender has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the Collateral Agent and Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.


149

--------------------------------------------------------------------------------






SECTION 9.13.    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 9.14.    Confidentiality. The Administrative Agent and each Lender shall
hold all information relating to the Borrower or any Subsidiary furnished by or
on behalf of the Borrower in connection with such Lender’s evaluation of whether
to become a Lender hereunder or obtained by such Lender or the Administrative
Agent pursuant to the requirements of this Agreement (other than information
that (a) has become available to the public other than as a result of a
disclosure by such party in breach of this Section 9.14, (b) has been
independently developed by such Lender or such Agent without violating this
Section 9.14 or (c) was or becomes available to such Lender or such Agent from a
third party which, to such person’s knowledge, had not breached an obligation of
confidentiality to the Borrower or any other Credit Party) (“Confidential
Information”), confidential in accordance with its customary procedure for
handling confidential information of this nature and in any event may make
disclosure (a) as required or requested by any governmental agency or
representative thereof or any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded
or pursuant to legal process or to such Lender’s or the Administrative Agent’s
attorneys, professional advisors or independent auditors or Affiliates, (b) as
part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (c) in order to enforce its rights under any Loan Document in a
legal proceeding, (d) to any pledgee under Section 9.06 or any other prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such person shall agree to keep the same confidential in
accordance with this Section 9.14 or terms substantially similar to this Section
9.14) and (e) to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.14 or terms
substantially similar to this Section 9.14); provided that in no event shall any
Lender or the Administrative Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary of the Borrower.

SECTION 9.15.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledge its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, and its Affiliates, on the one
hand, and the Administrative Agent and the other Agents, on the other hand, and
the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and each other Agent each is and has
been acting


150

--------------------------------------------------------------------------------





solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower, or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor any other Agent has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any other Agent has advised or is currently advising
the Borrower or any of their respective Affiliates on other matters) and neither
the Administrative Agent nor any other Agent has any obligation to the Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the other Agents and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any other Agent has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the other Agents have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the other Agents with respect to any breach
or alleged breach of agency or fiduciary duty.

SECTION 9.16.    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender to identify the Credit Parties in
accordance with the USA Patriot Act.

SECTION 9.17.    Conversion of Currencies.
(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with


151

--------------------------------------------------------------------------------





the Judgment Currency; if the amount of the Agreement Currency so purchased is
less than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrower contained in this Section 9.17 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 9.18.    Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Co-Lead Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Material that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Co-Lead Arrangers and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws, (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor” and (iv) the Administrative
Agent and the Co-Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

SECTION 9.19.    Release of Liens.
(a)    Notwithstanding anything to the contrary in the Security Documents,
Collateral may be released from the Lien and security interest created by the
Security Documents to secure the Loans and obligations under this Agreement at
any time or from time to time in accordance with the provisions of the
Intercreditor Agreements or as provided hereby. The applicable property and
assets included in the Collateral shall be automatically released from the Liens
securing the Loans, and the applicable Subsidiary Guarantor shall be
automatically released from its obligations under this Agreement and the
Security Documents, under any one or more of the following circumstances or any
applicable circumstance as provided in the Intercreditor Agreements or the
Security Documents:
(1)    upon the Discharge of First-Priority Lien Obligations and concurrent
release of all other Liens on such property or assets (except cash collateral in
respect of any letters of credit) securing First-Priority Lien Obligations
(including all commitments and letters of credit thereunder); provided, however,
that if the Borrower or any Subsidiary Guarantor subsequently incurs
First-Priority Lien Obligations that are secured by Liens on property or assets
of the Borrower or any Subsidiary Guarantor and the


152

--------------------------------------------------------------------------------





related Liens are incurred in reliance on clause (6)(B) or (6)(C) of the
definition of “Permitted Liens,” then the Borrower and the Subsidiary Guarantors
will be required to reinstitute the security arrangements with respect to such
Collateral in favor of the Loans, which Liens securing the Loan Obligations will
be junior priority Liens on the Collateral securing such First-Priority Lien
Obligations to the same extent provided by the Security Documents and on the
terms and conditions of the security documents relating to such First-Priority
Lien Obligations, with the junior priority Lien held by the Collateral Agent or
other representative designated by the Borrower to hold the junior priority
Liens for the benefit of the Lenders and subject to the Senior Lien
Intercreditor Agreement and the Priority Lien Intercreditor Agreement or one or
more intercreditor agreements that provide the administrative agent or
collateral agent substantially the same rights and obligations as afforded under
the Senior Lien Intercreditor Agreement and the Priority Lien Intercreditor
Agreement;
(2)    to enable the Borrower and its Subsidiaries to consummate the disposition
of such property or assets to a Person that is not the Borrower or a Subsidiary
Guarantor to the extent not prohibited under Section 6.06;
(3)    in respect of the property and assets of a Subsidiary Guarantor, (i) upon
the designation of such Subsidiary Guarantor to be an Unrestricted Subsidiary in
accordance with Section 6.04 and the definition of “Unrestricted Subsidiary,”
and such Subsidiary Guarantor shall be automatically released from its
obligations hereunder and under the Security Documents or (ii) upon the release
of such Subsidiary Guarantee pursuant to Section 9.20;
(4)    in respect of the property and assets of a Subsidiary Guarantor, upon the
release or discharge of the guarantee by such Subsidiary Guarantor of the
Obligations under the Credit Agreement or any other Indebtedness which resulted
in the obligation to become a Subsidiary Guarantor;
(5)    in respect of any assets or property constituting Collateral, upon the
release of the security interests in such assets or property securing any
First-Priority Lien Obligations, other than in connection with a Discharge of
First-Priority Lien Obligations; and
(6)    as provided in Section 9.01.
(b)    Notwithstanding the foregoing, if an Event of Default exists on the date
of Discharge of First-Priority Lien Obligations, the junior priority Liens on
the Collateral securing the Loans will not be released, except to the extent the
Collateral or any portion thereof was disposed of in order to repay the
First-Priority Lien Obligations secured by the Collateral, and thereafter the
Collateral Agent (or another designated representative appointed pursuant to the
terms of the Priority Lien Intercreditor Agreement) will have the right to
foreclose or direct the RBL Agent to foreclose upon the Collateral (but in such
event, the Liens on the Collateral securing the Loan Obligations will be
released when such Event of Default and all other Events of Default cease to
exist).


153

--------------------------------------------------------------------------------





(c)    In connection with any termination or release pursuant to this
Section 9.19 or a release of a Subsidiary Guarantee pursuant to Section 9.20,
the Collateral Agent shall execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release (including, without limitation,
UCC termination statements), and will duly assign and transfer to such Credit
Party, such of the Pledged Collateral (as defined in the Collateral Agreement)
that may be in the possession of the Collateral Agent and has not theretofore
been sold or otherwise applied or released pursuant to this Agreement or the
Security Documents. Any execution and delivery of documents pursuant to this
Section 9.19 shall be without recourse to or warranty by the Collateral Agent.
In connection with any release pursuant to this Section 9.19 or 9.20, the Credit
Party shall be permitted to take any action in connection therewith consistent
with such release including, without limitation, the filing of UCC termination
statements. Upon the receipt of any necessary or proper instruments of
termination, satisfaction or release prepared by the Borrower, the Collateral
Agent shall execute, deliver or acknowledge such instruments or releases to
evidence the release of any Collateral permitted to be released pursuant to this
Agreement or the Security Documents or the Intercreditor Agreements.
The security interests in all Collateral securing the Loans also will be
released upon payment in full of the principal of, together with accrued and
unpaid interest on, the Loans and all other Obligations under this Agreement and
the Security Documents that are due and payable at or prior to the time such
principal, together with accrued and unpaid interest, are paid.

SECTION 9.20.    Release of Subsidiary Guarantee. Each Subsidiary’s Subsidiary
Guarantee shall be automatically released upon:
(1)    the sale, disposition, exchange or other transfer (including through
merger, consolidation, amalgamation or otherwise) of the Capital Stock
(including any sale, disposition or other transfer following which the
applicable Subsidiary Guarantor is no longer a Restricted Subsidiary), of the
applicable Subsidiary Guarantor if such sale, disposition, exchange or other
transfer is made in a manner not in violation of this Agreement;
(2)    the designation of such Subsidiary Guarantor as an Unrestricted
Subsidiary in accordance with Section 6.04 and the definition of “Unrestricted
Subsidiary”;
(3)    the release or discharge of the guarantee by such Subsidiary Guarantor of
the Obligations under the Credit Agreement or other Indebtedness or the
guarantee of any other Indebtedness which resulted in the obligation to
guarantee the Loans;
(4)    discharge of the Loan Obligations in accordance with the terms hereof;
(5)    such Restricted Subsidiary ceasing to be a Subsidiary as a result of any
foreclosure of any pledge or security interest in favor of First-Priority Lien
Obligations, subject to, in each case, the application of the proceeds of such
foreclosure in the manner described in Section 9.19;


154

--------------------------------------------------------------------------------





(6)    the occurrence of a Covenant Suspension Event and
(7)    as provided in Section 9.01.
A Restricted Subsidiary’s Subsidiary Guarantee shall also be automatically
released upon the applicable Subsidiary ceasing to be a Subsidiary as a result
of any foreclosure of any pledge or security interest securing Bank Indebtedness
or other exercise of remedies in respect thereof.

SECTION 9.21.    Acknowledgment and Consent to Bail-In of EEA Financial
Intuitions. Solely to the extent any Lender that is an EEA Financial Institution
is a party to this Agreement and notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.



EXHIBIT A TO
TERM LOAN AGREEMENT


[FORM OF]
ASSIGNMENT AND ACCEPTANCE1 




This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). It is understood that the rights


155

--------------------------------------------------------------------------------







and obligations of the Assignor and the Assignee hereunder are several and not
joint. Capitalized terms used but not defined herein shall have the meanings
given to them in the Term Loan Agreement identified below (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full. The benefit of
each Security Document shall be maintained in favor of the Assignee (without
prejudice to Section 8.06 of the Term Loan Agreement).


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender under the Term Loan Agreement) against
any person, whether known or unknown, arising under or in connection with the
Term Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by the Assignor.


 

1 
To be used in the case of any sale, assignment or transfer by or to a Lender
that is not the Borrower.



A-2-1

--------------------------------------------------------------------------------







1.
Assignor: __________________________
 
 
2.
Assignee: __________________________
 
 
3.
Is Assignee a Lender/an Affiliate of a Lender/an Approved Fund? Yes: ⁪ No: ⁪
Specify if “Yes”: _________________________.
 
 
4.
Is Assignee an “Affiliated Lender”: Yes: ⁪ No: ⁪
Specify if “Yes”: __________________________.
 
 
5.
Is Assignee an Ineligible Institution? Yes: ⁪ No: ⁪
If “Yes,” no assignment may be made without the prior written consent of the
Borrower.
 
 
6.
Borrower: EP Energy LLC, a Delaware limited liability company (the “Borrower”).
 
 
7.
Administrative Agent: Citibank, N.A., as the Administrative Agent, under the
Term Loan Agreement.
 
 
8.
Term Loan Agreement: Term Loan Agreement, dated as of August 24, 2016 among the
Borrower, the Lenders party thereto from time to time and Citibank, N.A., as
Administrative Agent and Collateral Agent.
 
 





9.
Assigned Interest:



Loans
Aggregate Amount of
Loans of all Lenders
Amount of
Loans Assigned
Percentage Assigned of
Loans of all Lenders2
Loans
$
$
   %
[ ]3
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].


10.    Notice and Wire Instructions:


 

2 
Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

3 
In the event any new Class of Loans is established under Section 2.23 or 2.24 of
the Term Loan

Agreement, refer to the Class of Loans assigned.




A-2-2

--------------------------------------------------------------------------------







 
[NAME OF ASSIGNOR]
 
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
 
 
 
 
Notices:
 
 
Notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Attention:
 
 
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
with a copy to:
 
 
with a copy to:
 
 
 
 
 
 
 
 
 
      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Attention:
 
 
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
Wire Instructions:
 
 
Wire Instructions:
 







A-2-3

--------------------------------------------------------------------------------










The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]
By:
 
 
 
Name:
 
Title:



ASSIGNEE


[NAME OF ASSIGNEE]
By:
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------







Accepted [and Consented to]: 1 


CITIBANK, N.A., as Administrative Agent
 
 
By:
 
 
 
 
 
Name:
Title:



































































 

1 To be added only if the consent of the Administrative Agent is required by the
terms of the Term Loan Agreement. See Section 9.06(b) of the Term Loan
Agreement.





--------------------------------------------------------------------------------






ANNEX 1 TO EXHIBIT A TO
TERM LOAN AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, other than as to the matters set
forth in this Section 1, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or other Affiliates or any other person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or other Affiliates or any other person of any of their respective
obligations under any Loan Document.
2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement [(subject to the
limitations set forth in Section 9.06(e) of the Term Loan Agreement)]1, (ii) it
is not an Ineligible Institution and otherwise satisfies all other requirements,
if any, specified in the Term Loan Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Term
Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.02 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) attached
 

1    Insert if Assignee is an Affiliated Lender.







--------------------------------------------------------------------------------







hereto is any documentation required to be delivered by it pursuant to the terms
of the Term Loan Agreement (including pursuant to Section 2.17(d), (e), (h) and
(i)), duly completed and executed by the Assignee, (vii) if it is a Non-U.S.
Lender, attached to this Assignment and Acceptance is any documentation required
to be delivered by it pursuant to the terms of the Term Loan Agreement, duly
completed and executed by the Assignee and (viii) [it is not an Affiliated
Lender][if it is an Affiliated Lender, on the date hereof it does not have any
MNPI with respect to the Borrower or its Subsidiaries or their securities that
has not been disclosed to the Assignor (other than because the Assignor does not
wish to receive MNPI with respect to the Borrower or its Subsidiaries or their
securities) on or prior to the date hereof]2; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender and, based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
3.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
4.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
fax or other electronic delivery shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance. This Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.
[Remainder of page intentionally left blank]






 

2  
Insert first option if Assignee is not an Affiliated Lender. Insert second
option if Assignee is an Affiliated Lender.



2

--------------------------------------------------------------------------------






EXHIBIT B TO


TERM LOAN AGREEMENT


[FORM OF] NOTE


$                                        __________ __, 20__


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Term Loan Agreement (as hereinafter defined), the
principal amount of each Loan, in an aggregate amount not to exceed __________
DOLLARS ($__________), from time to time made by the Lender to the Borrower
under that certain Term Loan Agreement, dated as of August 24, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Term Loan Agreement”), among the Borrower, the Lenders from time to
time party thereto, and Citibank, N.A., as Administrative Agent and Collateral
Agent. Capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Term Loan Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Term Loan Agreement.
All payments of principal and interest on the Loans shall be made to the
Administrative Agent for the account of the Lender in U.S. Dollars in
immediately available funds at the Administrative Agent’s Lending Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Term Loan Agreement.
This Note is one of the Notes referred to in the Term Loan Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Subsidiary Guarantee and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Term Loan Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Term Loan Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
The Lender and any subsequent owner and holder of this Note shall, and is hereby
authorized to, make a notation on Schedule A attached hereto of the date and the
amount of each Loan and the date and the amount of the payment of principal
thereon, which notation shall be conclusive in the absence of manifest error,
and, prior to any transfer of this Note, the Lender shall endorse the
outstanding principal amount of this Note on Schedule A attached hereto;
provided, however, that failure to make such notation or any error in such
notation shall not adversely affect the Lender’s rights with respect to the
Loans.
[Signature page follows.]





--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK AND IS EXECUTED AS OF THE DATE FIRST
WRITTEN ABOVE.


EP ENERGY LLC






By:                         
Name:
Title:







--------------------------------------------------------------------------------









Schedule A
LOANS AND PRINCIPAL PAYMENTS
Amount of Loan Made Amount of Principal Repaid Unpaid Principal Balance
Date
Amount
Interest
Paid
 
Date
Amount
Date
Total
Notation made by:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






EXHIBIT E TO
TERM LOAN AGREEMENT


[FORM OF]
INTEREST PERIOD ELECTION REQUEST




Citibank, N.A.
[ADDRESS]
Attention: [_____]



[Date]


Ladies and Gentlemen:


Reference is made to the Term Loan Agreement dated as of August 24, 2016, among
EP Energy LLC, a Delaware limited liability company (the “Borrower”), the
Lenders from time to time party thereto and Citibank, N.A., as administrative
agent and collateral agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Term Loan Agreement.
The Borrower hereby irrevocably notifies the Administrative Agent of its
election (the “Election”) pursuant to Section 2.22 of the Term Loan Agreement to
convert or continue a Borrowing, and in connection with the foregoing hereby
provides the following information with respect thereto:
(i)    Borrowing to which Election applies:
Principal Amount:                                     
Class of Borrowing: 1                                    
Type of Borrowing: 2                                    
Interest Period:3                                        
(if LIBOR Borrowing)


(ii)    Effective Date of Election (which is a Business
Day):                    


(iii)    Resulting Borrowings(s)
    
 

1 Specify a Borrowing of Loans made pursuant to Section 2.01(a) of the Term Loan
Agreement on the Effective Date or Loans of another Class established pursuant
to Section 2.23 or 2.24 of the Term Loan Agreement.
2 Specify a LIBOR Borrowing or an ABR Borrowing.
3 The initial Interest Period applicable to a LIBOR Borrowing shall be subject
to the definition of “Interest Period” in the Term Loan Agreement.





--------------------------------------------------------------------------------







Resulting Borrowing (1)
Principal Amount (or % of
Borrowing in (i)):                                
Type of Borrowing:4                                 
Interest Period:5                                    
(if LIBOR Borrowing)


Resulting Borrowing (2) 6 
Principal Amount (or % of
Borrowing in (i)):                                
Type of Borrowing: 7                                 
Interest Period: 8                                    
(if LIBOR Borrowing)


EP ENERGY LLC
 
 
By:
 
 
 
 
 
Name:
Title:



























 



4 Specify a LIBOR Borrowing or an ABR Borrowing.
5 The Interest Period applicable to a LIBOR Borrowing shall be subject to the
definition of “Interest Period” in the Term Loan Agreement.
6 Add as many resulting Borrowings as applicable.
7 Specify a LIBOR Borrowing or an ABR Borrowing.
8 The Interest Period applicable to a LIBOR Borrowing shall be subject to the
definition of “Interest Period” in the Term Loan Agreement.





--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of August 24, 2016 (as
amended, supplemented or otherwise modified from time to time) (the “Term Loan
Agreement”), among EP Energy LLC, a Delaware limited liability company (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Term Loan Agreement.
Pursuant to the provisions of Section 2.17(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall furnish the Borrower and the Administrative Agent a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made by the Borrower or the Administrative Agent to the undersigned, or in
either of the two calendar years preceding each such payment.
[Signature Page Follows]





--------------------------------------------------------------------------------







[Foreign Lender]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]







--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of August 24, 2016 (as
amended, supplemented or otherwise modified from time to time) (the “Term Loan
Agreement”), among EP Energy LLC, a Delaware limited liability company (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Term Loan Agreement.
Pursuant to the provisions of Section 2.17(e) of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners (within the meaning of Treasury Regulations Section
1.1441-1(c)(6)) of payments on such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.
[Signature Page Follows]





--------------------------------------------------------------------------------





[Foreign Lender]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]







--------------------------------------------------------------------------------






EXHIBIT F-3
FORM OF NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of August 24, 2016 (as
amended, supplemented or otherwise modified from time to time) (the “Term Loan
Agreement”), among EP Energy LLC, a Delaware limited liability company (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Term Loan Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.06(c) of the Term
Loan Agreement, the undersigned hereby certifies that (i) it is the sole record
and beneficial owner of the participation in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.
[Signature Page Follows]





--------------------------------------------------------------------------------





[Foreign Participant]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]









--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Term Loan Agreement dated as of August 24, 2016 (as
amended, supplemented or otherwise modified from time to time) (the “Term Loan
Agreement”), among EP Energy LLC, a Delaware limited liability company (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and Citibank, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Term Loan Agreement.
Pursuant to the provisions of Section 2.17(e) and Section 9.06(c) of the Term
Loan Agreement, the undersigned hereby certifies that (i) it is the sole record
owner of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners
(within the meaning of Treasury Regulations Section 1.1441-1(c)(6)) of payments
on such participation, (iii) neither the undersigned nor any of its direct or
indirect partners/members is a bank within the meaning of Section 881(c)(3)(A)
of the Code, (iv) none of its direct or indirect partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its direct or
indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.
[Signature Page Follows]





--------------------------------------------------------------------------------





[Foreign Participant]
By:
        
Name:    
Title:    

[Address]
Dated:    ______________________, 20[ ]









--------------------------------------------------------------------------------






EXHIBIT G TO
TERM LOAN AGREEMENT
[FORM OF]
PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE
This Permitted Loan Purchase Assignment and Acceptance (this “Permitted Loan
Purchase Assignment and Acceptance”) is dated as of the Effective Date set forth
below and is entered into by and between [Insert name of Assignor] (the
“Assignor”) and EP Energy LLC, a Delaware limited liability company (the
“Borrower”). It is understood that the rights and obligations of the Assignor
and the Borrower hereunder are several and not joint. Capitalized terms used but
not defined herein shall have the meanings given to them in the Term Loan
Agreement identified below (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”). The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Permitted Loan
Purchase Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Borrower, and the Borrower hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the terms of the Standard Terms
and Conditions and the Term Loan Agreement (including Section 9.06(f) thereof),
as of the Effective Date inserted by the Administrative Agent as contemplated
below, all of the Assignor’s rights and obligations in its capacity as a Lender
under the Term Loan Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (the rights and
obligations sold and assigned pursuant to the above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Permitted
Loan Purchase Assignment and Acceptance, without representation or warranty by
the Assignor.





--------------------------------------------------------------------------------







1.
Assignor: __________________________
 
 
2.
Assignee: EP Energy LLC, a Delaware limited liability company
 
 
3.
Borrower: EP Energy LLC, a Delaware limited liability company
 
 
4.
Administrative Agent: Citibank, N.A., as the Administrative Agent under the Term
Loan Agreement
 
 
5.
Term Loan Agreement: Term Loan Agreement, dated as of August 24, 2016, among the
Borrower, the Lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent and Collateral Agent.



6.
Assigned Interest:



Loans
Aggregate Amount of
Loans of all Lenders
Amount of
Loans Assigned
Percentage Assigned of
Loans of all Lenders1
Loans
$
$
   %
[ ]2
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].


7.    Notice and Wire Instructions:




























 

1 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
2 In the event any new Class of Loans is established under Section 2.23 or 2.24
of the Term Loan
Agreement, refer to the Class of Loans assigned.







--------------------------------------------------------------------------------







 
[NAME OF ASSIGNOR]
 
 
EP ENERGY LLC
 
 
 
 
 
 
 
 
 
 
Notices:
 
 
Notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Attention:
 
 
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
with a copy to:
 
 
with a copy to:
 
 
 
 
 
 
 
 
 
      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Attention:
 
 
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
Wire Instructions:
 
 
Wire Instructions:
 






--------------------------------------------------------------------------------







The terms set forth in this Permitted Loan Purchase Assignment and Acceptance
are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
By: _____________________________
 
Name:
 
Title:



BORROWER
EP ENERGY LLC
By: _____________________________
 
Name:
 
Title:








--------------------------------------------------------------------------------







Accepted:  


CITIBANK, N.A., as Administrative Agent
 
 
By:
 
 
 
 
 
Name:
Title:










--------------------------------------------------------------------------------






ANNEX 1 OF EXHIBIT G TO
TERM LOAN AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE
1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Permitted Loan Purchase Assignment and Acceptance and to consummate
the transactions contemplated and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Term Loan Agreement or any other Loan Document, other than as to the matters
set forth in this Section 1, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document.
2.    Assignee. The Borrower represents and warrants that (a) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby, (b) as of the Effective Date, no Default or
Event of Default has occurred and is continuing or would result from the
Permitted Loan Purchase pursuant hereto and (c) on the date hereof, it does not
have any MNPI that has not been disclosed to the Assignor (other than because
the Assignor does not wish to receive Non-Public Information) on or prior to the
date hereof.
3.    Cancelation. Upon the Effective Date, the Assigned Interest shall, without
further action by any Person, be deemed cancelled and no longer outstanding for
all purposes of the Term Loan Agreement and the other Loan Documents, including
with respect to (i) the making of, or the application of, any payments to the
Lenders under the Term Loan Agreement or any other Loan Document, (ii) the
making of any request, demand, authorization, direction, notice, consent or
waiver under the Term Loan Agreement or any other Loan Document or (iii) the
determination of Required Lenders, or for any similarly related purpose, under
the Term Loan Agreement or any other Loan Document.
4.     General Provisions. This Permitted Loan Purchase Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Permitted Loan Purchase
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument.





--------------------------------------------------------------------------------







Delivery of an executed counterpart of a signature page of this Permitted Loan
Purchase Assignment and Acceptance by fax or other electronic delivery shall be
effective as delivery of a manually executed counterpart of this Permitted Loan
Purchase Assignment and Acceptance. This Permitted Loan Purchase Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.
EXHIBIT H TO
TERM LOAN AGREEMENT


[FORM OF]
NOTICE OF BORROWING




Citibank, N.A.
[ADDRESS]
Attention: [_____]




[Date]


Ladies and Gentlemen:


Reference is made to the Term Loan Agreement, dated as of August 24, 2016, among
EP Energy LLC, a Delaware limited liability company (the “Borrower”), the
Lenders from time to time party thereto and Citibank, N.A., as Administrative
Agent and Collateral Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Term Loan Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03 of the Term Loan
Agreement that it requests a Borrowing under the Term Loan Agreement, and in
that connection sets forth below the terms on which such Borrowing is requested
to be made:


(A)    The Aggregate Principal Amount of Borrowing:                    
            


(B)    Date of Borrowing                                
(which is a Business Day):
        
    















--------------------------------------------------------------------------------







(C)    Type of Borrowing:1                                



(D)    Interest Period (if LIBOR Borrowing):2                        




(E)    Class of the Loans:                                




(F)    The Location and Number of the                        
Borrower’s Account to which Funds            
are to be Disbursed:






EP ENERGY LLC
 
 
By: __________________________
 
 
Name:
Title:











































 

1     Specify a LIBOR Borrowing or an ABR Borrowing.
2 
The Interest Period applicable to a LIBOR Borrowing shall be subject to the
definition of “Interest Period” in the Term Loan Agreement.






--------------------------------------------------------------------------------






EXHIBIT I TO
TERM LOAN AGREEMENT


[FORM OF
COMPLIANCE CERTIFICATE]
EP ENERGY LLC
OFFICER’S CERTIFICATE

__________ ___, ______
The undersigned hereby certify on behalf of EP Energy LLC, a Delaware limited
liability company (the “Borrower”), each in his capacity as an Authorized
Officer of the Borrower (and not in his personal capacity), that:
(1)    We are, respectively, the duly elected [_____]1 and [_____] of the
Borrower;
(2)    Each of us has reviewed the terms of that certain Term Loan Agreement,
dated as of August 24, 2016, among the Borrower, the Lenders party thereto and
Citibank, N.A., as administrative agent and collateral agent (the “Term Loan
Agreement”; capitalized terms used herein but not otherwise defined shall have
the meanings ascribed thereto in the Term Loan Agreement), and in the course of
the performance of our duties as Authorized Officers of the Borrower, we would
normally have knowledge of any Default; and
(3)    Based upon the review and examination described in paragraph (2) above,
[we do not know of any Default that occurred during the fiscal year of the
Borrower ended [_____]][the following Default(s) occurred during the fiscal year
of the Borrower ended [_____]]:
[If any Default has occurred, describe the Default, its status and what action
the Borrower is taking or proposes to take with respect thereto.]
[Signature Page follows]






 

1
Must be the principal executive officer, principal financial officer, treasurer
or principal accounting officer.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
first written above.
EP ENERGY LLC


By: ______________________________
 
Name:  
Title:



By: _______________________________
 
Name:  
Title:












--------------------------------------------------------------------------------






EXHIBIT J TO
TERM LOAN AGREEMENT


[FORM OF]
COLLATERAL AGREEMENT


Separately filed.







--------------------------------------------------------------------------------






EXHIBIT K TO
TERM LOAN AGREEMENT


[FORM OF]
PLEDGE AGREEMENT


Separately filed.







--------------------------------------------------------------------------------






EXHIBIT L TO
TERM LOAN AGREEMENT


[FORM OF]
SENIOR LIEN INTERCREDITOR AGREEMENT


Separately filed.









--------------------------------------------------------------------------------






EXHIBIT N TO
TERM LOAN AGREEMENT


[FORM OF]
PRIORITY LIEN INTERCREDITOR AGREEMENT


Separately filed.







--------------------------------------------------------------------------------








Schedule 3.01
Jurisdiction of Formation; Good Standing
Entity
Jurisdiction
EP Energy LLC
Delaware


Everest Acquisition Finance Inc.
Delaware, New York






EP Energy Management, L.L.C.
Delaware, Alabama, Arkansas, Colorado, Kansas, Louisiana, Michigan, Mississippi,
Montana, Nebraska, New Mexico, North Dakota, Oklahoma, South Dakota, Texas,
Utah, Washington, Wyoming




EP Energy E&P Company, L.P.
Delaware, Alabama, Arkansas, Colorado, Indiana, Kansas, Louisiana, Mississippi,
Montana, New Mexico, North Dakota, Oklahoma, Pennsylvania, Texas, Utah, West
Virginia, Wyoming




EP Energy Resale Company, L.L.C.
Delaware, Louisiana, Montana, North Dakota, Texas, Utah
EP Energy Global LLC
Delaware, Texas








--------------------------------------------------------------------------------






Schedule 3.19


Material Commodity Hedging Agreements




See attached.









--------------------------------------------------------------------------------






Hedge Agreements
1.
ISDA Master Agreement and Schedule, dated as of November 7, 2012, and as amended
on June 16, 2016, by and between EP Energy LLC and Merrill Lynch Commodities,
Inc.

2.
ISDA Master Agreement and Schedule, dated as of August 1, 2012, by and between
EP Energy LLC and Bank of Montreal

3.
ISDA Master Agreement and Schedule, dated as of July 24, 2012, by and between EP
Energy LLC and Canadian Imperial Bank of Commerce.

4.
ISDA Master Agreement and Schedule, dated as of July 17, 2012, by and between EP
Energy LLC and Citibank, N.A.

5.
ISDA Master Agreement and Schedule, dated as of November 27, 2012, by and
between EP Energy LLC and Credit Suisse International

6.
ISDA Master Agreement and Schedule, dated as of May 29, 2012, by and between EP
Energy LLC and Deutsche Bank AG

7.
ISDA Master Agreement and Schedule, dated as of June 21, 2013, by and between EP
Energy LLC and ING Capital Markets LLC

8.
ISDA Master Agreement and Schedule, dated as of June 22, 2012, by and between EP
Energy LLC and J. Aron & Company

9.
ISDA Master Agreement and Schedule, dated as of May 24, 2012, by and between EP
Energy LLC and JPMorgan Chase Bank, National Association

10.
ISDA Master Agreement and Schedule, dated as of July 24, 2012, by and between EP
Energy LLC and Morgan Stanley Capital Group Inc.

11.
ISDA Master Agreement and Schedule, dated as of July 24, 2012, by and between EP
Energy LLC and The Bank of Nova Scotia

12.
ISDA Master Agreement and Schedule, dated as of November 20, 2012, by and
between EP Energy LLC and Societe Generale

13.
ISDA Master Agreement and Schedule, dated as of April 3, 2013, by and between EP
Energy LLC and The Toronto-Dominion Bank






--------------------------------------------------------------------------------







14.
ISDA Master Agreement and Schedule, dated as of July 25, 2012, by and between EP
Energy LLC and UBS AG

15.
ISDA Master Agreement and Schedule, dated as of June 26, 2012, by and between EP
Energy LLC and Wells Fargo Bank, National Association






--------------------------------------------------------------------------------








Deal ID
Deal Type
Commodity
Counterparty
Trade Date
Buy/Sell
 Daily Volume
Term
Price
Call/Put
 Strike
MTM as of 8-9-2016
1301818
IR Swap
Currency
CITIBANK, N.A.
7/19/2012
B
200,000,000
3/31/2017
—
N/A
 
$(182,733)
1301819
IR Swap
Currency
Deutsche Bank AG (New York)
7/19/2012
B
200,000,000
3/31/2017
—
N/A
 
$(182,733)
1301820
IR Swap
Currency
Deutsche Bank AG (New York)
7/24/2012
B
100,000,000
3/31/2017
—
N/A
 
$(56,678)
1301821
IR Swap
Currency
Bank of Nova Scotia
7/24/2012
B
100,000,000
3/31/2017
—
N/A
 
$(56,678)
1302092
CAL SWP
Crude
Merrill Lynch Commodities, Inc.
7/19/2013
S
1,000
Bal -16
84
N/A
 
$5,659,730
1302093
CAL SWP
Crude
Merrill Lynch Commodities, Inc.
7/22/2013
S
1,000
Bal -16
84
N/A
 
$5,705,579
1302094
CAL SWP
Crude
Merrill Lynch Commodities, Inc.
7/22/2013
S
1,000
Bal -16
84
N/A
 
$5,662,595
1302095
CAL SWP
Crude
Merrill Lynch Commodities, Inc.
7/23/2013
S
1,000
Bal -16
84
N/A
 
$5,705,579
1302096
CAL SWP
Crude
Bank of Nova Scotia
7/23/2013
S
1,000
Bal -16
84
N/A
 
$5,669,759
1302104
CAL SWP
Crude
Merrill Lynch Commodities, Inc.
7/24/2013
S
250
Bal -16
84
N/A
 
$1,413,858
1302140
CAL SWP
Crude
CANADIAN IMPERIAL BANK OF COMMERCE
9/12/2013
S
1,000
Bal -16
86
N/A
 
$5,999,297
1302142
CAL SWP
Crude
CITIBANK, N.A.
9/12/2013
S
1,000
Bal -16
86
N/A
 
$5,984,969
1302143
CAL SWP
Crude
CITIBANK, N.A.
9/13/2013
S
1,000
Bal -16
86
N/A
 
$5,984,969
1302144
CAL SWP
Crude
CANADIAN IMPERIAL BANK OF COMMERCE
9/16/2013
S
1,000
Bal -16
86
N/A
 
$5,999,297
1302145
CAL SWP
Crude
JPMorgan Chase Bank, National Association
9/18/2013
S
1,000
Bal -16
86
N/A
 
$5,999,297
1302146
CAL SWP
Crude
J. Aron
9/18/2013
S
1,000
Bal -16
87
N/A
 
$6,060,906
1302157
FFSW
Nat Gas
J. Aron
12/9/2013
S
10,000
Bal -16
4
N/A
 
$1,699,290
1302158
FFSW
Nat Gas
Bank of Nova Scotia
12/9/2013
S
10,000
Bal -16
4
N/A
 
$1,702,336
1302160
CAL SWP
Crude
CANADIAN IMPERIAL BANK OF COMMERCE
12/12/2013
S
1,000
Bal -16
84
N/A
 
$5,655,432
1302182
CAL SWP
Crude
Bank of Nova Scotia
12/13/2013
S
1,000
Bal -16
84
N/A
 
$5,655,432
1302198
FFSW
Crude
CITIBANK, N.A.
1/7/2014
S
500
Bal -16
3
N/A
 
$89,695
1302201
FFSW
Crude
JPMorgan Chase Bank, National Association
1/8/2014
S
5,000
Bal -16
94
N/A
 
$29,574,585
1302271
FFSW
Crude
CITIBANK, N.A.
4/4/2014
S
1,000
Bal -16
89
N/A
 
$5,311,848
1302272
FFSW
Crude
CITIBANK, N.A.
4/8/2014
S
1,000
Bal -16
89
N/A
 
$5,313,067
1302276
FFSW
Crude
Bank Of Montreal
4/15/2014
S
1,000
Bal -16
89
N/A
 
$5,324,032
1302279
FFSW
Crude
Bank Of Montreal
4/17/2014
S
1,000
Bal -16
89
N/A
 
$5,336,215
1302281
CAL SWP
Crude
Bank Of Montreal
9/12/2013
S
1,550
Bal -16
86
N/A
 
$5,994,998






--------------------------------------------------------------------------------







1302289
FFSW
Crude
CITIBANK, N.A.
5/16/2014
S
1,000
Bal -16
90
N/A
 
$5,391,039
1302302
FFSW
Crude
JPMorgan Chase Bank, National Association
6/23/2014
S
1,000
Bal -16
93
N/A
 
$5,850,346
1302303
FFSW
Crude
SOCIETE GENERALE
6/24/2014
S
1,000
Bal -16
94
N/A
 
$5,884,459
1302342
FFSW
Crude
Merrill Lynch Commodities, Inc.
10/14/2014
S
3,000
Bal -16
(5)
N/A
 
$(2,235,802)
1302343
FFSW
Crude
JPMorgan Chase Bank, National Association
10/14/2014
S
1,000
Bal -16
(5)
N/A
 
$(722,361)
1302344
FFSW
Crude
JPMorgan Chase Bank, National Association
10/14/2014
S
1,000
Bal -16
(5)
N/A
 
$(745,267)
1302345
FFSW
Crude
JPMorgan Chase Bank, National Association
10/14/2014
S
1,000
Bal -16
(5)
N/A
 
$(760,538)
1302353
Option
Crude
J. Aron
11/26/2014
S
3,000
Bal -16
—
P
$75.00
$(10,826,148)
1302354
Option
Crude
J. Aron
11/26/2014
B
3,000
Bal -16
—
P
$88.50
$15,754,847
1302355
Option
Crude
J. Aron
11/26/2014
S
3,000
Bal -16
—
C
$93.10
$(251)
1302357
FFSW
Crude
JPMorgan Chase Bank, National Association
1/30/2015
S
5,000
Bal -16
(1)
N/A
 
$(36,338)
1302358
FFSW
Crude
JPMorgan Chase Bank, National Association
1/30/2015
S
5,000
Bal -16
(1)
N/A
 
$(36,338)
1302361
Option
Crude
J. Aron
2/3/2015
B
3,000
Bal -16
—
P
$75.00
$10,826,148
1302362
Option
Crude
J. Aron
2/3/2015
S
3,000
Bal -16
—
P
$88.50
$(15,754,847)
1302363
Option
Crude
J. Aron
2/3/2015
B
3,000
Bal -16
—
C
$93.10
$251
1302364
CAL SWP
Crude
J. Aron
2/3/2015
S
3,000
Bal -16
72
N/A
 
$11,937,266
1302365
CAL SWP
Crude
CITIBANK, N.A.
2/3/2015
S
1,000
Cal -17
66
N/A
 
$6,613,974
1302366
CAL SWP
Crude
CITIBANK, N.A.
2/3/2015
S
1,000
Cal -17
66
N/A
 
$6,613,974
1302367
CAL SWP
Crude
CITIBANK, N.A.
2/3/2015
S
1,000
Cal -17
66
N/A
 
$6,613,974
1302368
CAL SWP
Crude
CITIBANK, N.A.
2/3/2015
S
2,000
Cal -17
66
N/A
 
$13,264,128
1302369
CAL SWP
Crude
CANADIAN IMPERIAL BANK OF COMMERCE
2/3/2015
S
1,000
Cal -17
67
N/A
 
$7,011,950
1302370
FFSW
Crude
SOCIETE GENERALE
2/3/2015
S
3,000
Bal -16
(1)
N/A
 
$47,651
1302372
FFSW
Crude
Merrill Lynch Commodities, Inc.
2/3/2015
S
2,000
Bal -16
4
N/A
 
$602,445
1302373
FFSW
Crude
Merrill Lynch Commodities, Inc.
2/4/2015
S
2,000
Bal -16
4
N/A
 
$602,445
1302375
CAL SWP
Crude
CANADIAN IMPERIAL BANK OF COMMERCE
2/5/2015
S
1,000
Cal -17
66
N/A
 
$6,613,974
1302376
CAL SWP
Crude
CANADIAN IMPERIAL BANK OF COMMERCE
2/5/2015
S
500
Cal -17
66
N/A
 
$3,306,987
1302377
FFSW
Crude
Merrill Lynch Commodities, Inc.
2/5/2015
S
1,000
Bal -16
4
N/A
 
$301,222






--------------------------------------------------------------------------------







1302378
CAL SWP
Crude
JPMorgan Chase Bank, National Association
2/9/2015
S
6,000
Bal -16
72
N/A
 
$23,186,803
1302379
CAL SWP
Crude
CANADIAN IMPERIAL BANK OF COMMERCE
2/10/2015
S
500
Cal -17
66
N/A
 
$3,306,987
1302380
CAL SWP
Crude
CANADIAN IMPERIAL BANK OF COMMERCE
2/12/2015
S
1,000
Cal -17
66
N/A
 
$6,613,974
1302381
CAL SWP
Crude
SOCIETE GENERALE
2/12/2015
S
1,000
Cal -17
66
N/A
 
$6,613,974
1302382
CAL SWP
Crude
SOCIETE GENERALE
2/12/2015
S
1,000
Cal -17
66
N/A
 
$6,613,974
1302388
FFSW
Crude
SOCIETE GENERALE
3/3/2015
S
3,000
Bal -16
(1)
N/A
 
$7,441
1302398
FFSW
Crude
SOCIETE GENERALE
3/20/2015
S
2,000
Bal -16
(1)
N/A
 
$9,834
1302411
FFSW
Crude
Merrill Lynch Commodities, Inc.
4/15/2015
S
 Various
Bal -16
67
N/A
 
$15,873,015
1302412
FFSW
Crude
CITIBANK, N.A.
4/15/2015
S
3,000
Bal -16
68
N/A
 
$8,260,129
1302413
FFSW
Crude
J. Aron
4/20/2015
S
10,000
Bal -16
—
N/A
 
$35,104
1302424
Option
Crude
Bank of Nova Scotia
5/6/2015
S
1,000
Cal -17
—
P
$55.00
$(4,178,727)
1302425
Option
Crude
Bank of Nova Scotia
5/6/2015
B
1,000
Cal -17
—
P
$65.00
$7,053,392
1302426
Option
Crude
Bank of Nova Scotia
5/6/2015
S
1,000
Cal -17
—
C
$75.00
$(414,663)
1302427
Option
Crude
Bank of Nova Scotia
5/12/2015
S
1,000
Cal -17
—
P
$55.00
$(4,178,727)
1302428
Option
Crude
Bank of Nova Scotia
5/12/2015
B
1,000
Cal -17
—
P
$65.00
$7,053,392
1302429
Option
Crude
Bank of Nova Scotia
5/12/2015
S
1,000
Cal -17
—
C
$75
$(410,624)
1302430
Option
Crude
Bank Of Montreal
5/13/2015
S
1,000
Cal -17
—
P
$55.00
$(4,178,727)
1302431
Option
Crude
Bank Of Montreal
5/13/2015
B
1,000
Cal -17
—
P
$65.00
$7,053,392
1302432
Option
Crude
Bank Of Montreal
5/13/2015
S
1,000
Cal -17
—
C
$75
$(407,954)
1302433
CAL SWP
Liquids
Wells Fargo
6/23/2015
S
1,000
Bal -16
1
N/A
 
$425,534
1302434
FFSW
Crude
Bank Of Montreal
6/24/2015
S
2,000
Bal -16
—
N/A
 
$177,985
1302435
FFSW
Crude
J. Aron
7/7/2015
S
5,000
Bal -16
—
N/A
 
$(58,802)
1302436
FFSW
Crude
Merrill Lynch Commodities, Inc.
7/7/2015
S
1,000
Cal -17
(4)
N/A
 
$(1,437,748)
1302438
SPREADS
Crude
Merrill Lynch Commodities, Inc.
7/9/2015
B
1,000
Bal -16
—
N/A
$1
$(75,642)
1302439
SPREADS
Crude
CITIBANK, N.A.
7/14/2015
B
1,000
Bal -16
—
N/A
$0.70
$(45,184)
1302440
FFSW
Crude
Merrill Lynch Commodities, Inc.
7/14/2015
S
1,000
Cal -17
(4)
N/A
 
$(1,405,186)
1302441
SPREADS
Crude
Merrill Lynch Commodities, Inc.
7/21/2015
B
1,000
Cal -17
—
N/A
$1
$(162,013)
1302442
SPREADS
Crude
Merrill Lynch Commodities, Inc.
7/23/2015
B
1,000
Cal -17
—
N/A
$1
$(162,013)
1302443
FFSW
Crude
Merrill Lynch Commodities, Inc.
7/23/2015
S
1,000
Cal -17
(4)
N/A
 
$(1,423,276)
1302448
SPREADS
Crude
Merrill Lynch Commodities, Inc.
7/30/2015
B
1,000
Cal -17
—
N/A
$0.80
$(107,689)
1302449
FFSW
Crude
Merrill Lynch Commodities, Inc.
8/3/2015
S
1,000
Cal -17
(4)
N/A
 
$(1,350,917)






--------------------------------------------------------------------------------







1302450
FFSW
Crude
J. Aron
8/3/2015
S
5,000
Bal -16
—
N/A
 
$55,729
1302451
FFSW
Crude
J. Aron
8/13/2015
S
5,000
Bal -16
1
N/A
 
$361,145
1302452
FFSW
Crude
Merrill Lynch Commodities, Inc.
8/26/2015
S
1,000
Cal -17
(4)
N/A
 
$(1,278,557)
1302453
SPREADS
Crude
Merrill Lynch Commodities, Inc.
9/2/2015
B
1,000
Cal -17
—
N/A
$—
$182,040
1302454
FFSW
Crude
J. Aron
9/9/2015
S
2,000
Cal -17
—
N/A
 
$68,104
1302455
FFSW
Crude
Merrill Lynch Commodities, Inc.
9/16/2015
S
1,000
Cal -17
(3)
N/A
 
$(1,061,480)
1302456
FFSW
Crude
JPMorgan Chase Bank, National Association
9/21/2015
S
1,000
Cal -17
(2)
N/A
 
$(862,492)
1302457
FFSW
Crude
JPMorgan Chase Bank, National Association
9/28/2015
S
2,000
Bal -16
—
N/A
 
$89,483
1302458
FFSW
Crude
JPMorgan Chase Bank, National Association
9/29/2015
S
3,000
Bal -16
—
N/A
 
$111,318
1302459
FFSW
Crude
Merrill Lynch Commodities, Inc.
10/16/2015
S
1,000
Cal -17
(3)
N/A
 
$(1,007,210)
1302460
FFSW
Crude
Merrill Lynch Commodities, Inc.
11/30/2015
S
1,000
Cal -17
(2)
N/A
 
$(786,514)
1302461
FFSW
Crude
Merrill Lynch Commodities, Inc.
12/7/2015
S
1,000
Cal -17
(2)
N/A
 
$(681,594)
1302462
FFSW
Currency
CITIBANK, N.A.
2/23/2016
B
2,000
Bal -16
39
N/A
 
$1,620,420
1302463
FFSW
Currency
Merrill Lynch Commodities, Inc.
2/23/2016
B
1,000
Bal -16
—
N/A
 
$(71,719)
1302464
FFSW
Currency
Merrill Lynch Commodities, Inc.
2/23/2016
B
2,000
Bal -16
—
N/A
 
$(173,981)
1302465
FFSW
Currency
JPMorgan Chase Bank, National Association
2/23/2016
B
3,000
Bal -16
1
N/A
 
$(302,202)
1302466
FFSW
Currency
J. Aron
2/23/2016
B
 Various
Bal -16
1
N/A
 
$(2,164,459)
1302470
FFSW
Currency
J. Aron
3/24/2016
B
4,000
Bal -16
1
N/A
 
$(319,457)
1302473
FFSW
Currency
J. Aron
3/29/2016
B
4,000
Bal -16
1
N/A
 
$(349,999)
1302477
FFSW
Currency
JPMorgan Chase Bank, National Association
4/6/2016
B
5,000
Bal -16
1
N/A
 
$(254,249)
1302482
Option
Crude
JPMorgan Chase Bank, National Association
5/20/2016
S
3,500
Cal -17
—
P
$45.00
$(6,747,975)
1302483
Option
Crude
JPMorgan Chase Bank, National Association
5/20/2016
B
3,500
Cal -17
—
P
$60.00
$19,448,405
1302484
Option
Crude
JPMorgan Chase Bank, National Association
5/20/2016
S
3,500
Cal -17
—
C
$69
$(2,129,905)
1302488
FFSW
Crude
JPMorgan Chase Bank, National Association
5/24/2016
S
6,000
Bal -16
—
N/A
 
$121,850
1302489
Option
Crude
CITIBANK, N.A.
5/24/2016
S
2,750
Cal -17
—
P
$45.00
$(5,301,981)
1302490
Option
Crude
CITIBANK, N.A.
5/24/2016
B
2,750
Cal -17
—
P
$60.00
$15,280,890
1302491
Option
Crude
CITIBANK, N.A.
5/24/2016
S
2,750
Cal -17
—
C
$69.50
$(1,635,385)






--------------------------------------------------------------------------------







1302492
Option
Crude
SOCIETE GENERALE
5/26/2016
S
750
Cal -17
—
P
$45.00
$(1,445,995)
1302493
Option
Crude
SOCIETE GENERALE
5/26/2016
B
750
Cal -17
—
P
$60.00
$4,167,515
1302494
Option
Crude
SOCIETE GENERALE
5/26/2016
S
750
Cal -17
—
C
$67
$(517,277)
1302495
Option
Crude
Morgan Stanley Capital Group Inc.
5/27/2016
S
1,200
Cal -17
—
P
$45.00
$(2,313,592)
1302496
Option
Crude
Morgan Stanley Capital Group Inc.
5/27/2016
B
1,200
Cal -17
—
P
$60.00
$6,668,025
1302497
Option
Crude
Morgan Stanley Capital Group Inc.
5/27/2016
S
1,200
Cal -17
—
C
$70.00
$(690,530)
1302499
FFSW
Crude
J. Aron
6/2/2016
S
7,000
Bal -16
—
N/A
 
$(28,875)
1302500
Option
Crude
Merrill Lynch Commodities, Inc.
6/16/2016
S
13,000
Cal -17
—
P
$45.00
$(25,063,909)
1302501
Option
Crude
Merrill Lynch Commodities, Inc.
6/16/2016
B
13,000
Cal -17
—
P
$60.00
$72,236,933
1302502
Option
Crude
Merrill Lynch Commodities, Inc.
6/16/2016
S
13,000
Cal -17
—
C
$70.00
$(7,480,742)
1302503
FFSW
Nat Gas
J. Aron
6/29/2016
S
20,000
Bal -16
3
N/A
 
$474,927
1302504
FFSW
Nat Gas
Morgan Stanley Capital Group Inc.
6/30/2016
S
30,000
Bal -16
3
N/A
 
$712,390
1302505
FFSW
Nat Gas
CANADIAN IMPERIAL BANK OF COMMERCE
7/26/2016
S
5,000
Cal -17
3
N/A
 
$58,316
1302506
FFSW
Nat Gas
CANADIAN IMPERIAL BANK OF COMMERCE
8/3/2016
S
5,000
Cal -17
3
N/A
 
$139,795
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 MTM Total
$
344,557,376








